                     Case 19-12153-KBO             Doc 602-1          Filed 07/29/20      Page 1 of 70

                                                  Notice Recipients
District/Off: 0311−1                     User: BonnieA                       Date Created: 7/29/2020
Case: 19−12153−KBO                       Form ID: pdfgen                     Total: 4919


Recipients of Notice of Electronic Filing:
ust         U.S. Trustee         USTPRegion03.WL.ECF@USDOJ.GOV
tr          George L. Miller         gmiller@mctllp.com
aty         Bradford J. Sandler          bsandler@pszjlaw.com
aty         Brenna Anne Dolphin            bdolphin@polsinelli.com
aty         Christopher A. Ward           cward@polsinelli.com
aty         Colin Robinson          crobinson@pszjlaw.com
aty         Jennifer R. Hoover          jhoover@beneschlaw.com
aty         Linda J. Casey         Linda.Casey@usdoj.gov
aty         Peter J Keane         pkeane@pszjlaw.com
aty         Peter J Keane         pkeane@pszjlaw.com
aty         Peter J. Keane         pkeane@pszjlaw.com
aty         Shanti M. Katona          skatona@polsinelli.com
aty         Stephen J. Astringer          SAstringer@polsinelli.com
                                                                                                            TOTAL: 13

Recipients submitted to the BNC (Bankruptcy Noticing Center):
db          Bayou Steel BD Holdings, L.L.C.        138 Highway 3217        La Place, LA 70068
14723272 A & E ENGINE & COMPRESSION INC                    1556 MACARTHUR BLVD               HARVEY, LA 70058
14723273 A J LABOURDETTE INC                5417 POWELL STREET, SUITE A                HARAHAN, LA 70123
14723274 A ONE AUTO PARTS OF LAFAYETTE                     4611 CAMERON STREET              LAFAYETTE, LA 70506
14723275 A TO Z SALVAGE              PO BOX 220          30028 CONNIE DR           HOLDEN, LA 70744
14723276 A&H ARMATURE WORKS, INC                     1330 WESTBANK EXPRESSWAY                 WESTWEGO, LA 70094
14723278 A−1 DELIVERY SERVICES, INC.                  PO Box 36906       Houston, TX 77236−6906
14723277 A. STUCKI COMPANY                900 Commerce Drive          Moon Township, PA 15108
14845790 A.J. Labourdette, Inc.        5417 Powell St.       Harahan, LA 70123
14723279 A1 ELECTRICAL CONTRACTORS                     2783 LAPALCO BLVD.             HARVEY, LA 70058
14723280 A3M VACUUM SERVICES, LLC                    PO Box 727       LAPLACE, LA 70069
14723281 AAA COOPER TRANSPORTATION                      PO Box 935003        ATLANTA, GA 31193−5003
14723282 AAA SUPPLY CORPORATION                    608 ROUTE 41         Schererville, IN 46375−1297
14723283 AARON C. VOLION               7364 AMITE CHURCH ROAD LOT 7                 DENHAM SPRINGS, LA 70706
14723284 AARON FRAZIER               3057 SORBONNE DR             MARRERO, LA 70072
14723285 AARON J CHIASSON               115 VANS LANDE             DESTREHAN, LA 70047
14723286 AARON J. ADAMS               9021 MILAN STREET            KENNER, LA 70065
14723287 AARON J. CHAISSON               115 VANS LANE            DESTREHAN, LA 70047
14723288 AARON MAURICE SENETTE                   5832 GLASCO DRIVE            MARRERO, LA 70072
14723289 AARON PRESTON                9701 COBENTRY SQUARE DRIVE APT#214                   HOUSTON, TX 77099
14723290 AASHTO/NTPEP              444 N. CAPITOL ST. N.W., SUITE 249            WASHINGTON, DC 20001
14723291 ABDELHAKIM KHALEK                   808 LACEY LANE           GRETNA, LA 70056
14723292 ABEL CARPIO−REYES                 2331 FARRAGUT ST            NEW ORLEANS, LA 70114
14723293 ABS AMERICAS              800 WEST COMMERCE ROAD, STE 400                   HARAHAN, LA 70123−3349
14723294 ABS QUALITY EVALUATIONS                    1701 CITY PLAZA DR           SPRING, TX 77389−1831
14723295 ACCURATE FIRE EQUIPMENT                    10528 EAST 12TH ST.         TULSA, OK 74128
14723296 ACE American Insurance Company               PO Box 1000       Philadelphia, PA 19106
14723297 ACE DORAN HAULING RIGGING                     1601 BLUE ROCK ST           CINCINNATI, OH 45223
14723298 ACI HOLDING LLC dba               AMERICAN COMBUSTION INTERNATIONAL                      3500 LENOX ROAD, NE,
            SUITE 1500        ATLANTA, GA 30326
14723299 ACIER BOUCHARD INC.                 550 rue Sagard       St−Bruno−de−Montarville QC J3V6C2 Canada
14723300 ACIER CMC INC.             2290 de la Metropole        Longueuil, QC J4G 1E6 Canada
14723301 ACIER PACIFIQUE, INC.              845 Munck         Laval, QC H7S 1A9 Canada
14723302 ACTION HEAVY HAUL, LLC                  3882 CRATER LAKE AVENUE                 MEDFORD, OR 97504
14723303 ADAM ARCENEAUX                  1910 LLOYD PRICE AVE            KENNER, LA 70062
14723304 ADAM CHAUVIN                772 AVENUE D           WESTWEGO, LA 70094
14723305 ADAM DARDAR                4757 ORLEANSWAY              CROWN POINT, LA 70072
14723306 ADAMS MONCRIEF TRANSPORTS INC                       5404 BIRCHMAN AVENUE              FORT WORTH, TX
            76107
14723311 ADECCO EMPLOYMENT SERVICES                      DEPT. CH 14091         PALATINE, IL 60055−4091
14723313 ADMIRAL MERCHANT MOTOR FREIGHT INC                         215 SOUTH 11TH STREET            Minneapolis, MN
            55403
14723314 ADMIT MEDICAL TESTING                  3401 A BRODHEAD ROAD               ALIQUIPPA, PA 15001
14723315 ADOLPH J DELATTE               274 E 67TH ST          CUT OFF, LA 70345
14723316 ADP SCREENING AND SELECTION SERVICE                       301 REMINGTON STREET             FORT COLLINS, CO
            80524
14723317 ADP, LLC            1851 N RESLER DRIVE MS−100              EL PASO, TX 79912
14723318 ADRAIN WARREN                2505 VULCAN            HARVEY, LA 70058
14723319 ADRIAN JULIEN              6147 HWY 405          DONALDSONVILLE, LA 70346
14723320 ADRIAN PERRILLOUX                 327 CHAD B BAKER            RESERVE, LA 70084
14723321 ADRIEN VICKNAIR JR                257 EAST 6TH ST          RESERVE, LA 70084
                    Case 19-12153-KBO               Doc 602-1        Filed 07/29/20         Page 2 of 70
14723322   ADVANCED COMBUSTION INC.                    DBA ACI CANEFCO              488 BASALTIC ROAD            CONCORD,
           ON L4K 5A2 Canada
14723323   ADVANCED MARKETING & PROMOTIONS                         75 DOMINICAN RD STE 102              LA PLACE, LA
           70068−3400
14723324   AFCO STEEL         710 Thomas Street           LITTLE ROCK, AR 72202
14723325   AFFORDABLE MAINTENANCE                    631 1ST AVENUE            HARVEY, LA 70058
14723326   AFFORDABLE WELDING US, INC.                  3100 EAST 87TH STREET              Chicago, IL 60617
14723327   AFP INDUSTRIES INC            KNOXVILLE, TN LOCATION                   200−B PERIMETER PARK
           RD      KNOXVILLE, TN 37922
14723328   AGGREKO INC          180 WEST 3RD STREET                  KENNER, LA 70062
14723329   AGI INDUSTRIES INC            4612 4TH STREET              MARRERO, LA 70072
14723330   AGM CONTAINER CONTROLS INC                    3526 E FORT LOWELL RD              TUCSON, AZ 85716
14723331   AGM Container Controls, Inc.         3526 E. Ft. Lowell Road         Tucson, AZ 85716
14723332   AIG      The Insurance Company of            the State of Pennsylvania       175 Water Street       18th
           Floor     New York, NY 10038
14723333   AIMEE H. HINGLE           236 RIVER POINT DRIVE                DESTREHAN, LA 70047
14723335   AIR & HYDRAULIC EQUIPMENT, INC                   821 EAST 11TH STREET             CHATTANOOGA, TN
           37404
14723338   AIR LIQUIDE LARGE IND US LP                Airgas, USA LLC          9811 Katy Fwy         Houston, TX 77024
14723337   AIR LIQUIDE LARGE IND US LP                PO Box 301046          DALLAS, TX 75303
14723339   AIR PRODUCTS AND CHEMICALS INC                     7201 HAMILTON BLVD              ALLENTOWN, PA 18195
14723340   AIR TEK CONSTRUCTION, INC.                 700 HUDSON STREET              TROY, AL 36079
14723341   AIRGAS       621 EAST 131ST PLACE                HAMMOND, IN 46327
14723342   AIRGAS INC LA          190 JAMES DR EAST, SUITE 150                ST. ROSE, LA 70087
14723343   AIRGAS MID AMERICA               5006 MIDDLEBROOK PIKE                 KNOXVILLE, TN 37921−5907
14723344   AIRGAS MIDSOUTH             31 N. PEORIA            TULSA, OK 74120
14723345   AIRGAS SOUTHWEST, INC.                1264 1ST. AVENUE            HARVEY, LA 70058
14723350   AIRLINE SALVAGE INC.              6900 AIRLINE DRIVE             METAIRIE, LA 70003
14723352   AKIERA M. VERRET            390 FAIRWAY DRIVE                 LAPLACE, LA 70068
14723353   ALABAMA CARRIERS INC                 2607 BRICK CHURCH PIKE               NASHVILLE, TN 37027
14723354   ALAN M SCHROEDER               2520 MICHIGAN AVE               METAIRIE, LA 70003
14723355   ALAODDIN AYYAD              705 MARLENE DR               GRETNA, LA 70056
14723357   ALBERT BYES          308 RUBY ST             TERRYTOWN, LA 70056
14723358   ALBERT HONORE JR             2700 FRANKLIN AVE                NEW ORLEANS, LA 70122
14723359   ALBERT JOSEPH SMITH JR                6760 CARVER DRIVE             MARRERO, LA 70072
14723360   ALBERT PETER BOURG JR                282 KNOXO ROAD              TYLERTOWN, MS 39667
14723361   ALBERT PITRE         107 DANNY DR               NEW ORLEANS, LA 70131
14723362   ALBERT R. MORRIS JR.             860 ORION ST.           METAIRIE, LA 70005
14723363   ALBERT ROBINSON             PO BOX 2050             272 EAST 14TH ST          RESERVE, LA 70084
14723364   ALBERT ROBINSON JR              107 NW 18TH ST             RESERVE, LA 70084
14723365   ALBERT STAMPS            2001 ESTALOTE AVENUE                  HARVEY, LA 70058
14723366   ALBERT TASSIN           3009 KATE DR             LAPLACE, LA 70068
14723367   ALBERT WILLIAMS JR              2341 CHURCH STREET               VACHERIE, LA 70090
14723368   ALCO TRANSPORTATION INC                  36253 MICHIGAN AVENUE                WAYNE, MI 48184
14723370   ALDIRI GROUP          431 HOLLANDER STREET                   KENNER, LA 70062
14723371   ALDON COMPANY, INC                3410 SUNSET AVE             WAUKEGAN, IL 60087
14723372   ALEJANDRA VERNAZZA                 332 BANNERWOOD DR                 GRETNA, LA 70056
14723373   ALEJANDRO TREJO−FUENTES                   133 RIVERSIDE DRIVE             RESERVE, LA 70084
14723374   ALERE TOXICOLOGY              883 NORFOLK SQUARE                 NORFOLK, VA 23502
14723375   ALERE TOXOCOLOGY SERVICES, INC.                    1111 NEWTON STREET              GRETNA, LA 70153
14723376   ALEX JOHNSON           60 MOSS DRIVE              LAPLACE, LA 70068
14723377   ALEX MATTHEWS              319 GOODHOPE              NORCO, LA 70079
14723378   ALEX S. WALKER            405 DAFFODIL STREET                MOUNT AIRY, LA 70076
14723379   ALEXANDER D. FORET               537 WELHAM LOOP               LAPLACE, LA 70068
14723380   ALEXANDER P FARMER                 143 W AIRLINE HWY LOT 9               KENNER, LA 70062
14723381   ALEXANDER R. MILBURN                 2840 IDAHO AVENUE APT #214                KENNER, LA 70062
14723382   ALEXANDER WALKER                6105 4TH AVE            MARRERO, LA 70072
14723385   ALEXS D BORGE            3525 ARAPAHOE DR                HARVEY, LA 70058
14723386   ALFORNCE VEAL             1916 ESTHER ST             HARVEY, LA 70058
14723387   ALFREDO REYES            1017 HODGSON               FT.WORTH, TX 76115
14723389   ALIMAK HEK, INC.           16920 TEXAS AVENUE L SUITE C 14                  WEBSTER, TX 77546
14723390   ALL SCRAP METALS, INC.               2465 Destrehan Ave.         Harvey, LA 70058
14723392   ALL STAR FOREST PRODUCTS                  WILLIAM T PRICE, PRESIDENT                5757 N MCRAVEN
           ROAD       JACKSON, MS 39209
14723394   ALL STAR FOREST PRODUCTS INC                   5757 N MCRAVEN ROAD               JACKSON, MS 39209
14723396   ALLAN AWE          1221 W. AIRLINE HWY                LAPLACE, LA 70068
14723397   ALLAN BERGER            5103 ORANGE AVE                LAFITTE, LA 70067
14723398   ALLEN J COULON            5108 ANDREA DR               BARATARIA, LA 70036
14723399   ALLEN P. WHITE          202 SOUTH GRAY AVE                  PICAYUNE, MS 39466
14723400   ALLEN PAUL BOWERS               817 DOLPHIN COURT               KENNER, LA 70065
14723401   ALLEN TRAFFICANO             417 GREFFER ST              HARVEY, LA 70058
14723402   ALLENISHA C MELANCON                  188 HISTORIC WEST            GARYVILLE, LA 70051
14723403   ALLFAX SPECIALTIES INC.               130 JAMES DRIVE EAST              ST. ROSE, LA 70087
14723405   ALLIANCE SOURCE TESTING, LLC                   255 GRANT ST. SE, SUITE 600            DECATUR, GA 35601
14723406   ALLIANCE STEEL DISTRIBUTORS                   3000 SE Hidden Way          Vancouver, WA 98661
14723407   ALLIANCE TRUCKING INC                 1209 STOWE AVE            MEDFORD, OR 97501
14723408   ALLIED CRAWFORD − ATLANTA                    5700 Riverview Industrial Road        Mableton, GA 30126
                    Case 19-12153-KBO                Doc 602-1         Filed 07/29/20          Page 3 of 70
14723409   ALLIED CRAWFORD − CINCINNATI                 213 INDUSTRIAL DRIVE              Franklin, OH 45005−4429
14723410   ALLIED CRAWFORD − PETERSBURG                  2021 Bessemer Road          Petersburg, VA 23805
14723411   ALLIED CRAWFORD ATTALLA                208 Lee Street S. E.       Attalla, AL 35954
14723412   ALLIED CRAWFORD CHARLESTON                   7135 Bryhawke Circle         North Charleston, SC 29418
14723413   ALLIED CRAWFORD GREENVILLE                  5211 Edwards Road         Taylors, SC 29687
14723414   ALLIED CRAWFORD JACKSON                212 Apache Drive          Byram, MS 39272
14723415   ALLIED CRAWFORD LAKELAND                 1500 Fish Hatchery Road          Lakeland, FL 33801
14723416   ALLIED CRAWFORD NASHVILLE                 3719 Amy Lynn Drive           Nashville, TN 37218
14723418   ALLIED CRAWFORD STEEL              5700 Riverview Industrial Road          Mableton, GA 30126
14723419   ALLIED CRAWFORD STEEL − HARRISBURG                    2751 Spring Garden Drive          Middletown, PA
           17057
14723417   ALLIED CRAWFORD W MEMPHIS                 1 Afco Road         West Memphis, AR 72301
14723420   ALLIED UNIVERSAL SECURITY SERVICES                   433 METAIRIE RD            METAIRIE, LA 70005
14723421   ALLSTATE BENEFITS           PO Box 650514          DALLAS, TX 75265−0514
14723422   ALPHONSE NMI CARTER JR             2949 CARDINAL DR               MARRERO, LA 70072
14723423   ALPINE METAL TECH NORTH AMERICA INC                    4853 CAMPBELLS RUN RD                PITTSBURGH, PA
           15205
14723424   ALRO STEEL CORPORATION               3100 E. High Street       Jackson, MI 49204−0927
14723425   ALTAWORX LLC           22765 US HWY 98            FAIRHOPE, AL 36532
14723426   ALTER TRADING CORPORATION                Attn Director or Officer        700 OFFICE PARKWAY               ST.
           LOUIS, MO 63141−7124
14723427   ALTER TRUCKING & TERMINAL CORP.                  d/b/a ALTER RIVER TERMINAL−ST. PAUL                    781 BARGE
           CHANNEL ROAD           ST. PAUL, MN 55107
14723428   ALTERON M. DIGGS           336 EAST 36TH STREET             RESERVE, LA 70084
14723429   ALTON COTTON           114 COTTON STREET              BELLE CHASSE, LA 70037
14723430   ALTON GEORGE           1606 FARRAGUT ST.             NEW ORLEANS, LA 70114
14723431   ALTON MOULLIET           1037 TEAKWOOD DR                HARVEY, LA 70058
14723433   ALVIN BIRDLOW JR           1029 PORTER ST            GRETNA, LA 70053
14723434   ALVIN BROWN          6113 AVE C APT C            MARRERO, LA 70072
14723435   ALVIN CHEATTEAM            1434 PAILET          HARVEY, LA 70058
14723436   ALVIN DONTE SMITH            240 LATIGUE ROAD              WAGGAMAN, LA 70094
14723437   ALVIN EDWARDS           1541 SPANISH OAKS DRIVE                HARVEY, LA 70058
14723438   ALVIN GIROD        13333 FLEUR DE LIS DRIVE               GONZALES, LA 70737
14723439   ALVIN HANDLEY           133 CARITA DR            AVONDALE, LA 70094
14723440   ALVIN JOHNSON          416 FEDERAL DR             AVONDALE, LA 70094
14723441   ALVIN KENDALL COUTO              2700 WHITNEY AVE APT 421               HARVEY, LA 70058
14723442   ALVIN NAQUIN         4924 BARATARIA BLVD                 MARRERO, LA 70072
14723443   ALVIN RICHARDSON JR.            1733 ROBIN ST           MARRERO, LA 70072
14723444   ALVIN TYRONE COUTO             3909 E BAMBOO DRIVE               HARVEY, LA 70058
14723445   ALVIN VICKNAIR          198 WEST 17TH STREET               RESERVE, LA 70084
14723446   ALVIN WILLIAMS          212 S. HICKORY ST            GRAMERCY, LA 70052
14723447   AMAURYS SANTANA−BAEZ                1033 WHITNEY AVE APT B                GRETNA, LA 70056
14723448   AMBER LYNN CASHIO             121 LAYBURN COURT               TERRYTOWN, LA 70056
14723449   AMBROSE DAISY           39614 HWY 23 BOX 98             BOOTHVILLE, LA 70038
14723450   AMERI 100 CALIFORNIA, INC/FORMERLY                  ATCG TECHNOLOGY SOLUTIONS INC                      5000
           RESEARCH CT STE 750           SUWANEE, GA 30024−6608
14723451   AMERI ROLLS AND GUIDES              337 CLOVER RIDGE DRIVE                LOCKPORT, IL 60441
14723454   AMERICAN BEARING SUPPLY INC                 PO BOX 10222          JEFFERSON, LA 70181
14723455   AMERICAN COMMERCIAL BARGE LINE LLC                     1701 E. MARKET ST.            Jeffersonville, IN
           47130−4717
14723457   AMERICAN DIESEL           604 TIMESAVER AVE               HARAHAN, LA 70123
14723458   AMERICAN EAGLE STEEL CORPORATION                    Ponte Vedra Beach, FL 32004
14723460   AMERICAN INDUSTRIAL MOTOR SERVICE                    LLC         235 W OKLAHOMA
           AVENUE        MILWAUKEE, WI 53207
14723461   AMERICAN METAL MARKET                PO BOX 15127           NORTH HOLLYWOOD, CA 91615−9645
14723462   AMERICAN METAL SUPPLY CO                1250 OLD FERN VALLEY ROAD                  Louisville, KY 40219
14723463   AMERICAN ROLL GROUP LLC               Kevin McCaffrey          28182 N HAYDEN ROAD                SCOTTSDALE,
           AZ 85266
14723464   AMERICAN STATE EQUIPMENT                Attn Director or Officer       2055 SOUTH 108TH
           STREET       MILWAUKEE, WI 53227
14723467   AMERICAN STEEL & ALUMINUM LLC                  Crown Road          Liverpool, NY 13088
14723468   AMERICAN WASTE CONTROL, INC                 1420 WEST 35TH STREET               TULSA, OK 74107
14723469   AMERIFAB, INC         3501 EAST 9TH STREET              INDIANAPOLIS, IN 46201
14723471   AMI Automation LLC        PO Box 659506          San Antonio, TX 78265−9506
14723473   AMI Automation LLC,        14408 Maquila Loop, ITC Industrial Park          Laredo, TX 78045
14723474   AMI Automation LLC,        AMI Automation LLC            PO Box 659506         San Antonio, TX
           78265−9506
14723472   AMI Automation LLC,        Dan Karl Ilkay        Corporate Counsel         6717 Burns Street        Forest Hills, NY
           11375
14723475   AMI Automation, LLC        14408 MAQUILA LOOP ITC IND.PARK                   LAREDO TEXAS, TX 78045
14723477   AMINO TRANSPORT INC.             223 NE LOOP 820, SUITE 101            HURST, TX 76053
14723479   AMMAR DIRI        4152 LOIRE DRIVE             KENNER, LA 70065
14723480   AMOSS TRADING SERVICES              500 MARKET ST.            NEW ORLEANS, LA 70130
14723481   AMTHOR STEEL COMPANY               1717 GASKELL AVENUE                Erie, PA 16503
14723482   AMY M. WAGUESPACK              25150 PINECREST DRIVE              PICAYUNE, MS 39466
14723483   AMY N. CAMP         411 N 3RD STREET            MCGEGEE, AR 71654
14723484   ANABELLY MONCADA−PADILLA                   2112 EUCLID ST           GRETNA, LA 70056
14723485   ANCO STEEL COMPANY              4320 WINFIELD ROAD              WARRENVILLE, IL 60555−4018
                    Case 19-12153-KBO              Doc 602-1        Filed 07/29/20        Page 4 of 70
14723487   ANDERSEN TAX LLC           71 S. Wacker Drive, Suite 2600         Chicago, IL 60606
14723488   ANDERSON LOCK COMPANY, LTD                  850 EAST OAKTON ST.             Des Plaines, IA 60018
14723489   ANDREA OBIOL        649 LAURICELLO AVE                JEFFERSON, LA 70121
14723490   ANDREAS SCOTT         29352 HIGHWAY 11               PORT SULPHUR, LA 70083
14723491   ANDREW DENNIS          5195 ST EMMA             ST JAMES, LA 70086
14723492   ANDREW DESPOSITO            830 ST MAURICE AVE APT C                NEW ORLEANS, LA 70117
14723493   ANDREW M. MENDOZA              157 MADELINE COURT               LAPLACE, LA 70068
14723494   ANDREW M. WILLIAMS             404 AVE M          BELLE CHASSE, LA 70037
14723495   ANDRITZ ASKO INC          501 W. SEVENTH AVE.              Homestead, PA 15120
14723497   ANGELA B. JACOB         1813 ACADIA DRIVE              LAPLACE, LA 70068
14723498   ANGELA M PAYNE          720 HOOTER ROAD               BRIDGE CITY, LA 70094
14723499   ANGELA M. MATHERNE              153 CREVASSE AVENUE               LAPLACE, LA 70068
14723500   ANGIE WARREN         6719 CARVER DR              MARRERO, LA 70072
14723501   ANH THU T TRAN         14 VICKSBURG COURT                HARVEY, LA 70058
14723502   ANH VO      680 S NIAGARA CRL              GRETNA, LA 70056
14723504   ANIXTER NEW ORLEANS              190 JAMES DR. EAST SUITE 140              ST. ROSE, LA 70087
14723505   ANNA SALINAS        519 JEAN LAFITTE BLVD                LAFITTE, LA 70067−5109
14723506   ANNETTE M. BLAND           18 PAMPAS DRIV E             LAPLACE, LA 70068
14723507   ANNI HAHN       2804 KEITHWAY DRIVE                HARVEY, LA 70058
14723508   ANNIE K. ROSS      121 GREENHOUSE ROAD                  TRANSYLVANIA, LA 71286
14723509   ANNYA C ORTEZ PEREZ             2405 ROMIG DR           MARRERO, LA 70072
14723511   ANTARES, LLC       PO Box 6137           Metairie, LA 70009
14723514   ANTHONY ABADIE           110 W 17TH STREET             RESERVE, LA 70084
14723515   ANTHONY BOUDREAUX JR                3201 ANTIOCH STREET             PAULINA, LA 70763
14723516   ANTHONY BROWN           6113 SECOND AVE               MARRERO, LA 70072
14723517   ANTHONY BUCHHOLZ              2013 STALL DR           HARVEY, LA 70058
14723518   ANTHONY C. ALBERT           108 GASSEN STREET              LULING, LA 70070
14723519   ANTHONY CARMADELLE                985 JEAN LAFITTE BLV             LAFITTE, LA 70087
14723520   ANTHONY DIXON          4700 BALD EAGLE PK               MARRERO, LA 70072
14723521   ANTHONY DURELL BUTLER                2100 CONSTANTINE DR              MARRERO, TX 70072
14723522   ANTHONY GAUTREAU JR               405 ELM STEET           LAPLACE, LA 70068
14723523   ANTHONY J. MADDIE           400 HICKORY AVENUE               HARAHAN, LA 70123
14723524   ANTHONY JACKSON            2835 KENT DR            NEW ORLEANS, LA 70131
14723525   ANTHONY JOSEPH JACKSON                1050 CASA CALVO            NEW ORLEANS, LA 70114
14723526   ANTHONY LAMONDO JR               135 HELTZ ST          GARYVILLE, LA 70051
14723527   ANTHONY LEGEL          703 BREAUX DR             LAPLACE, LA 70068
14723528   ANTHONY M. DUHON            409 HISTORIC WEST STREET                GARYVILLE, LA 70051
14723529   ANTHONY MADDIE           474 W AVE            HARAHAN, LA 70123
14723530   ANTHONY OSTROWSKI              504 W. FRISCO DR           LAPLACE, LA 70068
14723531   ANTHONY P. PERTUIT           110 ELM CT.          WESTWEGO, LA 70094
14723532   ANTHONY Q PLUMMER              1632 SOMERSET PL             MARRERO, LA 70072
14723533   ANTHONY ROBINSON III             238 BECK STREET           AMA, LA 70031
14723534   ANTHONY STEVENSON              1908 S FOREST LAWN APT A               TERRYTOWN, LA 70056
14723535   ANTHONY T. CAMP          411 N. 3RD STREET             MCGEHEE, LA 71654
14723536   ANTHONY T. CANTILLO             2142 BELLVUE STREET              PAULINA, LA 70763
14723537   ANTHONY W. GRAZIANO               2163 MARION DRIVE            LAPLACE, LA 70068
14723538   ANTHONY WALKER            744 EAST MACADOO ST                NEW SARPY, LA 70078
14723539   ANTHONY YOUNG           1244 LOCH LOMAND DR                 HARVEY, LA 70058
14723542   ANTOINE MCPHERSON             2560 APOLLO DR             HARVEY, LA 70058
14723543   ANTOINE STERLING          439 JACK STREET             LAPLACE, LA 70068
14723544   ANTOINETTE M. DICKERSON               220 CONCORD DRIVE              LAPLACE, LA 70068
14723545   ANTONIO A. CHOPIN          1813 SOUTH DOWN RD               LAPLACE, LA 70068
14723546   ANTONIO DELEON JR           5153 ORANGE AVE              LAFITTE, LA 70067
14723547   ANTONIO F LEYVA JR           4101 APOLLO DR            METAIRIE, LA 70003
14723548   ANTONIO G. PALMISANO              440 CLAYTON DRIVE             NORCO, LA 70079
14723549   ANTONIO HENRY          1927 ESTHER ST            HARVEY, LA 70058
14723550   ANTONIO HERNANDEZ              2412 CAMBRIDGE DR             LAPLACE, LA 70068
14723551   ANVIL ATTACHMENTS             P.O. BOX 216          SLAUGHTER, LA 70777
14723552   ANVIL ATTACHMENTS LLC               PO BOX 216          SLAUGHTER, LA 70777
14723557   APEX OIL COMPANY           4084 HIGHWAY 44,             Mt. Airy, LA 70076
14723558   APPALACHIA BUSINESS COMM                232 S. PETERS RD.          KNOXVILLE, TN 37923
14723559   APPLICATION ENGINEERING               2025 COLONIAL DRIVE             LAPLACE, LA 70068
14723560   APPLIED INDUSTRIAL           TECHNOLOGIES, INC.              Attn Director or Officer      5516 POWELL
           STREET      HARAHAN, LA 70183−3427
14723561   APPLIED INDUSTRIAL TECH              3200 DRESSER ROAD             KNOXVILLE, TN 37920
14723563   APPLIED MAINTENANCE SPEC., INC               PO Box 209         BUNA, TX 77612
14723564   AQUIANA SPRINGS WATER               PO BOX 3333          SLIDELL, LA 70459−3333
14723565   ARAMARK UNIFORM & CAREER                 APPAREL, LLC            6640 FRANKSTOWN
           AVE      PITTSBURGH, PA 15206
14723566   ARCHIBALD U. ALISON JR.            5616 BRIDGET STREET             METAIRIE, LA 70003
14723567   ARCHIE COULON         2104 PETERS ROAD               HARVEY, LA 70058
14723568   ARCHROCK        2206 ENGINEERS RD               BELLE CHASSE, LA 70037
14723572   AREDEAN GRAHAM III            168 NW 12TH ST           RESERVE, LA 70084
14723574   ARIEL CORDERO         5313 CROSS CREEK DRIVE                MARRERO, LA 70072
14723575   ARL TRANSPORT LLC / DBA ARL               1155 STOOPS FERRY ROAD               Moon Township, PA 15108
14723576   ARMANDO ALVAREZ             2528 KIRKWOOD DR               MARRERO, LA 70072
14723577   ARMANDO AMAYA III            2409 LYNNBROOK DR               HARVEY, LA 70058
14723578   ARMOND LEE        340 HOMEWOOD DR                 RESERVE, LA 70084
                     Case 19-12153-KBO                  Doc 602-1          Filed 07/29/20           Page 5 of 70
14723579   ARMSTRONG TRANSPORT GROUP                        8210 UNIVERSITY EXEC PARK DRIVE                     CHARLOTTE, NC
           28262
14723582   ARTEMIO OLGUIN−GONZALEZ                       190 KATHY DR            LAPLACE, LA 70068
14723583   ARTEMUS RHODES                222 RAMSEY ROAD                 MOUNT OLIVE, MS 39119
14723584   ARTHUR DEVORE               325 HOMER ST              NEW ORLEANS, LA 70114
14723585   ARTHUR DEVORE JR                1115 WILTZ LANE              NEW ORLEANS, LA 70114
14723586   ARTHUR GILBERT              924 FIFTH ST            WESTWEGO, LA 70094
14723587   ARTHUR J. GALLAGHER RISK                   MANAGEMENT SERVICES, INC.                     12750 MERIT DR STE
           1000        DALLAS, TX 75251−1200
14723588   ARTHUR L TRUITT              1725 ESTHER ST             HARVEY, LA 70058
14723589   ARTHUR R. LAMONTE III                 216 WEST HARDING STREET                  DESTREHAN, LA 70047
14723591   ASC INDUSTRIES, LTD               1406 W. 175TH STREET               E HAZEL CREST, IL 60429
14723592   ASHLEY A. BARBARA                151 MICHAEL STREET LOT E7                    AMA, LA 70031
14723593   ASHLEY N. MOTON               166 APPLE STREET               LAPLACE, LA 70068
14723594   ASHLEY SLING, INC              4775 MERDEL COURT                 ATLANTA, GA 30336
14723595   ASHLEY W. GOSSETT                3286 HWY 44            GARYVILLE, LA 70051
14723596   ASHTON M SHEPHERD                  176 WEST 1ST STREET               EDGARD, LA 70049
14723597   ASHTON NOEL             99 TRANQUILITY DR.                MANDEVILLE, LA 70471
14723598   ASSET EMPLOYMENT GROUP                      8211 E REGAL BLVD               TULSA, OK 74133
14723599   ASSOCIATED TERMINALS                   @ GLOBALPLEX, LLC                 9100 SAFETY DRIVE             Convent, LA
           70723
14723612   AT&T          19       PO Box 5019            CAROL STREAM, IL 60197−5019
14723611   AT&T          CAROL STREAM, IL 60197−5001
14723605   AT&T          Karen A. Cavagnaro           One AT&T Way, Room 3A104                c/o AT&T Services,
           Inc      Bedminster, NJ 07921
14723603   AT&T          PO Box 105262            Atlanta, GA 30348−5262
14723604   AT&T          PO Box 105414            Atlanta, GA 30348−5414
14723613   AT&T          PO Box 5080           CAROL STREAM, IL 60197−5080
14723614   AT&T          PO Box 5091           CAROL STREAM, IL 60197−5091
14723615   AT&T          PO Box 6463           CAROL STREAM, IL 60197−6463
14723600   AT&T          account ending 1261          PO Box 105262           Atlanta, GA 30348
14723601   AT&T          account ending 1262          PO Box 105414           Atlanta, GA 30348
14723606   AT&T          account ending 1265          PO Box 5080           Carol Stream, IL 60197
14723607   AT&T          account ending 1941          PO Box 6463           Carol Stream, IL 60197
14723608   AT&T          account ending 6318          PO Box 5019           Carol Stream, IL 60197
14723609   AT&T          account ending 7905          PO Box 5091           Carol Stream, IL 60197
14723602   AT&T          account ending 8002          PO Box 105068           Atlanta, GA 30348
14723610   AT&T          account ending 9963          PO Box 5001           Carol Stream, IL 60197
14723616   AT&T          c/o Bankruptcy         4331 Communications Dr             Flr 4W         Dallas, TX 75211
14723617   AT&T TELECONFERENCE                    PO Box 5002          Carol Stream, IL 60197
14723618   AT&T TELECONFERENCE                    SERVICES           PO Box 5002          CAROL STREAM, IL 60197−5002
14723619   ATLAS COPCO COMPRESSORS                      1800 OVERVIEW DRIVE                ROCK HILL, SC 29730
14723621   ATLAS TRUCKING AND LOGISTICS                      20601 TROLLEY INDUSTRIAL DR                   TAYOR, MI 48180
14723624   ATMOS ENERGY              PO BOX 790311              ST. LOUIS, MO 63179−0311
14723623   ATMOS ENERGY              PO Box 790311            St Louis, MO 63179
14723626   ATS LOGISTICS / DBA SUREWAY TRANSP.                        725 OPPORTUNITY DRIVE                 ST. CLOUD, MN
           56303
14723627   ATTALA STEEL INDUSTRIES, LLC                    Kosciusko, MS 39090
14723628   AUBRY BONCK              2408 JENNIE ST            HARVEY, LA 70058
14723629   AUDIOMETRICS INC               4510 MARLENA STREET                  BOSSIER CITY, LA 71111
14723630   AUGUSTA MALVEAUX                   1919 OCONNER ST               GRETNA, LA 70053
14723631   AUSTIN ANTHONY ANCAR                    4868 ORLEANS WAY LOT 31                  MARRERO, LA 70072
14723632   AUSTIN FIRE SYSTEMS LLC                  13580 EADS ROAD              PRAIRIEVILLE, LA 70769
14723635   AUTHUR C. GUERRA JR.                843 GOODHOPE STREET                  NORCO, LA 70079
14723636   AUTOBODY UNLIMITED                   29144 HWY 644            VACHERIE, LA 70090
14723638   AVENGER LOGISTICS                5959 SHALLOWFORD ROAD, SUITE 225                       Chattanooga, TN 37421
14723639   AVIS WILLIAMS             1239 LAURADALE DR                 NEW ORLEANS, LA 70114
14723641   AYNARD MILLET              1127 WHITLOW CT                LAPLACE, LA 70068
14723642   AZZ GALVANIZING − MORGAN CITY                       3100 W 7th STREET             Fort Worth, TX 76107
14723643   AZZ GALVANIZING − NEW ORLEANS                        2402 ENGINEERS ROAD                BELLE CHASSE, LA
           70037
14723307   Adams, Stephen J         213 Lumpkin Road             Carriere, MS 39426
14723308   Adams, Tony A          102 Flanders Avenue            Harriman, TN 37748
14723309   Adams, William O          190 Belle Terre Blvd C           Box 2451          Laplace, LA 70068
14723310   Adams, William Orland           530 Greenwood Drive            Laplace, LA 70068
14723312   Adecco USA Inc          175 Broadhollow Rd            Melville, NY 11747
14723334   Ainsworth, Willis Edward          Po Box 331          Loranger, LA 70446
14723336   Air & Hydraulic Equipment, Inc           11157 Outlet Drive         Knoxville, TN 37932
14723351   AirTek Construction, Inc.         PO Box 388          Troy, AL 36081
14723346   Airgas USA LLC           Carrie A. Dodson, A/R Specialist          Central Division BSC           110 W. 7th St., Ste.
           1300        Tulsa, OK 74119
14723349   Airgas USA, LLC          110 West 7th St. Suite 1400           Tulsa, OK 74119
14723347   Airgas USA, LLC          6055 Rockside Woods Blvd              Independence, OH 44131
14723348   Airgas USA, LLC          Airgas USA LLC             Carrie A. Dodson, A/R Specialist          Central Division
           BSC        110 W. 7th St., Ste. 1300          Tulsa, OK 74119
14723356   Albert Bailey       Albert J. Bailey, EEOC Charge            Albert J. Bailey        3001 Yorktowne Dr.          LaPlace,
           LA 70068
14723369   Alcorn, Scott A        566 Clifton Cemetery           Spring City, TN 37381
                     Case 19-12153-KBO                    Doc 602-1          Filed 07/29/20            Page 6 of 70
14723383   Alexander, Alex R          321 Cypress Point Drive            Laplace, LA 70068
14723384   Alexander, Charles H          364 Spruce Street           Norco, LA 70079
14723388   Alimak HEK Inc           12552 Old Galveston Rd Suite A160                 Webster, TX 77598
14723391   All Scrap Metals, LLC           7 Veterans Memorial Blvd.             Kenner, LA 70062−4981
14723393   All Star Forest Products Inc          ALL STAR FOREST PRODUCTS                      WILLIAM T PRICE,
           PRESIDENT           5757 N MCRAVEN ROAD                     JACKSON, MS 39209
14723395   All Star Forest Products Inc          All Star Forest Products          PO Box 7538           Jackson, MS 39284−7538
14912448   Allfax Capital LLC          650 Poydras Street           Suite 2300          New Orleans, LA 70130
14723404   Alliance Source Testing LLC            255 Grant St SE Suite 600             Decatur, AL 35601
14845535   Alpine Metal Tech North America, Inc.              4853 Campbells Run Road              Pittsburgh, PA 15205−1323
14950899   Alton W Davis         500 Lake Asbury Drive              Green Cove Springs, FL 32043
14723432   Altum, John        121 Marble Dr             Rockwood, TN 37854
14723452   Ameri100 California Inc           785 Orchard Drive Suite 140             Folson, CA 95360
14723453   Ameri100 California Inc           Divakar Shenoy           5000 Research Court, Suite 750            Suwanee, GA
           30024
14723470   AmeriGas         107 Iris Avenue            Jefferson, LA 70121
14723456   American Commercial Barge Line LLC                  PO Box 610           Jeffersonville, IN 47131
14723459   American Guard, Inc           3519 Patrick Street          Lake Charles, LA 70605
14723465   American State Equipment Co., Inc             Attn Timothy Kraut             2055 South 108th Street        PO Box
           270287         Milwaukee, WI 53227
14723466   American State Equipment Co., Inc.             Timothy Kraut           2055 S. 108th Street         PO Box
           270287         Milwaukee, WI 53227
14723476   Amin, Mohammad             4212 Beaune Dr             Kenner, LA 70065
14723478   Amite Metal Recycling           15261 Hwy 16 East             Amite, LA 70422
14723486   Anders, James C         720 Gordon Avenue               Harahan, LA 70123
14887145   Andrew D. Stosberg           MIDDLETON REUTLINGER                       401 S. 4TH Street         Suite 2600        Louisville,
           KY 40202
14723496   Andritz Asko, Inc         501 West 7th St            Homestead, PA 15120
14723503   Anim, Benjamin          2656 N Rocheblave St              New Orleans, LA 70117
14723510   Antares, LLC         3813 N Causeway Blvd, Suite 250                Metairie, LA 70002
14723513   Antares, LLC         Andrew Legrand              Spera Law Group, LLC             3110 Canal Street        New Orleans, LA
           70119
14723512   Antares, LLC         Spera Law Group, LLC               Vincent Trombatore, Esq.            3110 Canal Street        New
           Orleans, LA 70119
14723540   Anthony, Debbie Lorine            19510 Dunson Place Dr.            Ponchatoula, LA 70454
14723541   Anthony, Jason Lee          21071 Weinberger Road              Ponchatoula, LA 70454
14723556   Anvil Attachments, LLC            Alan Murr           PO Box 216           Slaughter, LA 70777
14723553   Anvil Attachments, LLC            Julie M. McCall           Kantrow, Spaht, Weaver & Blitzer            445 North Boulevard,
           Suite 300        Baton Rouge, LA 70802
14723555   Anvil Attachments, LLC            Julie M. McCall           Kantrow, Spaht, Weaver & Blitzer            PO Box
           2997        Baton Rouge, LA 70821−2997
14723554   Anvil Attachments, LLC            Kantrow Spaht Weaver & Blitzer APLC                  Julie M. McCall, Shareholder         PO
           Box 2997         Baton Rouge, LA 70821
14723562   Applied Industrial TechnologiesDixie Inc             c/o Jordan Moore           1 Applied Plaza         Cleveland, OH
           44115
14723569   Arcuri, Stephen        585 Roccaforte            Garyville, LA 70051
14723570   Ard, Andrew T         42204 Marblestone Ave               Prairieville, LA 70769
14723571   Ardoin, Todd P         3680 Hwy 307             Thibodaux, LA 70301
14723573   Arguello, Alan Joseph          2200 Severn Ave            Apt V201            Metairie, LA 70001
14723580   Armstrong, Robert J          7425 Strathmore Dr.            New Orleans, LA 70128
14723581   Arney, David M          122 Bullard Hollow Road              Harriman, TN 37748
14723590   Asbury Louisiana          Patrick Sook           PO Box 144          Asbury, NJ 08802
14854094   Associated Terminals, Limited Liability Company               Attn: Barry Hoth           147 Henderson Street          Reserve,
           LA 70084
14723620   Atlas Hose & Gasket Co, LLC             1010 Saint Mary Street             New Orleans, LA 70130
14723622   Atmos Energy          Attn Bankruptcy Group              Atmos Energy Corporation             PO Box 650205           Dallas,
           TX 75265−0205
14723625   Atmos Energy Corporation             Attn Bankruptcy           PO Box 650205             Dallas, TX 75265
14723634   Austin Fire Systems, LLC            PO Box 411           Prairieville, LA 70769
14723633   Austin Fire Systems, LLC            Russell Ritchie, President/ Owner            13580 Eads Road          Prairieville, LA
           70769
14723637   Autry, Daniel Eugene           147 Blair Rd          Harriman, TN 37748
14723640   Avist, Avron Joesph          13444 Old Baton Rouge Hwy                Lot 230         Hammond, LA 70403
14723644   B W Sinclair Inv        PO Box 1111             Wichita Falls, TX 76307−1111
14723645   B&T EXPRESS INC               400 MILEY ROAD                NORTH LIMA, OH 44452
14848676   B&T Express Inc.          400 Miley Road             North Lima, OH 44452
14723646   BA VAN DANG              391 MAIN STREET                 BILOXI, MS 39530
14723647   BABCOCK & WILCOX COMPANY                          2600 E MAIN ST              LANCASTER, OH 43130
14723648   BACKGROUNDCHECKS.COM LLC                           12770 COIT ROAD              DALLAS, TX 75251
14723655   BANE HAULING & RIGGING                     410 S. HIGH ST.           WAYNESBORO, TN 38485
14723656   BANK DIRECT CAPITAL FINANCE                        Rich Twardowski & Megan Shaffer               150 North Field Drive, Suite
           190        Lake Forest, IL 60045
14723658   BANK OF AMERICA                 PO Box 15731            Wilmington, DE 19886−5731
14723665   BARBARA JACKSON                  1910 GEORIA AVE                KENNER, LA 70062
14723666   BARBARA L PHILLIPS                 5104 TOPAZ DR              MARRERO, LA 70072
14723668   BARFIELD ENTERPRISES, INC                    Christine Bossier          PO Box 218           NEW BOSTON, TX 75570
14723674   BARRIERE CONSTRUCTION                     1610 BARRIERE ROAD                   BELLE CHASSE, LA 70037
14723675   BARRY A BLANCHARD                    5159 FOURTH ST              LAFITTE, LA 70067
                    Case 19-12153-KBO                Doc 602-1         Filed 07/29/20          Page 7 of 70
14723676   BARRY CHOPIN            118 FAVORITE LANE               EDGARD, LA 70049
14723677   BARRY JOSEPH            124 WEST 3RD STREET               EDGARD, LA 70049
14723678   BARRY L. JONES           184 CYNTHIA CIRCLE               RESERVE, LA 70084
14723679   BARRY RAZIANO              10121 JOEL AVE            RIVER RIDGE, LA 70123
14723680   BARRY YOUNG             121 DOVE STREET              LAPLACE, LA 70068
14723681   BASIL CROSSDALE              2169 PEBBLE BEACH DR               LAPLACE, LA 70068
14723684   BATISTE J GIARDINA III             314 ST CHARLES ST            NORCO, LA 70079
14723686   BAY STEEL CORPORATION                  STATE DOCK ROAD               Mobile, AL 36601
14723687   BAYOU DRAGON TRANSPORT, LLC                      916 TRANSCONTINENTAL DRIVE                 METAIRIE, LA
           70001
14853572   BAYOU STEEL BD HOLDINGS, L.L.C.                   7015 HAISTEN DRIVE            7015 HAISTEN
           DRIVE       TRUSSVILLE, AL 35173−2510
14723689   BEACON AIR CONDITIONING & HEAT                     315 E 3RD ST         KENNER, LA 70062
14723693   BEAR COMMUNICATONS INC                   d/b/a EMCO COMMUNICATIONS & BEARCOM                      4900 12447
           Wardline Road       Hammond, LA 70401
14723692   BEAR COMMUNICATONS INC                   d/b/a EMCO COMMUNICATIONS & BEARCOM                      4900 8900 S.
           Choctaw Dr.       Baton Rouge, LA 70815
14723695   BECKS AUTO SERVICE                266 BECK STREET            AMA, LA 70031
14723696   BECKS AUTOMOTIVE                755 PAUL MALLARD RD.                LULING, LA 70070
14723697   BEEMAC TRUCKING LLC                 2747 LEGIONVILLE RD              AMBRIDGE, PA 15003
14723698   BELCO INDUSTRIAL SERVICES, LLC                    40118 CAUSEY ROAD             PRAIRIEVILLE, LA 70769
14723699   BEMCO MACHINE WORKS, LTD                    6410 KESTREL ROAD              MISSISSAUGA, ON L5T 1Z8
           Canada
14723701   BENGIMAN ODOM               1013 MANHATTAN BLVD BLDG #7 APT#108                      HARVEY, LA 70058
14723702   BENITO MARTINEZ VIGIL                1144 ORNAGE BLOSSOM ST                 HARVEY, LA 70058
14723703   BENJAMIN CARTER               5552 AMES COURT             MARRERO, LA 70072
14723704   BENJAMIN DUECASTER                 777 GOOD HOPE            NORCO, LA 70079
14723705   BENNER METALS CORPORATION                      1220 SOUTH STATE COLLEGE BLVD.                Fullerton, CA
           92831
14723706   BENNETT J. TRICHE             104 N. LAUREL STREET              HAMMOND, LA 70401
14723707   BENNIE DAVIS           1104 ORANGE BLOSSOM                 HARVEY, LA 70058
14723708   BENNIE JOSEPH JR            117 E 31ST ST           RESERVE, LA 70084
14723709   BENNY FERRELL             1350 1/2 SOUTH MYRTLE               METAIRIE, LA 70003
14723710   BENNY RILEY          126 RILEY LANE               EMPIRE, LA 70050
14723711   BERENDSEN FLUID POWER                  404 COMMERCE POINT               HARAHAN, LA 70123
14723713   BERKMAN ANDERSON                  512 BELLINA LN           MARRERO, LA 70072
14723714   BERMAN BROS. INC.              2500 Evergreen Avenue          Jacksonville, FL 32206
14723716   BERNARD BRADLEY                2824 VIRGINIA LEE            MARRERO, LA 70072
14723717   BERNARD REYNAUD                 309 H0MEWOOD             RESERVE, LA 70084
14723718   BERNARD REYNAUD JR.                 1112 ST. CLAIR LOOP            LAPLACE, LA 70068
14723719   BERNARD SMITH             2463 MARR AVE              NEW ORLEANS, LA 70114
14723720   BERNARD W COLEMAN JR                  2637 FOLIAGE DR            MARRERO, LA 70072−5862
14723723   BERTRAND SPARKS               1010 ROBINSON AVE              MARRERO, LA 70072
14723724   BESCO STEEL SUPPLY, INC.               Birmingham, AL 35232
14723725   BEST USED TIRES AND AUTO CARE                    73 WESTBANK EXPRESSWAY                  GRETNA, LA 70053
14723727   BETH SPIESS         PO BOX 171 HWY 45               LAFITTE, LA 70067
14723729   BETHEL TRANS, LLC              5778 YOUNGSTOWN POLAND RD                     YOUNGSTOWN, PA 44514
14723730   BETON, LLC         211 E. INDUSTRY ST.              Gonzales, LA 70737
14723731   BETTY BOSSIER            114 JILL STREET            LAPLACE, LA 70068
14723732   BEVERLY A ECKEL              167 CAREVASSE AVE               LAPLACE, LA 70068
14723733   BEVERLY SNOW AND ICE, INC                  16504 DIXIE HIGHWAY              MARKHAM, IL 60428
14723734   BIANCA KNIGHT             1101 DUPAS ST APT 7             GRETNA, LA 70053
14723735   BILL K PROVENCE             246 SOMERSET             LAPLACE, LA 70068
14723736   BILLY JO PORCHE JR             2000 TITAN STREET             HARVEY, LA 70058
14723737   BILLY JOE RODRIGUE               45123 STRINGER BRIDGE RD               ST. AMANT, LA 70774
14723738   BINATEK         7951 RUE VAUBAN                 ANJOU, QC H1J 2V1 Canada
14723739   BINH VIET LE         2400 RUE NOTRE DAME                 TERRYTOWN, LA 70056
14723740   BIRMINGHAM INTERNATIONAL                     300 RIVERHILLS BUSINESS PARK                BIRMINGHAM, AL
           35242
14723742   BIRMINGHAM RAIL & LOCOMOTIVE                      1015 15TH AVENUE             BESSEMER, AL 35020
14723743   BIRMINGHAM RAIL & LOCOMOTIVE                      5205 5TH AVENUE NORTH               Lipscomb, AL 35020
14723744   BJS FURNITURE & APPLIANCE WAREHOUS                       1605 HWY 190 E.          HAMMOND, LA 70401
14723745   BL DUKE         6470 CANAL BANK ROAD                  FOREST VIEW, IL 60402
14723749   BLAINE ANTHONY VICTORIANO                     4927 OAK DR          LAFITTE, LA 70067
14723751   BLAIR LOGISTICS LLC               3600A RICHARD ARRINGTON JR BLVD N                   BIRMINGHAM, AL
           35234
14723754   BLAIR SERVICES, INC              325 HICKORY AVENUE               HARAHAN, LA 70123
14723755   BLAKE BABIN           405 ELVIN ST             LAPLACE, LA 70068
14723756   BLAKE GEORGEL              142 ANNEX STREET              NEW SARPY, LA 70078
14723757   BLANCHER BROTHERS AC & HEATING LLC                       2500 TAFFY DR           MARRERO, LA 70072
14723759   BLOOM ENGINEERING CO, INC.                  5460 HORNING ROAD               PITTSBURGH, PA 15251−0254
14723761   BLUE CROSS BLUE SHIELD OF LOUISIANA                     5525 REITZ AVENUE             BATON ROUGE, LA
           70809
14723762   BLUELINE RENTAL LLC                2450 DESTREHAN AVENUE                 HARVEY, LA 70058
14723764   BMG METALS, INC.             950 MASONIC LANE              RICHMOND, VA 23223
14723766   BNSF Logistics, LLC         2710 S. 48th Street        Springdale, AR 72762
14723765   BNSF Logistics, LLC         75 Remittance Drive Suite 1767          Chicago, IL 60675
14723767   BNSF RAILWAY COMPANY                   50 S LASALLE ST           CHICAGO, IL 60603
                   Case 19-12153-KBO            Doc 602-1       Filed 07/29/20       Page 8 of 70
14723768   BNSF Railway Company         PO Box 676152         Dallas, TX 75267−6152
14723769   BNSF Railway Company         Suzanne Wellen        2500 Lou Menk Drive, AOB−3        Fort Worth, TX
           76131
14723771   BOASSO AMERICA           100 INTERMODAL DRIVE               CHALMETTE, LA 70043
14723773   BOB MCKINNEY          200 WEST 2ND ST            LAPLACE, LA 70068
14723775   BOBBIE JACKSON          419 4TH STREET           BRIDGE CITY, LA 70094
14723776   BOBBIE R. MILTON          1313 N EZIDORE LOT 7A             GRAMERCY, LA 70052
14723777   BOBBY CANTRELL           442 EAST BUTTERFLY CIRCLE                TERRYTOWN, LA 70056
14723778   BOBBY D. BOUDREAUX              182 WEST 18TH STREET            RESERVE, LA 70084
14723779   BOBBY ISAAC        114 FIR STREET            BOUTTE, LA 70039
14723780   BOBBY JEROME BARNETT               921 SOUTH DUPRE ST            NEW ORLEANS, LA 70125
14723781   BOBBY LASHLEY CORP              601 BELL PARK CIRCLE            WOODSTCOK,, GA 30188
14723782   BOBBY LINDSEY          1717 PLAZA DR           MARRERO, LA 70072
14723783   BOBBY MILLER         12947 CYPRESS N HOUSTON RD                 CYPRESS, TX 77429
14723784   BOBBY WILSON         333 FIR STREET           LAPLACE, LA 70068
14723785   BOH BROS CONSTRUCTION               730 S TONTI ST         NEW ORLEANS, LA 70119
14723786   BOLAND MARINE & INDUSTRIAL LLC                 P O BOX 53287        #85−048522       NEW ORLEANS, LA
           70130
14723787   BOMAC CONTRACTORS LTD                1020 LINDBERGH DRIVE            BEAUMONT, TX 77707
14723788   BONNARD MONDESIR              2013 DUPONT DR           TERRYTOWN, LA 70056
14723789   BONNEL FRAZIER          2240 ROCHELLE STREET               HARVEY, LA 70058
14723790   BOOMERANG TRANSPORTATION, LLC                  4475 W Gandy Blvd        Tampa, FL 33611
14723791   BOOMTOWN CASINO HARVEY                 4132 PETERS RD           HARVEY, LA 70058
14723794   BORRMANN METAL CENTER                110 WEST OLIVE AVENUE             Burbank, CA 91502−1895
14723795   BOSCO BROS LLC          711 APPLE STREET            NORCO, LA 70079
14723803   BOWEN, MICLETTE & BRITT OF LA               1100 POYDRAS, SUITE 1250          NEW ORLEANS, LA
           70163
14723804   BOY SCOUTS OF AMERICA              SOUTHEAST LOUISIANA COUNCIL               PO BOX
           1146     METAIRIE, LA 70004
14723805   BOYD BROS TRANSPORTATION INC                 3275 HWY 30         CLAYTON, AL 36016
14723806   BOYD METALS         Ft. Smith, AR 72902
14723807   BRAD DUBREUIL          1223 DELHOMME              P O BOX 1408       SCOTT, LA 70583
14723808   BRAD GAMBINO          4449 BAY VIEW DR             MARRERO, LA 70072
14723809   BRAD SCHOUEST          4857−B JEAN LAFITTE             LAFITTE, LA 70067
14723810   BRAD UNTEREINER            1520 ALLO ST         MARRERO, LA 70072
14723811   BRAD VERDIN        5116 RANDY ST             LAFITTE, LA 70067
14723812   BRAD WILSON        100 JENNY COURT              MONTZ, LA 70068
14723814   BRADFORD SMITH           6901 SAYER DR           MARRERO, LA 70072
14723813   BRADFORD SMITH           856 N AIRLINE AVE            GRAMERCY, LA 70052
14723815   BRADLEY E. HEWETT            455 ST. CHARLES          NORCO, LA 70079
14723816   BRADLEY LEPINE          204 PINE ST         WESTWEGO, LA 70094
14723817   BRADLY VINCENT CHAPRON                2528 LONG BRANCH DR            MARRERO, LA 70072
14723818   BRANCHES BROWN             2820 YORKTOWN DRIVE               LAPLACE, LA 70068
14723819   BRAND SAFWAY           18321 SWAMP ROAD              PRAIRIEVILLE, LA 70769
14723820   BRANDEN R. AUGUST            168 RIVERLANDS DR             LA PLACE, LA 70068−7106
14723821   BRANDEN RODI         5110 AMES BLVD LOT 24              MARRERO, LA 70072
14723822   BRANDON ANTHONY HAROLD LOVE                   1601 ROSE LANE          GRAMERCY, LA 70052
14723823   BRANDON D WILLIAMS              575 ROBINSON AVENUE              MARRERO, LA 70072
14723824   BRANDON D. BUSH           2710 HUNTSVILLE STREET               KENNER, LA 70062
14723825   BRANDON ELLITT          5137 PAGE STREET             MARRERO, LA 70072
14723826   BRANDON HABIS          533 DEBBIE DR           WESTWEGO, LA 70094
14723827   BRANDON HALL          3335 DIANA ST           NEW ORLEANS, LA 70114
14723828   BRANDON J WYCHE            4041 N WOODBINE ST             HARVEY, LA 70058
14723829   BRANDON LEGER           114 E 5TH STREET           RESERVE, LA 70084
14723830   BRANDON LOUQUE             756 NORTH AIRLINE AVE              GRAMERCY, LA 70052
14723831   BRANDON M. MALAIN             325 CONCORD DR            LAPLACE, LA 70068
14723832   BRANDON WALLACE              1701 MINNESOTA AVE              KENNER, LA 70062
14723833   BRANDON WALLIC GILMORE                1763 SHIRLEY DR.          NEW ORLEANS, LA 70114
14723834   BRANDON WATKINS             8790 SUNNYSIDE DR             LAPLACE, LA 70068
14723835   BRANDON WILLIAMS             115 HORACE ST           NEW OLREANS, LA 70114
14723836   BRANDY K. WADE           293 FIR STREET          LAPLACE, LA 70068
14723837   BRANNON O. COLE           2000 E. FRISCO DRIVE           LAPLACE, LA 70068
14723839   BRAYLON SHANE SELTZER               1836 BURNLEY DR            MARRERO, LA 70072
14723840   BREAUX PETROLEUM PRODUCTS INC                  237 N BARRIOS STREET          LOCKPORT, LA 70374
14723842   BRECHEEN PIPE & STEEL            2340 AMERICAN WAY DRIVE              PORT ALLEN, LA 70767
14723843   BRENT DUPLESSIS          43243 BAYOU NARCISSE               GONZALES, LA 70737
14723844   BRENT E. WHITE        200 EAST 30TH STREET             RESERVE, LA 70084
14723845   BRENT HAHN        1501 RIDGEFIELD             LAPLACE, LA 70068
14723846   BRENT LOUQUE         221 WAYNE STREET               GRAMERCY, LA 70052
14723847   BRENT ROBERT         141 ROBERT ST            AMA, LA 70031
14723848   BRENT WAGUESPACK              2125 COLONIAL DRIVE             LAPLACE, LA 70068
14723849   BRENTON COLEMAN             1001 FAIRFAX ST           TERRYTOWN, LA 70056
14723850   BRETT WAGUESPACK              2125 CONONIAL DR            LAPLACE, LA 70068
14723851   BRETT WILLIAMS          144 EVANGELINE RD              MONTZ, LA 70068
14723852   BRIAN BOURQUE          109 BURGUIERES LANE POB 397                DESTREHAN, LA 70047
14723853   BRIAN C. TAYLOR         5300 CANATELLA STREET                CONVENT, LA 70723
14723854   BRIAN CHAPPELL          528 GARDENIA            LAPLACE, LA 70068
14723855   BRIAN CHAPPELL JR           353 S CHURCH ST           GARYVILLE, LA 70051−3306
                     Case 19-12153-KBO                 Doc 602-1         Filed 07/29/20          Page 9 of 70
14723856   BRIAN COOK             305 S. RIVER POINTE               LAPLACE, LA 70068
14723857   BRIAN COTHERN                17500 LA HIGHWAY 42               LIVINGSTON, LA 70754−4305
14723858   BRIAN E. COTHERN                17500 LA HIGHWAY 42               LIVINGSTON, LA 70754−4305
14723859   BRIAN K. JENKINS               24445 SANDERS ROAD               COVINGTON, LA 70435
14723860   BRIAN LEE MOSCH                 14318 HWY 15 LOT 12             SAUCIER, MS 39574
14723861   BRIAN P. LOUQUE               3498 GEISMAR STREET                PAULINA, LA 70763
14723862   BRIANS TOWING SERVICE                    PO BOX 1764           LAPLACE, LA 70069
14723863   BRICE LLEWELLYN                 206 UNION LANE              MONTZ, LA 70068
14723864   BRIDGE CITY POWER EQUIPMENT                       1509 BRIDGE CITY AVE              BRIDGE CITY, LA 70094
14723865   BRIDGET MARIE PATTON                    615 LANG STREET             NEW ORLEANS, LA 70131
14723866   BRIGETTE GIEPERT                503 HERITAGE AVE              TERRYTOWN, LA 70056
14723867   BRIGGS EQUIPMENT                  TRUCK DIVISION             221 RESEARCH DRIVE              JEFFERSON, LA
           70123
14723869   BRITT BULLINS              1500 FOURTH ST SUITE S               HARVEY, LA 70058
14723871   BROCK A. BECK               503 WEST LAWSON STREET                  NEW SARPY, LA 70047
14723872   BROCKTON TROSS                 3893 TIMBERVIEW LANE                HARVEY, LA 70058
14723873   BRODERICK K HEIMS                  4520 S SHERWOOD FOREST SUIT 104 114                  BATON ROUGE, LA
           70816
14723874   BROOKE M. LOPEZ                841 FOX LANE             ST. ROSE, LA 70087
14723875   BROTHER FLUENCE                  238 CHERRY STREET               GRAMERCY, LA 70052
14723876   BROWN STRAUSS STEEL                    2495 URAVAN STREET              Aurora, CO 80011
14723883   BRUCE MICHAEL MCGINNIS                     2329 CAROL SUE AVE               TERRYTOWN, LA 70056
14723884   BRUCE MITCHELL                 3504 BAYTREE STREET               ST. JAMES, LA 70086
14723885   BRUCE SMITH              20115 RIVERS RD             MOUNT VERNON, AL 36560
14723886   BRUCE WILSON               1604 ESTALOTE AVE                HARVEY, LA 70058
14723889   BRYAN A DAVIS               717 WOODLAND DR APT. D                 LAPLACE, LA 70068
14723890   BRYAN BAZILE               6037 MARIGNY ST              NEW ORLEANS, LA 70122
14723891   BRYAN DIAZ − CONTRERAS                     412 GEORGETOWN DRIVE                 KENNER, LA 70065
14723892   BRYAN ERNST               120 PECAN LANE              PORT SULPHUR, LA 70083
14723893   BRYAN LEE DIRTEATER                   14170 BEAGLE BEND RD               TICKFAW, LA 70466
14723894   BRYAN MATTHEWS                   2343 VICTORIA DR             HARVEY, LA 70058
14723895   BRYANT K. WALTER                  708 LASALLE DRIVE              LAPLACE, LA 70068
14723896   BRYON BLACK               6229 AUGUST AVENUE                 MARRERO, LA 70072
14723897   BSE−BADISCHE STAHL ENGINEERING GMBH                            ROBERT−KOCH−STR. 13              Kehl 8, 77694
           Germany
14723898   BUCHANAN HAULING & RIGGING INC                         4625 INDUSTRIAL ROAD              FORT WAYNE, IN
           46825
14723899   BUCK KREIHS              2225 TCHOUPITOULAS                 NEW ORLEANS, LA 70130
14723900   BUCKLEY TRANSPORT INC                     197 AIRPORT ROAD             COLUMBIA, MS 39429
14723901   BUDDY MOORE TRUCKING INC                       925 34TH STREET NORTH               BIRMINGHAM, AL 35202
14723902   BUDGET AUTO PARTS U PULL IT, INC                      4007 I 10 FRONTAGE ROAD              PORT ALLEN, LA
           70767
14723903   BUILDERS TRANSPORTATION CO LLC                         3710 TULANE ROAD              MEMPHIS, TN 38116
14853475   BULK SYSTEMS & SERVICES INC                      PO Box 983        Slidell, LA 70459
14723904   BULK SYSTEMS & SERVICES, INC                     1226 FREMAUX AVENUE                 SLIDELL, LA 70459
14723910   BURNELL BELL JR                6443 EADS ST           NEW ORLEANS, LA 70122
14723911   BURNEY BLANCH                 1020 LUCILLE LN             CRYSTAL SPGS, MS 39059
14723912   BUSHWICK METALS LLC                    560 NORTH WASHINGTON AVENUE                     Bridgeport, CT 06604
14723916   BW TERMINAL               1805 4TH ST           HARVEY, LA 70058
14723917   BYRON BLACKWELL                   2226 N MIRO ST            NEW ORLEANS, LA 70117
14723649   Badische Stahl−Engineering GmbH               13 Robert−Koch−Strasse          Kehl, 77694 Germany
14723650   Bailey, Albert Joseph          Albert J. Bailey EEOC Charge          Albert J. Bailey      3001 Yorktowne
           Dr.       LaPlace, LA 70068
14723651   Bailey, Cody R         214 Walker Ave            Rockwood, TN 37854
14723652   Bailey, Elgin Lavar          106 Derek Lane         Laplace, LA 70068
14723653   Bailey, Kevin        127 Caroline Dr           Hammond, LA 70401
14723654   Bailey, Leroy J        1777 Hwy 18            Vacherie, LA 70090
14723657   Bank of America          PO Box 15284            Wilmington, DE 19850
14723659   Bank of America N.A.            PO Box 15284          Wilmington, DE 19850
14723661   Bank of America NA Prepetition Agent              Richards Layton & Finger         Mark D Collins, David T
           Queroli        920 North King St           One Rodney Square          Wilmington, DE 19801
14723660   Bank of America NA Prepetition Agent              Vinson & Elkins        William L Wallander, B Foxman, M
           Pyeatt       2001 Ross Ave Ste 3900             Trammell Crow Center          Dallas, TX 75201
14723662   BankDirect Capital Finance            150 N. Field Dr. Ste 190       Lake Forest, IL 60045
14723663   Banken, Jimmy Dawayne               107 Vistana Lane        Rockwood, TN 37854
14723664   Bankston, Chad Michiel            39649 Gayle Road          Ponchatoula, LA 70454
14723667   Barfield Enterprises, INc          2 Barfield Ln        New Boston, TX 75570
14723669   Barnes, Jeramie         720 W. Yorkshire St          Gonzales, LA 70737
14723670   Barney, Kristen         13 Ormond Trace           Destrehan, LA 70047
14723671   Barre, Chris Anthony           6583 Harbourview Dr           New Orleans, LA 70126
14723672   Barre, Titus Emanuel          314 east 6th St        Edgard, AL 70049
14723673   Barrett, Shane J        509 Magnolia Drive           LaPlace, LA 70068
14723682   Bassett, Quentracus Latroy           302 S Mabel         Bunkie, LA 71322
14723683   Bates, Michael         107 Jenny Court          Montz, LA 70068
14723685   Baton Rouge Radiology Group              PO Box 14530          Baton Rouge, LA 70898
14723688   Bayou Steel BD Holdings II, L.L.C.            138 Highway 3217         Laplace, LA 70068
14845549   Bayou Steel BD Holdings, LLC              138 Highway 3217          LaPlace, LA 70068
14723690   Beal, Robert A         1156 Cambridge Drive            Grayslake, IL 60030
                    Case 19-12153-KBO                 Doc 602-1          Filed 07/29/20          Page 10 of 70
14723691   Bealer, Hunter Lee         17656 Tangi Lakes Dr          apt A         Hammond, LA 70403
14723694   Becker Iron & Metal          1310 Broadway          Venice, IL 62090
14723700   Bender, John S         52022 Ditta Drive        Loranger, LA 70446
14723712   Bergeron, Linda M          1820 Meeker Loop           Laplace, LA 70068
14723715   Bermco Aluminum            Birmingham, AL 35202
14723721   Bernard, Irvin S        2904 Essex Avenue          LaPlace, LA 70068
14723722   Berry, Joshua        1531 James Ferry Rd          Kingston, TN 37763
14723726   Best, James Roland         424 Riverview St         Oakdale, TN 37829
14723728   Bethancourt, Telly Lavon          2856 S Bank Ln          Vacherie, LA 70090
14723741   Birmingham International Forest          Products LLC           300 Riverhills Business Park, Ste. 320       Birmingham,
           AL 35242
14908908   Black Diamond Commercial Finance L.L.C.              5330 Yacht Haven Grande            Suite 100, Box 35       St.
           Thomas, VI 00802
14908909   Black Diamond Commercial Finance L.L.C.              5330 Yacht Haven Grande            Suite 100, Box 35       St.
           Thomas, VI 00802
14723747   Black Diamond Commercial Finance LLC               Fox Rothschild LLP           Seth A Niederman         919 North
           Market Street, Suite 300         Wilmington, DE 19899−2323
14723746   Black Diamond Commercial Finance LLC               Winston & Strawn LLP            Daniel J McGuire         35 W Wacker
           Dr        Chicago, IL 60601−9703
14723748   Black Diamond Commercial Management               One Sound Shore Drive Suite 200            Greenwich, CT 06830
14908911   Black Diamond Opportunity Fund IV LP             One Sound Shore Drive            Suite 200        Greenwich, CT
           06830
14908976   Black Diamond Opportunity Fund IV, LP             Winston & Strawn, Dan McGuire             35 W. Wacker
           Drive         Chicago, IL 60601
14723750   Blair Logistics       Attn Jake Langley         PO Box 2287            Birmingham, AL 35201
14723752   Blair Logistics, LLC         Blair Logistics       Attn Jake Langley         PO Box 2287          Birmingham, AL
           35201
14723753   Blair Logistics, LLC         Charley M. Drummond            400 Century Park South, Suite 224          Birmingham, AL
           35226
14723758   Bliss, Jordan M         42651 Baystone Avenue           Prairieville, LA 70769
14723760   Blount, Mark Duane           21124 Wells Rd         Ponchatoula, LA 70454
14723763   Blystone, Kelly         1801 Acadia Dr        LaPlace, LA 70068
14723770   Boales, Robert R         25009 Spruce Ln         Amite, LA 70422
14723772   Boatwright, Jordan Marc          113 Matherne Dr          Des Allemands, LA 70030
14723774   Bob Unfried         One Sound Shore Drive           Ste 200         Greenwich, CT 06830
14723792   Booth, Huston         1912 Van Arpel Dr          LaPlace, LA 70068
14723793   Bordelon, Riley P         11498 Spring Creek          Hammond, LA 70403
14723796   Bourgeois, David D          116 Ellen Drive        Reserve, LA 70084
14723797   Bourgeois, Gerald J         3435 N Angelle         Paulina, LA 70763
14723798   Bourgeois, Glenn P         221 Camelia         Laplace, LA 70068
14723799   Bourgeois, Mary L          3435 N Angelle         Paulina, LA 70763
14723800   Bournes, Larry James          511 Lizardi St       New Orleans, LA 70126
14723801   Bowen Miclette & Britt Insurance           Agency LLC           1111 North Loop West #400           Houston, TX
           77008
14723802   Bowen, Faron S          2125 Golfview Drive          Laplace, LA 70068
14723838   Bray Jr, Kenneth Charles          210 Riverview St         Oakdale, TN 37829
14723841   Breaux, Donald James           548 Willowbrook Dr          Gretna, LA 70056
14723868   Bright, Jason Joseph         541 Esplanade Street        Laplace, LA 70068
14723870   Broadus, Robby Ethan           p o box 178       Petros, TN 37845
14723877   Brown, Austin Tyler          57 Diamond Dr          Monterey, TN 38574
14723878   Brown, Billy J        9979 CR 330          Buffalo, TX 75831
14723879   Brown, Cass J         44476 Teal Avenue          Saint Amant, LA 70774
14723880   Brown, Craig Allen          209 Alice St       Harriman, TN 37748
14723881   Brown, Dawson Andrew             740 Pumphouse Road            Rockwood, TN 37854
14723882   Brown, Wendell J          73 Ridgewood Drive           Laplace, LA 70068
14723887   Brumfield, Pernal         119 Warwick St.         Laplace, LA 70068
14723888   Brush, Matthew Todd           104 Highland Drive          apt 2        Kingston, TN 37763
14723905   Burbank, Samuela Marie           5467 Waterford Lane           Sorrento, LA 70778
14723906   Burd, Joshua Francis         117 Lulaby Lane         Rockwood, TN 37854
14723907   Bureau of Revenue and Taxation           Property Tax Division          200 Derbigny Street         Gretna, La
           70053
14723908   Bureau of Revenue and Taxation           Property Tax Division          PO Box 130         Gretna, La 70054−0130
14723909   Burgess, Gregg J         3550 Grandlake Blvd.          Apt.# H−102          Kenner, LA 70065
14723913   Butler, Deanna B         1708 Ridgefield Drive          Laplace, LA 70068
14723914   Butler, Jerry       5126 Frenchmen St          New Orleans, LA 70122
14723915   Butler, Michael James         644 Magnolia Avenue            Laplace, LA 70068
14723918   C & C MARINE             P.O. BOX 2253          HARVEY, LA 70059
14723919   C&W TRUCKING & SONS INC                   4100 ELM STREET.              BETTENDORF, IA 52722
14723920   C.C.C. STEEL INC.            2576 East Victoria Street        Rancho Dominguez, CA 90220
14723921   C.M.C. RECYCLING NATIONAL ACCOUNTS                         ATTN 2710           PO Box 844681          DALLAS, TX
           75284−4681
14723923   CABAY ROUTE JR               149 WEST 2ND STREET                RESERVE, LA 70084
14723924   CAHABA MATERIALS & PAVING, LLC                       DBA CAHABA TRANSPORTATION                       2517 NABORS
           ROAD           BIRMINGHAM, AL 35211
14723925   CAIRO MARINE SERVICE                 701 EAST MAIN STREET                 JACKSON, MO 63755
14723926   CAJUN AIR LLC             280 JEAN LAFITTE BLVD                 LAFITTE, LA 70067
14723929   CALEB JOSHUA EYMARD                   5009 EIGHTY ARPENT                MARRERO, LA 70072
14723930   CALMAR CORPORATION                   2420 PIEDMONT ST               KENNER, LA 70062
                   Case 19-12153-KBO              Doc 602-1         Filed 07/29/20        Page 11 of 70
14723931   CALVIN FORBES             1245 GARDEN RD             MARRERO, LA 70072
14723932   CALVIN GAGNEAUX JR                 837 MYSTIC AVE           GRETNA, LA 70056
14723933   CAM TRAN           115 LAVENDER CT               BELLE CHASSE, LA 70037
14723935   CAMDENTON STEEL SUPPLY INC.                    1900 RISLER ROAD           Sedalia, MO 65301
14723938   CAMEO SOLUTIONS INC                 PO Box 970        San Jose, CA 95108
14723939   CAMERON M. SINGLETON                  201 EAST LAKEVIEW DRIVE               LAPLACE, LA 70068
14723940   CAMILLE ROUSSELL JR                296 CENTRAL AVE             EDGARD, LA 70049
14723943   CANADIAN NATIONAL RAILWAY                     PO Box 530164         ATLANTA, GA 30353−0164
14723944   CANAM STEEL CORPORATION AZ                     22253 W SOUTHERN AVE              BUCKEYE, AZ 85326
14723945   CANAM STEEL CORPORATION FL                    140 SOUTH ELLIS ROAD              JACKSONVILLE, FL 32254
14723946   CANAM STEEL CORPORATION MD                      4010 CLAY ST         Point Of Rocks, MD 21777−0285
14723947   CANAM STEEL CORPORATION MO                      2000 WEST MAIN STREET              WASHINGTON, MO 63090
14723948   CANAM STEEL GROUP                 270 Chemindu Tremblay          Boucherville, QC J4B 5X9 Canada
14723949   CANERA MILES            421 MARVIN GARDENS                 LAPLACE, LA 70068
14723953   CAPGEMINI AMERICA, INC.                 79 FIFTH AVENUE, 3RD FLOOR               NEW YORK, NY 10003
14723951   CAPGEMINI previously Lyons             20 N Wacker Drive Suite 1750        Chicago, IL 60606
14723952   CAPGEMINI previously Lyons             4940 E State Street      Rockford, IL 61108
14723956   CAPITAL COATINGS LLC                9249 MAMMOTH AVENUE                BATON ROUGE, LA 70814
14723957   CAPITAL CONTRACTORS INC.                   1001 NORTH 9TH STREET             LINCOLN, NE 80098
14723958   CAPITAL VALVE & FITTING CO LLC                   FOR FALON COMPANY INC.                9243 INTERLINE
           AVENUE          BATON ROUGE, LA 70809
14723959   CARBIDE INDUSTRIES LLC                 3204 INDUSTRIAL PARKWAY                CALVERT CITY, KY 42029
14723960   CARGILL INC.          2154 HWY 44            RESERVE, LA 70084
14723961   CARL A, THOMAS              19173 GOLDEN GATE              CONVENT, LA 70723
14723962   CARL A. DENNIS            9202 CENTRA PROJECT STREET                 CONVENT, LA 70723
14723963   CARL EVERY           2728 DESTREHAN AVE APT A                  HARVEY, LA 70058
14723964   CARL HILAIRE           188 KELLER STREET               HAHNVILLE, LA 70057
14723965   CARL SAVOIE           507 AVE G            MARRERO, LA 70072
14723966   CARL SCHUBERT JR.               2545 DOLORES DRIVE             MARRERO, LA 70072
14723967   CARL SORDELET             1813 STALL DR            HARVEY, LA 70058
14723968   CARL WILSON            5116 WESTLAKE DR               NEW ORLEANS, LA 70126
14723969   CARLIN LOUPE            230 ELLEN ST            AMA, LA 70031
14723970   CARLINE MGMT CO. INC.                1414 NORTH BURNSIDE AVE               GONZALES, LA 70737
14723971   CARLO CROSS            510 W B ST           NORCO, LA 70079
14723972   CARLOS ALBERTO RAMIREZ MOLINA                      2510 LESTER ST.          HARVEY, LA 70058
14723973   CARLOS CAZANAS                1700 CARRIAGE LANE             HARVEY, LA 70058
14723974   CARLOS CHILLA             1856 CAROL SUE AVE               TERRYTOWN, LA 70056
14723975   CARLOS CORTEZ              3044 MOUNT BLANC DR               MARRERO, LA 70072
14723976   CARLOS D PORTILLO−LANZA                   820 BREANON ST            METAIRIE, LA 70001
14723977   CARLOS DESALVO               122 W OAK GROVE              BELLE CHASSE, LA 70037
14723978   CARLOS ENRIQUE              506 W MARLIN CT             TERRYTOWN, LA 70056
14723979   CARLOS HORNBROOK                  700 S PETERS         NEW ORLEANS, LA 70130
14723980   CARLOS P. LANZA              820BREANON STREET               METAIRIE, LA 70001
14723981   CARLOS SABONGE                607 AVENUE A           MARRERO, LA 70072
14723982   CARLOS VIDES            835 E WM DAVID PKWY                METAIRIE, LA 70005
14723983   CARLOS WILLIAMS                1240 ESTALOTE AVE            HARVEY, LA 70058
14723984   CARLTON GRIMES               226 RIVER POINT DRIVE             DESTREHAN, LA 70047
14723987   CARLTON RAY COLEMAN JR                   43 NEW ENGLAND COURT                GRETNA, LA 70053
14723988   CARLTON SCALE              PO BOX 19792           GREENSBORO, NC 27419
14723990   CARNELL CLOFER               704 COLONY CT. APT #A             LAPLACE, LA 70068
14723991   CAROL ANN DARR               319 JOHNSON ST            ST ROSE, LA 70087
14723992   CAROL E. GARRITY               707 URBANDALE STREET               MARRERO, LA 70072
14723993   CAROL M DUKE             492 HWY 628            LAPLACE, LA 70068
14723994   CAROL ORAMOUS                37045 CHAPEL HILL RD             FRANKLINTON, LA 70438
14723995   CAROL RIPP          2528 JEANNE             MARRERO, LA 70072
14723996   CAROLINA STEEL LOGISTICS                  152 VINEYARD LAKE CIRCLE               Conway, SC 29527
14723998   CARRIE A. RAMSEY               3141 DAWSON STREET              KENNER, LA 70065
14723999   CARROLL LERILLE               2633 MESA DR           MARRERO, LA 70072
14724000   CARROLL SIMONEAUX                  1340 MAPLEWOOD DRIVE               HARVEY, LA 70058
14724001   CARROLL WILSON               1100 SILVER LILLY            MARRERO, LA 70072
14724002   CARTER MACHINE WORKS                   4280 WEST CURRAHEE STREET                 TACCOA, GA 30577
14724003   CARTWRIGHT COMMUNICATION                      TECHNOLOGY, INC.             171 Indian Shadows
           Drive       Maryville, TN 37801
14724004   CASEY LYNNE STRAUSS                 302 8TH STREET APT C            BRIDGE CITY, LA 70094
14724005   CASHANNA MOSES                2236 WOODMERE BLVD                HARVEY, LA 70058
14724008   CAST BURL          1313 YORKTOWN DRIVE                  LAPLACE, LA 70068
14724012   CAZE BUTLER            2316 JEFFERSON             HARVEY, LA 70058
14912439   CCC Steel, Inc.      Reliance Steel & Aluminum Co. Attn: Jon Karas           350 South Grand Avenue,   Suite
           5100       Los Angeles, CA 90071
14724013   CCPI INC.        838 CHERRY STREET               BLANCHESTER, OH 45107
14724014   CDW COMPUTER              DISCOUNT WAREHOUSE                  200 N MILWAUKEE AVENUE              VERNON
           HILLS, IL 60061
14724015   CECIL S. ANGLIN III            3832 MORRISWOOD DRIVE               HARVEY, LA 70058
14724016   CECIL TERRICE HYATT                144 PATRICK LANE            PORT SULPHUR, LA 70083
14724017   CECILIO CRUZ           621 DEERFIELD ST             TERRYTOWN, LA 70053
14724018   CECO         3748 N. CAUSEWAY BLVD.                METAIRIE, LA 70002
14724019   CEDRIC RAGAS            27900 HWY 23            PORT SULPHUR, LA 70083
14724020   CEDRICA L BROWN                404 SUGAR PINE ST APT. D            LAPLACE, LA 70068
                   Case 19-12153-KBO              Doc 602-1        Filed 07/29/20        Page 12 of 70
14724022   CENTERPOINT ENERGY SERVICES INC                   PO Box 733609         DALLAS, TX 75373−3609
14724021   CENTERPOINT ENERGY SERVICES INC                   PO Box 733609         Dallas, TX 75373
14724024   CENTRAL OREGON TRUCK COMPANY                      394 NE HEMLOCK AVENUE               REDMOND, OR
           97756
14724025   CENTRAL STEEL & WIRE                3000 W. 51ST STREET         CHICAGO, IL 60632
14724029   CERTEX USA, INC          6200 HUMPHREYS ST SUITE C                HARAHAN, LA 70123
14724030   CERTIFIED LABORATORIES                 DIV OF NCH CORPORATION              285 WALTER ROAD            RIVER
           RIDGE, LA 70123
14724031   CERTIFIED STEEL          1333 BRUNSWICK PIKE               Lawrenceville, NJ 08648
14724032   CESAR OLGUIN          6831 PROMONTORY DR                 GRAND PRAIRIE, TX 75054
14724033   CESS MATTHEWS            2349 VICTORIA AVE              HARVEY, LA 70058
14724034   CGB MARINE AT LAPLACE                 PO BOX 1390         LAPLACE, LA 70069−1390
14724035   CHAD R. BAZETTE           18272 HIGHWAY 42             LIVINGTON, LA 70754
14724037   CHANCE CHERAMIE             4205 JEAN LAFITTE             LAFITTE, LA 70067
14724038   CHANDLER WILLIAMSON                  2557 RAMSEY ST          MARRERO, LA 70072
14724039   CHANELL RICHARDSON                 3001 AUGUSTA STREET            KENNER, LA 70065
14909192   CHANTEL K. ADAMS             2111 Quail Run Drive         BATON ROUGE, LA 70808
14724041   CHARLES BRAUD JR            535 JEAN LAFITTE HWY               LAFITTE, LA 70067
14724042   CHARLES D KEGLEY             37069 FORE RD           DENHAM SPRINGS, LA 70706
14724043   CHARLES D NEUSER             144 HICKORY ST            RESERVE, LA 70084
14724044   CHARLES DARR           318 JOHNSON STREET               ST. ROSE, LA 70087
14724045   CHARLES DAVIS III          508 PLYMOUTH DRIVE                LAPLACE, LA 70068
14724046   CHARLES DOMINGUE               930 PHOSPHOR AVE             METAIRIE, LA 70005
14724047   CHARLES DOUGLAS             1607 FURMAN ST             HOUMA, LA 70363
14724048   CHARLES E HOLMES             1017 GREFER AVE             HARVEY, LA 70058
14724049   CHARLES E. MATTHEWS                2601 LEXINGTON DR.           LAPLACE, LA 70068
14724050   CHARLES E. WATKINS              428 CORRINE COURT             LAPLACE, LA 70068
14724051   CHARLES GERDING III             3917 MALLARD ST             METAIRIE, LA 70001
14724052   CHARLES GREEN JR            4097 TAYLOR ST            NEW ORLEANS, LA 70131
14724053   CHARLES J LACOUR JR              2640 GEMINI STREET            HARVEY, LA 70058
14724054   CHARLES J. CHOPIN           400 MARVIN GARDENS                LAPLACE, LA 70068
14724055   CHARLES J. WILLIAMS JR.              115 GAIL DRIVE          LAPLACE, LA 70068
14724056   CHARLES KRAEMER−BYROM                    917 BEECHGROVE BLVD APT C                BRIDGE CITY, LA 70094
14724057   CHARLES LONDON             52 BEAUREGARD DR                GRETNA, LA 70053
14724058   CHARLES MARINO JR             4825 WADE DR            METAIRIE, LA 70003
14724059   CHARLES MARTIN            432 NW 3RD APT. #D             RESERVE, LA 70084
14724060   CHARLES MAXWELL HUDSON                    62 KNOX POLK ROAD            COLUMBIA, MS 39429
14724061   CHARLES MCGEHEE             1812 REDWOOD DRIVE                HARVEY, LA 70058
14724062   CHARLES MCGOWAN               2632 MAX DRIVE             HARVEY, LA 70058
14724063   CHARLES ORR          137 ELIZABETH LANE               BURAS, LA 70041
14724064   CHARLES P. LEWIS           2905 KENWOOD DR              GRETNA, LA 70056
14724065   CHARLES P. WILSON JR.             117 WILSON          BELLE CHASSE, LA 70037
14724066   CHARLES PAGART            2424 JAY ST          SLIDELL, LA 70460
14724067   CHARLES R KERLEY             CITY TREASURER              PO BOX 433         HARRIMAN, TN 37748
14724068   CHARLES STEADMAN               1910 NIE PARKWAY             NEW ORLEANS, LA 70131
14724069   CHARLES W MCGEHEE                142 8TH STREET          BRIDGE CITY, LA 70094
14724070   CHARLES W. GOVE III            124 CYPRESS GRIVE             MONTEGUT, LA 70377
14724071   CHARLES W/ MAXWELL JR.                 117 RIVERWOOD DR.           ST. ROSE, LA 70087
14724072   CHARLIE BENN JR           542 HOLMES BOULEVARD                 GRETNA, LA 70056
14724073   CHARLIE CARTER           322 NW 3RD ST APT 1              RESERVE, LA 70084
14724074   CHARLIE NGUYEN            2623 OAKMERE DR              HARVEY, LA 70058
14724075   CHARLIE WHITE          619 CARMADELLE ST                MARRERO, LA 70072
14724076   CHARLOTTE DENISE BOWERS                  1906 JAMES DR          MARRERO, LA 70072
14724077   CHARYMAR MONTERO                 2808 15 TH ST        HARVEY, LA 70058
14724078   CHASE ENVIRONMENTAL GROUP                    200 SAM RAYBURN PKWY                LENOIR CITY, TN 37771
14724079   CHASE STEEL COMPANY, LLC                 2656 CHEROKEE HILLS CIRCLE               Waterford, MI 48328
14724080   CHAUVIN BROS TRACTOR INC                  105 ENGINEERS ROAD            BELLE CHASSE, LA 70037
14724081   CHAZ JOSEPH BARTHELEMY                  2300 LAPALCO BLVD APT 5A              HARVEY, LA 70058
14724082   CHAZ MICHAEL FORD              5836 SEGNETTE DR             MARRERO, LA 70072
14724083   CHEM TREAT INC           15045 COLLECTIONS CENTER DRIVE                   CHICAGO, IL 60693
14724085   CHEROKEE MILLWRIGHT INC                  1034 ROSS DRIVE          MARYVILLE, TN 37801
14724091   CHERYL CABUS           7405 SAINT RITA ST            MARRERO, LA 70072
14724092   CHERYL G VICKNAIR             1621 WEST FRISCO DR             LaPlace, LA 70068
14724093   CHERYL G. JACKSON             184 EAST 17TH STREET             RESERVE, LA 70084
14724094   CHESTER BOUDOIN 111              3025 MT KENNEDY             MARRERO, LA 70072
14724095   CHET MORRISON           3434 PETERS ROAD              HARVEY, LA 70058
14724096   CHEVIS D. AKERS          2107 NAPLECHASE CREST DRIVE                  SPRING, TX 77373
14724097   CHICAGO, FORT WAYNE                & EASTERN RAILROAD              200 MERIDIAN CENTRE, SUITE
           300      Rochester, NY 14618
14724098   CHILDHOOD LEUKEMIA WARRIORS                    FOUNDATION            427 GATESHEAD DR             NAPERVILLE,
           IL 60565
14724100   CHRIS BICKHAM           637 TURTLECHREEK LANE                 ST ROSE, LA 70087
14724101   CHRIS DAVIS         805 GARDEN ROAD               MARRERO, LA 70072
14724102   CHRIS H DOYLE          3808 LAKE WINNPEG               HARVEY, LA 70058
14724103   CHRIS LAFRANCE           25794 HIGHWAY 23              PORT SULPHUR, LA 70083
14724104   CHRISSEAN CHARLES              410 CORVET ST APT A             FT WALTON BEACH, FL 32547
14724105   CHRISTIAN A. COWANS               840 FOX LANE          ST.ROSE, LA 70087
14724106   CHRISTIAN WITTE           134 TRESYLE LANE              MELVILLE, LA 71353
                   Case 19-12153-KBO             Doc 602-1        Filed 07/29/20        Page 13 of 70
14724107   CHRISTINA LEE       4600 A MCCLURE ST                 BOSSIER CITY, LA 71111
14724108   CHRISTINA M. STUDER            425 MAGNOLIA AVE               LA PLACE, LA 70068−3023
14724109   CHRISTINA M. WALKER             161 MELIUS DRIVE              RESERVE, LA 70084
14724110   CHRISTOPHER A. JOHNSON               135 DEVON ROAD              LAPLACE, LA 70068
14724111   CHRISTOPHER BILLIOT            24170 CARVIST LANE               ABITA SPRINGS, LA 70420
14724112   CHRISTOPHER BRADY             1500 LORENE DR APT 134                HARVEY, LA 70058
14724113   CHRISTOPHER FRYE           2120 N BUTTERFLY CIRCLE                   GRETNA, LA 70056
14724114   CHRISTOPHER J TAULLI            2433 RUE JESANN              MARRERO, LA 70072
14724115   CHRISTOPHER JOUTY            444 HWY 628            LAPLACE, LA 70068
14724116   CHRISTOPHER K. NELSON              2912 MAINE AVENUE APT. B                KENNER, LA 70065
14724117   CHRISTOPHER MAURICE PARODI                   409 DR GORMAN DRIVE              BELLE CHASSE, LA 70037
14724118   CHRISTOPHER MURR            122 RHO ST            BELLE CHASSE, LA 70037
14724119   CHRISTOPHER NICHOLAS               9606 BARATARIA BLVD                CROWN POINT, LA 70072
14724120   CHRISTOPHER PHILLIP TERRELL                 1256 MICHAEL STREET              MARRERO, LA 70072
14724121   CHRISTOPHER STOLTZ             625 MELODY DRIVE               METAIRIE, LA 70001
14724122   CHRISTOPHER TAULLI            325 SAINT JUDE             MARRERO, LA 70072
14724123   CHRISTOPHER VINET           44135 SIMPSON PL APT 39                HAMMOND, LA 70403
14724124   CHRISTOPHER WARNER WILLIAMS                    627 WHITNEY AVE             NEW ORLEANS, LA 70114
14724125   CHRISTOPHER WERTZ             4911 LISA ANN             BARATARIA, LA 70036
14724126   CHRISTOPHER YOUNG             27 ASHTON COX DR APT B                  GRETNA, LA 70053
14724128   CHRISTY A. RODRIGUE            766 WEST 5TH STREET               LAPLACE, LA 70068
14724130   CHUCKY FELDER         7409 IVY ST              METAIRIE, LA 70003
14724131   CIERRA K. HARVEY         9314 PLYMOUTH STREET APT. 1                    OAKLAND, LA 94603
14724132   CINDEX INDUSTRIES          LUDLOW TOOLING DIV                   42 PERIMETER RD          LUDLOW, MA
           01056−3802
14724134   CINTAS CORPORATION 544              PO Box 88005           CHICAGO, IL 60680−1005
14724135   CIRCLE LLC      1204 ENGINEERS ROAD                   BELLE CHASSE, LA 70057
14724136   CIRCLE, LLC      1204 ENGINEERS ROAD                  BELLE CHASSE, LA 70037
14724137   CITY OF CHICAGO        DEPARTMENT OF REVENUE                       8108 INNOVATION WAY         CHICAGO, IL
           60682−0081
14724138   CITY OF CHICAGO 84LB            PO Box 71528           CHICAGO, IL 60694−1528
14724139   CITY OF GRETNA        P.O. BOX 404             GRETNA, LA 70054
14724140   CITY OF GRETNA WATER & SEWAGE DEPT                      P O BOX 404         GRETNA, LA 70054
14724143   CITY OF ROCKWOOD            110 N. CHAMBERLAIN AVE                   ROCKWOOD, TN 37854
14724147   CITY OF TULSA UTILITIES            TULSA, OK 74187−0002
14724146   CITY OF TULSA UTILITIES            Utilities Services       Tulsa, OK 74187
14724149   CIVEO OFFSHORE LLC            P O BOX 187            BELLE CHASSE, LA 70037
14724150   CIVES STEEL COMPANY MS               219 Port Terminal Road          Rosedale, MS 38769
14724151   CLARANCE ARMONT JR.              2184 HIGHWAY 20             EDGARD, LA 70090
14724152   CLARENCE ANDERSON JR               1804 SHORT STREET              KENNER, LA 70062
14724153   CLARENCE BOVIE         177 E. 21ST ST             RESERVE, LA 70084
14724154   CLARENCE DUHE JR          260 HOMEWOOD PLACE                    RESERVE, LA 70068
14724155   CLARENCE DUHE JR.          2579 MCCARROLL ROAD                   SPRINGFIELD, LA 70462
14724156   CLARENCE GABRIEL JR             535 AVONDALE GARDEN                   AVONDALE, LA 70094
14724157   CLARENCE JACKSON            278 ST CHARLES S               NEW SARPY, LA 70047
14724158   CLARENCE JOHNSON            3097 PRIVATEER BLVD                 BARATARIA, LA 70036
14724159   CLARENCE LAMBERT             108 10TH ST            BRIDGE CITY, LA 70094
14724160   CLARENCE LEE        292 E. 13TH ST             RESERVE, LA 70084
14724161   CLARENCE NOBLE          4102519            152 APRICOT ST            LA PLACE, LA 70068
14724162   CLARENCE ROBERTSON               1724 SIMON LANE             VACHERIE, LA 70090
14724163   CLARENCE ROBINSON             P O BOX 2310            RESERVE, LA 70084
14724164   CLARENCE SARAH          614 N ELM APT C               METAIRIE, LA 70003
14724165   CLARENCE WALKER JR              3779 CHRISWOOD LANE                 HARVEY, LA 70058
14724166   CLARENCE WALTER JR             3744 BRANDY LANE                PAULINA, LA 70763
14724170   CLAUDE ANDREW ISIDORE                16251 HWY 15           DAVANT, LA 70046
14724171   CLAUDE LEWIS        POB 265            732 E HOOVER ST             NEW SARPY, LA 70078
14724173   CLAYTON CREEKMORE               525 RANDOLPH AVE                HARAHAN, LA 70123
14724174   CLEMENT GRAY III        274 MCREINE RD                 LAPLACE, LA 70084
14724175   CLEMENT SERVICE STATION INC                 1049 E AIRLINE HWY             LAPLACE, LA 70068
14724177   CLEVELAND JOHNSON              1837 LEE DRIVE             LAPLACE, LA 70068
14724178   CLIFFORD FAGGARD, III            7093 BARATARIA BLVD                 MARRERO, LA 70072
14724179   CLIFFORD J. TROXLER III           141 JAUBERT LANE              LAPLACE, LA 70068
14724180   CLIFFORD MCQUILLION              322B ORMOND MEADOWS                   DESTREHAN, LA 70047
14724181   CLIFFTON WHITE        489 KILLONA DRIVE                  KILLONA, LA 70057
14724182   CLIFTON DIXON        1240 ESTALOTE AVE                  HARVEY, LA 70058
14724183   CLIFTON STEEL CO.         16500 ROCKSIDE ROAD                 MAPLE HEIGHTS, OH 44137
14724184   CLINE ACQUISITION CORP              DBA REXNORD INDUSTRIAL SERVICES                    5210 EDWARDS
           RD      TAYLORS, SC 29687
14724185   CLINTON JERROD ANDERSON                 1674 CHIPPEWA ST              NEW ORLEANS, LA 70130
14724186   CLYDE MADERE JR          119 TASSIN COURT                LAPLACE, LA 70068
14724187   CLYDE MITCHELL         3030 LEXINGHTON                  KENNER, LA 70065
14724188   CN ILLINOIS CENTRAL RAILROAD                  PO Box 95361          CHICAGO, IL 60694−5361
14724190   COALMONT ELECTRICAL               DEVELOPMENT CO.                22577 HIGHWAY 216          MCCALLA, AL
           35111−2705
14724191   COAST ELECTRIC INC           2301 VELVA AVE               HARVEY, LA 70058
14724192   COASTAL CRANE SERVICES, LLC                 1557 AIRLINE HWY             ST. ROSE, LA 70087
14724193   COASTAL FIRE       200 L & A RD. SUITE B                METAIRIE, LA 70001
14724194   COASTAL PIPE OF LA INC            P.O. BOX 99           CARENCRO, LA 70520−0099
                   Case 19-12153-KBO              Doc 602-1        Filed 07/29/20         Page 14 of 70
14724196   CODY J. ROME          42029 MAJESTIC HUNTER AVE                  PRAIRIEVILLE, LA 70769−6068
14724197   CODY MICHAEL METREJEAN                  2525 DOLORES DRIVE              MARRERO, LA 70072
14724198   CODY MILES          721 HULL GEORGE ROAD                 EROS, LA 71238
14724199   CODY SCHMIDT            353 GOODHOPE STREET                NORCO, LA 70079
14724200   COLE PARMER INSTRUMENT COMPANY                       EAST BUNKER COURT                VERNON HILLS, IL
           60061−1844
14724205   COLETTE FORBES             164 CYNTHIA CIRCLE              RESERVE, LA 70084
14724206   COLIN C. DUHE          1609 NORTH SUGAR RIDGE                 LAPLACE, LA 70068
14724210   COLUMBIA GAS OF PENNSYLVANIA                    200 Civic Center Dr., 11th Floor       Columbus, OH 43215
14724208   COLUMBIA GAS OF PENNSYLVANIA                    PO BOX 742537           CINCINNATI, OH 45274−2537
14724209   COLUMBIA GAS OF PENNSYLVANIA                    PO Box 742537          Cincinnatti, OH 45274
14724211   COMBINED TRANSPORT SYSTEMS LLC                     1201 MARINE VIEW ST.              PORTAGE, IN 46368
14724212   COMCAST          Bankruptcy Department          One Comcast Center          Philadelphia, PA 19103
14724214   COMCAST          PO Box 3001          SOUTHEASTERN, PA 19398−3001
14724213   COMCAST          PO Box 3001          Southeastern, PA 19398
14724215   COMCAST CABLE             PO BOX 71211           CHARLOTTE, NC 28272−1211
14724218   COMED          ComEd Bankruptcy Department            3 Lincoln Centre       Oakbrook Terrace, IL 60181
14724217   COMED          PO Box 6111         CAROL STREAM, IL 60197−6111
14724216   COMED          PO Box 6111         Carol Stream, IL 60197
14724219   COMMERCIAL METALS COMPANY                     6565 N. MacARTHUR BLVD., SUITE 800                Irving, TX
           75039
14724220   COMMERCIAL METALS CORPORATION                       CMC RECYC. NATL ACCTS − DEPT 1198                  PO Box
           121198        DALLAS, TX 75312−1198
14724221   COMMERCIAL TRANSPORTATION                     MANAGEMENT SERVICES, INC                  12487 PLAZA
           DRIVE         CLEVELAND, OH 44130
14724222   COMMODITY MANAGEMENT SERVICES LTD                         7233 FREEDOM AVE NW               NORTH CANTON, OH
           44720
14724224   COMPRESSED AIR SYSTEMS, LLC                  217 GUNTHER LANE             BELLE CHASSE, LA 70037
14724225   CONCRETE BUSTERS              6101 RIVER RD            AVONDALE, LA 70094
14724226   CONDUCTIX INC.           10102 F STREET            OMAHA, NE 68127
14724227   CONE DRIVE OPERATIONS INC.                840 EAST 12TH STREET             Traverse City, MI 49685
14724228   CONLEY MARINE SERVICES                600 PETERS ROAD             HARVEY, LA 70058
14724229   CONNECTOR SPECIALIST INC                175 JAMES DRIVE EAST              ST ROSE, LA 70087
14724231   CONNER INDUSTRIES, INC.              PO Box 200298          DALLAS, TX 75320−0298
14724233   CONNOR A. RICKS            116 GRETCHEN COURT               MONTZ, LA 70068
14724234   CONNOR R. KEYSER             4801 COPERNICUS STREET                NEW ORLEANS, LA 70131
14724235   CONSOLIDATED STEEL INC.               RT. 609 KENTS RIDGE ROAD               CEDAR BLUFF, VA 24609
14724236   CONSTRUCTION UNLIMITED                 1000 JUSTIN ROAD             METAIRIE, LA 70001
14724237   CONTINENTAL CONSTRUCTION                   101 WPA RD           BELLE CHASSE, LA 70037
14724238   CONTRACT LEASING CORPORATION                     1 CORPORATE PLACE SOUTH, SUITE
           201      PISCATAWAY, NJ 08854
14887119   CONTRACTORS & INDUSTRIAL SUPPLY                     1241 FOSTER AVE            NASHVILLE, TN 37210
14724240   CONTRACTORS STEEL COMPANY                    36555 AMRHEIN RD             Livonia, MI 48150
14724241   CONTRACTORS SUPPLY COMPANY                     1112 E AIRLINE HWY            LAPLACE, LA 70068
14724242   CONTROL CHIEF CORP              200 WILLIAMS STREET               BRADFORD, PA 16701
14724244   COOK COUNTY TREASURER                  PO Box 805438          CHICAGO, IL 60680−4116
14724245   COOKSEY STEEL            801 E. 2ND STREET            TIFTON, GA 31794
14724246   COOPER CONSOLIDATED ON BEHALF                     OF CGB LAPLACE MARINE FLEETING                    PO Box
           1390      LAPLACE, LA 70069
14724247   COOPER CONSOLIDATED, LLC.                 9114 Stevedoring Rd        CONVENT, LA 70723
14724250   COOPER/T. SMITH STEVEDORING                  N. ROYAL STREET, SUITE 1100               MOBILE, AL 36633
14724251   CORA WITTE          2920 LAURIE LANE              MARRERO, LA 70072
14724252   CORDAN M. COLEMAN               316 S. RIVER POINTE            LAPLACE, LA 70068
14724253   CORDAZ V. COUTEE             2329 YORKTOWN DRIVE                LAPLACE, LA 70068
14724254   CORE LLC         10059 N REIGER RD             BATON ROUGE, LA 70809
14724255   COREY J. MANSON             1500 LORENE DRIVE APT 67               HARVEY, LA 70058
14724256   COREY JACKSON            8825 WILLOW STREET                NEW ORLEANS, LA 70118
14724257   COREY LADNER            10212 LAKE PARK AVE               GONZALES, LA 70737
14724258   COREY LEON ALLEN              1137 L B LANDRY            NEW ORLEANS, LA 70114
14724260   COREY STEVENS            123 LEWIS STREET             LAPLACE, LA 70068
14724259   COREY STEVENS            337 ARLINGTON DR               LA PLACE, LA 70068
14724261   COREY VICTOR           1136 N SUGAR RIDGE               LAPLACE, LA 70068
14724262   COREY VINNETT            627 BLUEBIRD            LAPLACE, LA 70068
14724263   COREYELLE D. STEVENS               625 LASALLE DRIVE             LAPLACE, LA 70068
14724264   CORKY F. HENDERSON               16 GRIGO LOOP            LAPLACE, LA 70068
14724266   CORNELIOUS GILMORE                6204 6TH ST         MARRERO, LA 70072
14724267   CORNELIUS A. CUMMINGS                424 GREENWOOD DRIVE                LAPLACE, LA 70068
14724268   CORNELIUS BALDWIN               4604 BAYOU DES FAMILLES DR                 MARRERO, LA 70072
14724269   CORNELIUS J MODICA JR              417 W LAWSON ST             DESTREHAN, LA 70047
14724271   CORTEZ HUNTER            5021 BARATARIA BLVD                MARRERO, LA 70072
14724273   CORY COBENA            3217 TULIP CT.          MARRERO, LA 70072
14724274   CORY SCOTT MEAUX               2616 CANYON DR             MARRERO, LA 70072
14724280   CR3 Partners, LLC       13355 Noel Road, Suite 310          Dallas, TX 75240
14724281   CRAIG A CORE JR           1239 AVE A          MARRERO, LA 70072
14724282   CRAIG A. FAIRLEIGH            225 GEORGETOWN DRIVE                 KENNER, LA 70065
14724283   CRAIG D HEBERT            2628 VULCAN STREET               HARVEY, LA 70058
14724284   CRAIG EDWARDS             2520 VIRGINIAN CLNY              LAPLACE, LA 70068
14724285   CRAIG MANUEL            706 IBERVILLE            LAPLACE, LA 70068
                    Case 19-12153-KBO                 Doc 602-1          Filed 07/29/20          Page 15 of 70
14724286   CRAIG TONEY              1209 ST ROCH AVE               NEW ORLEANS, LA 70117
14724287   CRAIGORY D. DEVARE                  2441 HEBERT DRIVE                LAPLACE, LA 70068
14724289   CRAWFORD METALS − BURLINGTON, ON                           1091 Heritage Road         Burlington, ON L7L 4Y1
           Canada
14724290   CRAWFORD METALS − LONDON, ON                        3101 GORE ROAD               London, ON N5V 5C8 Canada
14724293   CRECENCIO JIMENEZ                 5552 AMITE DR             MARRERO, LA 70072
14724294   CRESCENT ENERGY SERVICES                     1304 ENGINEERS ROAD                 BELLE CHASSE, LA 70037
14724295   CRESCENT TRANSPORT, INC                    150 PLAUCHE STREET                NEW ORLEANS, LA 70123
14724296   CROIX ENTERGY TECHNOLOGIES                       601 POYDRAS STE 1725               NEW ORLEANS, LA 70130
14724298   CROSS SALES & ENGINEERING                     4400 PIEDMONT PKWY                 GREENSBORO, NC 27419−8508
14724299   CROSSDALE A. BASIL                 20420 NW 20TH AVE               MIAMI GARDENS, FL 33056
14724302   CRST MALONE INC                601 VESTAVIA PARKWAY, SUITE 200                     VESTAVIA HILLS, AL 35216
14724303   CRYSTAL BRAXTON                  206 WEST 17TH STREET                 RESERVE, LA 70084
14724304   CSX TRANSPORTATION                    6737 SOUTHPOINT DRIVE SOUTH J−605                   JACKSONVILLE, FL
           33216
14724305   CT CORPORATION                PO BOX 4349            CAROL STREAM, IL 60197−4349
14724306   CTLC          P.O.BOX 1390             LAPLACE, LA 70069
14724307   CULLIGAN WATER CONDITION                      7537 TAGGART LANE                KNOXVILLE, TN 37938
14724308   CUMBERLAND PIPE AND STEEL                      11901 Upper Potomac Industrial Park           Cumberland, MD
           21502
14724310   CURT JOSEPH BOURG                  910 ALLO          MARRERO, LA 70072
14724311   CURTIS GREEN              355 FIR STREET            LAPLACE, LA 70068
14724312   CURTIS JOSEPH             28714 HIGHWAY 23                PORT SULPHUR, LA 70083
14724313   CURTIS KEATING               165 E. 19TH ST           RESERVE, LA 70084
14724314   CURTIS LOVE             128 BEECH GROVE DR                 RESERVE, LA 70084
14724315   CURTIS PYE           12475 DECK BLVD                GEISMAR, LA 70734−3132
14724316   CURTIS S DAVIS             32047 NORTHWESTERN DRIVE                      KENNER, LA 70065
14724317   CURTIS TAYLOR               2241 LEVY GAUDET STREET                    LUTCHER, LA 70071
14724318   CURTIS W. MANNING                 812 N UPLAND AVE                METAIRIE, LA 70003
14724319   CURTIS WEBER              238 AVONDALE GDN RD                   AVONDALE, LA 70094
14724320   CURTIS WHEELER                3009 VAN BUREN ST                GULFPORT, MS 39501
14724321   CW MOBILE SERVICE, LLC                   708 SARAZEN DRIVE               GULFPORT, MS 39507
14724322   CW Mobile Services LLC              CW Mobile Services LLC             dba Veterans Metal Recycling       Cody Richard
           Waite, Owner         11200 Reichold Rd.           Gulfport, MS 39503
14724323   CW Mobile Services LLC              Cody Waite         708 Sarazen Dr         Gulfport, MS 39507
14724324   CW Mobile Services LLC              dba Veterans Metal Recycling           Cody Richard Waite, Owner        11200
           Reichold Rd.        Gulfport, MS 39503
14724325   CYCLE CONSTRUCTION                    6 EAST THIRD STREET               KENNER, LA 70062
14724326   CYCLONAIRE CORPORATION                      2922 NORTH DIVISION AVE                 York, NE 68467
14724327   CYNTHIA ROGERS ELLERMANN                       2126 S BUTTERFLY CIR               TERRYTOWN, LA 70056
14724328   CYNTHIA TERREBONNE                    4925 DITCHARO ST LOT 14                LAFITTE, LA 70067
14724329   CYNTHIA W. BOWIE                2808 YORKTOWN DRIVE                   LAPLACE, LA 70068
14724330   CYRIL E GONZALES III                2691 HIGHLAND DR WEST                  GR, LA 70056
14723922   Caballero, Lennie Joseph          76501 Carrol Dr          Covington, LA 70435
14723927   Calderone, Dominick V            P O Box 255          Kentwood, LA 70444
14723928   Calderone, Vincent J         78275 Rodric Dykes Rd             Kentwood, LA 70444
14723934   Cambron, Brian          16098−36 Bluff Road            Prairieville, LA 70769
14723936   Cameo Global          4695 Chabot Dr #101            Pleasanton, CA 94588
14723937   Cameo Global          PO Box 970           San Jose, CA 95108
14723941   Campbell, Eric        1877 Sugar Mill Dr.           St. Bernand, LA 70085
14723942   Campbell, Johnny L.          425 Upland Street           River Ridge, LA 70123
14723950   Cannino, Jimmy L           42090 Jefferson Drive          Hammond, LA 70403
14723955   Capgemini America, Inc.           Annette Meil          79 Fifth Ave. #300        New York, NY 10003
14723954   Capgemini America, Inc.           Annette Meil, Paralegal          79 Fifth Ave. #330       New York, NY 10003
14723985   Carlton Group, Inc.         Accounts Receivable − Katrina Hamrick             Calrton Scale       120 Landmark
           Drive         Greensboro, NC 27409
14723986   Carlton Group, Inc.         PO Box 900013           Raleigh, NC 27675
14723989   Carmona, Jose Ricardo           30 Sarah Street         Waggaman, LA 70094
14723997   Carpenter, Matthew Logan             18310 Dennis Lane          Lot 12        Hammond, LA 70403
14724006   Cassels, Plase Mick         130 Brinegar Way           Walland, TN 37886
14724007   Cassidy, Timothy M           53235 Lamonica Road             Independence, LA 70443
14724009   Castillo, Devin M         230 Dianne Drive          Saint Rose, LA 70087
14724010   Castillo, Xavier A        621 Mt Vernon Dr           LaPlace, LA 70068
14724011   Cavin, Lucas T         840 Patton Ferry Road           Kingston, TN 37763
14724023   CenterPoint Energy, Inc.          1111 Louisiana Street         Houston, TX 77002
14724026   Cernich, Oscar P         630 Pumping Station Rd            Greensburg, LA 70453
14724028   Certex USA Inc          11949 FM 529           Houston, TX 77041
14724027   Certex USA Inc          PO Box 201553           Dallas, TX 75320
14724036   Chadwick, Darrell L          205 Lawson Mill Rd            Apt B        Kingston, TN 37763
14724040   Chapman, Charles Aaron            p o box 242         Evensville, TN 37332
14724084   Chemtreat         5640 Cox Rd Suite 300           Glen Allen, VA 23060
14724089   Cherokee Millwright, Inc.          Dave Bennett          1034 Ross Drive         Maryville, TN 37801
14724086   Cherokee Millwright, Inc.          Robert P. Noell         Woolf McClane Bright Allen & Carpenter          900 Gay
           Street, Suite 900       P.O. Box 900           Knoxville, TN 37901−0900
14724088   Cherokee Millwright, Inc.          Woolf McClane Bright Allen & Carpenter             Robert P. Noell      900 Riverview
           Tower         900 S. Gay Street          Knoxville, TN 37902−1810
14724087   Cherokee Millwright, Inc.          Woolf McClane Bright Allen & Carpenter             Robert P. Noell      PO Box
           900        Knoxville, TN 37901−0900
                    Case 19-12153-KBO                 Doc 602-1          Filed 07/29/20           Page 16 of 70
14909158   Cherokee Millwright, Inc.          Woolf, McClane, Bright, Allen & Carpenter, PLLC              c/o M. Aaron Spencer,
           Esq.        P.O. Box 900          Knoxville, TN 37901
14724090   Cherry, Cedric Wayne           511 Janice Lane          LaPlace, LA 70068
14724099   Childress, Thomas          119 Baker St         Napoleonville, LA 70390
14724127   Christopher, Justin A         324 Barnett Circle         Harriman, TN 37748
14724129   Chubb         Attn Chubb Underwriting Department              202B Halls Mill Road         Whitehouse Station, NJ
           08889
14724133   Cintas Corporation         112 West Main Street           Kingsport, TN 37660
14724141   City of Harriman        609 N. Roane Street           Harriman, TN 37748
14724142   City of Harriman        PO Box 433            Harriman, TN 37748−0433
14724144   City of Rockwood, Tennessee            110 N. Chamberlain Ave            Rockwood, TN 37854
14724145   City of Rockwood, Tennessee            Greg Leffew          City Attorney         PO Box 63         Rockwood, TN
           37854
14724148   City of Tulsa, Oklahoma           Robert R. Edmiston          175 E. 2nd Street, Ste. 685        Tulsa, OK 74103
14724167   Clark, Brandon S         2113 Greenwood Drive             LaPlace, LA 70068
14724168   Clark, Daniel N        2012 Cambridge Drive             Laplace, LA 70068
14724169   Clark, Franklin Shane          130 Manning Drive           Harriman, TN 37748
14724172   Clavier, Anthony R          1201 Bullard Avenue           Metairie, LA 70003
14724176   Clement, Van James           423 East Maple Loop           Laplace, LA 70068
14724189   Coaker, Jared        195 West Williams Circle            Rockwood, TN 37854
14724195   Coco, Reginald L         P.o. Box 236          Darrow, LA 70725
14724201   Cole, Adrian L        P O Box 872694            New Orleans, LA 70187
14724204   Cole−Parmer Instruments            625 E Bunker Ct          Vernon Hills, IL 60061−1844
14724203   Cole−Parmer Instruments            Geoff Stevens         625 E Bunker Ct          Vernon Hills, IL 60061−1844
14724202   Coleman, Ashton J          212 Willow Drive           Gretna, LA 70053
14724207   Collins, Steven M         202 Collins Rd          Oliver Springs, TN 37840
14724223   Commonwealth Edison Company                ComEd Bankruptcy Department              1919 Swift Drive        Oak Brook, IL
           60523
14724230   Connector Specialists, Inc.         PO Box 8988          Mandeville, LA 70470
14724232   Conners, Frank James           7399 Maplewood Dr            Baton Rouge, LA 70812
14724239   Contractor and Industrial Supply         1241 Foster Avenue            Nashville, TN 37210
14724243   Cook County Treasurer            118 North Clark Street Room 112           Chicago, IL 60602
14724248   Cooper, Ronnie J         43207 Firetower Road            Ponchatoula, LA 70454
14724249   Cooper, Steven M          44059 Silver Oak Drive           Hammond, LA 70403
14724265   Cormier, Emery James            445 Mccellan St         Ponchatoula, LA 70454
14724270   Correa, Demetrius W           1400 Devonshire Dr           Slidell, LA 70461
14724272   Cortez, Francesca L.         19435 Lemon St.          Vacherie, LA 70090
14724275   Cosme Dominguez, Luis Aramis             209 Worwick St.            Laplace, LA 70068
14724276   Costanza, Richard P          42368 Yokum Road             Ponchatoula, LA 70454
14724278   Counsel for Leetsdale Industrial II LP          Bayard J. Snyder         Snyder & Associates, P.A.        3801 Kennett
           Pike Suite 201, Building C          Wilmington, DE 19807
14724277   Counsel for Leetsdale Industrial II LP          Helen Sara Ward, Daniel P. Branagan          Cohen & Grigsby,
           P.C.        625 Liberty Avenue          Pittsburgh, PA 15222−3152
14724279   Cox, Robert D         20234 Hwy 22            Ponchatoula, LA 70454
14724288   Cramp, Christopher Pirela          499 West McClellan           Ponchatoula, LA 70454
14724291   Crawford, Cody Joseph            354 Plummer Ave           Pittsburgh, PA 15202
14724292   Crayton, Edward E          54526 Straughan Nursery Road              Loranger, LA 70446
14724297   Cronimet Corporation           421 Railroad St        Rochester, PA 15074
14724300   Crouch, Don         368 highland dr          Laplace, LA 70068
14724301   Crouch, Dondevelle          200 Warwick St           Laplace, LA 70068
14724309   Curt Brignac        30676 Hwy 3125             Paulina, LA 70763
14724331   D & B METALS, INC               PO Box 541          PLEASANT GROVE, UT 84062
14724332   D & D CONSTRUCTION                  PO BOX 850900            NEW ORLEANS, LA 70185
14724333   D&B Metals Inc.         Jackson Walker LLP             Michael S. Held         2323 Ross Avenue, Suite 600        Dallas,
           TX 75201
14724334   D&S Hoist and Crane            3100 Casteel Dr         Coraopolis, PA 15108
14724335   D&S INDUSTRIAL CONTRACTING                       3100 CASTEEL DRIVE               CORAOPOLIS, PA 15105
14724336   D. WEXLER & SON INC.                4821 SOUTH ABERDEEN                  Chicago, IL 60609
14724337   DA & ASSOCIATES                827 CYPRESS ST             MORGAN CITY, LA 70380
14724338   DAKOTA POCHE               171 JOUTY LANE               LAPLACE, LA 70068
14724339   DALE COWANS               150 LOUISIANA STREET                 WESTWEGO, LA 70094
14724340   DALE ROBERTSON                 122 DURR STREET              HAHNVILLE, LA 70057
14724341   DALE YOUNG             1948 JASPER LANE APT B                  LAPLACE, LA 70068
14724342   DALES TOWING               76 1ST STREET            GRETNA, LA 70053
14724343   DALLAS LACOMBE                  653 WRIGHT AVE              TERRYTOWN, LA 70056
14724344   DALTON REED              193 HWY 3217             LAPLACE, LA 70068
14724345   DAMIAN MULE              100 IDEAL COURT                LAPLACE, LA 70068
14724346   DAMIAN TRUXILLO                  2848 DOLORES DRIVE                MARRERO, LA 70072
14724347   DAMIEN LEONARD                 246 FIR ST          LAPLACE, LA 70068
14724348   DAMION DENNIS               248 CHAD B BAKER ST                 RESERVE, LA 70084
14724349   DAMON M. DUHE                243 PLAISANCE DRIVE                RACELAND, LA 70394
14724350   DAMON RIDGLEY                 225 ACADIA DR             WAGGAMAN, LA 70094
14724351   DAMON ZENO              1333 CAMBRIDGE DR                  LAPLACE, LA 70068
14724353   DANA MUSCARELLO                   612 3RD AVE            HARVEY, LA 70058
14724354   DANE B MCCAHILL                 261 NW 4TH ST            RESERVE, LA 70084
14724355   DANE SMALLWOOD                   1014 VAN TRUMP ST               GRETNA, LA 70053
14724356   DANIEL CARROLL                300 JOHNSON ST              ST ROSE, LA 70087
14724357   DANIEL CASTRILLO                 3836 CHRISWOOD LANE                  HARVEY, LA 70058
                  Case 19-12153-KBO            Doc 602-1      Filed 07/29/20       Page 17 of 70
14724358   DANIEL CHANEL SULLIVAN               730 SUMNER ST           NEW ORLEANS, LA 70114
14724359   DANIEL D CHATELAIN II            720 PASADENA AVE             METAIRIE, LA 70001
14724360   DANIEL DOUGLAS III          465 KILLONA DRIVE             KILLONA, LA 70057
14724361   DANIEL FURMAN         753 LAFAYETTE DR               LAPLACE, LA 70068
14724362   DANIEL GUILLOT        1401 CENTRAL AVE               WESTWEGO, LA 70094
14724363   DANIEL J. JONES      2528 ENGLISH COLONY DRIVE                  LAPLACE, LA 70068
14724364   DANIEL LACHNEY          1705 HAMPTON DR              HARVEY, LA 70058
14724365   DANIEL MEEKS       3020 HYMAN PLACE                NEW ORLEANS, LA 70131
14724366   DANIEL NORA       1711 CREOLE STREET                LAPLACE, LA 70068
14724367   DANIEL P NAQUIN         707 KELLER AVE             WESTWEGO, LA 70093
14724368   DANIEL PAUL CAMARDELLE                129 DORTHY DRIVE            AVONDALE, LA 70094
14724369   DANIEL PAUL DUBROC II             117 ANNE DRIVE           AVONDALE, LA 70094
14724370   DANIEL PELLEGRIN          2125 SUWANEE DR              MARRERO, LA 70072−4821
14724371   DANIEL POTTER        149 LAKEWOOD DR                LULING, LA 70070
14724372   DANIEL STEWART          134 CAYOUSE MOUNTAIN RD                  TONASKET, WA 98855
14724373   DANIEL WEBER        195 CYPRESS LANE               GRAND ISLE, LA 70358
14724374   DANIEL WEBER        553 RIVER ROAD              LAPLACE, LA 70068
14724375   DANIELE V. GRISOLI         139 PITRE DRIVE           ST. ROSE, LA 70087
14724376   DANIELI CORPORATION              600 CRANBERRY WOODS DRIVE               CRANBERRY TOWNSHIP, PA
           16066
14724377   DANIELLE M. BERGERON              5801 GEN HAIG STREET            NEW ORLEANS, LA 70124
14724378   DANIELLE M. GALES          202 E. 13TH STREET            RESERVE, LA 70084
14724379   DANIELLE SHIELDS          624 AVE A          WESTWEGO, LA 70094
14724380   DANIJEL DEKOVIC         609 DOCTOR GORMAN DR                  BELLE CHASSE, LA 70037
14724381   DANNY CHAMPAGNE              1905 GIAIISE ST         MARRERO, LA 70072
14724382   DANNY DUPONT         5146 PERKINS ST             LAFITTE, LA 70067
14724383   DANNY M POIRRIER           13485 SHELL HILL LN            VACHERIE, LA 70090
14724384   DANNY TALAMO          2621 FAWNWOOD RD                 MARRERO, LA 70072
14724385   DANNY WILBANKS           7540 TERREBONNE ST               MARRERO, LA 70072
14724386   DANNYE JONES        501 W MARLIN CT              TERRYTOWN, LA 70056
14724387   DANTERIA C. CHOPIN           771 E. TERRACE STREET             DESTREHAN, LA 70047
14724389   DARA POCHE       1215 SPRUCE ST             WESTWEGO, LA 70094
14724390   DARIEL HERNANDEZ GARCIA                209 KILGORE PLACE           KENNER, LA 70065
14724391   DARIN BROWN        1609 HAYDEL DR              MARRERO, LA 70072
14724392   DARIUS ALEXANDER             809 E KINGSWAY DR             GRETNA, LA 70056
14724393   DARK HORSE RAIL SERVICE              43326 ELMO CANNON ROAD              GONZALES, LA 70737
14724394   DARNEL G SABIO        2721 PHIL LN.           MARRERO, LA 70072
14724395   DARNELL J. DEVARE           2800 YORKTOWNE DRIVE                LAPLACE, LA 70068
14724396   DARON HENRY        162 E 14TH STREET              RESERVE, LA 70084
14724397   DARREL CLARKS         1341 MARSHALL DR               MARRERO, LA 70072
14724398   DARREL J. OVERLAND             2008 STALL DRIVE           HARVEY, LA 70058
14724399   DARRELL BEARD         933 MINDEN AVENUE                KENNER, LA 70062
14724400   DARRELL DENNIS         225 EAST 13T ST            RESERVE, LA 70084
14724401   DARRELL FLOWERS           1609 906 EAST MACADOO                DESTREHAN, LA 70047
14724402   DARRELL KELLY         1303 HANCOCK ST              GRETNA, LA 70053
14724403   DARRELL KIMBLE          626 BELLANGER ST              HARVEY, LA 70058
14724404   DARRELL MORGAN            238 OAK PARK BLVD              GARYVILLE, LA 70051
14724405   DARRELL. CHOPIN         2612 HELENA STREET               KENNER, LA 70062
14724406   DARREN BREAUX          4336 AMES BLVD              MARRERO, LA 70072
14724407   DARREN HUGHES          2204 KENTUCKY AVE                KENNER, LA 70062
14724408   DARREN J PLAISANCE            814 E CRYSTAL CT           WESTWEGO, LA 70094
14724409   DARREN J. GAUTIER          213 EAST 4TH STREET             EDGARD, LA 70049
14724410   DARREN J. WASHINGTON              380 POST STREET           HAHNVILLE, LA 70057
14724411   DARRICK MCCCRAY            736 MOCKINGBIRD ST               ST ROSE, LA 70087
14724412   DARRIELL WASHINGTON               286 E 5TH ST        EDGARD, LA 70049
14724413   DARRIUS T. DAVIS        609 REVERE DRIVE              LAPLACE, LA 70068
14724414   DARRON ORGERON            5175 TOUCHARD LN              LAFITTE, LA 70067
14724415   DARRYL AUGILLARD             9236 CENTRAL PROJECT              CONVENT, LA 70723
14724417   DARRYL DAVIS        222 FIR STREET            LAPLACE, LA 70068
14724416   DARRYL DAVIS        3133 OHIO AVENUE               KENNER, LA 70065
14724418   DARRYL EVERSON           1400 TIFFANY DRIVE             LA
14724419   DARRYL G. HOORMANN               127 FARM ROAD           LAPLACE, LA 70068
14724420   DARRYL GUILLOT          204 POST ST LOT 1            KILLIONA, LA 70057
14724421   DARRYL M. SENIA II         405 EVERGRE4EN STREET               LAPLACE, LA 70068
14724422   DARRYL PATTERSON             576 NW 2ND STREET             RESERVE, LA 70084
14724423   DARRYL SIMONEAUX              PO BOX 673         616 E RAILROAD AVE          GRAMERCY, LA 70052
14724424   DARRYN CLOUATRE             5216 AUGUST AVE            MARRERO, LA 70072
14724425   DARYL P. ORDOYNE           517 HIGHWAY 20 LOT 2              THIBODAUX, LA 70301
14724426   DASHAWN T. PRESTON              2013 FLOOD STREET            NEW ORLEANS, LA 70117
14724427   DATA CONNECT ENTERPRISE INC                3405 OLANDWOOD CT            Olney, MD 20832
14724428   DAVAUGHN DUNLAP              114 EAST 25TH STREET             RESERVE, LA 70084
14724429   DAVCO MECHANICAL CONTRACTORS, INC                    4248 E 96TH ST N       SPERRY, OK 73073
14724430   DAVID A. FORD      2828 ELIZABETH ST               MARRERO, LA 70072
14724431   DAVID A. REYES−MANZUR               4427 WARE AVE.           JEFFERSON, LA 70121
14724432   DAVID A. SCHEIDEL         199 HOLLYWOOD PARK                 MONTZ, LA 70068
14724433   DAVID BAILEY       2708 MAX DR             HARVEY, LA 70058
14724434   DAVID BLOUNT, JR         811 MAGAZINE STREET                HAMMOND, LA 70401
14724435   DAVID BORGES        140 ROSALIE DR APT C               AVONDALE, LA 70094
                   Case 19-12153-KBO             Doc 602-1       Filed 07/29/20       Page 18 of 70
14724436   DAVID DURDEN          P O BOX 65             EMPIRE, LA 70050
14724437   DAVID E. VALLERY           665 BAYOUD PAUL LANE                 ST. GABRIEL, LA 70776
14724438   DAVID EAMES         185 WEST 1ST STREET                RESERVE, LA 70084
14724439   DAVID GAUTHE JR           572 HWY 628            LAPLACE, LA 70068
14724440   DAVID H DOWDY           26145 HUGHES RD               BUSH, LA 70431
14724441   DAVID HERNANDEZ              168 MARIE DR            AVONDALE, LA 70094
14724442   DAVID HOLMES          1629 MANSFIELD AVE                 MARRERO, LA 70072
14724443   DAVID J GROS       604 ESPLANADE ST                 LAPLACE, LA 70068
14724444   DAVID J NELSON          2617 ILLINOIS AVE.             KENNER, LA 70062
14724445   DAVID J RICHARD          2128 VINEYARD LN               HARVEY, LA 70058
14724446   DAVID K. KNIGHT          168 HOLLYWOOD PK                 MONTZ, LA 70068
14724449   DAVID L SHAW         169 SOUTH KINLER                BOUTTE, LA 70039
14724450   DAVID M SHUMAKER               2556 JEANNE ST           MARRERO, LA 70072
14724451   DAVID M. WAGUESPACK JR.                715 N. AIRLINE AVE           GRAMERCY, LA 70052
14724452   DAVID MANDINA           209 PI STREET            BELLE CHASSE, LA 70037
14724453   DAVID MAYEAUX            509 PARLANGE LOOP                LAPLACE, LA 70068
14724454   DAVID MENDEZ HERNANDEZ                   2405 ROMIG DR          MARRERO, LA 70072
14724455   DAVID N. MCMORRIS             17517 J B AVERETTE ROAD               LIVINGSTON, LA 70754
14724456   DAVID N. PALMISANO              299 E. 12TH STREET          RESERVE, LA 70084
14724457   DAVID P. CREWS         524 OAK ALLEE DRIVE                LAPLACE, LA 70068
14724458   DAVID PATRICK SPAHR               53 GRETNA BLVD            GRETNA, LA 70053
14724459   DAVID PAZ       1104 ISBELL ST              GRETNA, LA 70053
14724460   DAVID ROBERTSON JR              210 N RICHARDSON ST              HAMMOND, LA 70401
14724461   DAVID ROMANO           1108 MICHAEL ST               MARRERO, LA 70072
14724462   DAVID RUIZ       100 DAVE STREET                RESERVE, LA 70084
14724463   DAVID SUTTON         1810 RIVER ROAD                MONTZ, LA 70068
14724464   DAVID W LEGENDRE              18186 DUNNINGTON ACRES DR                 HAMMOND, LA 70401
14724465   DAVID W WASHINGTON JR                3121 ALBERT ST           PULINA, LA 70053
14724466   DAVID WHITEHEAD             132 COTTONWOOD DR                GRETNA, LA 70056
14724467   DAVID WILLIAMS           2241 S. COURSAULT ST              LUTCHER, LA 70071
14724468   DAVID WINTZ        5129 CAROLINE ST                PO BOX 294         LAFITTE, LA 70067
14724469   DAVIN GABRIEL          2533 ARIZONA DR               MARRERO, LA 70072
14724470   DAVIN ORTEGO          4020 LEMANS DR               MARRERO, LA 70072
14724471   DAVIS DUONG         449 WESTMEADE DRIVE                  GRETNA, LA 70056
14724472   DAVIS HOSE SUPPLY             2322 WESTERN AVENUE               KNOXVILLE, TN 37921
14724473   DAVIS ROBINSON           2812 ELIZABETH ST              MARRERO, LA 70072
14724480   DAVONTE T. JOHNSON              2013 N. SUGARRIDGE             LAPLACE, LA 70068
14724481   DAY PITNEY LLP         Joshua W. Cohen            195 Church Street      New Haven, CT 06510
14724482   DEALERS ELECTRICAL SUPPLY                  213 GUNTHER LANE            BELLE CHASSE, LA 70037
14724483   DEAN BOURGEOIS            347 WEST HISTROIC ST              GARYVILLE, LA 70051
14724484   DEAN HILL JR       102 PIT RD             P O BOX 56        BOUTTE, LA 70039
14724485   DEANDRE D. SCOTT            120 WEST LOOP             LAPLACE, LA 70068
14724487   DEANNA GAINEY           127 WPA ROAD               BELLE CHASSE, LA 70037
14724488   DEANTHON E ALEXIS              268 DAFFOUDIL ST            GARYVILLE, LA 70051
14724489   DEAVIN BRITTON           2729 HUEY P LONG              GRETNA, LA 70053
14724490   DEBBIE ANN CHARLES               3518 LANCASTER ST            NEW ORLEANS, LA 70131
14724491   DEBORAH COSTON             6116 SINGLETON DR              MARRERO, LA 70072
14724492   DEBORAH HARDY            1035 PAILET APT 2             HARVEY, LA 70058
14724493   DEBORAH OBRIEN            124 LIVE OAK DR             BELLE CHASSE, LA 70037
14724494   DEBRA BERGERON             185 KATHY DRIVE              LAPLACE, LA 70068
14724495   DEBRA PATE        177 KENNER DRIVE                LAPLACE, LA 70068
14724496   DEDICATED CARRIERS INC.               JOYCE A. LYLE, PROJECT SPECIALIST               4627 TOWN N COUNTRY
           BLVD       TAMPA, FL 33615
14724497   DEEP SOUTH COMMUNICATION                    20331 HIGHLAND ROAD            BATON ROUGE, LA 20331
14724498   DEEP SOUTH OILFIELD CONSTRUCTION LL                     PO DRAWER 850          BELLE CHASSE, LA 70037
14724499   DEIRDRE TONEY          181 E 30TH ST            RESERVE, LA 70084
14724500   DEJUANE JOHNSON             119 WEST 15TH ST            RESERVE, LA 70084
14724502   DELANEY THOMAS WEAVER                   2657 LONG BRANCH DR              MARRERO, LA 70072
14724505   DELAWARE SECRETARY OF STATE                    PO Box 5509        BINGHAMTON, NY 13902−5509
14724509   DELBERT A. HYLAND              101 CHURCH STREET             GARYVILLE, LA 70051
14724510   DELMA GAUDET           1915 ENGINEERS RD               BELLE CHASSE, LA 70037
14724512   DELTA FABRICATION & MACHINE INC.                   1379 CR 2110        Daingerfield, TX 75638
14724513   DELTA PROCESS EQUIPMENT −                  A DXP COMPANY            8275 FLORIDA BLVD          DENHAM
           SPRINGS, LA 70727−1011
14724514   DELTA RIGGING & TOOLS, INC.                6938 EXCHEQUER            BATON ROUGE, LA 70809
14724516   DELTA STEEL INC−SAN ANTONIO, TX/                  7355 Roundhouse Lane        Houston, TX 77078−4528
14724515   DELTA STEEL INC. − HOUSTON, TX                 7355 Roundhouse Lane        Houston, TX 77078−4528
14724517   DELTA USA INC        CARNEGIE OFFICE PARK                  BUILDING 2, SUITE 180          CARNEGIE, PA
           15106
14724518   DEMAG CRANES & COMPONENTS                     CORPORATION            1643 ALDINE WEST FIELD
           R     HOUSTON, TX 77032
14724519   DEMETRI L. LEWIS          121 JAMES STREET WEST                DESTREHAN, LA 70047
14724520   DEMO DIVA        6246 Memphis st             New Orleans, LA 70124
14724521   DEMOND L. CROSBY             1414 HANCOCK ST              GRETNA, LA 70053
14724522   DEMOND MCCORMICK                 3737 LONGLEAF LANE APT D               HARVEY, LA 70058
14724523   DENNIS BUTLER          1016 ROBINSON AVE                MARRERO, LA 70072
14724524   DENNIS OROSCO          1904 WILLIAMSBURG DR                 LAPLACE, LA 70068
                   Case 19-12153-KBO              Doc 602-1        Filed 07/29/20         Page 19 of 70
14724525   DENNIS W. HETLER & ASSOCIATES PC                 161 NORTH CLARK STREET, SUITE 2210                CHICAGO, IL
           60601−3328
14724526   DENNIS WILSON          1604 ESTATLOTE AVE APT A                HARVEY, LA 70058
14724528   DENYAN L. GAINES           1824 ENGLISH COLONY               LAPLACE, LA 70068
14724529   DENZAL HOUSTON             1631 ESTHER ST           HARVEY, LA 70058
14724530   DEOLLIE KEYS         3030 WASHINGTON STREET                  KENNER, LA 70065
14724533   DEREK DEVOOGHT             3616 TAFT PARK            METAIRIE, LA 70002
14724534   DEREK EDWIN THORNTON                2300 N FRIENDSHIP DR            HARVEY, LA 70058
14724535   DERIC CUMMINGS            2313 HEBERT DR            LAPLACE, LA 70068
14724537   DERICHEBOURG RECYCLING USA, INC                   Danielle Canga       7501 WALLISVILLE
           ROAD       Houston, TX 77020−3543
14724538   DERON SMITH         161 RIVERLANDS DRIVE                LAPLACE, LA 70068
14724539   DERRECK PERRIN           1151 AVENUE D            WESTWEGO, LA 70094
14724540   DERRICK HOLMES            1435 ELIZARDI BLVD             NEW ORLEANS, LA 70114
14724541   DERRICK L CARTER            1810 LEE DR          LAPLACE, LA 70068
14724542   DERRICK R BRYANT             46 SAWGRASS DR            LAPLACE, LA 70068
14724543   DERRIN TURNER          236 BRIARWOOD               GRETNA, LA 70056
14724544   DERRY MCKEE          909 31ST ST          KENNER, LA 70062
14724545   DESCO STEEL        Malvern, PA 19355
14724546   DESHAZO CRANE           190 AIRPARK IND. ROAD               ALABASTER, AL 35007
14724548   DEVANTA KENNARD               2398 NORTH ALBERT             LUTCHER, LA 70071
14724549   DEVIN KYLE MILLER             412 OAK ROAD           BELLE CHASSE, LA 70037
14724550   DEVIN SANDERS          1240 KING DR           MARRERO, LA 70072
14724551   DEVIN TYLER        5615 27TH ST           KANSAS CITY, MO 64127
14724552   DEVIN WELLS         19821 HAPPY ACRES ROAD                 FRANKLINGTON, LA 70438
14724553   DEZURIK INC        250 RIVERSIDE AVE N              SARTELL, MN 56377
14724554   DF RAIL GROUP         9400 MO−171           Carl Junction, MO 64834
14724555   DI CENTRAL CORPORATION                1199 NASA PARKWAY, SUITE 101               HOUSTON, TX 77058
14724557   DIANE INNERARITY            566 LESTER STREET             LAFITTE, LA 70067
14724558   DICKENS LAGOS          456 TIMBERLANE DR               GRETNA, LA 70056
14724562   DICKINSON & ASSOCIATES, INC.              One North LaSalle Street, Suite 800       Chicago, IL 60602
14724563   DIEGO OROZCO          540 GROVEWOOD DRIVE                  GRETNA, LA 70056
14724564   DION GALES       APT B 517 HOMEWOOD PLACE                    LaPlace, LA 70068
14724566   DIRECT CONNECT TRANSPORTS, INC                 7161 55TH ST. N          OTSEGO, MN 55128
14724567   DIRECT ENERGY          12 GREENWAY PLAZA                 HOUSTON, TX 77046
14724569   DIRECT ENERGY          Att J. Love        1001 Liberty Ave Fl 13       Pittsburgh, PA 15222
14724568   DIRECT ENERGY          PO Box 32179          New York, NY 10087
14724570   DISTRIBUTION NOW             1808 ENGINEERS ROAD              BELLE CHASSE, LA 70037
14724571   DIVERSIFIED NONFERROUS                TECHNOLOGIES, INC            2101 27TH AVENUE
           NORTH       BIRMINGHAM, AL 35217
14724573   DOBBY LACHNEY            P.O. BOX 1176          COVINGTON, LA 70434
14724574   DOCAR TRUCK PARTS & EQUIPMENT                   P.O. BOX 1176         COVINGTON, LA 70434
14724575   DOLIA MIDDLETON             29258 HWY 11          PORT SULPHUR, LA 70083
14724576   DOMINICK J. VILLAFRANCO               748 PAILET AVE          HARVEY, LA 70058
14724577   DON A DARCE         110 SCHLIEF DR            BELLE CHASSE, LA 70037
14724578   DON BOHN COLLISION              Attn Ste      3800 LAPALCO BLVD.             HARVEY, LA 70058
14724579   DON BOHN SERVICE DEPARTMENT                  3737 LAPALCO BLVD.              HARVEY, LA 70058
14724580   DON HOLMES         2921 MARYLAND AVE APT 8                  KENNER, LA 70062
14724581   DON PAUL LANDRY JR              809 MATADOR DR             TERRYTOWN, LA 70055
14724582   DONALD BRAUD           250 W 2ND STREET              LAPLACE, LA 70068
14724583   DONALD BREAUD            250 W 2ND          LAPLACE, LA 70068
14724584   DONALD COCO          1513 AVE G           MARRERO, LA 70072
14724585   DONALD COLTON            2037 MATHER ST             MARRERO, LA 70072
14724586   DONALD DWAYNE MASON                  2133 CONSTANTINE DR             MARRERO, LA 70072
14724587   DONALD EUGENE            621 FIG ST         GARYVILLE, LA 70051
14724588   DONALD G. KING          2305 CAMBRIDGE DRIVE                LAPLACE, LA 70068
14724589   DONALD J MEYER JR             3104 BRADBURY ST             MERAUX, LA 70075
14724590   DONALD J. ST. MARTIN JR.            2702 DIVISION STREET            METAIRIE, LA 70002
14724591   DONALD J. TRISSEL           979 WHITLOW CT.            LAPLACE, LA 70068
14724592   DONALD JACKSON            2616 EAST LEBRAY STREET                LUTCHER, LA 70071
14724593   DONALD JUMPIERE            2420 LESTER ST           HARVEY, LA 70058
14724594   DONALD L. NICKLESON              1602 31ST STREET           KENNER, LA 70065
14724595   DONALD LEE MOORE JR              5092 ROCHESTER DR.            MARRERO, LA 70072
14724596   DONALD M JETHRO             #13 WISTERIA PLACE             MARRERO, LA 70072
14724597   DONALD MARKS           12220 MCCOLL RD              LAURINBURG, NC 28352−7921
14724598   DONALD R CLARK            1245 ABERDEEN DRIVE               HARVEY, LA 70058
14724599   DONALD R LUMINAIS              501 E LOYOLA DR           KENNER, LA 70065
14724600   DONALD R POCHE           2664 N COURSEAULT ST               LUTCHER, LA 70071
14724601   DONALD ROSE JR          1105 ELLERSLIE            LAPLACE, LA 70068
14724602   DONALD WILLMAN              2991 ENGINEERS ROAD              BELLE CHASSE, LA 70037
14724604   DONALD WILSON           1808 ESTHER            HARVEY, LA 70058
14724603   DONALD WILSON           272 MEADOW DR               DESTREHAN, LA 70047
14724605   DONALD YESSO          205 WALL BLVD              GRETNA, LA 70056
14724606   DONIVEN MANCHESTER                10008 CLAIBORNE AVE             VIOLET, LA 70092
14724607   DONNA DAVIS         292 DALE AVE             GRETNA, LA 70056
14724608   DONNA R. POCHE          2620 EAST LEBRAY              LUTCHER, LA 70071
14724609   DONNELLE HUMPHRIES               537 RICHARD ST           GRETNA, LA 70053
14724610   DONOVAN SANDERS              114 E 12 ST        RESERVE, LA 70084
                    Case 19-12153-KBO                 Doc 602-1          Filed 07/29/20           Page 20 of 70
14724611   DONVAON L WEBRE                  166 EAST 7TH ST           RESERVE, LA 70084
14724612   DORA ZUNIGA              545 URBANDALE ST               MARRERO, LA 70072
14724613   DORIS MELANCON                 1709 MANSFIELD AVE               MARRERO, LA 70072
14724614   DOROTHY A. SMITH                 421 HISTORIC WEST STREET                GARYVILLE, LA 70051
14724615   DOROTHY PRICE               624 WILLOWBROOK DR                 GRETNA, LA 70056
14724617   DOUGLAS ASCENCIO                  604 FIELDING AVE             GRETNA, LA 70056
14724618   DOUGLAS E. MORENO                   47 DIANNA PLACE             ST. ROSE, LA 70067
14724619   DOUGLAS L MAYEUX                   5176 DUELING OAKS AV               MARRERO, LA 70072
14724620   DOUGLAS LEE WALKER JR                    1609 WESTMINISTER BL               MARRERO, LA 70072
14724621   DOUGLAS MOODY                 5008 REED ST           MARRER0, LA 70072
14724622   DOUGLAS TRICHE                436 GRAND COULEE               LAPLACE, LA 70068
14724624   DOYLE A. WAGUESPACK                    261 W. 1ST STREET            RESERVE, LA 70084
14724625   DRAGO SUPPLY CO INC                  35610 HWY 30           GEISMAR, LA 70734
14724626   DRAPER BOURGEOIS                  1167 N AIRLINE AVE             GRAMERCY, LA 70052
14724627   DREDGING SUPPLY                 172 AIRPORT RD            RESERVE, LA 70084
14724628   DREW ROBICHAUX                 1525 GLENDALE DRIVE                LAPLACE, LA 70068
14724629   DRIVE SYSTEMS INC                 5333 RIVER ROAD STE A              NEW ORLEANS, LA 70123
14724630   DROPSA USA INC.              6645 BURROUGHS AVENUE                   STERLING HEIGHTS, MI 48314
14854210   DROPSA USA, INC              6645 BURROUGHS AVE                 STERLING HEIGHTS, MI 48314
14724632   DSV ROAD, INC             3525 EXCEL DRIVE              MEDFORD, OR 97504
14724631   DSV Road          100 Walnut Avenue, Suite 405            Clark, NJ 07066
14724633   DUANE EDWARDS                 141 MARIGOLD ST              MOUNT AIRY, LA 70076
14724634   DUANE TROXLER                747 AVE LOUIS QUATROZE                  COVINGTON, LA 70433
14724635   DUBOSE STEEL INC.                HWY. 24 WEST            ROSEBORO, NC 28382
14724636   DUCKS ICE, INC             122 DUCK LANE             EDGARD, LA 70049
14724638   DUHON MACHINERY CO, INC                     10460 AIRLINE HWY.            ST. ROSE, LA 70087
14724643   DUREL ALEXANDER                  143 LEWIS ST          LAPLACE, LA 70068
14724646   DURRETT−SHEPPARD STEEL COMPANY                          6800 E BALTIMORE STREET                Baltimore, MD
           21224
14724647   DWANE SOLAR               648 1/2 BROWN AVE              HARVEY, LA 70058
14724648   DWAYNE D. DUFRECHOU                     5024 BURKE DR.           METAIRIE, LA 70003
14724649   DWAYNE GIBSON JR                 2720 ERIN DR          MARRERO, LA 70072
14724650   DWAYNE PUGH               535 MAGNOLIA DR               MARRERO, LA 70072
14724651   DWIGHT LOUIS DEGREE                   1012 GREFER ST           HARVEY, LA 70058
14724652   DWIGHT P. PERRILLOUX                   128 CENTRAL AVE             EDGARD, LA 70049
14724653   DWIGHT PERRILLOUX                   130 CHAD B BAKER ST              RESERVE, LA 70084
14724654   DYLAN CAMUS               5102 MCMURPHY ST                CROWN POINT, LA 70072
14724655   DYLAN J. JOHNSON                198 CHESTNUT STREET                LAPLACE, LA 70068
14724656   DYLAN PARUN              2775 BAYOU COOK RD                 MARRERO, LA 70072
14724657   DYNAMETRICS               37836 EUCLIDE AVENUE                 WILLOUGHBY, OH 44094
14724658   DYNAMIC SECURITY SERVICES                     PO BOX 451           TUSCUMBIA, AL 35674
14724659   DYRELLE T. WASHINGTON                    203 WEST 2ND STREET              EDGARD, LA 70049
14724660   DYSTANY A. MITCHELL                   537 GARDENIA STREET               LAPLACE, LA 70068
14724352   Dan Karl Ilkay        Corporate Counsel           6717 Burns Street        Forest Hills, NY 11375
14724388   Dantzler, Jude Anthony           8044 Gus St        New Orleans, LA 70127
14724447   David Kliebert        Geri Broussard Baloney, Abril Baloney            Sutherland, Jose Carlos Mendez        The
           Broussard Baloney Law Firm, APC              3852 Napoleon Avenue           New Orleans, LA 70125
14724448   David Kliebert v Bayou Steel LLC et al          Geri Broussard Baloney, Abril Baloney          Sutherland, Jose Carlos
           Mendez          The Broussard Baloney Law Firm, APC              3852 Napoleon Avenue          New Orleans, LA 70125
14909105   David M. Klauder          1204 N. King Street         Wilmington, DE 19801
14724474   Davis, Alton W         500 Lake Asbury Drive           Green Cove Springs, FL 32043
14724475   Davis, Carl P.       601 Monticello Court           Laplace, LA 70068
14724476   Davis, Christopher Lee          271 Ed Davis Ln         Spring City, TN 37381
14724477   Davis, Hunter A         103 Happy Hollow Rd.           Harriman, TN 37748
14724478   Davis, James Robert          17407 Golf Course Road           Loranger, LA 70446
14724479   Davis, Travis A        42610 South Billville Road          Hammond, LA 70403
14724486   Deanna B Butler         1708 Ridgefield Drive          LaPlace, LA 70068
14724501   Delahoussaye, Joshua J          39220 Arnold Rd.         Ponchatoula, LA 70454
14724503   Delaware Attorney General            Matthew Denn         820 N French St         Carvel State Office
           Building        Wilmington, DE 19801
14724504   Delaware Dept of Justice           Attn Bankruptcy Dept        820 N French St 6th Fl        Wilmington, DE
           19801
14724506   Delaware Secretary of State          Divisions of Corporations        John G. Townsend Bldg          401 Federal street
           Suite 4        Dover, DE 19901
14724507   Delaware Secretary of State          Franchise Tax        401 Federal Street        PO Box 898        Dover, DE
           19903
14724508   Delaware State Treasury           820 Silver Lake Blvd Suite 100         Dover, DE 19904
14724511   Delone, Alvin Eugene           673 Wright Ave.         Terrytown, LA 70056
14912441   Delta Steel, Inc.      Reliance Steel & Aluminum Co. Attn: Jon Karas             350 South Grand Avenue, Suite
           5100        Los Angeles, CA 90071
14724527   Denson, Larry D         2400 Yorktown Drive           Laplace, LA 70068
14844399   Department of Labor          Division of Unemployment Insurance            P.O. Box 9953        Wilmington, DE
           19809
14724532   Department of Revenue Washington State             6500 Linderson Way Southwest Suite 102           Tumwater, WA
           98501
14724531   Department of Revenue Washington State             PO Box 47478          Olympia, WA 98504−7478
14724536   Derichebourg Recycling USA              Coface North America Insurance Company            650 College Road East, Suite
           2005        Princeton, NJ 08540
                    Case 19-12153-KBO                Doc 602-1         Filed 07/29/20         Page 21 of 70
14724547   Desjardins, Stephen Ray           101 Emmett Ct         LaPlace, LA 70068
14912435   DiCentral Corporation          1199 E NASA Pkwy             Houston, TX 77058
14724556   Diamond E Trucking           C Mitchell         214 Veterans Blvd        PO Box 1056        Denham Springs, LA
           70726
14724559   Dickerson, Steven V          1420 West Airline Hi         LaPlace, LA 70068
14724561   Dickinson & Associates           Lavelle Law, Ltd.        Timothy M. Hughes, Attorney         1933 N. Meacham Rd.,
           Suite 600       Schaumburg, IL 60173
14724560   Dickinson & Associates           One North LaSalle Street, Suite 800        Chicago, IL 60602
14724565   Diproinduca USA Limited             2528 Medina Road          Medina, OH 44256
14724572   Dobbs, David Brian          23046 Country River Dr           Ponchatoula, LA 70454
14724616   Dorris, William Scott         154 Oak Dr         Kingston, TN 37763
14724623   Douglas, Michael A          P O box 212          Caryville, TN 37714
14724645   DuRoucher, Aaron M            318 Beaupre Drive          Luling, LA 70070
14724637   Duhe, David Joseph          1542 Delta Rd          Laplace, LA 70068
14724639   Dumas, Christopher Michael Paul            13179 Sycamore St          Vacherie, LA 70090
14724640   Dunkelberger, Lance E           117 Dianne         St Rose, LA 70087
14724641   Durapau, Brant Joseph           321 Arlington Drive         Laplace, LA 70068
14724642   Durbin, Dennis M          19453 Vineyard Road           Hammond, LA 70401
14724644   Duronslet, Michael Thomas            2236 Country Club dr         Laplace, LA 70068
14912444   Durrett Sheppard Steel Co., Inc.         Reliance Steel & Aluminum Co. Attn: Jon Karas         350 South Grand
           Avenue, Suite 5100         Los Angeles, CA 90071
14724661   E. J. GUIDRY         243 CEDAR             RESERVE, LA 70084
14724662   EARL EVERSON              1400 TIFFANY DRIVE                LAPLACE, LA 70068
14724663   EARL JETHRO            13 WISTERIA PLACE                MARRERO, LA 70072
14724664   EARNEST WILKERSON JR                   124 WILLSWOOD LN               WAGGAMAN, LA 70094
14724665   EARRICK WALLACE                  1728 E FRISCO DR            LAPLACE, LA 70068
14724666   EASI, LLC         2501 LEXINGTON AVENUE                    KENNER, LA 70062
14724667   EAST TENNESSEE METALS COMPANY                         3201 TUCKALEECHEE PIKE               Maryville, TN 37801
14724669   EASTERN EXPRESS INC                  312 WEST 35TH AVENUE               GRIFFITH, IN 46319
14724670   EASTON GRAY              1109 COOK ST             GRETNA, LA 70053
14724672   ECONOMICAL JANITORIAL SUPPLIES INC                        1420 SAMS AVENUE, SUITE F             HARAHAN, LA
           70123
14724673   ECOVERY LLC             Loxley, AL 36551
14724674   ECS SMOKE SCHOOL                  9366 HWY 143          Farmerville, LA 71241
14724675   ED HALL          1612 MARRIE ST               MARRERO, LA 70072
14724676   EDDIE COSTON             6719 CARVER DRIVE                MARRERO, LA 70072
14724677   EDDIE HARRIS            3591 HWY 316             GRAY, LA 70359
14724678   EDDIE WHITE            114 LENNIX STIGUS LANE                  LAPLACE, LA 70068
14724679   EDDIE WILLIAMS              12863 HWY 23             BELLE CHASSE, LA 70037
14724680   EDDRAIN WILLIAMS                 164 STAR TERRACE DR               RESERVE, LA 70084
14724682   EDGEWORTH MUNICIPAL AUTHORITY                          WATER AUTHORITY               313 BEAVER
           ROAD          SEWICKLEY, PA 15143
14724683   EDISON ENERGY, LLC                 545 METRO PLACE SOUTH, SUITE 400                 DUBLIN, OH 43017
14724684   EDMOND J CHAMPAGNE JR                    739 HANCOCK ST APT D               GRETNA, LA 70053
14724686   EDWARD DABNEY                 2324 BELLAIRE LANE               HARVEY, LA 70058
14724687   EDWARD J, MCDOWELL JR.                   434 OAK STREET             ST. ROSE, LA 70087
14724688   EDWARD JOSEPH               221 GRIFFIN DR             AMA, LA 70031
14724689   EDWARD L COLLINS JR                  2325 WOODMERE BLVD                HARVEY, LA 70058
14724690   EDWARD ROBERT                 3809 ACCACIA LN             HARVEY, LA 70058
14724691   EDWARD SAUL JR                1201 GARDEN RD              MARRERO, LA 70072
14724692   EDWARD TAPLEY, JR.                 462 CELESTINE STREET               WESTWEGO, LA 70094
14724693   EDWARD WATSON III                  110 W. 14TH STREET            RESERVE, LA 70084
14724695   EDWIN JOSEPH             712 OLYMPIA CIRCLE                 NEW ORLEANS, LA 70114
14724696   EDWIN RAY MIXON III                 4013 AMES BLVD             MARRERO, LA 70072
14724697   EDWIN WATSON               301 CAPT G BOURGEOIS                 LAPLACE, LA 70068
14724698   EDWIN WILLIAMS                6100 VICTORIAN DR              MARRERO, LA 70072
14724700   EIU, Inc       383 Lake Avenue            Metairie, LA 70005
14724701   EKHOSOFT / INEXCON TECHNOLOGIES                        7005 TASCHEREAU, SUITE 195              BROSSARD, QC J4Z
           1A7 Canada
14724702   ELDERLEE INC.             729 CROSS ROAD              Oaks Corners, NY 14518
14724703   ELECTRIC MACHINE CONTROLS                      7015 HAISTEN DRIVE             TRUSSVILLE, AL 35173−2510
14724704   ELERY EDGARDO ORTEGA QUIROZ                        1308 BOLO CT #7          BRIDGE CITY, LA 70094
14724705   ELG Metals Southern, Inc.            Mobile, AL 36601−0955
14724706   ELIAS NUNEZ            168 KATHY DR              LAPLACE, LA 70068
14724707   ELIGHT CHARLES               1017 PAILET, APT 10             HARVEY, LA 70058
14724708   ELIZABETH C. GENNARO                   158 E. 7TH STREET           RESERVE, LA 70084
14724709   ELIZABETH GAYTAN                  214 ALPHA ST           BELLE CHASSE, LA 70037
14724710   ELIZABETH TRAHAN                  207 CAROLYN DR              DESTREHAN, LA 70047
14724711   ELLIOT CLARK             6153 AUGUS AVE               MARRERO, LA 70072
14724712   ELLIOTTS BOOTS              3911 WESTERN AVENUE                  KNOXVILLE, TN 37921
14724713   ELLIPSE LLC           PO Box 324           HOUSTON, TX 77001−0324
14724714   ELLIS E TRAHAN JR               3501 APOLLO DR APT B313               METAIRIE, LA 70003
14724715   ELLIS JAMES BRYANT                  1708 PAILET AVE APT C             HARVEY, LA 70058
14724716   ELLIS NICHOLSON               450 HOMEWOOD PLACE                  RESERVE, LA 70084
14724717   ELLIS SEVIN II          267 VINTAGE DRIVER                 COVIINGTON, LA 70433
14724718   ELLIS THIERRY             1631 MURL ST            NEW ORLEANS, LA 70114
14724719   ELMER ANWEILER                 3120 NATURE DR             MARRERO, LA 70072
14724720   ELROY JAMES             151 JOHNSON RIDGE LANE                  THIBODAUX, LA 70301
                  Case 19-12153-KBO            Doc 602-1       Filed 07/29/20       Page 22 of 70
14724721   ELS, LLC      210 HAMP DRIVE              KENLY, NC 27542
14724722   ELTON ANTHONY BOUDOIN III                410 JEAN LAFITTE BLVD             LAFITTE, LA 70067
14724723   ELTON GLENN JEFFERSON JR               1108 MARSHALL DRIVE              MARRERO, LA 70072
14724724   ELTON JOHNSON           173 EAST 11TH STREET              RESERVE, LA 70084
14724725   ELVIN RAMOS         3803 ALTON ST              METAIRIE, LA 70001
14724726   ELVIS P HOLDER         7109 KAYLA CT              MARRERO, LA 70072
14724727   ELWOOD LECOMPTE               5221 OAK DR          MARRERO, LA 70072
14724728   EMANUEL ARMAND               1511 FRANKLIN ST            GRETNA, LA 70053
14724729   EMANUEL GUERRA              14775 LUCIEN STREET             PORT VINCENT, LA 70726
14724730   EMEDCO INC        PO Box 369           BUFFALO, NY 14240
14724731   EMILY C. WATKINS ELEMENTARY                   SCHOOL          938 HYW 628        LAPLACE, LA 70068
14724732   EMMETT ROBINSON              3324 BRINGIER ST           NEW ORLEANS, LA 70114
14948482   EMPCO (Canada) Ltd.         910 Hopkins Street        Whitby, ON L1N 6A9         CANADA
14724733   EMPCO CANADA LTD               910 HOPKINS STREET             WHITBY, ON L1N 6A9 Canada
14724734   ENDRES MFG. COMPANY INC.                802 CENTURY AVENUE              WAUNAKEE, WI 53597
14724737   ENGELS LENIN ORELLANA                5045 OAK BAYOU AVE             MARRERO, LA 70072
14724738   ENISHA K. MARTIN           217 CHAD B. BAKER STREET                RESERVE, LA 70084
14724739   ENNIS HOUSTON          1545 SHYLOCK DR               SLIDELL, LA 70461
14724740   ENRIQUE MADRID            5 JEANSONNE CT             GRETNA, LA 70056
14724744   ENTERGY        L−JEF−359            4809 Jefferson Hwy., Ste. A      New Orleans, LA 70121
14724742   ENTERGY        PO Box 8108           BATON ROUGE, LA 70891−8108
14724741   ENTERGY        PO Box 8108           Baton Rouge, LA 70891
14724747   ENVIRONMENTAL OPERATORS                   PO BOX 3333          SLIDELL, LA 70459−3333
14724750   EQUIPCO MANUFACTURINC INC.                  8505 N.W. 74TH STREET           Miami, FL 33166
14724751   ERIC ADAMS        717 WHITNEY AVE                TERRYTOWN, LA 70056
14724752   ERIC BROWN        2498 PAIGE JEANETTE                HARVEY, LA 70058
14724753   ERIC FLORIAN        344 EAST 14TH STREET               RESERVE, LA 70084
14724754   ERIC G. GORDON         37072 DARROW EXCESS                 DARROW, LA 70725
14724755   ERIC GREGOIRE         3020 YORKTOWNE DR                 LAPLACE, LA 70068
14724756   ERIC J BOURGEOIS JR            228 SPRUCE ST          LAPLACE, LA 70068
14724757   ERIC JOSEPH DAVIS           1505 LANCASTER DR              MARRERO, LA 70072
14724758   ERIC KEATING        365 HISTORIC MAIN ST                GARYVILLE, LA 70051
14724759   ERIC L. LABORDE          417 BIRCH STREET             LAPLACE, LA 70068
14724760   ERIC PAUL GUCCIONE              124 BRENTWOOD DR              BELLE CHASSE, LA 70037
14724761   ERIC S HARRIS       4032 PAIGE JANETTE               HARVEY, LA 70058
14724762   ERIC S. MIRE      4409 FAITH DRIVE              NEW IBERIA, LA 70560
14724763   ERIC TRENT       9248 CINDY DR              WESTWEGO, LA 70094
14724764   ERICHSON COMPANY INC                3008 18TH STREET           METAIRIE, LA 70002
14724765   ERIE CONCRETE & STEEL SUPPLY                 1301 CRANBERRY ST            Erie, PA 16501
14724766   ERIN D. CARTER        3009 ESSEX AVE.              LAPLACE, LA 70068
14724767   ERM       ENVIRONMENTAL RESOURCES MANAGEMENT                           840 W SAM HOUSTON PKWY N STE
           600      HOUSTON, TX 77024
14724768   ERM Southeast      PO Box 60414           Charlotte, NC 28260−0414
14724769   ERNEST ANDERSON             2800 MT KENNEDY DR               MARRERO, LA 70072
14724770   ERNEST DUBOSE JR.            200 DIANE DRIVE            ST. ROSE, LA 70087
14724771   ERNEST EDWARDS             15666 RIVERDALE AVE APT E               BATON ROUGE, LA 70816
14724772   ERNEST FISHER JR          243 PERSIMMON ST              LAPLACE, LA 70068
14724773   ERNEST GILMORE           1717 LINCOLN AVE              MARRERO, LA 70072
14724774   ERNEST HOLLAND            156 E 20TH ST           RESERVE, LA 70084
14724775   ERNEST MITCHELL            2728 FAIRFIELD DR             GRETNA, LA 70056
14724776   ERNEST MITCHELL            7244 RUE LOUIS PHILL             MARRERO, LA 70072
14724777   ERNEST R ELLIOTT           315 VALENCIA DRIVE              LULING, LA 70070
14724778   ERNEST RATLIFF          2835 RIDGEVIEW TRL               JONESBORO, GA 30238
14724779   ERNEST WELLS JR           1532 ESTALOTE AVE              HARVEY, LA 70058
14724780   ERNESTINE R. MITCHELL              613 S POTOMAC STREET             LAPLACE, LA 70068
14724781   ERRON P. CHAISSON            5141 EIGHTY ARPENT ROAD                MARRERO, LA 70072
14724782   ERVIN REYNAUD           1112 CINCLAIR LOOP               LAPLACE, LA 70068
14724783   ERWIN COOK         609 MANCHESTER LANE                  LAPLACE, LA 70068
14724785   ESLAM ODEH         4632 QUINCY ST              METAIRIE, LA 70006
14724786   ESTEBAN CARDENAS−REYNA                  150 PINEWOOD COURT              NEW ORLEANS, LA 70114
14724787   ETIENNE PELLEGAL JR              4606 TENTH ST APT 717           MARRERO, LA 70072
14724789   ETS SCHAEFER LLC            8050 HIGHLAND POINTE PARKWAY                  MACEDONIA, OH 44056
14724790   EUGENE ALLEN          17 HALLE PL             WAGGAMAN, LA 70094
14724791   EUGENE BANKS          151 APRICOT STREET               LAPLACE, LA 70068
14724792   EUGENE DAVIES          2313 HEBERT DRIVE               LAPLACE, LA 70068
14724793   EUGENE DAVIS         1306 ESTALOTE AVE                HARVEY, LA 70058
14724794   EUGENE DININO          119 THOROUGHBRED ROAD                    MONTZ, LA 70068
14724795   EUGENE DOMINGUE              273 SCHEXNAYDRE LANE                DESTREHAN, LA 70047
14724796   EUGENE MARCEL            120 LEIGH LANE             MONTZ, LA 70068
14724797   EUGENE PIERCE JR           2800 MT KENNEDY DR APT 1901                MARRERO, LA 70072
14724800   EVAN AUGUST LUTZ              101 BAILEY ESTATES             BELLE CHASSE, LA 70037
14724801   EVAN WHIPPLE         4923 AUGUST LANE                LAFITTE, LA 70067
14724802   EVANS DENNIS         1020 ORCHID             HARVEY, LA 70058
14724803   EVERETT BENN         2824 CASIMERE ST               NEW ORLEANS, LA 70101
14724804   EVERGLADES STEEL CORPORATION                    5901 N.W. 74TH AVENUE            MIAMI, FL 33166
14724805   EVERGREEN INDUSTRIES INC                202 FREEDOM DRIVE             LIBERTY, MS 39645
14724807   EVODIO ALMAZAN             144 AGUSTINE PLACE              LAPLACE, LA 70068
14724808   EVONIK MATERIALS             474 West 19th Street        Reserve, LA 70084
                    Case 19-12153-KBO                Doc 602-1          Filed 07/29/20          Page 23 of 70
14724810   EXPEDITED TRANSPORT LLC                    200 VESTAVIA PARKWAY, SUITE 1200                 VESTAVIA, AL
           35216
14724811   EXPRESS EMPLOYMENT PROFESSIONALS                          1470 N. GATEWAY AVENUE               ROCKWOOD, TN
           37854
14724812   EXPRESS SUPPLY & STEEL LLC                    932 Highway 182         RACELAND, LA 70394
14724668   Easter, William David           1403 Eureka Rd        Rockwood, TN 37854
14724671   Echard Marquette, P.C.           Mr. Trent Echard, Esquire       4773 William Flynn Highway          Allison Park, PA
           15101
14724681   Eddy, Matthew A           712 Emory Heights Rd          Harriman, TN 37748
14724685   Edmonds, Danny Lee             140 Edmonds Lane          Kingston, TN 37763
14724694   Edwards, Mark C           39256 Lees Landing Rd          Ponchatoula, LA 70454
14724699   Egan, Donna A          44438 Lato Ln          Hammond, LA 70403
14950499   Employee Class          c/o Jason W. Burge         Fishman Haygood LLP          201 St. Charles Ave., 46th
           Floor        New Orleans, LA 70170
14724735   Endurance American Specialty            Endurance U.S. Insurance        750 Third Avenue        18th Floor        New
           York, NY 10017
14724736   Endurance American Specialty Ins Co            Endurance American Specialty        Insurance Company          1221
           Avenue of the Americas            New York, NY 10020
14724743   Entergy        Entergy Credit Dept          Jon Majewski        Blgd 1, L−JEF−359        4809 Jefferson
           Hwy         Jefferson, LA 70121
14724745   Entergy Louisiana LLC            David B Gorney         Bowen Miclette & Britt       1100 Poydras Ste 1250         New
           Orleans, LA 70163
14724746   Envent Corporation          3220 East 29th Street        Long Beach, CA 90806
14724748   Environmental Protection Agency            1200 Pennsylvania Avenue, N.W.         Washington, DC 20460
14724749   Epic Alabama Shipyard, LLC             660 Dunlap Drive        Mobile, AL 36602
14724784   Escamilla, Joel        282 Audubon Blvd           New Orleans, LA 70125
14724788   Etienne, Raymond Joseph            107 Warwick Street        Laplace, LA 70068
14923187   Euler Hermes Agent For Kelsan Inc            800 Red Brook Blvd         Owings Mills, MD 21117
14724799   Euler Hermes N A Insurance Co Agent             of Kelsan Inc Claim Id 000435311        Euler Hermes North America
           Insurance Co        800 Red Brook Blvd            Owings Mills, MD 21117
14724798   Euler Hermes N A Insurance Co Agent             of Kelsan Inc Claim Id 000435311        Kelsan, Inc.       5109
           National Dr        Knoxville, TN 37914
14724806   EverGreen Industries, Inc.         PO Box 526         Liberty, MS 39645
14724809   Ewing, Lisa Jeannette          533 Lakemont Dr         Rockwood, TN 37854
14724813   FABACHERS             532 PETERS RD             HARVEY, LA 70058
14724815   FABRICARI, LLC             6 EAST THIRD ST             KENNER, LA 70062
14724816   FABRICATORS SUPPLY LLC                   869 AIRPORT ROAD              WEST POINT, MS 39773
14724817   FALCON STEEL CO.                Kaufman, TX 75142
14724818   FARON DUHE              3036 JEFFERSON HWY               GARYVILLE, LA 70051
14724819   FARWEST STEEL CORPORATION                      2000 S HENDERSON − RAIL SIDING #4148                EUGENE, OR
           97403
14724822   FEDEX          PO Box 660481            DALLAS, TX 75266−0481
14724823   FEDEX FREIGHT              DEPT CH           PO Box 10306          PALATINE, IL 60055−0306
14724824   FELIPE DIAZ           2248 KILLINGTON DR               HARVEY, LA 70058
14724825   FELIPE O. LOPEZ             1541 LONDON CROSS APT D                 HARVEY, LA 70058
14724826   FELIPE PINEDA             2112 EUCLID ST            GRETNA, LA 70056
14724828   FELIX MILLER             608 CHALMETTE ST              HARVEY, LA 70058
14724829   FELIX MILLER JR              165 ELAINE DR           AVONDALE, LA 70094
14724830   FELTON GREEN JR                17 LOUIS AVE          JEFFERSON, LA 70121
14724831   FELTONS CLUTCH SERVICE                    1222 E. 38TH STREET           CHATTANOOGA, TN 37407
14724833   FELTUS PECK JR.             1520 31ST STREET            KENNER, LA 70062
14724834   FERAS AYYAD              3833 BAYOU OAKS DR                HARVEY, LA 70058
14724835   FERDINAND WASHINGTON                     3608 LA HWY 44           PAULINA, LA 70763
14724836   FERNADA M. TYLER                 144 LEWIS STREET            LAPLACE, LA 70068
14724839   FERNANDO J. FLORES                 402 MCFARLAND ROAD                HOUSTON, TX 77060
14724840   FINNEGAN REZTEK                 6 LEO PLACE           WAYNE, NJ 07470
14724842   FIRST RIVER CONSULTING                  700 RIVER AVENUE              PITTSBURGH, PA 15212−5907
14724843   FISCHER INTL FORWARDERS, INC                     999 EAST TOUCHY AVENUE               DES PLAINES, IL 60018
14724846   FISHMAN HAYGOOD, LLP                   Jason W. Burge, Kathryn J. Johnson,       Brent B. Barriere        201 St.
           Charles Ave., Suite 4600          New Orleans, LA 70170
14724848   FLAVISION PIRIS             1500 4TH ST STE W            HARVEY, LA 70058
14724849   FLEETWOOD SIGNODE                   2222 WINDSOR COURT               ADDISON, IL 60101
14724852   FLORENCE HINDES                 313 BRIARMEADES ST              GRETNA, LA 70056
14724853   FLORIDA DEPARTMENT OF REVENUE                        5050 W TENNESSEE STREET              TALLAHASSEE, FL
           32399−0120
14724855   FLORIDA PARISH SCRAP                  11361 HWY 190 WEST             HAMMOND, LA 70401
14724856   FLORIDA U.C. FUND                FLORIDA DEPARTMENT OF REVENUE                    5050 W TENNESSEE
           ST        TALLAHASSEE, FL 32399−0180
14724857   FLOYD CADRES               716 ROMAIN ST            GRETNA, LA 70053
14724858   FLOYD DAVIS             2153 MARS ST            HARVEY, LA 70058
14724859   FLOYD EUGENE               P.O. BOX 259           GARYVILLE, LA 70051
14724860   FLOYD MANNING                 1913 FRANKLIN ST             GRETNA, LA 70053
14724861   FLOYD NAVERO               1908 JEAN LAFITTE BLVD               LAFITTE, LA 70067
14724862   FLOYD SHARP              426 RIVAS STREET             SAN ANTONIO, TX 78207
14724863   FMT SHIPYARD & REPAIR                  3640 PETERS ROAD             HARVEY, LA 70058
14724871   FOURNIE LLC             1421 YARDLEY PLACE                DeSoto, TX 75115
14724872   FRALEY AND SCHILLING INC                   1920 SOUTH STATE ROAD 3              RUSHVILLE, IN 46173
14724873   FRANCIS COMEAUX                  4225 E. LOYOLA DRIVE             KENNER, LA 70065
                    Case 19-12153-KBO                Doc 602-1         Filed 07/29/20          Page 24 of 70
14724874   FRANCIS F. BENN              7055 GEN MEYER AVENUE                  NEW ORLEANS, LA 70131
14724875   FRANCIS OUBRE               13152 PEAR ST           VACHERIE, LA 70090
14724877   FRANK A LESTO               736 BELLEMEADE BLVD                 GRETNA, LA 70056
14724878   FRANK A MACERA III                 800 HUEY P LONG AVE              GRETNA, LA 70053
14724879   FRANK BOE             2335 N. ALBERT STREET               LUTCHER, LA 70071
14724880   FRANK GARDNER                 292 HOMEWOOD               RESERVE, LA 70084
14724881   FRANK GOLOFORO                  313 TRANSCONTINENTAL DR                  METAIRIE, LA 70001
14724882   FRANK GREEN JR               722 PAUL MALLARD RD                 LULING, LA 70070
14724883   FRANK HARVEY                2704 WILLIAMSBURG                LAPLACE, LA 70068
14724884   FRANK HEBERT               124 AUGUSTINE LANE                LAPLACE, LA 70068
14724885   FRANK MUSACCHIA                  3129 CLEO DR           MARRERO, LA 70072
14724886   FRANKIE A CREDIDIO                 2186 MARTIN ST            PAULINA, LA 70763
14724887   FRANKIE FRANCOIS                 201 APRICOT STREET              LAPLACE, LA 70068
14724888   FRANKLIN SWANSON                   1633 CARRIAGE LANE              HARVEY, LA 70058
14724890   FRED ALLEN JR              610 NW 2ND ST            RESERVE, LA 70084
14724891   FRED FORREST              835 WHITNEY AVE               NEW ORLEANS, LA 70114
14724892   FRED KEITH            1909 JULIE ST           MARRERO, LA 70072
14724893   FREDDY A BLANCO − SILVA                   2408 MINNESOTA              METAIRIE, LA 70003
14724894   FREDERICK BAILEY                 2612 DEERCROSS             HARVEY, LA 70058
14724895   FREDERICK M TURNER JR                   3841 WOODBRIAR LANE                HARVEY, LA 70058
14724896   FREDERICK M. TURNER SR.                  3841 WOODBRIAR DRIVE                HARVEY, LA 70058
14724898   FREIGHT CRATE, INC.                300 ROGERS ST.           Barnesville, GA 30204
14724899   FREIGHT KING LLC                5757 S RAPP STREET            LITTLETON, CO 80120
14724900   FREUDENBERG OIL & GAS, LLC                    PO Box 92077545           HOUSTON, TX 77292−0775
14724814   Fabre, Lisa Ann         2244 Pine Valley Dr         Laplace, LA 70068
14724820   Fauntleroy, John Marc           28988 Church Of God Road           Springfield, LA 70462
14724821   Favors, Anita Numa           788 Madewood Drive           LaPlace, LA 70068
14724827   Felipe, Martin        Po Box 5023          Laplace, LA 70068
14724832   Feltons Clutch Service, Inc.         1222 E 38th Street       Chattanooga, TN 37407
14724837   Fernandez, Jose Ramon            301 Bertolino Drive        Kenner, LA 70065
14724838   Fernandez, Wayne P           504 Turnwood Dr           Covington, LA 70433
14724841   First National Bank Omaha            1620 Dodge St        Omaha, NE 68197
14909099   Fischer International Forwarders, Inc.        999 East Touhy Avenue           Suite 465     Des Plaines, IL
           60018
14724844   Fischer, Ty M         224 St Louis St        Houma, LA 70364
14724845   Fischer, Wade P         163 Sunrise Lane          Houma, LA 70360
14724847   Flattmann, Joshua William           16144 West Murray Rd           Ponchatoula, LA 70454
14724850   Fleming, Marcus Q           P. O. Box 210         Garyville, LA 70051
14724851   Fleming, Troy M          199 Riverlands Dr         Laplace, LA 70068
14724854   Florida Department of Revenue            Reemployment Tax           5050 W Tennessee Street      Tallahassee, FL
           32399−0110
14724864   Fobb, Larry James          P.o. Box 204        Laplace, LA 70069
14724865   Folgar, Andres Antonio           2401 34th Street       Kenner, LA 70065
14724866   Forest, Ramsey W           Po Box 248         Laplace, LA 70069
14724867   Forrest, Brock        20146 Green Farm Rd           Kentwood, LA 70444
14724868   Forrester, Joshua B         324 Barnett Circle       Harriman, TN 37748
14724869   Fortier, Jessee L       2101 Colonial Dr          LaPlace, LA 70068
14724870   Fortier, Sean M        101 Somerset Road           Laplace, LA 70068
14724876   Francois, Brittney R         1022 Windsor St         apt 1022        Laplace, LA 70068
14724889   Franklin, Vegas Sanchez           181 Azalea Dr        Laplace, LA 70068
14724897   Fredricks Janitorial Service         2717 Concordia Drive         LaPlace, LA 70068
14724901   Fulsom, James D          175 Hill Top Loop          Kingston, TN 37763
14724902   G T Michelli Co, Inc.         130 Brookhollow          Harahan, LA 70123
14724903   G&A ENVIRONMENTAL CONTRACTORS INC                            76 SWIFT STREET EAST           MCEWEN, TN
           37101
14724904   G. KENDRICK             803 WEIBLEN PL             NEW ORLEANS, LA 70124
14724905   GAGE M. GILL             40240 LA 3125          PAULINA, LA 70763
14724906   GALLAGHER BENEFIT SERVICES, INC.                      2850 WEST GOLF ROAD, 5TH FLOOR                ROLLING
           MEADOWS, IL 60008
14724907   GALLANO TRUCKING                   1202 ISPEN RD          BELVIDERE, IL 61008
14724909   GARELICK STEEL CO. INC.                 1900 NORTH 2ND STREET               Minneapolis, MN 55411
14724910   GARNET CRUMP                1408 N SUGAR RIDGE               LAPLACE, LA 70068
14724911   GARRETT FOWLER                 1063 PRIMROSE DRIVE               LULING, LA 70070
14724912   GARRETT HERBERG                  110 SHERWOOD DR              BELLE CHASSE, LA 70037
14724913   GARRETT LIRETTE                118 LIRETTE LANE             P O BOX 287          BOUTTE, LA 70039
14724914   GARRISON L. JOHNSON                  803 EAST EASY STREET              DESTREHAN, LA 70047
14724915   GARY A OSTROWSKI                  317 E AIRLINE HWY APT N              LAPLACE, LA 70068
14724916   GARY BARRIOS JR                146 TWO SISTERS CT             MORGAN CITY, LA 70380
14724917   GARY BOULET               615 MONROE ST             GRETNA, LA 70053
14724918   GARY CHARLES ROBERTSON                     1202 PAUL FREDRICK              LULING, LA 70070
14724919   GARY DANIEL GROS JR                  22 IMOGENE STREET              WESTWEGO, LA 70094
14724920   GARY DAVIS             342 2ND STREET             LAPLACE, LA 70068
14724921   GARY EUGENE               955 LANGWICK DR APT 4207                 HOUSTON, TX 77060
14724922   GARY JOHNSON               803 EAST EASY ST             DESTREHAN, LA 70047
14724923   GARY L. ALLEN              1149 ABERDEEN DRIVE                HARVEY, LA 70058
14724924   GARY M. PERRET               320 SALA AVE            WESTWEGO, LA 70094
14724925   GARY MCCRAY                216 MOCKINGBIRD LANE                 ST. ROSE, LA 70087
14724926   GARY MURRAY                238 RUE ST JOHN             VACHERIE, LA 70090
                   Case 19-12153-KBO              Doc 602-1        Filed 07/29/20         Page 25 of 70
14724927   GARY P. VICKNAIR JR.           39421 JOHN WILD ROAD              PONTCHATOULA, LA 70454
14724928   GARY PERRET        320 SALA AVENUE                WESTWEGO, LA 70094
14724929   GARY ROBERT        4868 ORLEANS WAY LOT 3                   MARRERO, LA 70072
14724930   GATX RAIL LOCOMOTIVE GROUP LLC                   222 WEST ADAMS ST           CHICAGO, IL 60606
14724931   GAUBERT OIL COMPANY INC                10 RIENZI DRIVE           THIBODAUX, LA 70301
14724932   GAUTIER STEEL LTD            80 Clinton Street       Johnstown, PA 15901
14724934   GAVILON FERTILIZER, LLC             5 SKIDAWAY VILLAGE WALK                Savannah, GA 31411
14724935   GAVILON GRAIN, LLC            5410 EAST CHANNEL ROAD                CATOOSA, OK 74015
14724936   GAYLON FOBB         390 HISTORIC EAST ST.               GARYVILLE, LA 70051
14724937   GE0RGE L MARTIN JR            1809 CARTIER DR            LAPLACE, LA 70068
14724938   GEM CITY STEEL SUPPLY INC.              731 SAWYER ROAD             MARIETTA, GA 30062
14724940   GENE MATTHEWS            2601 LEXINGTON DR               LAPLACE, LA 70068
14724941   GENERAL INFORMATION SOLUTIONS LLC                     dba BACKTRACK          8850 TYLER
           BLVD       MENTOR, OH 44060
14724942   GENERAL STEEL COMPANY                4131 BROADWAY             MACON, GA 31210
14724945   GEORGE COOPER           179 KENNER LANE               MONTZ, LA 70068
14724946   GEORGE D. LABOURGEOIS III              4528 BAYOU DES FAMILLES             MARRERO, LA 70072
14724947   GEORGE EMILE EXNICIOUS               458 MAPLE AVE            HARVEY, LA 70058
14724948   GEORGE ESKINE         901 WESTBANK EXPY                 GRETNA, LA 70053
14724950   GEORGE JACOBSEN            3628 JEAN LAFITTE BLVD               LAFITTE, LA 70067
14724951   GEORGE MILLER, III          15 N OAKRIDGE CT             NEW ORLEANS, LA 70128−1132
14724952   GEORGE MULLINS           357 CENTRAL AVE               RESERVE, LA 70084
14724953   GEORGE WEST        2648 N COURSEAULT ST                  LUTCHER, LA 70071
14724955   GEORGETTE DERUYCK               789 AVE A         WESTWEGO, LA 70094
14724956   GERALD BOURGEOIS             3435 N. ANGELLE            PAULINA, LA 70763
14724957   GERALD ELLIS       335 KENNER AVE                KENNER, LA 70062
14724958   GERALD FORD        49 JUDITH STREET               WAGGAMAN, LA 70094
14724959   GERALD J POCHE         2339 PRIVATEER              BARATARIA, LA 70036
14724960   GERALD J. JONES        8138 JONES STREET               ST. JAMES, LA 70086
14724961   GERALD L. RUSS        451 ELM ST            LA PLACE, LA 70068
14724962   GERALD ROBERT CANNON                3052 SUNRISE BLVD             SLIDELL, LA 70461
14724963   GERALD V ELLIS         713 MEDFORD DR              LAPLACE, LA 70068
14724964   GERALD YOUNG SR            121 DOVE STREET              LAPLACE, LA 70068
14724965   GERARD GRAY         1636 REDWOOD DR                HARVEY, LA 70058
14724966   GERARD MILTON           116 CAMBRIDGE DR APT. 4               LAPLACE, LA 70068
14724967   GERARDO CACERAS             522 DUNBAR PLACE               TERRYTOWN, LA 70056
14724968   GERARDO MARTINEZ              621 OAKWOOD DR.              GRETNA, LA 70056
14724969   GERMAINE BRUER            363 HOMEWOOD PLACE                 RESERVE, LA 70084
14724970   GERMOND J. WILLIAMS             441 NW 2ND STREET             RESERVE, LA 70084
14724971   GERRARD GRAY          HARVEY, LA 70058
14724972   GERTRUDE ROSS          305 WESTWEGO AVE                 BRIDGE CITY, LA 70094
14724973   GERVIN R MITCHELL            1606 ESTHER ST APT D             HARVEY, LA 70058
14724974   GEXPRO LA       150 RIVERBEND DRIVE                 ST ROSE, LA 70087
14724975   GEXPRO TN       2800 AMNICOLA HWY                 CHATTANOOGA,, TN 37406
14724976   GILBERT ACKERSON             1536 LAKE CALAIS CT             BATON ROUGE, LA 70808
14724977   GILBERT DAMIS         2713 ROSE DRIVE             GRETNA, LA 70053
14724978   GILBERT EDWARDS            1112 SOUTHLAWN BLVD.                NEW ORLEANS, LA 70114
14724979   GILBERT RUBIN JR          2031 GOLFVIEW DR              LAPLACE, LA 70068
14724981   GILDA WILLIAMS          2425 41ST ST           HARVEY, LA 70058
14724985   GIRVEN MULLEN          9581 WESTBANK EXPRESSWAY                    WESTWEGO, LA 70094
14724987   GLEN VICKNAIR         124 VICKNAIR PLACE                LA PLACE, LA 70068
14724988   GLENDA COATS         901 WESTBANK EXPRESSWAY                     GRETNA, LA 70053
14724989   GLENN BOURGEOIS            221 CAMELIA STREET               LA PLACE, LA 70068
14724990   GLENN BRUMFIELD            1933 MONTEGUT ST               NEW ORLEANS, LA 70117
14724991   GLENN CONTRERAS             553 GARYVILLE NRTHRN                GARYVILLE, LA 70051
14724992   GLENN HARRILAL           189 GOSHEN LANE               RESERVE, LA 70084
14724993   GLENN J CREPPEL          4008 COTTONWOOD DR                 MARRERO, LA 70072
14724994   GLENN J MORRILL          521 1/2 2ND STREET             GRETNA, LA 70053
14724995   GLENN L MUNKRES            737 HUCKLEBERRY LN                TERRYTOWN, LA 70056
14724996   GLENN MIRE       156 KEATING DRIVE                RESERVE, LA 70084
14724997   GLENN P. ONEBENE           520 OAK ALLEE DRIVE               LAPLACE, LA 70068
14724998   GLENN POTTER         1000 BOLO CT APT D               BRIDGE CITY, LA 70094
14724999   GLENN SCOTT        139 HAHN ST             HAHNVILLE, LA 70057
14725000   GLENN WILLIS       831 GARDEN ROAD                 MARRERO, LA 70072
14725001   GLENNIS BROOKS           2037 CARVER DR             MARRERO, LA 70072
14725002   GLENNIS R SPARKS           3469 HWY 20 W           FREEPORT, FL 32439
14725003   GLOBE METALLURGICAL INC                 Beverly, OH
14725006   GOLDIN METALS          4400 PETERS RD             HARVEY, LA 70058
14725008   GOOD YEAR AUTO SERVICE                225 LAPALCO BLVD             GRETNA, LA 70056
14725009   GOODER−HENRICHSEN COMPANY INC.                    2900 South State Street    Chicago Heights, IL 60411
14725011   GOOTEE CONSTRUCTION               2400 N ARNOULT             METAIRIE, LA 70001
14725012   GORDON ARATA           MONTGOMERY BARNETT                    201 ST. CHARLES AVENUE, 40TH
           FLOOR       NEW ORLEANS, LA 70170−4000
14725014   GORDON SANDERS JR             11122 BOUDREAUX RD               GONZALES, LA 70737
14725015   GORDON W DISOTELL              5233 BELLE TERRE RD             MARRERO, LA 70072−4211
14725016   GPM HYDRAULIC CONSULTING, INC                  797 RIDGE ROAD           MONROE, GA 30655
14725017   GRADY L. LEE      3708 CALIFORNIA AVENUE                    KENNER, LA 70065
                   Case 19-12153-KBO                Doc 602-1         Filed 07/29/20          Page 26 of 70
14725019   GRAINGER INDUSTRIAL EQUIPMENT                        825 DISTRIBUTORS ROW                NEW ORLEANS, LA
           70123−3274
14725020   GRAND POINT SALVAGE & REPAIR                      2575 HWY 3125           PAULINA, LA 70763
14725022   GRANITE TELECOMMUNICATIONS LCC                          CLIENT ID #311           100 NEWPORT AV
           EXT.         QUINCY, MA 02171
14725023   GRANT STEEL INC.               2 MEAR ROAD             Holbrook, MA 02343
14725024   GRANT WILLIAMS                417 MARVIN GARDENS                 LA PLACE, LA 70068
14725025   GRAPHITI ASSOCIATES INC                  408 N 35TH ST, STE C            SEATTLE, WA 98103
14725028   GRAYBAR ELECTRIC COMPANY, INC                        1205 DISTRIBUTORS ROW                HARAHAN, LA 70123
14725029   GRAYLIN ROBINSON                  278 DAFFODIL ST            MOUNT AIRY, LA 70076
14725030   GREATWIDE CHEETAH TRANSPORTATION LL                            2150 CABOT BLVD              LANGHORNE, PA
           30384
14725036   GREENLEAF CORPORATION                     18695 GREENLEAF DRIVE                SAEGERTOWN, PA 16433
14725037   GREENTREE TRANSPORTATION CO                        100 INDUSTRY DRIVE              PITTSBURGH, PA 15275
14725038   GREG CHAMPAGNE TAX COLLECTOR                          PO BOX 440          HAHNVILLE, LA 70057−0440
14725042   GREGORY EUELL                3048 GRINELL DR             MARRERO, LA 70072
14725043   GREGORY HUNTER                 279 LEVILLAGE DR              LAROSE, LA 70373
14725044   GREGORY INDUSTRIES                  1218 15TH STREET S.W.             CANTON, OH 44706
14725045   GREGORY J. BROWN JR.                 321 GREENWOOD DRIVE                 LAPLACE, LA 70068
14725046   GREGORY L. LEWIS                2114 THALIA STREET              NEW ORLEANS, LA 70113
14725047   GREGORY MACLEAN                   17 FAIRWAY VIEW DR               HAMMOND, LA 70401
14725048   GREGORY MELANCON                    265 EAST 27TH STREET              RESERVE, LA 70084
14725049   GREGORY OKEITH HOOPER                    2257 FREIENDSHIP DR              HARVEY, LA 70058
14725050   GREGORY P OLINEY                 532 HOMEWOOD PLACE                 RESERVE, LA 70084
14725051   GREGORY THOMAS ALARIO BERGERON                           625 AVE G         MARRERO, LA 70072
14725052   GRESON TECHNICAL SALES AND                     SERVICE, INC.            8040 EASTEX FREEWAY               BEAUMONT,,
           TX 77704
14725053   GRID LINE TRANSPORTATION INC                     2130 SHERWOOD LAKE DR., UNIT 4                   SCHERERVILLE, IN
           46375
14725059   GTS Inc.         5253 West Airline Hwy          2701 YORKTOWN                Garyville, LA 70051
14725060   GUICO FARMS             PO BOX 549            NATALBANY, LA 70451
14725061   GUIDRYS INDUSTRIAL                  3376 WEST AIRLINE HWY.               RESERVE, LA 70084
14725063   GULF COAST RESPONDERS, LLC                    171 ICI LANE & HWY 51               GARYVILLE, LA 70051
14725064   GULF ENGINE             2306 ENGINEERS RD UNIT B                 BELLE CHASSE, LA 70037
14725065   GULF ISLAND SERVICES dba                  1625 PARK TEN PLACE, STE 280                Houston, TX 77084
14725067   GUNDERSON CONCARRIL SA de C.V.                      4350 NW FRONT AVE              Portland, OR 97210
14725068   GUNDERSON, LLC                4350 NW FRONT AVE               Portland, OR 97210
14725070   GUS O NEIL YOUNG                2112 CLARA ST            NEW ORLEANS, LA 70113
14725071   GUY HAYES III            2626 DANTE ST             NEW ORLEANS, LA 70118
14725072   GUY HOLMES             6453 MILLENDER DR                 MARRERO, LA 70072
14725073   GUY LAMOTHE               320 JAMIE BLVD              AVONDALE, LA 70094
14725074   GUZMANS MACHINE                  PO Box 554          LUTCHER, LA 70071
14725075   GWENDOLYN HENDERSON                     800 WALNUT ST APT 2               LAPLACE, LA 70068
14724908   Gardner, Lester        P O Box 299          119 Historic West         Garyville, LA 70051
14856714   Gaubert Oil Company            P.O. Box 310         Thibodaux, LA 70302
14724933   Gautreau, Brad Anthony           130 Miami Place          Kenner, LA 70065
14907456   Gavilon Grain LLC           1331 Capitol Avenue           Omaha, NE 68102
14724939   Gem Drugs LaPlace Inc.            Andrew Gomila          932 Carrollwood         LaPlace, LA 70068
14724943   Gennaro, Lisa M         420 Belmont Dr          Laplace, LA 70068
14724944   Gentry, Brent Lee         115 Henry Davis Rd.           Harriman, TN 37748
14724949   George Jackson Pltf vs BD LaPlace LLC             and Arcelormittal Laplace LLC Dfts          Henri M. Saunders,
           Opposing Counsel          Saunders and Chabert           6525 Perkins Road         Baton Rouge, LA 70808
14724954   Georgel, Charles J        281 Barringer Dr          Ponchatoula, LA 70454
14724980   Gilbert, Michael Lin         Po Box 111         Oakdale, TN 37829
14724982   Gill, Charles Edward         58577 Hwy 1054            Amite, LA 70422
14724983   Gill, Ricky W        15006 Creekside Drive            Gonzales, LA 70737
14724984   Gill, Vernon Keith         135 Brecheen Lane           Greensburg, LA 70441
14724986   Glasper, Donnell        2912 Yorktowne Dr            Laplace, LA 70068
14725004   Goldberg, Jonathan T          115 Dusty Ln          Harriman, TN 37748
14725005   Golden Properties c/o Hero Lands Company              428 Planters Canal Rd        Belle Chase, LA 70037
14725007   Gong Chang MPSI            Dave Baldea         PO Box 4030           CARMEL, IN 46082
14725010   Goodman, Wesley L            150 Ingleside Road         LaPlace, LA 70068
14725013   Gordon Arata Montgomery Barnett             McCollam Duplantis & Eagan LLC              Stephen L. Williamson    201
           St. Charles Avenue, 40th Floor          New Orleans, LA 70170
14725018   Graham, Gerald David           62258 Friendship Church Rd           Amite, LA 70422
14725021   Granier, Kerry J       73670 Old Spring Creek Rd             Kentwood, LA 70444
14725026   Gray, Jason        534 Old Rockwood Hwy              Harriman, TN 37748
14725027   Gray, Karl E        2009 Cambridge Dr           Laplace, LA 70068
14725031   Green, Joseph Archie          2229 S. Friendship Dr.         Harvey, LA 70058
14725032   Green, Marshall        1138 Hearn          Blythville, AR 72315
14725033   Green, Marshall Zachary           3792 N State Hwy 239          Blytheville, AR 72315
14725034   Green, Romell Ronald           132 Kenner Ln          Montz, LA 70068
14725035   Greene, George D          1122 South Roane Street          Unit 1284         Harriman, TN 37748
14725039   Greg Leffew         City Attorney         PO Box 63          Rockwood, TN 37854
14725041   Gregory Champagne Tax Collector             260 Judge Edward Dufresne Parkway             Luling, La 70070
14725040   Gregory Champagne Tax Collector             PO Box 440          Hahnville, La 70057
14725054   Grieshop, Kyle        141 Villere Drive         Destrehan, LA 70047
14725055   Griffin, Katie L       2101 Landry Ct          Meraux, LA 70075
                   Case 19-12153-KBO                Doc 602-1         Filed 07/29/20          Page 27 of 70
14725056   Grisoli, Damian        320 W. Lawson St             Destrehan, LA 70047
14725057   Grover, Demar         14 Grigio Loop            LaPlace, LA 70068
14725058   Grover, Tina E        14 Grigio Loop            LaPlace, LA 70068
14725062   Gulf Coast Dismantling           P.O. Box 5149          Pasadena, TX 77508
14725066   Gulf States Optical Labs, Inc          For BD LaPlace Acct #42030000520           313 Coolidge Street     Jefferson,
           LA 70121
14725069   Gurdian, Francisco Andres            2530 Illinois Ave       Apt B        Kenner, LA 70062
14725077   H & E EQUIPTMENT                2617 ENGINEERS ROAD                BELLE CHASSE, LA 70037
14725076   H & E Equipment Services, Inc             7500 Pecue Lane        Baton Rouge, LA 70809
14725078   H R CURRY COMPANY INC                     801 INDUSTRIAL BLVD              NEW KENSINGTON, PA 15068
14725079   H&E EQUIPMENT SERVICES INC                      7500 PECUE LANE            BATON ROUGE, LA 70809
14725080   H.J.M. MACHINE             304 TIME SAVER AVE                Harahan, LA, LA 70123
14725083   HAMILTON MARTIN                  4918 AUGUST LANE               LAFITTE, LA 70067
14725085   HAMP WILLIAMS JR                 1026 BROOKLYN AVE               NEW ORLEANS, LA 70114
14725086   HAMPTON WILLIAMS JR                    1026 BROOKLYN AVE              PO BOX 6912         NEW ORLEANS, LA
           70174
14725088   HANNIBAL INDUSTRIES                   3851 SOUTH SANTA FE AVENUE                 Vernon, CA 90058
14725089   HARBISONWALKER INTERNATIONAL INC                           1305 CHERRINGTON PARKWAY SUITE 100                  MOON
           TOWNSHIP, PA 15108
14725090   HARBOR STEEL & SUPPLY CORP                      1115 EAST BROADWAY               MUSKEGON, MI 49444
14725091   HARDAGE GROUP INC.                   PO Box 208         Dyersburg, TN 38025
14725092   HARLEY D. ATKINSON                  167 CREVASSE AVE              LAPLACE, LA 70068
14725093   HARMAN ICE             2727 MIDDLEBROOK PIKE                   KNOXVILLE, TN 37521
14725094   HAROLD BAILEY               P.O. BOX 495            LAPLACE, LA 70068
14725095   HAROLD LACOUR                 62 CREGAN AVE              GRETNA, LA 70053
14725096   HAROLD TAYLOR                2040 LUTHER DR               MARRERO, LA 70072
14725098   HARRIMAN UTILITY BOARD                      200 N Roane Street       Harriman, TN 37748
14725099   HARRIMAN UTILITY BOARD                      300 N. ROANE ST          HARRIMAN, TN 37748
14725100   HARRIMAN UTILITY BOARD                      PO Box 434         Harriman, TN 37748
14725101   HARRIS J WILSON              PO BOX 22             121 NW 15TH ST          RESERVE, LA 70084
14725102   HARRISON C. MCDANIEL                    724 WALNUT STREET             LAPLACE, LA 70068
14725103   HARRY DIXON JR.               3013 MT KENNEDY DR                MARRERO, LA 70072
14725104   HARRY HOLMES               1840 TIMBERLANE ESTATES DRIVE                     HARVEY, LA 70058
14725105   HARRY JESSIE            132 BISHOP DR.              AVONDALE, LA 70094
14725106   HARRY JONES             99 4TH STREET               GRETNA, LA 70053
14725107   HARRY SMITH             223 DIANNE DRIVE                SAINT ROSE, LA 70087
14725108   HARRY TRAHAN                207 CAROLYN DRIVE                DESTREHAN, LA 70047
14725109   HARVEY PERRY               2544 OAKMERE DR                HARVEY, LA 70058
14725110   HARVIN GUITIERREZ                 4868 ORLEANS WAY APT 34                 MARRERO, LA 70072
14725111   HASTON LEWIS              4229 HWY. 18             EDGARD, LA 70049
14725117   HAYWARD CLOFFER JR                    2128 FERNANDO ST             MARRERO, LA 70072
14725118   HAYWARD WILSON III                  333 FIR ST         LAPLACE, LA 70068
14725120   HAZEL JESUS MUNOZ                  1530 MURL ST            NEW ORLEANS, LA 70114
14725121   HCS TRADING, LLC               PO Box 466           HATTIESBURG, MS 39401
14725122   HCS Trading, LLC.           David Gene Shemper            140 Mayfair Road, Suite 800       Hattiesburg, MS
           39402
14725123   HCS Trading, LLC.           David Shemper            PO Box 466        Hattiesburg, MS 39402
14725124   HD RECYCLING              7084 HWY 11              CARRIERE, MS 39426
14725127   HECTOR CARNERO                 1012 ORANGE BLOSSOM LN APT B                    HARVEY, LA 70058
14725128   HEIDI FREDERICK               5540 EHRET RD             MARRERO, LA 70072
14725129   HEIDI SUTTON            404 REG PARK               RESERVE, LA 70084
14725130   HELIX LOGISTICS, LLC                 6734 JOLIET ROAD            COUNTRYSIDE, IL 60525
14725131   HEM INC          PO BOX 1148               PRYOR,, OK 74362
14725133   HENDERSON STEEL CORPORATION                         HWY. 45 NORTH            MERIDIAN, MS 39303
14725134   HENDERSON WILLIAMS                    6071 WINCHESTER PK              NEW ORLEANS, LA 70128
14725135   HENRY BAKER              2112 CONSTANTINE DR                 MARRERO, LA 70072
14725136   HENRY CHAMPAGNE JR                    623 ROCCAFORTE AVE               GARYVILLE, LA 70051
14725137   HENRY CHERAMIE                 1211 MILTON ST             GRETNA, LA 70053
14725138   HENRY FOURMAUX III                   58174 EDGEWOOD PLACE                SLIDELL, LA 70468
14725139   HENRY G BOURGEOIS                   5505 EHRET ROAD             MARRERO, LA 70072
14725140   HENRY GLOSTON JR                 9005 MILAN ST            KENNER, LA 70062
14725141   HENRY JOSEPH PARNELL                    2956 CARDINAL DRIVE              MARRERO, LA 70072
14725142   HENRY L. GREEN              349 N. PINE STREET              GRAMERCY, LA 70052
14725143   HENRY MALANCON                   203 OAK PARK BLVD               GARYVILLE, LA 70051
14725144   HENRY MALANCON JR                    308 DAFFODILL ST            GARYVILLE, LA 70076
14725145   HENRY MELTON JR                 1632 NIE PARKWAY               NEW ORLEANS, LA 70131
14725146   HENRY SCOTT             357 TRAVIS DR               AVONDALE, LA 70094
14725147   HERAEUS ELECTRO NITE CO, LLC                      541 S INDUSTRIAL DRIVE             HARTLAND, WI 53029
14725148   HERBERT F MOORE                 1740 WESTMINISTER DR                MARRERO, LA 70072
14725149   HERBERT GRANT                1020 MANHATTAN BLVD                  HARVEY, LA 70058
14725150   HERBERT JENEFER                125 JOHNSON ST             POPRT SULPHUR, LA 70083
14725151   HERBERT S. HILLER                401 COMMERCE POINT                HARAHAN, LA 70123
14725152   HERBERT WILLIAMS                  235 MEADOW DR              DESTREHAN, LA 70047
14725153   HERIBERTO HOWELL                   2986 GLENBROOK DRIVE               GRETNA, LA 70056
14725154   HERITAGE CRYSTAL CLEAN, LLC LA                        10973 LAIRD LN          DENHAM SPRINGS, LA 70403
14725155   HERITAGE CRYSTAL CLEAN, LLC TN                        2175 POINT BLVD, SUITE 375           ELGIN, IL 60123
14725156   HERITAGE INTERACTIVE SERVICES                       ATTN FOLGE            PO BOX 681490         INDIANAPOLIS, IN
           46268
                   Case 19-12153-KBO                Doc 602-1         Filed 07/29/20          Page 28 of 70
14725157   HERITAGE LOGISTICS LLC                  58 RIDGEWOOD DR              LAPLACE, LA 70068
14725158   HERMAN TRIGGS               5832 RUE MONTESPAN                 MARRERO, LA 70072
14725159   HERMAN TRIGGS JR                4220 LAC COUTURE APT D                HARVEY, LA 70058
14725160   HERMAN WALTER                 2001 BODENGER BOULEVARD                    NEW ORLEANS, LA 70114
14725162   HERO LANDS COMPANY                    428 PLANTERS CANAL ROAD                  BELLE CHASSE, LA 70037
14725165   HEVER S. ESPANA              712 BREAUX DRIVE               LAPLACE, LA 70068
14725166   HHE SERVICES INC. DBA HUBER                    A SUB OF SUPREME INTERG TECH INC                   728 HILL
           STREET           JEFFERSON, LA 70121
14725167   HICKMANS METAL RECYCLING                      12360 HICKMAN ROAD                BILOXI, MS 39532
14725168   HIDALGO HEALTH ASSOCIATES                     4637 JAMESTOWN AVENUE                   BATON ROUGE, LA 70808
14725169   HIGH STEEL SERVICE CENTER INC.                    400 STEEL WAY             LANCASTER, PA 17604
14725170   HIGHWAY 16 SCRAPYARD                    24186 HWY 16           AMITE, LA 70422
14725171   HIGHWAY SAFETY & DESIGN                    473 WEST FAIRGROUND STREET                   MARION, OH 43302
14725174   HILLARY NGUYEN                2669 JUPITER STREET              HARVEY, LA 70058
14725175   HILTON FRANK              413 SUGAR PINE STREET                LAPLACE, LA 70068
14725177   HISAR CELIK C O MPSI ROLLS                  Hisar Celik Dokum San ve Tic AS           Kozyatagi Mah Bayar Cad
           Gulbahar Sok          PS Plaza No 17/131 Kat 13 Kadikoy           Instabul, 34742 Turkey
14725181   HM INSURANCE GROUP, INC                   120 FIFTH AVE, SUITE P6102              PITTSBURGH, PA 15222
14725183   HOGAN, MARGARET                  129 GODCHAUX DR               RESERVE, LA 70084
14725186   HOIST & CRANE SERVICE GROUP                     4920 JEFFERSON HWY.              JEFFERSON, LA 70121
14725190   HOLLY WILSON               784 DEERFIELD LANE               GRETNA, LA 70056
14725192   HOLSTON GASES INC                 222 COUNCIL PLACE              KNOXVILLE, TN 37927−7248
14725194   HOMER FIGUEROA                1800 MIRABEAU AVE                NEW ORLEANS, LA 70122
14725196   HOOSIER CRANE SERVICE COMPANY                        3500 CHARLOTTE AVENUE                ELKHART, IN 46517
14725197   HOOVER STEEL INC.                4841 GARGES ROAD              Schwenksville, PA 19473
14725199   HORNADY TRANSPORTATION LLC                        1736 HIGHWAY 21 BYPASS                MONROEVILLE, AL
           36461
14725200   HOTWORK−USA, LLC                  DIVISION OF FOSBEL, INC              223 GOLD RUSH ROAD              LEXINGTON,
           KY 40503
14725201   HOUGHTON CO               MADISON AND VAN BUREN AVENUES                        VALLEY FORGE, PA 19482
14725203   HOWARD G COE JR                2803 BLANCHE ST             MARRERO, LA 70072
14725204   HOWARD HAMPTON                   3628 LAKE ARROWHEAD                 HARVEY, LA 70058
14725205   HOWARD JOHNSON                  500 HIGHWAY 628             LAPLACE, LA 70068
14725206   HOWARD T. HOLIFIELD                  309 WASHINGTON STREET                ELLISVILLE, MS 39437
14725210   HUBERT J. REMONDET JR                  268 E. 17TH STREET           RESERVE, LA 70084
14725211   HUBERT THORNE CONIS III                  2329 NILE ST          TERRYTOWN, LA 70056
14725212   HUBERT THORNE CONIS JR                   2550 DEUTSCH RD             MARRERO, LA 70072
14725213   HUDSON SERVICES                798 HWY 628           LAPLACE, LA 70068
14725215   HUGHES BROTHERS INC.                  210 NORTH 13TH STREET               Seward, NE 68434
14725216   HUGHES MACHINE SHOP INC                    22105 HWY 21 NORTH               BOGALUSA, LA 70427
14725222   HUMANA DENTAL INS CO                   500 W Main St         Louisville, KY 40202
14725221   HUMANA DENTAL INS CO                   PO Box 0884          CAROL STREAM, IL 60132−0884
14725224   HUNTER T. HARMON                  20 CATHY DRIVE            LULING, LA 70070
14725228   HUSSAIN NAZIR ALLY                 119 F ST.        BELLE CHASSE, LA 70037
14725232   HWY 51 SCRAP METAL LLC                   65295 HWY 51 NORTH              P.O. BOX 210         FLUKER, LA
           70436
14725233   HYDRADYNE HYDRAULICS                     2801 PETERS ROAD              HARVEY, LA 70059−0760
14725234   HYDRADYNE HYDRAULICS LLC                       P O BOX 974799          DALLAS, TX 75397−4799
14725235   HYDRANAMICS INC                 A DIVISION OF CARTER MACHINE                   820 EDWARD STREET             GALION,
           OH 44833
14725237   HYMELS AUTO PARTS SERVI                    501 EAST AIRLINE HIGHWAY                 LA PLACE, LA 70068
14725238   HYMELS FLORIST               299 BELLE TERRE, SUITE A               LAPLACE, LA 70068
14725081   Hall, Ellis K       1295 Magnolia Heights           Vacherie, LA 70090
14725082   Halloran Farkas + Kittila LLP          James G. McMillan, III        5803 Kennett Pike Suite C        Wilmington, DE
           19807
14725084   Hamilton, Melvin F          448 Jeffer Dr        Waggaman, LA 70094
14725087   Hampton, Charles E          130 Meadowlark Dr           Harriman, TN 37748
14908499   HarbisonWalker International, Inc.          1305 Cherrington Parkway          Suite 100       Moon Township, PA
           15108−4355
14725097   Harp, Jeff A        512 Pump House Rd            Rockwood, TN 37854
14725112   Hatley, Brandon R          73 Normandy Drive          Kenner, LA 70065
14725113   Haverland, David Allen           129 Crystal Springs Road        Rockwood, TN 37854
14725114   Hawkins, Eddie Edward            544 Welham Loop           504       LaPlace, LA 70068
14725115   Hayes, Paul C         P.o. Box 192         Paulina, LA 70763
14725116   Haynes, Kimberly D           8036 Simon Street         Metairie, LA 70003
14725119   Hayward, Antoine Maurice            1725 Creole St        Laplace, LA 70068
14725125   Hebert, Calvin J        17358 Hwy. 42           Livingston, LA 70754
14725126   Hebert, Trever Joseph         2532 Highway 182           Raceland, LA 70394
14725132   Hembree, Rex A          102 Gallaher Rd          Kingston, TN 37763
14909117   Henri Saunders         6525 Perkins Road          Baton Rouge, LA 70808
14725161   Hernan Mompo           100 Corporate Center Drive           Coraopolis, PA 15108
14725163   Hero Lands Company, LLC              Carver Darden        Francis J Lobrano         147 Keating Drive      PO Box
           208         Belle Chasse, LA 70037
14725164   Hero Lands Company, LLC              Smith Kane Holman LLC            Robert M. Greenbaum, Esquire        112 Moores
           Road, Suite 300         Malvern, PA 19355
14725172   Hill, Christopher A        104 Nicolle Boulevard          Avondale, LA 70094
14725173   Hill, Jacob B        1000 James Ferry Road           APT# A18         Kingston, TN 37763
                    Case 19-12153-KBO                Doc 602-1         Filed 07/29/20          Page 29 of 70
14725176   Hisar Celik        Hasan Kutlu         Kozyatagi Mah. Bayar Cad. Gulbahar Sok.             PS Plaza No 17/131 Kat
           13        Kadikoy         Istanbul, 34742 Turkey
14725178   Hisar Celik Dokum San.ve Tic. A.S.            Ozlem Akdeniz          Kozyatagi Mah. Bayar Cad. Gulbahar Sok.       PS
           Plaza No 17/131 Kat 13           Kadikoy        Instanbul, 34742 Turkey
14725179   Hisar Celik Dokum Sanayi Ve Ticaret AS             Bluestone Law Ltd.          Gabriel T. Bluestone, Esq.     4800
           Hampden Lane Suite 200            Bethesda, MD 20814
14725180   Hisar Celik Dokum Sanayi Ve Ticaret AS             Ozlem Akdeniz           Kozyatagi Mah. Bayar Cad. Gulbahar
           Sok.        PS Plaza No 17/131 Kat 13           Kadikoy         Instanbul, 34742 Turkey
14725182   Hockman, Paul         402 North Chamberlain Avenue              Rockwood, TN 37854
14725184   Hogan, Rhonda          p. o box 189         paradis, LA 70080
14725185   Hohs, Thomas Patrick           11628 Calf Path Dr         Tampa, FL 33626
14725187   Holden, Charles         Po Box 1655          13031 Lewis Lane          Independence, LA 70443
14725188   Hollins, Frederick        4855 Maryland Street          St Gabriel, LA 70776
14725189   Hollis, Chase J       3385 Louisiana 307           Thibodaux, LA 70301
14725191   Holmes, Bianca         814 Windsor Street          APT 814          Laplace, LA 70068
14725193   Holton, Ryan Stewart          61136 Ruth Holton Rd           Amite, LA 70422
14725195   Honeywell Inc        3079 Premiere Parkway, Suite 100             Duluth, GA 30097
14725198   Hoover, Andrew T.           39386 Louis Hoover Lane           Ponchatoula, LA 70454
14725202   Houpy, David Wayne            708 Gardenia St.         LaPlace, LA 70068
14725207   Howard, Eric        437 Kennedy Street           Ama, LA 70031
14725208   Howe, James Edwin            46 Freeport Drive         Daufuskielsland, SC 29915
14725209   Howell, Brandon Michael            13091 Holly Ct         Grand Bay, AL 36541
14725214   Hudson, Robert Thomas            518 S Jefferson Ave         Apt 105        Covington, LA 70433
14725217   Hughes Machine Shop, Inc            Hughes Machine Shop           22105 Highway 21 N           Bogalusa, LA
           70427
14725218   Hughes Machine Shop, Inc            Wayne M. Aufrecht          Attorney for Creditor        417 West 21st
           Avenue         Covington, LA 70433
14725219   Hull, Ollie       2036 Louisa St.         New Orleans, LA 70117
14725220   Hulstrom, Teresa Fortner          10422 Huebner Road           Apt# 1102         San Antonio, TX 78240
14725223   Hume, Christopher B           4482 Hwy 44          Hester, LA 70743
14725225   Hunter, Christopher Harris          150 Basler Cir        Oliver Springs, TN 37840
14725226   Hunter, Donald         119 Alvin Bullen Rd           Wartburg, TN 37887
14725227   Huron Valley Steel Corporation           41000 Huron River Drive           Belleville, AL 48111
14725229   Husser, Dustin        27203 Polo Rd           Folsom, LA 70437
14725230   Husser, Shane M          56534 Simon Husser Rd            Loranger, LA 70446
14725231   Hutson, Mark D          7065 B Hutson Ln.          Summit, MS 39666
14725236   HydroChem PSC            330 WALCOT ROAD                WESTLAKE, LA 70669
14725239   I C E SALES & SERVICE LLC                2801 HWY 306 SUITE B              DES ALLEMANDS, LA 70030
14725240   I. BERMAN COMPANY                  1024 SAMPLER WAY               EAST POINT, GA 60344
14725241   IAN BELVERSTONE                2788 LONGBRANCH DRIVE                   MARRERO, LA 70072
14725242   IBI BRAKE PRODUCTS INC                  dba BRAKE PRODUCTS INC                 16751 HILLTOP PARK
           PLACE          CHAGRIN FALLS, OH 44023−4500
14725243   IMAD ABDELRAHIM ISA                  1586 ABBEY RD #3             HARVEY, LA 70058
14725244   IMON BYRD            6410 FRANKLIN AVE                NEW ORLEANS, LA 70122
14725245   INDEED,INC.          PO Box 660367             Dallas, TX 75266
14725246   INDUSTRIAL & MARINE EQUIP. CO, INC                      DBA SPARTAN ACQ. CORP.                 525 ELMWOOD PARK
           BLVD          NEW ORLEANS, LA 70123
14725247   INDUSTRIAL ELECTRONIC SUPPLY                      ELMWOOD INDUSTRIAL PARK                     115 JAMES DRIVE WEST
           SUITE 120          SAINT ROSE, LA 70087
14725249   INDUSTRIAL FABRICATION                   AND REPAIR, INC.             2415 SYCAMORE DR               KNOXVILLE, TN
           37921
14725251   INDUSTRIAL HEARING CONSERVATION SER                          106 E WATAUGA AVE                JOHNSON CITY, TN
           37601
14725252   INDUSTRIAL ID SOLUTIONS                   8505 PIERRE EMMANUEL                 LAVAL, QC H7Y 2B2 Canada
14725253   INDUSTRIAL PUMP SALES                  2814 ENGINEERS ROAD                 HARVEY, LA 70058
14725254   INDUSTRIAL SCRAP METALS LLC                     9534 BEACON DRIVE                Abbeville, LA 70510
14725256   INDUSTRIAL STEEL SERV. CTR. INC.                   1700 WEST CORTLAND CT.                  Addison, IL 60101
14725257   INDUSTRIAL VALUATION SERVICES IVS                        14121 HWY. 290 WEST, BUILDING 9                AUSTIN, TX
           78737
14725258   INFRA METALS CO                55 Pent Highway          Wallingford, CT 06492
14725260   INFRA METALS COMPANY IL                    1600 BROADWAY               Marseilles, IL 61341
14725261   INFRA METALS COMPANY PA                     580 MIDDLETOWN BLVD.                  Langhorne, PA 19047
14725262   INFRA−METALS CO                 1 STURGILLS WAY              New Boston, OH 45662
14725263   INFRA−METALS COMPANY FL                      5208 24TH AVENUE SOUTH                 Tampa, FL 33619
14725264   INGRAM BARGE COMPANY                     FOR FREIGHT SHIPMENTS                  4400 HARDING
           ROAD          NASHVILLE, TN 37205
14725265   INGRAM BARGE COMPANY                     FOR SCRAP SHIPMENTS                 4400 HARDING
           ROAD          NASHVILLE, TN 37205
14725266   INGRID P. DUPLESSIS               2184 HWY 20           VACHERIE, LA 70090
14725267   INSIGHT DIRECT INC.               6820 S. HARLEM AVE.              TEMPE, AZ 85283
14725268   INSTITUTE FOR CAREER DEVELOPMENT                         INC         1300 EAST 85TH
           AVENUE           MERRILLVILLE, IN 46410
14725269   INSTRON CORPORATION                   825 UNIVERSITY AVE               Norwood, MA 02062−2643
14725270   INSULATION TECHNOLOGIES                     120 HERMAN DRIVE               BELLE CHASSE, LA 70037
14725271   INSULATIONS INCORPORATED                      1101 EDWARDS AVENUE                  HARAHAN, LA 70123
14725272   INTEGRITY EXPRESS LOGISTICS                    4420 COOPER RD, SUITE 400                BLUE ASH, OH 45242
14725276   INTERSTATE MECHANICAL SERVICE, LLC                         3200 HENSON ROAD               KNOXVILLE, TN 37921
14725277   INTERSTATE STEEL & METALS, INC                     2100 N Lewis Avenue           Tulsa, OK 74110−2117
                    Case 19-12153-KBO                  Doc 602-1           Filed 07/29/20           Page 30 of 70
14725278   INTSEL STEEL DISTRIBUTORS                      11310 WEST LITTLE YORK                HOUSTON, TX 77041
14725279   INTSEL STEEL WEST                  8573 ULSTER STREET               COMMERCE CITY, CO 80022
14725280   INTSEL STEEL WEST LLC                   9600 KAISER WAY              FONTANA, CA 92335
14725281   IPO SALES LLC             1206 CRESCENT MIRROR LANE                      KATY, TX 77494
14725282   IRA BORDERE, JR.               2300 LAPALCO BLVD APT 4E                   HARVEY, LA 70058
14725283   IRA CATLIN            PO Box 292            LIVINGSTON, LA 70754
14725284   IRON CITY INDUSTRIAL CLEANING CORP                          dba IRON CITY WORKPLACE SERVICES                     6640
           FRANKSTOWN AVE                    PITTSBURGH, PA 15206
14725285   IRON MOUNTAIN INFORMATION MGMT, INC                             745 ATLANTIC AVENUE               BOSTON, MA
           02111
14725286   IRVIN ATKINS             5119 TRAHAN STREET                  MARRERO, LA 70072
14725287   IRVIN SCIONEAUX, JR                  507 CEDER ST           LAPLACE, LA 70068
14725288   IRVIN SCOTT            813 EAST TERRANCE ST                   NEW SARPY, LA 70047
14725289   IRVIN SELTZER JR                1836 BURNLEY DR              MARRERO, LA 70072
14725291   ISAAC DOYLE III              503 RIVER ROAD OAK DR                  NEW ORLEANS, LA 70113
14725292   ISAAC SPARKS JR                9416 E CLAIBORNE              BRIDGE CITY, LA 70094
14725293   ISAAC WILLIAMS                901 EAST EASY STREET                 DESTREHAN, LA 70047
14725294   ISABELLA CARR                5308 TUSA DR             MARRERO, LA 70072
14725295   ISAIAH BYRD             3625 SIMMS ST               NEW ORLEANS, LA 70131
14725296   ISIAH JOHNSON              119 W 15TH ST              RESERVE, LA 70084
14725297   ISIDRO M. ARGUETA−REYES                      624 CHICKADEE STREET                 LAPLACE, LA 70068
14725298   ISRAEL DAVIS             2328 ALEX KORMAN                  HARVEY, LA 70058
14725299   ISRAEL GAUTREAUX                    1312 YORKTOWNE DR                LAPLACE, LA 70068
14725300   ISRAEL MAGEE               3772 RED CYPRESS DR                 NEW ORLEANS, LA 70131
14725301   ISRI        PO Box 75245             BALTIMORE, MD 21275−5245
14725302   ISSAC WILLIAMS                846 E. HARDING ST              NEW SARPY, LA 70078
14725303   ITW FLEETWOOD SIGNODE                      3624 WEST LAKE AVENUE                  GLENVIEW, IL 60026
14725304   IVAN B. LEDESMA                 11775 SW 18TH STREET APT 1                 MIAMI, FL 33175
14725305   IVAN LAGOS             118 DERRICK RD                BELLE CHASSE, LA 70037
14725306   IVES BUSINESS FORMS                   1009 CAMP STREET              NEW ORLEANS, LA 70130
14725307   IVORY WILLIAMS JR                  705 COLONY DR APT A                LAPLACE, LA 70068
14725308   IZAL WILLIAMS JR                3138 AUGUSTA ST              KENNER, LA 70065
14725248   Industrial Employees           825 East Pittsburgh Plaza          East Pittsburgh, PA 15112−1208
14725250   Industrial Fabrication & Repair Inc.           Michael F. Thomas           2415 Sycamore Drive         Knoxville, TN
           37921
14725255   Industrial Scrap Metals, LLC            c/o Diane Plaisance        PO Box 820          Galliano, LA 70354
14846123   Industrial Valuation Services LLC             P. O. Box 92108         Austin, TX 78709
14725259   Infra Metals Company GA               1561 PINE STREET NW               Atlanta, GA 30318
14912447   Infra−Metals Co.         Reliance Steel & Aluminum Co. Attn: Jon Karas               350 South Grand Avenue, Suite
           5100        Los Angeles, CA 90071
14725273   Internal Revenue Service            Attn Susanne Larson          31 Hopkins Plz Rm 1150          Baltimore, MD
           21201
14725275   Internal Revenue Service            Centralized Insolvency Operation          2970 Market St       Philadelphia, PA
           19104
14725274   Internal Revenue Service            Centralized Insolvency Operation          PO Box 7346         Philadelphia, PA
           19101−7346
14855707   Ira Catlin       19745 John Stafford Rd.            Walker, LA 70785
14725290   Irving, Thomas Joseph            1620 Highland Avenue            Metairie, LA 70001
14725309   J & J MACHINE & TOOL, INC                   1424 EAST MCCALLA AVENUE                   KNOXVILLE, TN 37915
14725310   J CRUZ ROBINSON                 3431 W DILL ROAD              ENGLEWOOD, CO 80110
14725312   J. P. & SONS DREDGING, LLC                   8233 RIVER ROAD              WAGGAMAN, LA 70094−2320
14725311   J. P. & Sons Dredging L.L.C.            8233 River Road          WAGGAMAN, LA 70094
14725313   J3 TRANSPORTATION                   949 SWAN POND CIRCLE ROAD                    HARRIMAN, TN 37748
14725314   J3 Transportation         PO Box 1089             Kingston, TN 37763
14725315   JACE MICHAEL GROS JR                   5136 OAK DR            MARRERO, LA 70072
14725316   JACK BRAUD             4137 AMES BLVD LOT 50                   MARRERO, LA 70072
14725317   JACK BRAUD JR               4137 AMES BLVD LOT 50                 MARRERO, LA 70072
14725318   JACK L. KEEN            836 BARBER RAOD                 PARADIS, LA 70080
14725319   JACK M. CALI            136 IBERIA STREET                LAPLACE, LA 70068
14725320   JACK WILLIE ROBERTS JR.                   157 OAK ARBOR DRIVE                 LAPLACE, LA 70068
14725321   JACKIE JOHN MARKS                   222 1/2 4TH ST          WESTWEGO, LA 70094
14725322   JACKLIN STEEL SUPPLY COMPANY                         2410 AERO PARK DRIVE               Traverse City, MI
           49686−9180
14725323   JACKSON INDUSTRIES INC                    279 JAUBERT LANE               LAPLACE, LA 70068
14725330   JACKYLE LEE             1043 WHITHLOW COURT                    LAPLACE, LA 70068
14725331   JACOB M. DUHE               203 OAK PARK BLVD                 GARYVILLE, LA 70051
14725332   JACOB T. CROSS              13518 PACES POINTE                GONZALES, LA 70737
14725333   JACOB TREVINO               8894 SUNNYSIDE DR                 LAPLACE, LA 70068
14725334   JACOBE CAVALIER                  459 DAFODIL ST             MOUNT AIRY, LA 70076
14725335   JACOBSENS AUTOMOTIVE                      509 19TH ST.          GRETNA, LA 70053
14725336   JACQUE A. GURLEY                  101 JUDY COURT             LAPLACE, LA 70068
14725337   JAIME FLORES             1320 AVENUE D                MARRERO, LA 70072
14725338   JAKE BLANCHARD                   41359 SAPPHIRE AVE              Gonzales, LA 70737
14725339   JAKE M. HECKATHORN                    436 BIRCH STREET              LAPLACE, LA 70068
14725340   JAKES AUTO PARTS                  5901 HWY. 90           AVONDALE, LA 70094
14725341   JAMAAR C JONES                506 SILVER LILY LN              MARRER0, LA 70072
14725342   JAMAL J. GOMEZ               423 NW THIRD STREET                 RESERVE, LA 70084
14725343   JAMAL WILLIAMS                 1620 SUMMERSET PLACE                   MARRERO, LA 70072
                  Case 19-12153-KBO            Doc 602-1      Filed 07/29/20       Page 31 of 70
14725344   JAMAR BEAUFORD             1200 WESTWOOD DR            MARRERO, LA 70072
14725345   JAMES A BAER JR          5552 NIAGARA DRIVE            MARRERO, LA 70072
14725346   JAMES ANDERSON            415 WEST B ST         NORCO, LA 70079
14725347   JAMES ANDERSON JR             1000 MARSHALL DR           MARRERO, LA 70072
14725348   JAMES ANDREW HAMILTON                 503 AVENUE A        BELLE CHASSE, LA 70037
14725349   JAMES B. WILSON          1635 SECOND ST          LUTCHER, LA 70071
14725350   JAMES BROCK II         117 STAR TERRACE DRIVE             RESERVE, LA 70084
14725351   JAMES BROWN JR           605 EAGLE STREET           LAPLACE, LA 70068
14725352   JAMES BRUMFIELD            1225 LOC LOMAND           HARVEY, LA 70058
14725353   JAMES BRUNETTE            603 23RD ST        GRETNA, LA 70053
14725354   JAMES BUMGARNER              50419 JIMONY DR         TICKFAW, LA 70466
14725355   JAMES C. HALEY III         120 RESERVE DRIVE           RESERVE, LA 70084
14725356   JAMES CARLOS PEREZ JR              130 10TH ST.      WESTWEGO, LA 70094
14725357   JAMES CHANCEY           3520 CAMINADA DRIVE              MARRERO, LA 70072
14725358   JAMES COWANS           841 FOX LANE          ST ROSE, LA 70087
14725359   JAMES D LIGHTELL           3725 PRIVATEER BLVD            BARATARIA, LA 70036
14725362   JAMES DAVIS        4133 COPERNICUS ST             NEW ORLEANS, LA 70114
14725363   JAMES E GLASS         5805 RUE MONTESPAN             MARRERO, LA 70072
14725364   JAMES ELMWOOD REPAIR & MAINTENANCE                    P O BOX 2305      PADUCAH, KY 42002−2305
14725365   JAMES FOY       180 JOY LANE             BELLE CHASSE, LA 70037
14725366   JAMES GILL       720 ELMIRA ST            NEW ORLEANS, LA 70114
14725367   JAMES HALEY         300 S KENNER AVENUE              WAGGAMAN, LA 70094
14725368   JAMES HOUSTON           1600 PAILET AVE          HARVEY, LA 70058
14725369   JAMES HOYT        482 DAFFODIL ST            MOUNT AIRY, LA 70076
14725370   JAMES JACKSON          415 N MAGNOLIA ST            GRAMERCY, LA 70052
14725371   JAMES JOHNSON          36 CLIFFORD CT           WAGGMAN, LA 70094
14725372   JAMES JOUTY        438 HWY. 628           LAPLACE, LA 70068
14725373   JAMES L WALKER           6105 4TH AVE          MARRERO, LA 70072
14725374   JAMES M. WARD          70421 CHAMBLY COURT               MADISONVILLE, LA 70447
14725375   JAMES MARINE HAHNVILLE, LLC                PO Box 2305       PADUCAH, KY 42002
14725376   JAMES MEYERS          702 OAK TREE RD.           BELLE CHASSE, LA 70037
14725377   JAMES MICHAEL JUNEAU               2520 TAFFY DR        MARRERO, LA 70072
14725378   JAMES MICHAUD           268 BYPASS ROAD            BELLE CHASSE, LA 70037
14725379   JAMES MOTEN         2032 CONSTANTINE DR              MARRERO, LA 70072
14725380   JAMES OUBRE         145 RIVERVIEW COURT              LAPLACE, LA 70068
14725381   JAMES R. COLEMAN            3032 APSIN DRIVE         HARVEY, LA 70058
14725382   JAMES R. HAYS JR          2661 ADMIRALS LANDING             PAULINA, LA 70763
14725383   JAMES RAMAGOS            2003 ENGINEERS RD           BELLE CHASSE, LA 70037
14725384   JAMES RAY BILLINGS             516 EVANGELINE CT APT B          LAPLACE, LA 70068
14725385   JAMES ROBINSON           1324 PAILET ST         HARVEY, LA 70058
14725386   JAMES SMITH JR.         1228 HENDEE STREET            NEW ORLEANS, LA 70114
14725387   JAMES SPARACELLO             24408 JONES RD         SPRINGFIELD, LA 70462
14725388   JAMES STEWART           2308 ALEX KORNMAN              HARVEY, LA 70058
14725389   JAMES STEWART JR            220 SPRUCE STREET           LAPLACE, LA 70068
14725390   JAMES WASHINGTON JR               220 HOMEWOOD DR           RESERVE, LA 70084
14725391   JAMES WILSON         1635 2ND STREET            LUTCHER, LA 70071
14725392   JAMES WILSON JR          1635 SECOND ST          LUTCHER, LA 70071
14725393   JAMIE OSTROWSKI            317 EAST AIRLINE HWY           LAPLACE, LA 70068
14725394   JAMIE R SCURLOCK            201 PARKER LANE          RESERVE, LA 70084
14725395   JANELL KING       192 APRICOT STREET              LAPLACE, LA 70068
14725396   JANI KING OF KNOXVILLE              10133 SHERRILL BLVD, SUITE 130        KNOXVILLE, TN 37932
14725397   JANI KING OF NEW ORLEANS D/B/A −              FOR EMMON ENTERPRISES, LLC           122 W. PINE
           STREET      PONCHATOULA, LA 70454−3309
14725398   JANICE DWYER         2625 GEMINI ST           HARVEY, LA 70058
14725399   JANICE HENRY         1013 HORACE ST            NEW ORLEANS, LA 70114
14725400   JANSSEN CASEY          1250 L&A ROAD            METAIRIE, LA 70001
14725401   JARAD GREEN         484 KILLONA DRIVE            KILLONA, LA 70057
14725402   JARED BECNEL         570 WEST B STREET            NORCO, LA 70079
14725403   JARED D. MATHERNE             618 GIACOMO STREET           NORCO, LA 70079
14725404   JARED HOTARD          3508 MAIN STREET            LAPLACE, LA 70068
14725405   JARREN JACKSON           1936 WILLIAMSBURG DR             LAPLACE, LA 70068
14725406   JARRET CANTRELLE             541 MATHEW STREET            LAFITTE, LA 70067
14725407   JARROD FREMIN          179 VICKERS LANE            MONTZ, LA 70068
14725408   JARROD HARRIS          6173 HAPPY STREET            MARRERO, LA 70072
14725409   JARROD MULE         18 MARY ST            NORCO, LA 70079
14725410   JARROD PAUL FREMIN              533 EVANGELINE RD          MONTZ, LA 70068
14725411   JASHUA TASSIN         433 BIRCH STREET           LAPLACE, LA 70068
14725412   JASON ARTHUR OBRIEN               5125 VICTORIA ST        BARATARIA, LA 70036
14725413   JASON CARL SHERROD               1500 CENTRAL AVE         WESTWEGO, LA 70094
14725414   JASON D. KINLEY         203 CAMBRIDGE COURT              NEW ORLEANS, LA 70131
14725415   JASON EDWARD DEAL               37140 HIGHWAY 11         BURAS, LA 70041
14725416   JASON GAUTHE          566 LESTER ST          LAFITTE, LA 70067
14725417   JASON J. BERTHELOT            2686 NORTH NOBILE STREET           PAULINA, LA 70763
14725418   JASON J. ROUSSEL          43036 SYCAMORE BEND AVE              GONZALES, LA 70737
14725419   JASON JACKSON          121 WESTOVER LANE             MONTZ, LA 70068
14725420   JASON JOSEPH TREME JR              2809 AMIGO AVE         MARRERO, LA 70072
14725421   JASON KELLER JR          1408 VAN ARPEL DR           LAPLACE, LA 70068
14725422   JASON KIRKLIN         3492 LA HWY           PAULINA, LA 70763
                   Case 19-12153-KBO              Doc 602-1         Filed 07/29/20        Page 32 of 70
14725423   JASON M. HINKEL            107 KENNEDY DR             GRETNA, LA 70053
14725424   JASON MALBROUGH                1894 SECOND ST           LUTCHER, LA 70071
14725425   JASON MIALJEVICH             3341 NORMANDY CT               MARRERO, LA 70072
14725426   JASON NIEVES          2756 RUSSELL DR             MARRERO, LA 70072
14725427   JASON P. JACKSON            120 JUDY COURT            MONTZ, LA 70068
14725428   JASON ROGERS           49 RIVER PARK DRIVE               HAHNVILLE, LA 70057
14725429   JASON THOMAS            104 BROWN LANE              LAPLACE, LA 70068
14725430   JASON TOOMBS            5188 OAK BAYOU AVE               MARRERO, LA 70072
14725431   JASON TREME          2809 AMIGO AVENUE                MARRERO, LA 70072
14725432   JASON WAKEFIELD              38440 DUPLESSIS RD            PRAIRIEVILLE, LA 70769
14725433   JASPER COOK          908 SUMNER ST             NEW ORLEANS, LA 70114
14725434   JAVIER JORDAN           5243 EAST NEMOURS               NEW ORLEANS, LA 70129
14725435   JAY LANDRY          105 GRAND ISLE ST             BELLE CHASSE, LA 70037
14725436   JAY LAUVE         9412 HWY 23            BELLE CHASSE, LA 70037
14725437   JAY M BLANCHARD               4589 BARATARIA BLVD              MARRERO, LA 70072
14725438   JAY PILIPOVICH          1468 MAPLEWOOD DR                HARVEY, LA 70058
14725439   JAZMINE E. WELLS            177 S. CHURCH STREET              GARYVILLE, LA 70051
14725440   JD FIELDS CO., INC.         414 N. CAUSEWAY BLVD., SUITE B                 MANDEVILLE, LA 70048
14725441   JEFF ASBELL EXCAVATING &                 TRUCKING, INC/ dba/ DF RAILGROUP                 9400 STATE HIGHWAY
           171      CARL JUNCTION, MO 64834
14725442   JEFF HUCK        644 EMERALD AVE               TERRYTOWN, LA 70056
14725443   JEFFERSON IRON & METAL                BROKERAGE, INC             Attn Director or Officer      3940 MONTCLAIR
           ROAD #300       PO Box 131449             Birmingham, AL 35213
14725445   JEFFERSON PARISH FIRE DEPT                HAZMAT DIVISION             1221 ELMWOOD PARK BLVD, SUITE
           701      JEFFERSON, LA 70123
14725446   JEFFERSON PARISH SEWAGE DEPARTMENT                       1221 ELMWOOD PARK BLVD., SUITE
           803      JEFFERSON, LA 70123
14725447   JEFFERSON PARISH SHERIFFS OFFICE                 BUREAU OF REVENUE AND TAXATION                     SALES/USE
           TAX DIVISION         PO BOX 248            GRETNA, LA 70054−0248
14725450   JEFFERSON PARISH WATER DEPT                  1221 ELMWOOD PARK STE# 909                 JEFFERSON, LA
           70123
14725451   JEFFERY ANDERSON               133 GOOD HOPE ST            3808 BALMORAL AVE               NORCO, LA
           70079
14725452   JEFFERY J. CHAMPAGNE JR.               13275 DIVERSION CANAL ROAD                 ST. AMANT, LA 70774
14725453   JEFFERY JACKSON             1005 LULING ESTATES              LULING, LA 70070
14725454   JEFFERY LEE CUNNINGHAM                 CUNNINGHAMS AFFORDABLE LAWN SVC                        219 DOUGLAS
           LN      HARRIMAN, TN 37748
14725456   JEFFREY COTE          206 ORMOND BLVD               DESTREHAN, LA 70047
14725457   JEFFREY GOODMAN               8103 SHOAL CREEK DR              LAUREL, MD 26724
14725458   JEFFREY P. WILLIAMS              426 SYCAMORE LOOP              LAPLACE, LA 70084
14725459   JENNIFER CAREY            6221 AUGUST LANE              MARRERO, LA 70072
14725460   JERALD BOWMAN JR               999 LILAC STREET            LAPLACE, LA 70068
14725461   JERALD J. PAIGE          2406 HUEY P LONG AVE               GRETNA, LA 70053
14725462   JERAMY S HENRY             103 PORTRUSH DR             LAPLACE, LA 70068
14725463   JERED SWEENEY            6423 RIVER RD           WESTWEGO, LA 70094
14725464   JEREL JONES        2901 BROOKWOOD ST                 GRETNA, LA 70056
14725465   JEREMIAH SATOUTE               1113 TALLOWTREE LANE APT C                HARVEY, LA 70058
14725466   JEREMY DANIEL MORRIS                727 APPLE ST          NORCO, LA 70079
14725467   JEREMY GEASON             3949 HWY 18          VACHERIE, LA 70090
14725468   JEREMY GOUDEAU              5652 PERRIN ST           LAFITTE, LA 70067
14725469   JEREMY PUGH           1828 HAMPTON DR              HARVEY, LA 70058
14725470   JERIMIE ROSE         2220 EDISON AVENUE               HARVEY, LA 70058
14725471   JERMAINE LEE DUNMORE                 1919 S KIRKWOOD RD APT 79               HOUSTON, TX 77077
14725472   JERNONE JOHNSON              167 EAST 14TH ST           RESERVE, LA 70084
14725473   JERNONE MCCLURE               783 SUNNYSIDE DRIVE              LAPLACE, LA 70068
14725474   JEROME A. JUSTIN           1449 MAPLEWOOD DR                HARVEY, LA 70058
14725475   JEROME ANTHONY FRISELLA III                 2602 N INDUSTRY ST            BELLE CHASSE, LA 70037
14725476   JEROME CRAFT           1303 GARDEN RD             MARRERO, LA 70072
14725477   JEROME GRANGER              2104 COLOMBO DR.              HARVEY, LA 70058
14725478   JEROME GREEN            430 1/2 GILLIGAN ST           WESTWEGO, LA 70094
14725479   JEROME HARRIS            1805 FAMILY CT           MARRERO, LA 70072
14725480   JEROME HUNT           2936 MANHATTEN              HARVEY, LA 70058
14725481   JEROME ISOM          119 DEWBERRY STREET                 GARYVILLE, LA 70051
14725482   JEROME MCCLURE              510 N. ELM         METAIRIE, LA 70003
14725484   JERRY COLTON           322 WINONA ST             NATCHITOUCHES, LA 71457
14725485   JERRY COTTON           260 ST CHARLES STREET                DESTREHAN, LA 70047
14725486   JERRY GROS         4978 MARCEL STREET                BARATARIA, LA 70036
14725487   JERRY JONES         2416 CAMBRIDGE DR               LAPLACE, LA 70068
14725488   JERRY L. KRAUSE           166 PAULA DRIVE             LAPLACE, LA 70068
14725489   JERRY LEE        2540 TAFFY DR             MARRERO, LA 70072
14725490   JERRY SHORT JR           11289 HWY 40 WEST             INDEPENDENCE, LA 70443
14725491   JERRY T GALLIANO JR              3829 HILLCREST ST            MARRERO, LA 70072
14725492   JERRY W SHORT            14389 HWY 16 EAST            AMITE, LA 70422
14725493   JESSE BRUE        1733 BURNLEY DR               MARRERO, LA 70072
14725494   JESSE MOSBEY           147 WILLOWBROOK DR                 GRETNA, LA 70056
14725495   JESSE PERANIO          286 CENTRAL AVE              RESERVE, LA 70084
14725496   JESSE SILAS JR        338 E 14TH STREET             EDGARD, LA 70049
14725497   JESSICA MARGIOTTA               4923 AUGUST LANE            LAFITTE, LA 70067
                   Case 19-12153-KBO                Doc 602-1         Filed 07/29/20          Page 33 of 70
14725498   JESSICA R. ROWLAND                 648 MAGNOLIA AVENUE                 LAPLACE, LA 70068
14725499   JESSIE SCIONEAUX               356 TERRIO DR            RESERVE, LA 70084
14725500   JESUS MANUEL TORRES                  511 DOLPHIN ST             TERRYTOWN, LA 70056
14725501   JESUS R. ALFARO              25 DUNLEITH DRIVE               DESTREHAN, LA 70047
14725502   JET CONCRETE SERVICES                  101 HERMAN DR              BELLE CHASSE, LA 70037
14725503   JHOP TRUCK LINES LLC                 6303 E 102ND STREET              Tulsa, OK 74137
14725504   JILL HILL        3346 WHISPER LANE                 GRETNA, LA 70056
14725505   JILL M. MONTZ            1713 WEST FRISCO              LAPLACE, LA 70068
14725506   JIM B BEARDSLEY               551 SUNSET DRIVE LOT 14                SLIDELL, LA 70460
14725507   JIM HEBERT           124 AUGUSTINE LANE                 LAPLACE, LA 70069
14725508   JIMMIE MADISON JR                5109 A PRIVATEER BLVD                BARATARIA, LA 70036
14725509   JIMMIE ROBERTSON                 PO BOX 396          175 NW 13TH ST             RESERVE4, LA 70084
14725510   JIMMIE TUCKER TRUCKING                   1407 East MLK Drive            Broken Bow, OK 74728
14725511   JIMMY C. WALLER               737 HWY 20           THIBODAUX, LA 70301
14725512   JIMMY CANNINO               42090 JEFFERSON DRIVER                 HAMMOND, LA 70403
14725513   JIMMY KNIGHT              3336 BRYSON ST             NEW ORLEANS, LA 70131
14725514   JIMMY LE          2309 LEIGH LANE               HARVEY, LA 70058
14725515   JIMMY TERREBONNE                  5382 OLD KERNER              LAFITTE, LA 70067
14725516   JIMMY VEGAS             5137 LEE PLACE             MARRERO, LA 70072
14725517   JIMMY WAYNE FRANKLIN                    3893 CHRISWOOD LN                HARVEY, LA 70058
14725518   JIREH S. THOMPSON               230 S. AIRLINE AVENUE               GRAMERCY, LA 70052
14725521   JLE INDUSTRIES, LLC               Attn Director or Officer        119 ICMI ROAD, SUITE 210          DUNBAR, PA
           15431
14725522   JLE Industries, LLC         119 ICMI Road           Dunbar, PA 15431
14725520   JLE Industries, LLC         Echard Marquette PC           Trent Echard         4773 William Flynn
           Highway         Allison Park, PA 15101
14725519   JLE Industries, LLC         Echard Marquette, P.C.           Mr. Trent Echard, Esquire      4773 William Flynn
           Highway         Allison Park, PA 15101
14725523   JMN SPECIALTIES INC                1100 VICTORY DR             WESTWEGO, LA 70094
14725524   JMS METAL SERVICES AL                  25 College Park Cove          Jackson, TN 38301
14725525   JMS METAL SERVICES AR                  25 College Park Cove          Jackson, TN 38301
14725526   JMS METAL SERVICES GA                  25 College Park Cove          Jackson, TN 38301
14725527   JMS METAL SERVICES KY                  25 College Park Cove          Jackson, TN 38301
14725528   JMS METAL SERVICES TX                  25 COLLEGE PARK COVE                 Jackson, TN 38301
14725529   JMS RUSSEL METALS CORP.                  25 College Park Cove           Jackson, TN 38301
14725530   JODY P AUDIFRED               218 SOMERSET             LAPLACE, LA 70068
14725531   JOE LEASURE & SONS, INC                 39 N MADISON AVE               MADISONVILLE, KY 42431
14725532   JOE WELCH            2137 PETERS RD             HARVEY, LA 70058
14725533   JOEY ANDERSON, JR                317 FIR STREET            LA PLACE, LA 70068
14725534   JOHANNESSEN TRADING                   6111 BANDINI BLVD.              CITY OF COMMERCE, CA 90040
14725535   JOHN A MORICI             604 OAK ST           ST ROSE, LA 70087
14725536   JOHN D. PICOU            109 SELLERS LANE               BOUTTE, LA 70089
14725537   JOHN EARLY            1520 WAKEFIELD DRIVE                  MARRERO, LA 70072
14725538   JOHN GAUTREAUX                 2609 CAMBRIDGE               LAPLACE, LA 70068
14725539   JOHN GOODWIN               352 MOBILE LANE              GRAMERCY, LA 70052
14725540   JOHN GOUDEAU               5327 ISLAND RD LOT 13               JARREAU, LA 70749
14725541   JOHN GROWE, III             1305 LOC LOMAD DRIVE                 HARVEY, LA 70058
14725542   JOHN H CARTER CO                17630 PERKINS RD.             BATON ROUGE, LA 70810
14725543   JOHN HAMPTON JR                581 WELLHAM LOOP                LAPLACE, LA 70068
14725544   JOHN J. PEMPEK             ELECTRICAL CONTRACTORS                     11745 SOUTHWEST HIGHWAY               PALOS
           HEIGHTS, IL 60463
14725546   JOHN JANETH            19 B AIRLIE STREET               HARVEY, LA 70058
14725547   JOHN KENDRICK               162 EAST 17TH STREET               RESERVE, LA 70084
14725548   JOHN L. HAMPTON               110 HAMP STREET               LAPLACE, LA 70068
14725549   JOHN LAFONT             5113 WOODCREST DRIVE                   MARRERO, LA 70072
14725550   JOHN LAWSON              2286 PETERS ROAD               HARVEY, LA 70055
14725551   JOHN LEO          1113 TALLOWTREE LANE APT C                      HARVEY, LA 70058
14725552   JOHN M CHAMPAGNE JR                   3921 BRIANT DR            MARRERO, LA 70072
14725553   JOHN MCALLISTER                1400 BELMONT PLACE                METAIRIE, LA 70001
14725554   JOHN MOHENG              178 TERRACE STREET                 DESTREHAN, LA 70047
14725555   JOHN MOORE             827 TERRACE ST              DESTREHAN, LA 70047
14725556   JOHN P. VOLPE            110 MARK TWAIN DRIVE APT 21                    RIVER RIDGE, LA 70123
14725557   JOHN PATRICK LEWIS                 2308 ROCHELLE AVE               HARVEY, LA 70058
14725558   JOHN POUNDERS               2500 LAFAYETTE ST LOT 1                 GRETNA, LA 70053
14725559   JOHN R YATES JR              61201 CRESTLINE DR              LACOMBE, LA 70445
14725560   JOHN ROBIN            32 SADDLE UP TRAIL               CARRIERE, MS 39426
14725561   JOHN ROBINSON              2341 S. FRIENDSHIP DR               HARVEY, LA 70058
14725562   JOHN SAKASH CO.               700 WALNUT STREET                ELMHURST, IL 60126
14725563   JOHN SHACKELFORD                  820 BOND ST           HOUMA, LA 70360
14725564   JOHN STUARD             268 JANET DRIVE              SAINT ROSE, LA 70068
14725565   JOHN SWAFFORD JR                140 STAR TERRACE DRIVE                  RESERVE, LA 70084
14725566   JOHN W MCNEELY                13667 GREENWOOD DR                  WOODBRIDGE, VA 22193−2542
14725567   JOHN W MURRAY                127 NW 18TH ST            RESERVE, LA 70084
14725568   JOHN W STONE OIL DISTRIBUTOR                     87 1ST STREET            GRETNA, LA 70053
14725569   JOHN W THOMS              648 1ST AVENUE              HARVEY, LA 70058
14725570   JOHN W. BEATON, P. ENG.                1 GREENSHIELDS CRES.                ON L0L 1T0 Canada
14725571   JOHN W. HENRY              13231 HWY 10            PITKIN, LA 70656
14725572   JOHN WALTMAN                809 GRACE AVE             HATTIESBURG, MS 39401
                   Case 19-12153-KBO             Doc 602-1        Filed 07/29/20       Page 34 of 70
14725573   JOHNATHAN B. JOHNSON                1953 JASPER LANE APT. B           LAPLACE, LA 70068
14725574   JOHNNIE MUNSON            331 GLENDELLA DR               AVONDALE, LA 70094
14725575   JOHNNY ANDRY           2129 HWY 90 W             AVONDALE, LA 70094
14725576   JOHNNY HAMPTON             1545 ESTHER APT 12             HARVEY, LA 70058
14725577   JOHNSON POWER LTD               2530 BRAGA DRIVE            BROADVIEW,, IL 60153
14725590   JOLEEN MARIE DICKEY               5967 COUNTY RD 185 #16           JOPLIN, MO 64801
14725592   JOMO JOSEPH        712 OLYMPIA CIR               NEW ORLEANS, LA 70114
14725593   JON BOLER GIBSON            176 BUSTER STOCKSTILL RD               PICAYUNE, MS 39466
14725594   JONATHAN ANDERSON                317 FIR STREET          LAPLACE, LA 70068
14725595   JONATHAN B. GUIDROZ               74 MARIE DRIVE           GRETNA, LA 70053
14725596   JONATHAN BRAUD             417 AMES BLVD / LOT 50             MARRERO, LA 70072
14725597   JONATHAN BRENT SHILLING                  5033 PAGE ST        MARRERO, LA 70072−4912
14725598   JONATHAN ECHEVERRIA                 8044 1/2 ALHAMBRA AVE            PARAMOUNT, CA 90723
14725599   JONATHAN JOHNSON               1953 JASPER LANDE APT. B            LAPLACE, LA 70068
14725600   JONATHAN KENDRICK               162 E. 17TH ST         RESERVE, LA 70084
14725601   JONATHAN MAUS            195 WEST 8TH STREET              RESERVE, LA 70084
14725602   JONATHAN RIVERA−AVILES                  3215 LOUISIANA AVE           LAKE CHARLES, LA 70601
14725603   JONATHAN ROVIRA             12395 PENDARVIS LANE              WALKER, LA 70785
14725604   JONATHAN TROXLER               684 ALINE STREET           LAPLACE, LA 70068
14725606   JONES BROTHERS TRUCKING, INC                  6681 COMMERCIAL LANE             MISSOULA, MT 59808
14725607   JONES WALKER          201 ST. CHARLES AVE 50TH FLOOR                  NEW ORLEANS, LA 70170
14725613   JORDAN CARRIERS INC               170 HWY 61 SOUTH           NATCHEZ, MS 39120
14725614   JORDAN D. COOKE           113 KENNEDY STREET               ST. ROSE, LA 70087
14725615   JORDAN LOGISTICS, INC..             170 HIGHWAY 61 SOUTH             NATCHEZ, MS 39120
14725616   JORDAN T FRIEDRICHS              2673 N NOBILE ST          PAULINA, LA 70763
14725617   JORDAN ZERINGUE            717 VANS LANE             NEW SARPY, LA 70078
14725618   JORGE A DIAZ       700 AVE A              WESTWEGO, LA 70094
14725619   JORGE ALBERTO DIAZ              107 COCHRAN ST            MESQUITE, TX 75181
14725620   JORGE ALEXANDER CABALLERO                    942 AVENUE C         WESTWEGO, LA 70094
14725621   JORGE DIAZ       1117 CLEAVIEW PKY                 METAIRIE, LA 70001
14725622   JORGE F LANZA         208 TRANSCONTINENTAL                  METAIRIE, LA 70001
14725623   JORGE LUIS PATZAN            2701 CONOR COURT              MARRERO, LA 70072
14725624   JORGE PINEDA        1916 RIDGEFIELD DR                LAPLACE, LA 70068
14725625   JORY L BERNARD LLC              1389 SMEDE HWY            BROUSSARD, LA 70598
14725626   JOSE A TORRES−HENRIQUEZ                 24 ASHTON COX DR APT #24C             GRETNA, LA 70053
14725627   JOSE LUIS ORTEGA TORRES                425 JUSTICE CT.        MARRERO, LA 70072
14725628   JOSE MARTINEZ         7427 BARATARIA BLVD LOT 49                  MARRERO, LA 70072
14725629   JOSE PEREZ       163 KATHY DRIVE                LAPLACE, LA 70068
14725630   JOSE RIVAS       2001 CLAIRE AVE               GRETNA, LA 70053
14725631   JOSEPH A HOLMES           1623THERAD ST              GRETNA, LA 70053
14725632   JOSEPH AMEDIO          1641 BELLE CHASSE HWY                 TERRYTOWN, LA 70056
14725633   JOSEPH B. WAGUESPACK JR.                183 TROXCLAIR LANE            DESTREHAN, LA 70047
14725634   JOSEPH C. HEBERT          284 WEST 1ST STREET              RESERVE, LA 70084
14725635   JOSEPH CENTANNI           508 SHORT ST            KENNER, LA 70062
14725636   JOSEPH CHARLES WILLIAMS                 3121 BACCHUS DR           NEW ORLEANS, LA 70131
14725637   JOSEPH COIG       4033 S WOODBINE                HARVEY, LA 70058
14725638   JOSEPH D BIVONA          116 JOHNNY CT              LA PLACE, LA 70068−6624
14725639   JOSEPH DANOS         4925 DITCHARO STREET / LOT 14                LAFITTE, LA 70067
14725640   JOSEPH DARR        1335 N AIRLINE AVE               GRAMERCY, LA 70052
14725641   JOSEPH DARR JR.         1339 N AIRLINE AVE.             GRAMERCY, LA 70052
14725642   JOSEPH DYLAN SWEENEY                 172 RUE ACADIAN           BELLE CHASSE, LA 70037
14725643   JOSEPH E. CASIMIER JR            740 PAILET AVENUE            HARVEY, LA 70058
14725644   JOSEPH FAZZIO INC.           2760 CROSS KEYS ROAD              Glassboro, NJ 08028
14725645   JOSEPH GUILLORY JR             1425 MONROE STREET APT A               GRETNA, LA 70053
14725646   JOSEPH HOFFMAN           916 CENTRAL AVE               WESTWEGO, LA 70094
14725647   JOSEPH J. THOULION JR.             805 SECOND STREET           NORCO, LA 70079
14725648   JOSEPH JOHNSON          329 S WOOD DR              GRETNA, LA 70053
14725649   JOSEPH JONES        201 RUE DUBOURG ST                 LAPLACE, LA 70068
14725650   JOSEPH K. WILLIAMS            2590 LIONEL WASHINGTON ST.               LUTCHER, LA 70071
14725651   JOSEPH LAWRENCE             4012 S INDIGO DRIVE            HARVEY, LA 70058
14725653   JOSEPH MONTEGUT             721 WALNUT             LAPLACE, LA 70068
14725654   JOSEPH NAQUIN         707 KELLER AVE               WESTWEGO, LA 70094
14725655   JOSEPH OLIVIER         2617 OLIVIER BLVD              MARRERO, LA 70072
14725656   JOSEPH P. MANCUSO             248 EVANGELINE ROAD              MONTZ, LA 70068
14725657   JOSEPH PECORARO            5064 HIGHLAND DR              MARRERO, LA 70072
14725658   JOSEPH PERRILLOUX             271 East 23rd St.       RESERVE, LA 70084
14725659   JOSEPH PRESCOTT           119 KENNEDY ST              ST ROSE, LA 70087
14725660   JOSEPH RANSON JR           1636 WAGNER ST              NEW ORLEANS, LA 70114
14725661   JOSEPH REILLY        147 DANE ROAD                WAVELAND, MS 39576
14725662   JOSEPH RICHARDSON              115 SPUR STREET           GRAMERCY, LA 70052
14725663   JOSEPH ROCHE JR          315 JESSIE ST           MARRERO, LA 70072
14725664   JOSEPH ROTH, III       2104 JEAN LAFITTE BLVD                LAFITTE, LA 70067
14725665   JOSEPH SHANO B 111            11749 HWY 23           BELLE CHASSE, LA 70037
14725666   JOSEPH T RYERSON & SON                10445 AIRLINE HWY          ST. ROSE, LA 70087
14725668   JOSEPH TAILOR DAVIS              2605 ROSE DR          GRETNA, LA 70053
14725669   JOSEPH TARANTO           105 CHURCHILL DOWNS DR                 MONTZ, LA 70068−8951
14725670   JOSEPH TINSON        GEN DEL BX 34               POINT A LA HACHE, LA 70082
14725671   JOSEPH TRAVIS PHILLIPS              396 HELIS DR         WESTWEGO, LA 70094
                    Case 19-12153-KBO                Doc 602-1          Filed 07/29/20          Page 35 of 70
14725672   JOSEPH WAGUESPACK JR                    183 TROXCLAIR LANE                DESTREHAN, LA 70047
14725677   JOSH MATHERNE                3309 BARATARIA BLVD                 MARRERO, LA 70072
14725678   JOSHUA A. HARGIS                107 AQUEDUCT DRIVE                MONTZ, LA 70068
14725679   JOSHUA AMBROSE                 5256 W. ARBEED STREET                ST. JAMES, LA 70086
14725680   JOSHUA B. GIRDLER                1113 MADEWOOD RD.                LAPLACE, LA 70068
14725681   JOSHUA B. SCOTT               912 EAST MCADOO STREET                  NEW SARPY, LA 70078
14725682   JOSHUA D. ARZU               566 ESPLANADE STREET                 LAPLACE, LA 70068
14725683   JOSHUA H DAVIS               1127 LEBOUEF STREET                NEW ORLEANS, LA 70114
14725684   JOSHUA J. ADAMS               39077 SUSAN STREET               PEARL RIVER, LA 70452
14725685   JOSHUA KNECHT                2900 DOREEN LANE              MARRERO, LA 70072
14725686   JOSHUA M. WEBER                517 BARRECA STREET                NORCO, LA 70079
14725687   JOSHUA MICHAEL JERNIGAN                     1901 LAFAYETTE ST. APT 543                GRETNA, LA 70053
14725688   JOSHUA MOSBY               7525 BARATARIA BLVD                 MARRERO, LA 70072
14725689   JOSHUA R. GROVER                 149 EAST 3RD STREET              RESERVE, LA 70084
14725690   JOSHUA REID            3826 PETERS RD TRAILER #1                  HARVEY, LA 70058
14725691   JOSHUA SOSA             3601 PAGE DR             METAIRIE, LA 70003
14725692   JOSHUA WAGNER                 74329 THETA AVE             COVINGTON, LA 70435
14725693   JOSHUA WILLIAMS                 1232 CARROLLTON AVE                 METAIRIE, LA 70005
14725694   JOTUN PAINTS, INC.               9203 HIGHWAY 23             BELLE CHASSE, LA 70037
14725695   JOURDON J SHELDON                   19 EAST WOODLAWN                DESTREHAN, LA 70047
14725696   JOY J. BYRD          1017 BEECH STREET                LAPLACE, LA 70068
14725697   JOYCE ZENO            606 BLUEBIRD STREET                 LAPLACE, LA 70068
14725698   JP Morgan Chase          PO Box 182051           Columbus, OH 43218
14887072   JRC Company, Inc.           3007 Governor John Sevier Hwy East              Knoxville, TN 37914−6424
14725699   JRC INC          3007 GOVERNOR JOHN SEVIER HWY EAST                          KNOXVILLE, TN 37914
14725700   JUAN A PEREZ             3519 CALIFORNIA AVE                KENNER, LA 70063
14725701   JUAN CARLOS DERAS                   4220 EAST LOYOLA             KENNER, LA 70065
14725702   JUAN LASTRAPES                1052 1/2 CANDLELIGHT DR                MARRERO, LA 70072
14725703   JUAN LUIS MUNOZ LOPEZ                   2916 NORTH MONTEREY CT APT G3                    GRETNA, LA 70056
14725704   JUAN MANSILLA                3001 CLEARY AVE APT 115                METAIRIE, LA 70002
14725705   JUAN SMITH            415 MONROE ST              GRETNA, LA 70053
14725706   JUAN SUAREZ             412 GEORGETOWN DR                  KENNER, LA 70065
14725707   JUAN TEJADA             2312 OLD COMPTON RD APT B                    HARVEY, LA 70058
14725708   JUDAH SADLER               503 N MARLIN CT             TERRYTOWN, LA 70056
14725709   JULES ARMOUR               2636 DELTA POINT              MARRERO, LA 70072
14725710   JULIO ARANA             850TURQUOISE AVE                NEW ORLEANS, LA 70124
14725711   JULIUS CARTER              1962 LONGWOOD CT.                LAPLACE, LA 70068
14725712   JULIUS JONES            4826 BAYOU DES FAMIL                 MARRERO, LA 70072
14725713   JULIUS STEEL            430 FRANKLIN ST              GRETNA, LA 70053
14725714   JUSTIN A. ST. GERMAIN                 229 CONCORD DRIVE               LAPLACE, LA 70068
14725715   JUSTIN ALLEN WORKMON                     6030 ANNICATION ST               NEW ORLEANS, LA 70118
14725716   JUSTIN FALTERMAN                  177 WEST 1ST STREET              RESERVE, LA 70084
14725717   JUSTIN JACKSON               838 OLYMPIA CIRCLE APT 838                  NEW ORLEANS, LA 70114
14725718   JUSTIN KNEUPPER                131 PEAK RUN            YOUNGSVILLE, LA 70593
14725719   JUSTIN M. CLEMENT                 209 BONNIE STREET              LAPLACE, LA 70068
14725720   JUSTIN R SCHNYDER                  1609 E FRISCO DR           LAPLACE, LA 70068
14725721   JUSTIN S. JOHNSON               20526 HIGHWAY 3125              PAULINA, LA 70763
14725722   JYREN J LEWIS            158 WEST 4TH ST              EDGARE, LA 70049
14725324   Jackson, Andrew          1417 Meeker Loop           LaPlace, LA 70068
14725325   Jackson, Brandon          2025 Paine Dr         Marrero, LA 70072
14725326   Jackson, Brent Anthony            100 Cottage Grove        LaPlace, LA 70068
14725327   Jackson, Corey Vankee            PO Box 2505         Reserve, LA 70084−2505
14725328   Jackson, Devin T         216 Third Emanuel Street          Bridge City, LA 70094
14725329   Jackson, James Dalton           507 N Roane St         Harriman, TN 37748
14725360   James Darby         Griffin Law          Stephen P Giffin, Esq         4051 Whipple Ave NW Ste 201          Canton, OH
           44718
14725361   James Darvy et al v Corporation Trust Co           d/b/a Bayou Steel Group LLC           Stark County Court of Common
           Please        case No 2019−CV−01321
14725444   Jefferson Iron & Metal Brokerage, Inc.          Coface North America Insurance Company            650 College Road
           East, Suite 2005        Princeton, NJ 08540
14725448   Jefferson Parish Sheriffs Office Bureau         of Revenue & Taxation Sales Tax Division          200 Derbigny Street
           Suite 1200        Gretna, LA 70053
14725449   Jefferson Parish Sheriffs Office Bureau         of Revenue & Taxation Sales Tax Division          PO Box
           248        Gretna, LA 70054
14725455   Jeffery, Stanford A         13163 Willow Street         Vacherie, LA 70090
14725483   Jerry Arp Trucking          4750 Kingston Hwy           Lenoir City, TN 37771
14725545   John J. Pempek, Inc          11745 Southwest Highway            Palos Heights, IL 60463
14725578   Johnson Power Ltd.           2530 Braga Drive         Broadview, IL 60155
14725579   Johnson, Calvin Joseph           193 Velie St       Ponchatoula, LA 70454
14725580   Johnson, Cory Douglas            130 Unger Hill Rd        Oakdale, TN 37829
14725581   Johnson, Gerald James           36504 Lake Bend Ave.           Prairieville, LA 70769
14725582   Johnson, Laverne         P O Box 187          Hahnville, LA 70057
14725583   Johnson, Richard Filmore            302 Snowhill Rd        Oakdale, TN 37829
14725584   Johnson, Roger C          114 North Second Street         Amite, LA 70422
14725585   Johnson, Ronald         1238 Barkley Drive          Baton Rouge, LA 70810
14725586   Johnson, Rudolph          40 Cynthia Street         Waggaman, LA 70094
14725587   Johnson, Timothy L           28873 Hwy 40          Independence, LA 70443
14725588   Johnston, Christopher          3920 39th St       New Brighton, PA 15066
                   Case 19-12153-KBO                Doc 602-1         Filed 07/29/20          Page 36 of 70
14725589   Johnstone Supply of New Orleans            Harold Petit      1400 Edwards Ave         Harahan, LA 70123
14725591   Jolley, David L       103 Lewis St          Rockwood, TN 37854
14909098   Jonathan P Schlange         6350 W 124th St          Palos Heights, IL 60463
14725605   Jones Brothers Trucking, Inc          PO Box 4414         Missoula, MT 59806
14725608   Jones, Brandon L        320 Landrum Hill Road            Lancing, TN 37770
14725609   Jones, Chad Deitrich        Po Box 25          Lutcher, LA 70071
14725610   Jones, Kerry Lamont         312 Arlington Dr          Laplace, LA 70068
14725611   Jones, Robert       1609 Cambridge Drive            Laplace, LA 70068
14725612   Jones, Terry Lee       292 Gobey Rd           Lancing, TN 37770
14725652   Joseph Lopinto        Sheriff and Ex−Offico Tax Collector          200 Derbigny St, Suite 1200     Gretna, LA
           70053−5871
14725667   Joseph T. Ryerson & Son, Inc           PO Box 731036         Dallas, TX 75373−1036
14725673   Joseph, Gregory        P.o. Box 157          Edgard, LA 70049
14725674   Joseph, Raymond         P. O Box 780           Lutcher, LA 70071
14725675   Joseph, Terryjuan R        170 East 12th Street Extension         Reserve, LA 70084
14725676   Josey, Leo Anthony         4241 Elba St         New Orleans, LA 70125
14725725   KA−JI Construction, LLC            47405 Whiskey Lane          Tickfaw, LA 70466
14725723   KADEA M. MORRIS               1043 WHITLOW COURT                LAPLACE, LA 70068
14725724   KADRINA E. TAPPAN                968 EARLY STREET             PARADIS, LA 70080
14725726   KALEB CLEMENT               3565 REDWOOD LANE                PAULINA, LA 70763
14725729   KANTY C. FAVORITE                2004 S. SUGAR RIDGE             LAPLACE, LA 70068
14725730   KANTY FAVORITE               2004 S SUGAR RIDGE              LAPLACE, LA 70068
14725731   KAPELL ANDERSON                 210 DIAMOND RD             NORCO, LA 70079
14725732   KAREN GUTIERREZ                500 FAIRMONT ST.             HARVEY, LA 70058
14725733   KAREN LYNETTE WALKER                     534 4TH STREET           GRETNA, LA 70056
14725734   KARY ALEXIE            444 JEAN LAFITTE BLVD                LAFITTE, LA 70067
14725735   KASIB HAKEEM             2054 RUE RACINE               MARRERO, LA 70072
14725736   KATHERINE RODAS−BEJARANO                      1520 OPELOUSAS AVE             NEW ORLEANS, LA 70114
14725737   KATHRYN H TURNER                  1039 SULLIVAN PL            PEARL RIVER, LA 70452
14725738   KATHY LIGHTELL               625 W. HARDING STREET                DESTREHAN, LA 70047
14725739   KATHY SESSIONS              684 S. NIAGARA CIRCLE               GRETNA, LA 70056
14725740   KAWANDA L THOMPSON                     39012 BAYOU VIEW AVE              GONZALES, LA 70737
14725741   KAYMON JONES              121 HIGHLAND AVE                BELLE CHASSE, LA 70037
14725742   KEACHELL L. RIXNER                 133 BOARDWALK             LAPLACE, LA 70068
14725743   KEITH CHARLES LONG                  1901 ESHER PLACE            MARRERO, LA 70072
14725744   KEITH FLUKER            4017 AMES BLVD               MARRERO, LA 70072
14725745   KEITH HART           136 EAST 26 ST             RESERVE, LA 70084
14725746   KEITH JOEL LUTZ             1813 LAKE SALVADOR                 HARVEY, LA 70058
14725747   KEITH JOHNSON             1832 WELLINGTON DR                 MARRERO, LA 70072
14725748   KEITH JONES           383 CAPT G BOURGEOIS                 LAPLACE, LA 70068
14725749   KEITH JOSEPH CHOUEST                  1521 FARRINGTON DR              MARRERO, LA 70072
14725750   KEITH JUAN TURNER                 720 CARROLLWOOD VILL DRIVE APT 292                   GRETNA, LA 70056
14725751   KEITH KRAMER             4425 AMES BLVD               MARRERO, LA 70072
14725752   KEITH MATHERNE JR                 209 RIVER OAKS            DESTREHAN, LA 70047
14725753   KEITH PORTA            1910 PETERS ROAD               HARVEY, LA 70058
14725754   KEITH ROSS           223 ADONIS WAY               TERRYTOWN, LA 70056
14725755   KEITH THIBODEAUX                 1323 PALFREY STREET              GRETNA, LA 70053
14725756   KEITH WILLIAMS JR.               122 KING STREET            HOUMA, LA 70363
14725757   KELLY BARRIOS              600 PETERS RD            HARVEY, LA 70058
14725758   KELLY GENERAL CONSTRUCTION CO OF DE                         360 WEST 10TH STREET             RESERVE, LA
           70084
14725759   KELLY MABILE             153 E 12TH STREET              RESERVE, LA 70084
14725760   KELLY ORSAK             18308 RIVER RD APT. A              MONTZ, LA 70068
14725761   KELON R. GARDNER JR.                 491 LIL EMILY STREET             GARYVILLE, LA 70051
14725764   KELVIN JACKSON              2520 W CATAWBA ST                HARVEY, LA 70058
14725765   KEN WILLIAMS             421 GILLIGAN ST             WESTWEGO, LA 70094
14725766   KENDALL BOVIE              177 E. 21ST STREET             RESERVE, LA 70084
14725767   KENDALL CURTIS               5841 MILLADRON              MARRERO, LA 70072
14725768   KENDALL ESKO              1208 MAGNOLIA HIGHTS                 VACHERIE, LA 70090
14725769   KENDALL WASHINGTON                    432 BIRCH ST LOT C            LAPLACE, LA 70068
14725770   KENDELL BROWN                2535 W LEBRAY              LUTCHER, LA 70071
14725772   KENNARD BATISTE                240 FIR STREET            LAPLACE, LA 70068
14725777   KENNET C. MONTGOMERY                     712 COLONY DRIVE             LAPLACE, LA 70068
14725778   KENNETH BEARD               218 HOLLYWOOD PARK                  MONTZ, LA 70068
14725779   KENNETH C. AUGUST                 205 SURREY DRIVE             LAPLACE, LA 70068
14725780   KENNETH CAMBRE                 605 PALM ST           LA PLACE, LA 70068
14725781   KENNETH CENTOLA                 1005 MADISON STREET               GRETNA, LA 70053
14725782   KENNETH D KNUTSON                   1545 126TH ST         NEW RICHMOND, WI 54017
14725783   KENNETH DELANEUVILLE                    228 E. 16TH ST         RESERVE, LA 70084
14725784   KENNETH EUGENE                158 S FIG ST         GARYVILLE, LA 70051
14725785   KENNETH J. NAQUIN JR.                12474 KINCHEN LANE              TICKFAW, LA 70466
14725786   KENNETH LEWIS              1649 JEFFERSON ST              LAPLACE, LA 70068
14725787   KENNETH M PITRE               5440 BELLE TERRE RD              MARRERO, LA 70072
14725788   KENNETH MITCHELL                 310 NW 4TH ST            RESERVE, LA 70084
14725789   KENNETH MONCHAUD                    625 MOCKINGBIRD LANE                ST ROSE, LA 70087
14725790   KENNETH MUSE              1828 NEW ORLEANS AVENUE                    HARVEY, LA 70058
14725791   KENNETH P. SIMS             2821 BACCHUS DR               ALGIERS, LA 70131
14725792   KENNETH SONGY               734 CENTRAL AVE               RESERVE, LA 70084
                   Case 19-12153-KBO             Doc 602-1       Filed 07/29/20       Page 37 of 70
14725793   KENNITH B. BROWN             40249 BREN WAY DRIVE              Ponchatoula, LA 70454
14725794   KENNY BOSSIER          144 JILL STREET             LAPLACE, LA 70068
14725795   KENNY GUERET           32127 LONGVIEW ST               PAULINA, LA 70763
14725796   KENNY PIPE & SUPPLY INC              125 WEST SCOTT AVENUE              KNOXVILLE, TN 37917
14725797   KENTUCKY MACHINE & ENGINEERING                     Cadiz, KY 42211
14725801   KENTWOOD SPRING WATER                  3418 HOWARD AVENUE              NEW ORLEANS, LA 70113
14725802   KERMIT MICHAEL            113 S AIRLINE AVE             GRAMERCY, LA 70052
14725803   KERON CRAFT         1120 HENDEE STREET                NEW ORLEANS, LA 70114−2625
14725804   KERRY J. CHOPIN          700 VANS LANE             DESTREHAN, LA 70047
14725805   KERRY L. TYLER          8766 HOUMA DR              LA PLACE, LA 70068−6007
14725806   KERRY LECOMPTE             2113 POTOMAC DR              MARRERO, LA 70072
14725807   KERRY M. BRIGNAC             510 PALM STREET             LAPLACE, LA 70068
14725808   KERRY RODRIGUE             5008 MT RUSHMORE APT D               MARRERO, LA 70072
14725809   KERRY WARREN            120 F STREET APT A             BELLE CHASSE, LA 70037
14725810   KEVIN A KEATING            731 58TH STREET            WACO, TX 76710
14725811   KEVIN AUSBROOKS             535 BROWN AVENUE               HARVEY, LA 70058
14725812   KEVIN BOUDREAUX              68 MASON AVE             GRETNA, LA 70053
14725813   KEVIN COURTNEY BAILEY                4037 S INDIGO DR          HARVEY, LA 70058
14725814   KEVIN HINGLE         120 RIO VISTA AVE              JEFFERSON, LA 70121
14725815   KEVIN J. SINGLETON            2464 W. LEBRAY STREET             LUTCHER, LA 70071
14725816   KEVIN JORDAN         1210 PHOENIX SQUARE APT 8A                  HAMMOND, LA 70403
14725817   KEVIN LEWIS       9020 ROUSSEAU ST                KENNER, LA 70062
14725818   KEVIN LOWE        1113 CINCLAIR LOOP                LA PLACE, LA 70068
14725819   KEVIN M. TROESCHER JR              4321 BAYOU OAKS CIR.            MARRERO, LA 70072
14725820   KEVIN MICHAEL PUNCH               4857 JEAN LAFITTE RD            LAFITTE, LA 70067
14725821   KEVIN MONTZ         116 ACTAEA ST               LAPLACE, LA 70068
14725822   KEVIN OUBRE        1608 MAIN STREET                LA PLACE, LA 70068
14725823   KEVIN PLAISANCE            5302 SHARPE RD            MARRERO, LA 70072
14725824   KEVIN PONSON          1116 SOUTHLAWN BLVD                  NEW ORLEANS, LA 70114
14725825   KEVIN PRESTON SR            921 S. FISKE AVE           PORTLAND, OR 97203
14725827   KEVIN STEIN       6 TURNBERRY DR                 LAPLACE, LA 70068
14725828   KEVIN STEWART           1040 ESTALOTE ST APT 5               HARVEY, LA 70058
14725829   KEVIN TRAHAN JR            312 COTTONWOOD DR                GRETNA, LA 70056
14725830   KEVIN TWICKLER            1925 COOPER RD.            TERRYTOWN, LA 70056
14725831   KEVIN WILLIAMS           2505 CAMBRIDGE              LAPLACE, LA 70068
14725832   KEVIN WILLIAMS           535 WILLOW ST             LAPLACE, LA 70068
14725833   KEYSTONE LOGISTICS INC               1657 COMMERCE DRIVE              SOUTH BEND, IN 46628
14725834   KGS STEEL INC.        3725 PINE LANE             BESSEMER, AL 35022
14725835   KHANH VAN NGUYEN                4233 FIELDS ST          NEW ORLEANS, LA 70114
14725836   KHANHN LUONG            1819 SQUIREWOOD DR                HARVEY, LA 70058
14725837   KHRIS PFISTER        122 JOHNSON STREET                SAINT ROSE, LA 70084
14725838   KIM ACKERMAN            132 HOLLYWOOD PARK                 LAPLACE, LA 70068
14725839   KIM ALEXANDER            6404 HOWARD AVE               MARRERO, LA 70072
14725841   KIMCO STEEL SALES LTD.              1325 sir John Counter Boulevard      Kingston, ON K7L 4W1 Canada
14725842   KINDER MORGAN             4400 RIVER ROAD             MARRERO, LA 70072
14725843   KINDER MORGAN BULK TERMINALS, INC                     1001 LOUISIANA ST., SUITE 1000        HOUSTON, TX
           77002
14725844   KINDRA MARINE INC             9864 AVENUE N            CHICAGO, IL 60617
14725845   KINETICS INDUSTRIES             C/O J.R. WOODRUFF CO.            140 STOKES AVENUE          TRENTON, NJ
           08638
14725846   KING OF FREIGHT           110 S. MAIN STREET SUITE 300             WICHITA, KS 67202
14725848   KING PRINCE       2612 DESTREHAN ST APT D                  HARVEY, LA 70058
14725856   KIPO LLC DBA        JOHNSTONE SUPPLY OF NO, BR, SLIDELL                    1400 EDWARDS
           AVENUE       HARAHAN, LA 70123
14725857   KIRBY DARENSBURG               278 ST CHARLES ST            DESTREHAN, LA 70047
14725858   KIRK A FISHER        5024 JEAN LAFITTE BL               LAFITTE, LA 70067
14725859   KIRK A. GAUDET          290 WEST THIRD STREET                EDGARD, LA 70049
14725860   KIRK E DAVIS       332 HAMILTON ST                GRETNA, LA 70053
14725861   KIRK FAVORITE          1800 LAURADALE DR                NEW ORLEANS, LA 70114
14725862   KIRK GALLAGHER             P.O. BOX 1570          HARVEY, LA 70059
14725863   KIRK J LESASSIER          633 WHITNEY AVE              NEW ORLEANS, LA 70114
14725864   KIRK J. SAUCIER        116 JOHNNIE COURT                LAPLACE, LA 70068
14725865   KIRK JOUTY       163 JOUTY LANE                LAPLACE, LA 70068
14725866   KIRK PAUL USEY           2003 ENGINEERS RD              BELLE CHASSE, LA 70037
14725867   KIRK TASSIN       142 COLONY RD                BELLE CHASSE, LA 70037
14725868   KIRK TRUCKING SERVICE INC                6629 ROUTE 22         DELMONT, PA 15090
14725869   KIRK WASHINGTON             2820 CONCORDIA              LAPLACE, LA 70068
14725871   KLEIN STEEL SERVICE             105 VANGUARD PARKWAY                 Rochester, NY 14606
14725872   KME GERMANY GmbH & CO. KG                  c/o KME AMERICA, INC.           1000 JORIE BLVD, SUITE
           111      OAK BROOK, IL 60523
14725874   KNOX LEE III      230 CLEMENT STREET                 DESTREHAN, LA 70047
14725875   KNOXVILLE BOLT & SCREW, INC                 614 SEVIER AVENUE           KNOXVILLE, TN 37920
14725876   KOBE D. KELLER          1408 VAN ARPEL DRIVE               LAPLACE, LA 70068
14725877   KOBE J. MORRIS         265 HISTORIC EAST              GARYVILLE, LA 70051
14725878   KODIAK METALS RECYCLING NC.                   James Dickinson      1010 AVENUE S         DICKINSON, TX
           77586
14725879   KONE CRANES         Keith Miner           3115 LAPLACE LANE            LAPLACE, LA 70068
14725880   KONECRANES INC.            1003 DELAPLAIN ROAD               Georgetown, KY 40324
                    Case 19-12153-KBO                  Doc 602-1          Filed 07/29/20           Page 38 of 70
14725881   KONECRANES, INC.                 D.B.A. CRANE PRO PARTS                11420 W THEODORE TRECKER
           WAY          WEST ALLIS, WI 53214
14725882   KOSTMAYER CONSTRUCTION                       1080 OLD SPANISH TRAIL, STE 14               SLIDELL, LA 70458
14725883   KOTHMANN ENTERPRISES INC.                     3616 HOWARD COUNTY AIRPORT ROAD                        BIG SPRING, TX
           79720
14725884   KPMG LLP           DEPT. 0754            PO Box 120754           DALLAS, TX 75312−0754
14725885   KRAIG LUTZ            321 MAGNOLIA LN                COVINGTON, LA 70433
14725886   KRESHA BRODEN                 323 E 13TH STREET             RESERVE, LA 70084
14725888   KRIPKE ENTERPRISES, INC                  Toledo, OH
14725889   KRISTAL L. PIERCE               526 CEDAR STREET               LAPLACE, LA 70068
14725890   KRISTINE RHODEN                 4216 HUDSON ST             METAIRIE, LA 70006
14725891   KRYSTAL BORDELON                   105 CHURCHILL DOWN                 MONTZ, LA 70068
14725892   KT GRANT, INC.             1577 PLEASANT GROVE RD                   DOLOMITE, AL 35061
14725893   KURT FALTERMAN                  119 EVANGELINE RD                MONTZ, LA 70068
14725894   KURT ROUSSEL               40422 HWY 3125             PAULINA, LA 70763
14725895   KURTLEN ISAAC                649 FARMINGTON PLACE APT A                   GRETNA, LA 70056
14725896   KUZMA TESVICH                138 HUNT ST            BELLE CHASSE, LA 70037
14725897   KV ENTERPRISE               99 TRANQUILITY DRIVE                 MANDEVILLE, LA 70471
14725898   KY VAN NGUYEN                 1005 CANDLELIGHT CT                MARRERO, LA 70072
14725899   KYLE BORNE             3134 BELMONT LANE                  HESTER, LA 70743
14725900   KYLE W. JOHNSON                 1611 N. AVE. B          CROWLEY, LA 70526
14725901   KYLE WOOTON                5228 CLEMENTINE LANE                  MARRERO, LA 70072
14725902   KYRON KELLY               1505 GRANT STREET                LAPLACE, LA 70068
14725727   Kane, Richard Joseph           348 Mead Dr          Moon Twp, PA 15108
14725728   Kantrow Spaht Weaver & Blitzer APLC               Julie M. McCall, Shareholder         PO Box 2997          Baton Rouge,
           LA 70821
14725762   Kelsan Inc       PO Box 52326             Knoxville, TN 37950
14725763   Kelsan, Inc.       5109 National Dr           Knoxville, TN 37914
14725771   Kenerly, Christian Levi          530 N Shady Ln          Shoreacres, TX 77571−7244
14725773   Kennedy, Britt K         628 St Augustine St          Bogalusa, LA 70427
14725774   Kennedy, Raymond Edgar              18556 Hwy 70 E           Rockwood, TN 37854
14725775   Kennedy, Robert Lee            298 Edwards Rd          Harriman, TN 37854
14725776   Kennedy, Robert W            476 Lezlie Drive         Peosta, IA 52068
14725798   Kentucky Machine & Engineering, Inc             590 Glenwood Mill Road            Cadiz, KY 42211
14725799   Kentucky Machine & Engineering, Inc.             Gregory B Allen, President         590 Glenwood Mill Road           Cadiz,
           KY 42211
14725800   Kentucky Machine & Engineering, Inc.             PO Box 619          Cadiz, KY 42211
14950705   Kevin G Torres         2203 Pine Valley Drive           Laplace, LA 70068
14950872   Kevin R Kirkland          1884 Commodore Point Drive              Fleming Island, FL 32003
14725826   Kevin Simmons           Lawyer Mike Brandner            3621 Veterans Memorial Blvd          Metairie, LA 70002
14725840   Kimble, Glen R         50534 Hwy 1063            Independence, LA 70443
14725847   King of Freight LLC           110 S. Main St., Ste #300         Wichita, KS 67202
14725849   King, Christopher Keith           40741 Eagle Ln         Franklinton, LA 70438
14725850   King, Devin M         13179 Sycamore Street            Vacherie, LA 70090
14725851   King, Devine M          1783 Hwy 18           Vacherie, LA 70090
14725852   King, Gary B        36804 Chapel Hill Road             Franklinton, LA 70438
14725853   King, Gary W         19498 Sylvest Road            Franklinton, LA 70438
14725854   King, Mason S         1783 Louisiana 18           Vacherie, LA 70090
14725855   King, Thaddeus Anthony             1112 hudson st        kenner, LA 70062
14725870   Kirkland, Kevin Raynard            1884 Commodore Point Drive            Fleming Island, FL 32003
14725873   Knight, Cecil James          10950 Jefferson Highway            Apt F 22       River Ridge, LA 70123
14887146   Kodiak Resources, Inc.           Andrew D. Stosberg          MIDDLETON REUTLINGER                  401 S. 4th Street, Suite
           2600        Louisville, KY 40202
14725887   Krieder, James G         31185 Pea Ridge Road            Albany, LA 70711
14725903   L & D SCRAP           201 E. AVENUE             ELLISVILLE, MS 39437
14725904   L & K METALS INC.               3514 E. OLD SPANISH TRAIL                NEW IBERIA, LA 70560
14725905   L & L IRONWORKS LLC                  111 WPA Rd.          BELLE CHASSE, LA 70037
14725906   L & W SUPPLY             4400 YORK STREET               METAIRIE, LA 70001
14725907   L J DABNEY           4053 SOUTH DELLS                HARVEY, LA 70058
14725908   L&D SCRAP METAL                  201 E AVENUE            ELLISVILLE, MS 39437
14725909   L. KAHN & SON             Havana, IL 62644
14725911   LA DEPT OF AGRICULTURE & FORESTRY                         DIVISION OF WEIGHTS & MEA.                 5825 FLORIDA
           BLVD, SUITE 1003              BATON ROUGE, LA 70806
14725910   LA Department of Revenue             PO Box 80519           Baton Rouge, LA 70898−0519
14725912   LA SCRAP METAL RECYCLING OF B.R.                       Daniel Richard         2527 S WESTPORT DRIVE               PORT
           ALLEN, LA 70767
14725913   LA SCRAP PROCESSORS                   Daniel Richard        2200 CAMERON STREET               LAFAYETTE, LA
           70506
14725914   LA WILD, LLC            182 OAK MARON LANE                  St. Rose, LA 70087
14725917   LACOREY A. STEVENS                  625 LASALLE DRIVE               LAPLACE, LA 70068
14725918   LAD SERVICES OF LOUISIANA LLC                      1043 E. STEPHENSVILLE ROAD                Morgan City, LA
           70380
14725920   LAFAYETTE STEEL & ALUMINUM SALES                          2407 N 9TH STREET            Lafayette, IN 47903
14725923   LAIRD CONTROLS NORTH AMERICA INC                          655 N RIVER ROAD NW SUITE A                WARREN, OH
           44483
14725924   LAKENYA WEBBER                   109 WARWICK ST              LAPLACE, LA 70068
14725925   LAKESHIA ANDERSON                   1656 JEFFERSON ST              LAPLACE, LA 70068
14725926   LAKEWAY URGENT CARE                     460 MEDICAL PARK DR, STE 103                 LENOIR CITY, TN 37772
                   Case 19-12153-KBO               Doc 602-1        Filed 07/29/20         Page 39 of 70
14725927   LAKIA WILLIAMS          413 SUGAR PINE ST APPT 5               LAPLACE, LA 70068
14725928   LAMAR GRIFFIN         1529 DELTA RD              LAPLACE, LA 70068
14725929   LAMAR VINNETTE            1113 ST CLAIR LOOP             LAPLACE, LA 70068
14725930   LAMCO        3865 BERKLEY ST              SLIDELL, LA 70458
14725931   LANCE M. ONCALE           509 MAIN STREET              LAPLACE, LA 70068
14725932   LANCE PABLO         136 KENNER LANE               MONTZ, LA 70068
14725933   LANDON ELECTRIC CO., INC.              1045 CARDEN FARM DR             CLINTON, TN 37716
14725934   LANDSTAR INWAY INC              13410 SUTTON PARK DRIVE SOUTH                 JACKSONVILLE, FL 32224
14725937   LANSING L LAURENT JR              497 VINE DRIVE          WESTWEGO, LA 70094
14725938   LAPHAM−HICKEY/OSHKOSH                 2585 West 20th Avenue         OSHKOSH, WI 54904
14725939   LAPLACE GLASS          130 EAST AIRLINE HWY                LAPLACE, LA 70069−1266
14725941   LARD OIL COMPANY, INC.              LUBRICANT PLANT             914 Florida Blvd SW         Denham Springs, LA
           70726
14725942   LARON C. NUMA          512 GASSEN STREET               LULING, LA 70070
14725943   LARRY ADAMS          10335 OLD RAMMEL N HOUSTON RD #3201                     HOUSTON, TX 77086
14725944   LARRY AUSTIN JR          1345 GARDEN ROAD               MARRERO, LA 70072
14725945   LARRY BAKER         342 ST. JAMES PLACE               LAPLACE, LA 70068
14725946   LARRY BEASLEY           1111 MILTON ST             GRETNA, LA 70053
14725947   LARRY BROWN          2024 GLADSTONE DR                MARRERO, LA 70072
14725948   LARRY C WILLIAMS            1662 NIE PKWY            NEW ORLEANS, LA 70131
14725949   LARRY CAMBRE           425 BELLVIEW STREET                RIVER RIDGE, LA 70123
14725950   LARRY D COOKS          7333 RUE LOUIS PHILLIPPE               MARRERO, LA 70072
14725951   LARRY D JARRELL JR            949 WHITLOW COURT               LAPLACE, LA 70068
14725952   LARRY DIXON JR          1419 PAILET ST            HARVEY, LA 70058
14725953   LARRY E TRICHE JR           259 FIFTH STREET            NORCO, LA 70071
14725954   LARRY FAVORS          204 FIR STREET            LAPLACE, LA 70068
14725955   LARRY GILMORE           4429 SKYVIEW DR              NEW ORLEANS, LA 70014
14725956   LARRY GOMEZ          2612 CARDINAL DR               MARRERO, LA 70072
14725957   LARRY HENLEY          4233 LAC BIENVILLE APT C                HARVEY, LA 70058
14725958   LARRY JAMES         1013 MANHATTAN BLVD APT 22305                   HARVEY, LA 70058
14725959   LARRY JAMES         236 BEECH GROVE DR                RESERVE, LA 70084
14725960   LARRY JIM OMEARA JR              4044 CHESTNUT ST            MARRERO, LA 70072
14725961   LARRY JOSEPH LEVY             1800 W HOMESTEAD DR               NEW ORLEANS, LA 70114
14725962   LARRY L BROWN           923 N ROOSEVELT ST              BOGALUSA, LA 70427
14725963   LARRY LABRY         1331 NUMA ST              NEW ORLEANS, LA 70114
14725964   LARRY MCKINLEY            9170 CENTRAL PROJECT               CONVENT, LA 70723
14725965   LARRY MERKEL          5112 AMES BLVD               MARRERO, LA 70072
14725966   LARRY PITTS        64304 ANDERSON ROAD                 ROSELAND, LA 70456
14725967   LARRY ROBERTSON             651 COURTHOUSE LANE                HAHNVILLE, LA 70057
14725968   LARRY ROME         5135 PERKINS ST             LAFITTE, LA 70067
14725969   LARRY ROWAN          2848 BARATARIA BLVD                 MARRERO, LA 70072
14725970   LARRY SANDRAS           1986 JEAN LAFITTE             LAFITTE, LA 70067
14725971   LARRY THIBODEAUX              5144 WARWICK DR              MARRERO, LA 70072
14725972   LARRY ZENO JR.         115 DOVE STREET              LAPLACE, LA 70068
14725973   LASHANTE Q. SCOTT            312 8TH STREET            DESTREHAN, LA 70047
14725975   LATASHA WHITE           151 MUSEUM CIR LOT 22               JONESBORO, GA 30236
14725976   LAURA B HEBERT           2865 VICTORIA DR             MARRERO, LA 70072
14725977   LAURA F. HEBERT          999 LILAC STREET             LAPLACE, LA 70068
14725979   LAVORIS P. DEWEY           287 CHAD B. BAKER              RESERVE, LA 70084
14725980   LAWRENCE A. WILLIAMS JR.               2485 N. COURSEAULT STREET               LUTCHER, LA 70071
14725981   LAWRENCE ALFORD JR              2010 COLUMBUS ST             NEW ORLEANS, LA 70116
14725982   LAWRENCE ANTHONY ROME                   2576 RAMSEY DR           MARRERO, LA 70072
14725983   LAWRENCE BIENVENU               426 CELOTEX PARK             WESTWEGO, LA 70094
14725984   LAWRENCE BOLDEN              1404 YORKTOWNE              LA PLACE, LA 70068
14725985   LAWRENCE JACKSON              1515 MANFIELD ST             MARRERO, LA 70072
14725986   LAWRENCE JAMES III            233 E 10TH STREET            RESERVE, LA 70084
14725987   LAWRENCE JAMES JR             1652 JEFFERSON ST            LA PLACE, LA 70068
14725988   LAWRENCE JOHNSON JR               2501 COLORADO DR             MARRERO, LA 70072
14725989   LAWRENCE LEO          3849 SUE KER DR              HARVEY, LA 70058
14725990   LAWRENCE NOTO            505 EVERGREEN DR               GRETNA, LA 70053
14725991   LAWRENCE PALMISANO III               23 SEVEN OAKS RD            MARERRO, LA 70072
14725992   LAWRENCE SIMS           239 EAST 6TH STREET              EDGARD, LA 70049
14725993   LAWRENCE WASHINGTON                 1908 ESTALOTE AVE            HARVEY, LA 70058
14725998   LEADAR ROLL, INC           895 SHAWNEE ROAD               LIMA, OH 45805
14725999   LEANDRIA JOHNSON             P O BOX 521          N W SECOND           RESERVE, LA 70084
14726000   LECO CORPORATION             3000 LAKEVIEW AVENUE ST JOSEPH                  MICHIGAN 49085, MI 49085
14726001   LECO Corporation      Attn Credit Manager          3000 Lakeview Ave         St. Joseph, MI 49085
14726002   LEE ANN JOSEPH         279 EAST 22ND STREET               RESERVE, LA 70084
14726003   LEE BELVIN JR       150 STAR TERRACE                RESERVE, LA 70084
14726004   LEE MCCLURE         1932 PAILET            HARVEY, LA 70058
14726009   LEETSDALE INDUSTRIAL II              100 LEETSDALE INDUSTRIAL DRIVE                  LEETSDALE, PA
           15056
14726012   LEGACY LOGISTICS, INC             1154 HARBOR RIVER COVE              MEMPHIS, TN 38103
14726013   LEMOINE MARINE REFRIGERATION                   P O BOX 1028        HARVEY, LA 70058
14726014   LENNIE L VALENTINE             208 WARWICK ST            LAPLACE, LA 70068
14726016   LEO WILLIAMS         130 SAULS LN            BRAITHWAITE, LA 70040−3203
14726017   LEON PEYRES III        6500 8TH ST           MARRERO, LA 70072
14726018   LEONARD ADDISON             661 DANDELION DR              WAGGAMAN, LA 70094
                   Case 19-12153-KBO              Doc 602-1        Filed 07/29/20         Page 40 of 70
14726019   LEONARD BRIDGEWATER                 1114 ORANGE BLOSSOM LN              HARVEY, LA 70058−4809
14726020   LEONARD BYCHURCH                3905 GRILLETTA CT           MARRERO, LA 70072
14726021   LEONARD CLAYTON               3123 REV SAMUAL JONES LANE               PAULINA, LA 70763
14726022   LEONARD GREEN III            1903 GLENDALE DRIVE APT #10              LAPLACE, LA 70068
14726023   LEONARD JAMES            183 E. 24TH STREET           RESERVE, LA 70084
14726024   LEONARD WILLIAMS              1000 ESTALOTE STREET APT A              HARVEY, LA 70058
14726025   LEONCE CREPPEL            5669 FISHER STREET           LAFITTE, LA 70067
14726026   LEOTHA TERRELL SR              6420 HOWARD STREET             MARRERO, LA 70072
14726027   LEROY DALCOUR            15649−A HWY 15            BRAITHWAITE, LA 70040
14726028   LEROY M BOSSIER            152 HICKORY ST           RESERVE, LA 70084
14726029   LEROY O BATTISTE            601 5TH STREE          DONALDSONVILLE, LA 70346
14726030   LEROY STEMLEY            133 WEST 3RD STREET             LAPLACE, LA 70068
14726031   LEROY WILLIAMS JR             147 SHERMAN WALKER              GARYVILLE, LA 70051
14726032   LESLIE B. LAUMAN            206 PINE STREET LOT 2           BOUTTE, LA 70039
14726033   LESLIE LONGMIRE JR             312 ROTUNDA DR           AVONDALE, LA 70094
14726035   LESON CHEVROLET              1501 WESTBANK EXPRESSWAY                HARVEY, LA 70058
14726036   LESTER CEPRIANO            5348 FISHER STREET            LAFITTE, LA 70067
14726037   LESTER CHOPIN          118 FAVORITE LANE              EDGARD, LA 70049
14726038   LESTER EPHERSON JR              2700 CEDAR LAWN DR            MARRERO, LA 70072
14726039   LESTER MCNICHOLAS               259 BELLE TERE BLVD APT. #8            LAPLACE, LA 70068
14726040   LESTER POLK         1120 ROBINSON AVENUE                MARRERO, LA 70072
14726043   LETETIA MITCHELL             800 CHIPLEY ST          WESTWEGO, LA 70094
14726044   LETITIA SKIDMORE            2029 LUTHER DR           MARRERO, LA 70072
14726047   LEVERN SIMMONS             2088 LINCOLNSHIRE DR             MARRERO, LA 70072
14726048   LEVI BATES       1500 NATCHEZ LANE               LAPLACE, LA 70068
14726049   LEVY W. SIMMONS            4312 LIZABETH DRIVE             MARRERO, LA 70072
14726050   LEWILL GILMORE            1717 LINCOLN AVENUE              MARRERO, LA 70072
14726056   LHOIST NORTH AMERICA                OF ALABAMA, LLC           John Beatty       5600 CLEARFORK MAIN
           ST      STE 300       FORT WORTH, TX 76109
14726061   LINCOLN FINANCIAL GROUP                12730 Coldwater Rd #104        FORT WAYNE, IN 46845
14726060   LINCOLN FINANCIAL GROUP                LINCOLN RETIREMENT SERVICE CO LLC                   PO Box
           7876      FORT WAYNE, IN 46801−7876
14726062   LINDA LEJEUNE          113 RITCHIE PL          FRAMERVILLE, LA 71241
14726063   LINDA ROBINSON            272 E 14TH STREET           RESERVE, LA 70084
14726065   LINKEDIN CORPORATION                62228 COLLECTIONS CENTER DRIVE               Chicago, IL 60693
14726066   LINSEY ECKERT          818 POLLARD ROAD              ABILENE, TX 79602
14726067   LINTON A DUET JR           120 EAST 69TH ST          CUT OFF, LA 70345
14726068   LIONEL COOK         162 EAST 12TH STREET              RESERVE, LA 70084
14726069   LIONEL CROSS         314 8TH STREET            GRETNA, LA 70053
14726071   LISA FABRE       PETTY CASH              138 HIGHWAY 3217           LAPLACE, LA 70068
14726072   LITTELL STEEL COMPANY                100 FALLSTON STREET           New Brighton, PA 15066
14726074   LLJ ENVIRONMENTAL CONSTRUCTION                    PO BOX 240         MARRERO, LA 70073
14726075   LLOYD DUPARD           PO BOX 104           6080 LA HSY 44         CONVENT, LA 70723
14726076   LLOYD FERDINAND JR               6888 LA HWY 44         CONVENT, LA 70723
14726077   LLOYD R. BINION JR.           29396 LINDAS HAVEN ROAD              SPRINGFIELD, LA 70462
14726079   LLT, L.L.C.     Larry L. Taylor         14170 Hickory Drive       Ponchatoula, LA 70454
14726080   LLT, LLC      14170 HICKORY DRIVE               PONCHATOULA, LA 70454
14726081   LOBSERVATEUR            116 NEWSPAPER DRIVE               LAPLACE, LA 70068
14726082   LOCKE LORD LLP           Alan H. Katz        Brookfield Place      200 Vesey Street, 20th Floor     New York,
           NY 10281
14726083   LOGAN A. ROUSSEL             233 N. MAGNOLIA AVE             GRAMERCY, LA 70052
14726084   LOGAN M. ZIMMER             735 N. PINE STREET          GRAMERCY, LA 70052
14726085   LOGGINS LOGISTICS INC              5706 COMMERCE SQUARE              JONESBORO, AR 72401
14726086   LOGISTIC DYNAMICS INC /              LDI TRUCKING INC           155 PINEVIEW DRIVE            AMHERST, NY
           14228
14726087   LOGISTICS SOLUTIONS INTERNATIONAL                   821 DAWSONVILLE HWY, STE 250                GAINESVILLE,
           GA 30501
14726088   LONDERVILLE STEEL ENT               141156 WOODLAND DRIVE              Wausau, WI 54401
14726089   LONG LAW FIRM           4041 ESSEN LANE, SUITE 500             BATON ROUGE, LA 70809
14854098   LONG LAW FIRM, LLP             1800 CITY FARM DRIVE            BUILDING 6         1800 CITY FARM DRIVE,
           BUILDING 6       BATON ROUGE, LA 70806
14726090   LONNIE BROWN           137 APPOLO ST           RESERVE, LA 70084
14726091   LONNIE J DESALVO            438 BROWN AVENUE              HARVEY, LA 70058
14726092   LONNIE LOTT         2705 S BIRCHFIELD DR             HARVEY, LA 70058
14726093   LONNIE TASSIN         114 JILL STREET           LAPLACE, LA 70068
14726095   LORENZO BURNS            1601 MARINE ST           MARRERO, LA 70072
14726096   LORENZO HAIRE           43 IRIS LANE          WAGGAMAN, LA 70094
14726097   LORETTA MATHERNE               106 KATHY DRIVE            LAPLACE, LA 70068
14726098   LORI MISTICH        733 SECOND AVE             HARVEY, LA 70058
14726099   LORRAINE WHITE            332 PROFIT ST          MARRERO, LA 70072
14726100   LOTOYA MCGEE            4325 IDAHO AVE APT A             KENNER, LA 70065
14726101   LOUIS ANTOINE          1310 HANCOCK ST             GRETNA, LA 70053
14726102   LOUIS BAROUSSE           167 HOLLYWOOD PARK                MONTZ, LA 70068
14726103   LOUIS CERTAIN          676 HUNTERBROOK               GRETNA, LA 70056
14726104   LOUIS COOK III        732 GOODHOPE STREET               NORCO, LA 70079
14726105   LOUIS CURT PANNAGL               920 POEYFARRE ST APT 171            NEW ORLEANS, LA 70130
14726106   LOUIS J. PARRIA III        2433 PRIVATEER BLVD              BARATARIA, LA 70036
14726107   LOUIS LIPPS       131 PEAVINE RD             LAPLACE, LA 70068
                    Case 19-12153-KBO                 Doc 602-1          Filed 07/29/20          Page 41 of 70
14726108   LOUIS MABRY               1825 WILLIAMSBURG DR                    LAPLACE, LA 70068
14726109   LOUIS PHENIX III             316 5TH STREET                BRIDGE CITY, LA 70094
14726112   LOUISIANA ASSOCIATION OF                    BUSINESS & INDUSTRY                  PO BOX 80258          BATON ROUGE,
           LA 70898−0258
14726111   LOUISIANA ASSOCIATION OF                    SELF INSURED EMPLOYERS                    PO BOX 4151         BATON
           ROUGE, LA 70821−4151
14726115   LOUISIANA DEPT OF ENV QUALITY                         FINANCIAL SERVICES DIVISION                 ATTN ACCOUNTS
           RECEIVABLE              PO Box 733676            DALLAS, TX 75373−3676
14726118   LOUISIANA MACHINERY CO                     3799 WEST AIRLINE HWY                  RESERVE, LA 70084
14726119   LOUISIANA MACHINERY CO LLC                        204 ENGINEERS ROAD                BELLE CHASSE, LA 70037
14854096   LOUISIANA MACHINERY COMPANY, LLC                             3799 W. AIRLINE HWY             RESERVE, LA 70084
14726120   LOUISIANA OFFICE PRODUCTS                     ELMWOOD PARK                  210 EDWARDS AVENUE               HARAHAN,
           LA 70123
14726125   LOUISIANA TRUCK STOP AND GAMING                            150 PINTAIL ST          ST ROSE, LA 70087
14726126   LOUISIANA WORKFORCE COMMISSION                             LA OWC ASSESSMENTS DEPT 165026                  PO Box
           62600         NEW ORLEANS, LA 70162−2600
14726127   LOUPE CONSTRUCTION & CONS. INC                          148 SHIRLY LANE            RESERVE, LA 70084
14726130   LOY GALLICIO JR               5060 RANDOLP ST                MARRERO, LA 70072
14726131   LUCAS REYES              2296 N FRIENDSHIP DRIVE                   HARVEY, LA 70058
14726133   LUCIEN EUGENE GALMICHE 111                       5045 PAGE STREET              MARRERO, LA 70072
14726134   LUCSHWEITZER HILL                  213 7TH STREET               GRETNA, LA 70053
14726135   LUDLUM MEASUREMENTS INC                        501 OAK STREET               SWEETWATER, TX 79556
14726136   LUIS ENRIQUE GOMEZ MADRID                       5 JEASONNE CT              GRETNA, LA 70072
14726137   LUIS PAZ           121 MARTIN             ST ROSE, LA 70087
14726138   LUIS PAZ−RODRIGUEZ                  2121 WILLIAMS BLVD                  KENNER, LA 70062
14726139   LUIS RAFAEL RSOENDO−VALERIO                          136 1ST STREET           ST. ROSE, LA 70087
14726140   LUKA CVITANOVIC                  P O BOX 264             3464 HWY 11          EMPIRE, LA 70050
14726141   LUKE BILICH             224 PI STREET             BELLE CHASSE, LA 70037
14726142   LUKE W. ONEAL JR.                506 AMARYLLIS CT.                LAPLACE, LA 70068
14726143   LUKE Z DEFELICE JR                528 FIRST AVE              HARVEY, LA 70058
14726144   LYDELLL JULIEN               126 WEST 2ND ST                EDGARD, LA 70049
14726145   LYMAN NEWSHAM                    4760 LENNOX BLVD                NEW ORLEANS, LA 70131
14726146   LYNCARL WHITE                 8891 RICHMOND DR APT C                   LAPLACE, LA 70068
14726147   LYNDA BOWMAN LESTER                     4804 BRANDI STREET                 MARRERO, LA 70072
14726148   LYNELL W. JAMES                 113 HISTORIC WEST ST                GARYVILLE, LA 70051
14726149   LYNN M. CAHILL               534 OAK ALLEE DRIVE                  LAPLACE, LA 70068
14726150   LYNN ROMERO TRUCKING                      P.O. BOX 9189            NEW IBERIA, LA 70562
14726151   LYNNETTE M BEVROTTE                    2025 ELLINGTON DR                 MARRERO, LA 70072
14726152   LYNWELL WILSON                  7825 ALMA ST               BRIDGE CITY, LA 70094
14726153   LYONS CONSULTING GROUP, LLC                         20 N. WACKER DRIVE, SUITE 1750               Chicago, IL 60606
14725915   Labat, Elsie        434 Mahogany St            Laplace, LA 70068
14725916   Lacardio Francis          PO BOX 1731            313 S RIVE POINTE             LAPLACE, LA 70068
14725919   Ladd, Ronald         122 Scarbrough Circle             Harriman, TN 37748
14725921   Lagumbay, Kelvin John             2721 Yorktown Drive             Laplace, LA 70068
14725922   Laiche, Norris J        2155 Martin St.           Paulina, LA 70763
14725935   Landstar Ranger          Attn Dawn Bowers              13410 Sutton Park Dr S        Jacksonville, FL 32224
14725936   Lang, David P         2241 Darlene Dr            Covington, LA 70435
14725940   Laporte, Susie Ruiz          317 Rosedown             Laplace, LA 70068
14725974   Lasserre, Brian John          13425 Ash Street            Vacherie, LA 70090
14725978   Lavelle Law, Ltd.          Timothy M. Hughes, Attorney              1933 N. Meacham Rd., Suite 600        Schaumburg, IL
           60173
14725994   Lawson, Freddy Dean             208 Rockbridge Rd            Harriman, TN 37748
14725995   Lay, Daniel Preston          1310 Riviera Avenue             New Orleans, LA 70122
14725996   Lay, Robert Anthony            p o box 1034          Luling, LA 70070
14725997   Leaaf Environmental            2301 Whitney Ave             Gretna, LA 70056
14726005   Lee, Cyron Anthony            63 East St.        Norco, LA 70079
14726006   Lee, Kendall Ross          32402 LA−43             Independence, LA 70443
14726007   Lee, William Chester           268 Ben Henry Rd.            Harriman, TN 37748
14726008   Leetsdale Industrial Corporation          100 Leetsdale Industrial Drive          Leetsdale, PA 15056
14912427   Leetsdale Industrial II, L.P.        Helen Sara Ward, Esq.            Dentons Cohen & Grigsby P.C.        625 Liberty
           Avenue         Pittsburgh, PA 15222−3152
14726010   Leffew & Leffew            Greg Leffew          109 North Front Avenue          Rockwood, TN 37854
14726011   Leffew & Leffew            Greg Leffew, County Attorney             PO Box 63        Rockwood, TN 37854
14726015   Lennix, Kinya Nicole           66 Derek Lane            LaPlace, LA 70068
14726034   Leslie, Joseph S         294 Evangeline Rd            Montz, LA 70068
14726041   Lester, Lynda Dianne           4804 Brandi St.           Marrero, LA 70072
14726042   Lester, Paul Lloyd          18580 Markwood Dr              Citronelle, AL 36522
14726045   Letner, Gage A         199 Noland Lane             Harriman, TN 37748
14726046   Lett, Darrian C        380 Homewood Place                Reserve, LA 70084
14726051   Lewis, Gary Allen           725 Emma Dr            Reserve, LA 70084
14726052   Lewis, Joseph E          P O Box 2270           Reserve, LA 70084
14726053   Lewis, Kewanna Sharelle            3864 Redbud Lane             Harvey, LA 70058
14726054   Lewis, Steven G          505 Fife Ln         LaPlace, LA 70068
14726055   Lexington Insurance Company             99 High Street           23rd Floor       Boston, MA 02110
14726058   Lhoist North America of Alabama, LLC                5600 Clearfork Main Street Suite 300        Fort Worth, TX
           76109
14726057   Lhoist North America of Alabama, LLC                Attn Nancy Ribaudo          Kelly Hart & Hallman LLP        201 Main
           Street Suite 2500         Fort Worth, TX 76102
                    Case 19-12153-KBO                Doc 602-1          Filed 07/29/20          Page 42 of 70
14726059   Lifting Technologies LLC           PO Box 4167          Missoula, MT 59806
14726064   Lindley, Desa L        105 E. Claiborne Sq          Chalmette, LA 70043
14726070   Lipscomb, Charles Wayne            P.o. Box 282         St. Amant, LA 70774
14726073   Little, Kyle Dirk       114 Clearview Dr           Rockwood, TN 37854
14726078   Lloyds Syndicates 623/2623 Beazley            Beazley USA Services Inc.         30 Batterson Park
           Road         Farmington, CT 06032
14726094   Lopez, Russell J        21465 Averett Road           Loranger, LA 70446
14726110   Louis, Laron       733 Belle Pointe Blvd           LaPlace, LA 70068
14726113   Louisiana Department of Revenue            for both LaPlace and Harvey sites       617 North Third Street       Baton
           Rouge, LA 70802
14726114   Louisiana Department of Revenue            for both LaPlace and Harvey sites       PO Box 201          Baton Rouge, LA
           70821−0201
14726117   Louisiana Health Service &Indemnity Co             dba Blue Cross &Blue Shield of Louisiana         BIELLI &
           KLAUDER, LLC             David M. Klauder, Esquire           1204 N. King Street       Wilmington, DE 19801
14726116   Louisiana Health Service &Indemnity Co             dba Blue Cross &Blue Shield of Louisiana         Douglas M.
           Chapoton, Esquire         5525 Reitz Avenue           Baton Rouge, LA 70809−3802
14726121   Louisiana Scrap Metal         2200 Cameron Street           Lafayette, LA 70506
14726122   Louisiana Scrap Metal Recycling           Baton Rouge          2527 S. Westport Dr        Port Allen, LA 70767
14726123   Louisiana Scrap Metal Recycling of           Baton Rouge Inc         Attn Daniel Richard        2200 Cameron
           Street       Lafayette, LA 70506
14726124   Louisiana Scrap Processors          2200 Cameron St.          Lafayette, LA 70506
14726129   Lousiana Secretary of State         Commercial Division          8585 Archives Avenue          Baton Rouge, LA
           70809
14726128   Lousiana Secretary of State         Commercial Division          PO Box 94125         Baton Rouge, LA
           70804−9125
14726132   Lucas, Dustin W         11143 Griffin Lane          Tickfaw, LA 70466
14726154   Lyons, David        131 Shady Brook Lane             Kingston, TN 37763
14726155   M & L INDUSTRIES, LLC                5201 AIRLINE DRIVE             METAIRIE, LA 70001
14726156   M & M ELECTRIC SERVICES LLC                    864 HWY. 384          Lake Charles, LA 70607
14726157   M Brashem Inc and MBI Rolls LLC              and Rockwood Water Sewer and Gas            Connolly Gallagher
           LLP         Karen C Bifferato, Kelly M Conlan, Chris           1201 North Market Street, 20th Floor       Wilmington,
           DE 19801
14726158   M G TRANSPORT SERVICES, LLC                    2500 CHAMBER CENTER DRIV, Suite 205                  FORT MITCHELL,
           KY 41017
14726159   M. BRASHEM, INC             Marvin Brashem, President &            Jon Ferguson CFO         14023 NE 8TH
           STREET          BELLEVUE, WA 98007
14726160   M. GLOSSER & SONS               72 MESSENGER STREET                 Johnstown, PA 15902
14726161   MABEL WILLIAMS               2232 JEFFERSON              HARVEY, LA 70058
14726162   MAC A. MCCLURE              1605 FARRINGTON ST.                 MARRERO, LA 70072
14726163   MACK ALEXANDER                 426 CAMELLIA              LAPLACE, LA 70068
14726164   MACK LEE JR            565 GARDENIA ST               LAPLACE, LA 70068
14726167   MACS AUTO WRECKING                   10519 AIRLINE HWY.              ST. ROSE, LA 70087
14726168   MADELINE JEFFERSON                  PO BOX 2797           HARVEY, LA 70059−2797
14726173   MAE DONOVAN               1168 ORANGE BLOSSOM                   HARVEY, LA 70058
14726175   MAGELLAN MIDSTREAM PARTNERSLP                          5200 RIVER ROAD            MARRERO, LA 70072
14726176   MAGELLAN TRANSPORT LOGISTICS, INC.                        2511 ST. JOHNS BLUFF ROA, SUITE
           107        JACKSONVILLE, FL 32246
14726177   MAGNA REFRACTAIRES INC                    901 NORTH 3RD STREET, STE 218                MINNEAPOLIS, MN
           55401
14726178   MAGNESITA REFRACTORIES CO.                      425 S. SALEM CHURCH ROAD                YORK, PA 17408
14726179   MAGNETECH INDUSTRIAL SERV                      800 NAVE RD SE             MASSILLON, OH 44646
14726180   MAGNETEK             21790 NETWORK PLACE                  CHICAGO,, IL 60673−1217
14726182   MAHTOOK & LAFLEUR, LLC                    600 JEFFERSON STREET, SUITE 1000                 LAFAYETTE, LA
           70501
14726183   MAIKEL DIAZ             5871 ANDERSON PL               MARRERO, LA 70072
14726185   MAKADA TRANSPORT, INC                    6521 COUNTY LINE ROAD               SUMMIT, MS 39666
14726187   MALCOLM JAMES ALFORD                     11749 HWY 23           BELLE CHASSE, LA 70037
14726188   MANNY RANDAZZO KING CAKES                        3515 HULLEN STREET             METAIRIE, LA 70002
14726189   MANUEL CHOX               782 BEHRMAN HWY                 GRETNA, LA 70056
14726190   MANUEL RODRIGUEZ                  4020 AUBREY PLACE               MARRERO, LA 70072
14726191   MANUEL SAGASTUME ENAMORADO                          618 1/2 RICHARD ST            GRETNA, LA 70053
14726192   MANUFACTURING REPAIR AND OVERSTOCK                            INCORPORATED              4122 SOUTH CREEK
           ROAD          CHATTANOOGA, TN 37406
14726193   MARC A. WASHINGTON JR.                  336 GREEN ROAD              REEVES, LA 70658
14726194   MARC WASHINGTON JR                   104 HAMP ST            LAPLACE, LA 70068
14726195   MARCEL K. JOSEPH              220 REDWOOD STREET                  LAPLACE, LA 70068
14726197   MARCELLA VASQUEZ                  506 W MARLIN CT              TERRYTOWN, LA 70056
14726198   MARCOS A. QUINTERO                 209 KILGORE PLACE               KENNER, LA 70065
14726199   MARCUS JACKSON               50 ROBERT RD               WAGGAMAN, LA 70094
14726200   MARCUS M. WREN               2408 YORKTOWN DRIVE                  LAPLACE, LA 70068
14726201   MARCUS ROARK               7822B BARATARIA BLVD                  MARRERO, LA 70072
14726202   MARCUS TERRELL HARTLEY                     206 WILLIAMS ST.             CRYSTAL SPRINGS, MS 39059
14726203   MARGARET LANDRY                  206 BEDFORD STREET                LAPLACE, LA 70068
14726204   MARIA RAQUEL PALACIOUS NEVAREZ                         830 DERBIGNY ST.            GRETNA, LA 70053
14726205   MARINE INDUSTRIAL GEARS & SERVICES                         2201 ST. JOSEPH LANE            HARVEY, LA 70058
14726206   MARIO FRAZZELLA                513 PAILET AVE             HARVEY, LA 70058
14726207   MARIO HENDERSON                 3304 COMMANDER LANE                   KENNER, LA 70065
14726208   MARION NATHANIEL REAVES                     3860 CHINKAPIN ST              HARVEY, LA 70058
                   Case 19-12153-KBO             Doc 602-1        Filed 07/29/20        Page 43 of 70
14726209   MARITIME COMPLIANCE INTL                132 LAVERGNE STREET            NEW ORLEANS, LA 70114
14726210   MARK A. MORRISON            17 MORNING GLORY LANE               WAGGAMAN, LA 70094
14726211   MARK A. WASHINGTON JR.              336 GREEN ROAD           REEVES, LA 70658
14726212   MARK A. YOUNG          235 POST STREET              KILLONA, LA 70057
14726213   MARK ANTHONY WILLIAMS                 6740 MATHER DR          MARRERO, LA 70072
14726214   MARK BAILEY         212 ST. CHARLES             NEW SARPY, LA 70074
14726215   MARK DAVIS        4834 OAK DR             LAFITTE, LA 70067
14726216   MARK DOMING          120 LAKE VISTA DRIVE               LAPLACE, LA 70068
14726217   MARK FRANCOIS          104 APPLE CT            LULING, LA 70070
14726218   MARK HENRY DAVIS JR             4834 OAK DR           LAFITTE, LA 70067
14726219   MARK SPICER        19567 SUNSHINE AVE                COVINGTON, LA 70433
14726220   MARKEDIA A. KENT           171 APRICOT STREET             LAPLACE, LA 70068
14726221   MARKEITH GAINES           3300 PRETON PLACE APT D43              NEW ORLEANS, LA 70131
14726222   MARLENE JOHNSON             2037 WAGNER STREET              NEW ORLEANS, LA 70114
14726223   MARLON BOUDOIN            509 LEONA ST            BASTROP, LA 71220
14726225   MARSHALL D. GORDON              2001 VAN ARPEL DRIVE            LAPLACE, LA 70068
14726226   MARSHALL HARDEE             62198UNEEDUS TRACE RD              AMITE, LA 70422
14726227   MARSHALL W. MONICA              100 LANE A           LAPLACE, LA 70068
14726228   MARTHA CAMPO           561 DIPLOMAT ST              TERRYTOWN, LA 70056
14726229   MARTIN FELIPE        122 RIVERSIDE DR              RESERVE, LA 70084
14726230   MARTIN JACKSON          544 MEYERS BLVD                MARRERO, LA 70072
14726231   MARTIN LUTHER CAREY              176 TRAVIS           AVONDALE, LA 70094
14726238   MARTY A. THIBODEAUX              566 MELROSE DRIVE            LAPLACE, LA 70068
14726239   MARVIN ADAMS JR           2024 CHESTER REEVES RD              MCCOMB, MS 39648
14726240   MARVIN J JEFFERSON           3303 LONE OAKS DR APT #E108              BATON ROUGE, LA 70814
14726241   MARVIN STRIPLIN         2728 VICTORIA DR              MARRERO, LA 70072
14726242   MARY DAVIES         2313 HEBERT DR              LAPLACE, LA 70068
14726243   MARY FALGOUST           156 NORTH CHURCH ST               GARYVILLE, LA 70051
14726244   MARY KAY BRADY            121 RIVERSIDE DRIVE             RESERVE, LA 70084
14726245   MARY KLEIN       2908 DOVE AVE               MARRERO, LA 70072
14726246   MARY SIMMONS          1429 CLAIRE AVE              GRETNA, LA 70053
14726247   MARY YOUNGER           153 FIRETHORN              GRETNA, LA 70056
14726248   MARZETTET BROOKINS JR              109 MORGAN CT            AVONDALE, LA 70094
14726250   MASON J. LEWIS        4229 HWY 18            EDGARD, LA 70049
14726251   MASON P BURKE          144 ORMOND PLACE DR                DESTREHAN, LA 70047
14726254   MASSMAN CONSTRUCTION CO                  4400 WEST 109th STREET         OVERLAND PARK, KS 66211
14726255   MATERIAL LOGISTICS MANAGEMENT, INC                    3507 GRAND AVENUE             PITTSBURGH, PA
           15225
14726256   MATHESON TRI−GAS, INC             909 LAKE CAROLYN PKWY               IRVING, TX 75039
14726257   MATHEW BLANK           146 HWY 3217            LAPLACE, LA 70068
14726260   MATRIX SYSTEMS, INC            1041 BYERS ROAD            MIAMISBURGH, OH 45342
14726261   MATT L KELLER         696 CENTRAL AVE               RESERVE, LA 70084
14726262   MATT MCCOMBER            PETTY CASH             790 FT. GIBSON ROAD          CATOOSA, OK 74015
14726263   MATTHEW B. MUSKEVITSCH                598 WILLOWRIDGE DRIVE             LULING, LA 70070
14726264   MATTHEW BLANK            194 SMITH ROAD              WOODVILLE, MS 39669
14726265   MATTHEW BOURGEOIS              233 NORTH ATLANTA STREET                METAIRIE, LA 70003
14726266   MATTHEW D. SPENCER             175 LAKEVIEW DRIVE             LAPLACE, LA 70068
14726267   MATTHEW GRANIER             2820 LA 44          PAULINA, LA 70763
14726268   MATTHEW HEDRICK IV              221 HAMILTON RD            GRETNA, LA 70056
14726269   MATTHEW ROSS MATHENY                 1916 BRIGHTON PLACE            HARVEY, LA 70058
14726271   MAURICE CHIASSON            4044 CYPRESS ST             MARRERO, LA 70072
14726273   MAWSON & MAWSON INC.               PO Box 248          LANGHORNE, PA 19047
14726274   MAXON CORPORATION               PO BOX 2068           MUNCIE, IN 47302
14726275   MAYEUXS AC HEATING INC               650 ST. CHARLES STREET            NORCO, LA 70079
14726277   MBI ROLLS, LLC        14023 NE 8TH STREET              BELLEVUE, WA 98007
14726278   MC NEILUS STEEL INC.           702 2ND AVENUE SOUTH             Dodge Center, MN 55927
14726279   MCC INTERNATIONAL             dba MILLER CENTRIFUGAL CASTING CO.                  110 CENTRIFUGAL
           COURT       MCDONALD, PA 15057
14726283   MCDONOUGH MARINE SERVICE                  1750 CLEARVIEW PARKWAY                METAIRIE, LA 70001
14726284   MCDOUGLAS GABRIEL              535 AVONDALE GARDEN RD               AVONDALE, LA 70094
14726286   MCJUNKIN RED MAN CORP               3520 VIRGINIA AVENUE            NARROWS, VA 24124
14726288   MCKENZIE RIVER SOFTWARE LLC DBA                   SMARTCAMCNC            1144 GATEWAY LOOP STE
           220     SPRINGFIELD, OR 97477−7750
14726289   MCMASTER CARR SUPPLY COMPANY                     6100 FULTON IND. BLVD           ATLANTA, GA
           30374−0100
14726295   MCS ENGINEERING           EASTERN REGIONAL OFFICE                1881 CODDING ROAD            ULSTER, PA
           18850
14726297   MEADOW LARK AGENCY, INC.                2913 MILLENNIUM CIRCLE             Billings, MT 59102
14726298   MEAGAN STONE          152 FOREST DR              BELLE CHASSE, LA 70037
14726300   MEDIMA       5727 Strickler Road          Clarence, NY 14221
14726301   MEDLEY STEEL & SUPPLY INC.               9925 N.W. 116 WAY         Medley, FL 33178
14726302   MEGACORP LOGISTICS             7040 WRIGHTSVILLE AVE             WILMINGTON, NC 28403
14726303   MEGHAN M. LEWIS           4229 L A HWY 18            EDGARD, LA 70049
14726304   MELCO STEEL INC.         109 EAST THIRD STREET              KENNER, LA 70062
14726305   MELVIN FENROY          114 BOARDWALK                LAPLACE, LA 70068
14726306   MELVIN PERRILLOUX            10381 GARDEN JONES DR              HAMMOND, LA 70401
14726307   MELVINSON TAVERAS             153 KELLY DR            SLIDELL, LA 70458
14726310   MERLIN A FRICKEY           532 1/2 MAPLE AVE            HARVEY, LA 70058
                   Case 19-12153-KBO             Doc 602-1        Filed 07/29/20       Page 44 of 70
14726311   MERLIN GOUGISHA JR           1008 ROMAINE ST             GRETNA, LA 70053
14726312   MESSER LLC      Formerly Linde LLC            200 Somerset Corporate Blvd, 7000        Bridgewater, NJ
           08807
14726313   METAL PARTNERS REBAR, LLC              3933 75TH STREET           Aurora, IL 60504
14726315   METAL TRADER INC, TRIAD METAL                1 Village Road       Horsham, PA 19044
14726316   METALICO PITTSBURGH, INC             3100 GRAND AVENUE              Pittsburgh, PA 15225
14726317   METALS SERVICE CENTER INSTITUTE                4201 EUCLID AVENUE             Rolling Meadows, IL 60008
14726318   METALS USA      PLATES AND SHAPES SOUTHEAST, INC.                      1 FOUNDRY
           ROAD       WAGGAMAN, LA 70094
14726319   METALS USA − SOUTH CENTRAL                2800 N. 43RD STREET EAST            MUSKOGEE, OK 74401
14726320   METALS USA − SOUTHEAST              1251 WOODLAND AVENUE                 MOBILE, AL 36610
14726321   METALS USA NORTHEAST              50 CABOT BOULEVARD EAST                 Langhorne, PA 19047
14726322   METRO ALLOYS        1024 SAMPLER WAY                 EAST POINT, GA 60344
14726323   METRO BOATING         3028 4 TH STREET             HARVEY, LA 70058
14726324   METROPOLITAN LIFE INSURANCE CO.                 4150 N Mulberry Dr        Kansas City, MO 64116
14726325   METROPOLITAN LIFE INSURANCE CO.                 PO Box 804466         Kansas City, MO 68180
14726326   METSO MINERAL INDUSTRIES INC               NAM RECYCLING              PO BOX 951796          DALLAS, TX
           75395−1796
14726327   METSO MINERALS INDUSTRIES, INC               A K A METSO SHREDDER COMPANY                   11451 JONES
           MALTSBERGER        SAN ANTONIO, TX 78216
14726329   MHX SOLUTIONS        22707 S. WILMINGTON AVE.                 CARSON, CA 90745
14726330   MI JACK PRODUCTS INC           TECHNICAL SERVICE INT,L               1522 MSCLEAD
           DRIVE      MESQUITE, TX 75149
14726331   MICHAEL A CHAVEZ           126 M & M LANE             GARYVILLE, LA 70051
14726332   MICHAEL A, FERNANDEZ             5133 KAREN DRIVE            MARRERO, LA 70072
14726333   MICHAEL A. JACKSON          4507 FRANCISCO VERRET DRIVE                  NEW ORLEANS, LA 70126
14726334   MICHAEL ANTHONY CHINN               735 HERITAGE AVE, APT. B             GRETNA, LA 70056
14726335   MICHAEL BUDGICK          750 CENTRAL APT 108              JEFFERSON, LA 70121
14726336   MICHAEL BURNS        1017 JOYCE ST             MARRERO, LA 70072
14726337   MICHAEL BURNUM          1774 CR 159           COILA, MS 38923
14726338   MICHAEL C LIPPS       137 LAPEYROLERIE                RESERVE, LA 70084
14726339   MICHAEL CEASAR         17754 RIVER ROAD               MONTZ, LA 70068
14726340   MICHAEL CEASER         250 NORTH BEND LANE                MONTZ, LA 70068
14726341   MICHAEL CELESTIN          7074 GEN MEYER AVE               NEW ORLEANS, LA 70131
14726342   MICHAEL CORONA          11298 RIVER ROAD              ST. ROSE, LA 70087
14726343   MICHAEL D. CHISHOLM            514 BARRECA            NORCO, LA 70079
14726344   MICHAEL D. SANDERS           437BELLE ALLIANCE DR               LAPLACE, LA 70068
14726345   MICHAEL FAGAN         3720 CIMWOOD DRIVE                HARVEY, LA 70058
14726346   MICHAEL FRENCH         1080 WOODLAND HWY                  BELLE CHASSE, LA 70037
14726347   MICHAEL J LAROUSSE           812 EPSILON STREET             BELLE CHASSE, LA 70037
14726348   MICHAEL J, CHAUVIN          735 NORTH MAGNOLIA AVE                 GRAMERCY, LA 70052
14726349   MICHAEL JACKSON          637 HOOTER RD              BRIDGE CITY, LA 70094
14726350   MICHAEL JOHN TOMBOW              114 VONDURA ST             ST ROSE, LA 70087
14726351   MICHAEL JOHNSON          3221 LENO DRIVE              VACHERIE, LA 70090
14726352   MICHAEL JONES       2111 KENTUCKY AVENUE                   KENNER, LA 70062
14726353   MICHAEL K DOUCET           5428 TUSA DR.           MARRERO, LA 70072
14726354   MICHAEL KING       3412 OLE MISS DRIVE               KENNER, LA 70065
14726355   MICHAEL KNIGHT         2905 ELIZABETH ST              MARRERO, LA 70072
14726356   MICHAEL L RUFFIN         1031 PAILET AVE APT#B              HARVEY, LA 70058
14726357   MICHAEL L. JENKINS JR.          23 SUMMERLIN DRIVE              LAPLACE, LA 70068
14726358   MICHAEL MATTHEWS            2349 VICTORIA AVE             HARVEY, LA 70058
14726359   MICHAEL MCLIN        126 TRICHE COURT               LAPLACE, LA 70064
14726360   MICHAEL MEUNIER          110 HOLLYWOOD PARK                 LAPLACE, LA 70068
14726361   MICHAEL MORGAN           40412 HWY 3125            PAULINA, LA 70763
14726362   MICHAEL NORTON          60 OLD CREEK RD              PICAYUNE, MS 39466
14726363   MICHAEL POSEY        8789 SUNNYSIDE DRIVE                LA PLACE, LA 70069
14726364   MICHAEL R BURFICT          142 E 30TH STREET            RESERVE, LA 70084
14726365   MICHAEL REYNAUD           1115 LULING ESTATES              LULING, LA 70070
14726366   MICHAEL RICHARDSON             2001 MEDIAMOLLE DR              NEW ORLEANS, LA 70114
14726367   MICHAEL SAULINO         318 HOLMES BLVD                TERRYTOWN, LA 70056
14726368   MICHAEL SHAW        1224 PAILET ST             HARVEY, LA 70058
14726369   MICHAEL SOILEAU         11 BELLE HELENE DR               DESTREHAN, LA 70047
14726370   MICHAEL STEPHAN          405 BAYOU ROAD               BELLE CHASSE, LA 70037
14726371   MICHAEL T CHRISTIAN           3700 AGATEWAY DR               HARVEY, LA 70058
14726372   MICHAEL T DURONSLET             2236 COUNTRY CLUB DR              LAPLACE, LA 70068
14726373   MICHAEL W. GARLINGTON              263 S. WILLOW STREET             GRAMERCY, LA 70052
14726374   MICHAEL WAYNE WILLIAMS               1912 JAMES DRIVE            MARRERO, LA 70072
14726375   MICHAEL WHITE        245 ELM STREET              LAPLACE, LA 70068
14726376   MICHAEL WICHERS          1620 HIGHLAND AVENUE                 Metairie, LA 70001
14726377   MICHAEL WILLIAMS           100 BRUCE AVENUE              GRETNA, LA 70056
14726378   MICHEAL LAURENT          4857 MILL GROVE LANE                MARRERO, LA 70072
14726379   MICHEL CAMBRE         157 KATHY DR             LAPLACE, LA 70068
14726380   MICHELLE ARCENEUAX             916 STANTON RD             NEW ORLEANS, LA 70131
14726381   MID CITY STEEL      WEST PORT, MA 02790−0698
14726382   MID CONTINENT COAL AND COKE CO.                 COLUMBIA ROAD, SUITE 2000               BIRMINGHAM, AL
           35216
14726383   MID STATES STEEL CORPORATION                2515 INDUSTRIAL PARK ROAD               Boone, IA
           50036−3045
                    Case 19-12153-KBO                 Doc 602-1         Filed 07/29/20          Page 45 of 70
14726385   MIDSOUTH MACHINE & SERVICE COMPANY                         534 NATIONAL DRIVE             MARYVILLE, TN
           37804
14726386   MIDWEST BRAKE BOND CO                  26255 GROESBECK HIGHWAY                   WARREN, MI 48089
14726387   MIDWEST PIPE & STEEL INC                2001 East Pontiac Street       Fort Wayne, IN 46803
14726388   MIGUEL A GIRON−ROMERO                   4748 W NAPOLEON AVE, APT 9                METAIRIE, LA 70001
14726389   MIGUEL A. SOTRES            1808 FRANCIS AVE               METAIRIE, LA 70003
14726390   MIGUEL ANGEL JOVEL NAJARRO                     5100 OAK BAYOU AVE              MARRERO, LA 70072
14726391   MIGUEL MONTOTO              243 DUKE DRIVE               KENNER, LA 70065
14726392   MIKE MAVROMATIS               21 DERBES DR             GRETNA, LA 70053
14726398   MILLIMAN          CONSULTANTS & ACTUARIES                     10000 N. CENTRAL EXP.           DALLAS, TX
           75231−4177
14726399   MILTON HUNTER             4249 LAC BIENVILLE APT B                HARVEY, LA 70058
14726402   MINERAIS U.S. LLC.           Andrew Cooke            105 RAIDER BLVD.            HILLSBOROUGH, NJ 08844
14726403   MINERD & SONS INC.             101 RED NINE LANE              LAWRENCE, PA 15055−0581
14726404   MINERVA HAWKINS               6173 RAY ST            MARRER0, LA 70072
14726405   MINH NGUYEN            6225 BERKLEY DR                NEW ORLEANS, LA 70131
14726407   MISSY R. OUBRE           158 KATHY DRIVE               LAPLACE, LA 70068
14726408   MITCHEL GRANGER              1129 ABERDEEN DRIVE                 HARVEY, LA 70058
14726409   MITCHELL BEARD             107 CHURCHILL DOWNS                  LAPLACE, LA 70068
14726410   MITCHELL G. DILLON              62108 WILBUR DILLON ROAD                  ANGIE, LA 70426
14726414   MITCHELLS CONTRACTING SERVICE, LLC                       618 CAREY CHAPEL ROAD               RED BANKS, MS
           38661
14726415   ML METALLURGY LLC                12395 PENDARVIS LN               WALKER, LA 70785
14726416   MODERN AMERICAN                RECYCLING SERVICES, INC.                PO Box 1160         AMELIA, LA
           70340
14726417   MODERN MACHINE AND GRINDI                     2001 CLARK ROAD             DYER, IN 46311
14726418   MODERN METALS RECYCLING, LLC                      5880 One Perkins Place Dr, Ste 6A       Baton Rouge, LA
           70808
14726419   MODERN TRANSPORT NETWORK LLC                        15901 CENTRAL COMMERCE R, SUITE 204                   Plugerville,
           TX 78660
14726420   MOHAMMAD MUNAWAR                    3608 TAFT PARK             METAIRIE, LA 70002
14726421   MONT LEVINE INC.            AUBURN ST. & BELTLINE EF                 FAIRMONT, WV 26554
14726422   MONTEL COLEMAN               729 ANSON ST             GRETNA, LA 70053
14726423   MONTGOMERY TRANSPORT, LLC                      2563 COMMERCE CIRCLE                BIRMINGHAM, AL 35217
14726424   MONUMENTAL TRANSPORTATIONS                        165 GROVE PARK             LAPLACE, LA 70068
14726426   MOORE MEDICAL             PO Box 2740            NEW BRITTAIN, CT 06050
14726429   MORE SRL         VIA S LUCIA 7             GEMONA DEL FRIULI, UD 33013 Italy
14726430   MORGAN PERRIN III            4814 COULON ST               LAFITTE, LA 70067
14726431   MORGAN STEEL             1207 Riverside Blvd          MEMPHIS, TN 38106
14726432   MORRIS E WILLIAMS              224 EAST 22ND ST             RESERVE, LA 70084
14726433   MORRIS KEITH JUDD              618 MAJESTIC PL             NEW ORLEANS, LA 70114
14726434   MORRIS LAICHE            215 BONNIE ST             LAPLACE, LA 70068
14726435   MORRIS WELLS            812 WAYNE AVE               BRIDGE CITY, LA 70094
14726436   MORRIS, NICHOLS, ARSHT & TUNNELL LLP                      Eric D. Schwartz        1201 N. Market St., 16th
           Floor     Wilmington, DE 19899−1347
14726437   MORSE STEEL COMPANY                 BNSF SPUR 312006             BELLINGHAM, WA 98227−0490
14726439   MOSES REID JR          138 N W 1ST ST             RESERVE, LA 70084
14169625   MOTION INDUSTRIES              1605 ALTON ROAD               BIRMINGHAM, AL 35210
14726441   MOTION INDUSTRIES              1605 ALTON ROAD               BIRMINGHAM, AL 35210
14726443   MOTION INDUSTRIES INC                2956 INDUSTRIAL PARKWAY                  KNOXVILLE, TN 37921
14726442   MOTION INDUSTRIES INC                5625 SALMEN STREET              HARAHAN, LA 70123
14726444   MOUNT OLIVE BABTIST CHURCH                     1700 ESTALOTTE            HARVEY, LA 70058
14726445   MRC GLOBAL           1100 1ST AVENUE               HARVEY, LA 70058
14726446   MS STEEL PRODUCTS               Litchfield, IL 62056
14726447   MSC INDUSTRIAL SUPPLY CO                  524 ELMWOOD PARK BLVD, STE 160                  HARAHAN, LA
           70123
14726448   MSC Industrial Supply Company            75 Maxess Road         Melville, NY 11747
14726449   MSG SERVICES, LLC            2556 SANDPIPER CIRCLE                 MARRERO, LA 70072
14726450   MT SELECT, LLC           2518 COMMERCE WAY                  BIRMINGHAM, AL 35205
14726452   MULTIMEDIA TRAINING SYSTEMS INC                      370 BROADMOOR AVENUE                 PITTSBURGH, PA, PA
           15228
14726453   MUNSON W LAGARDE                 3703 FRENCHMAN ST               NEW ORLEANS, LA 70122
14726456   MURPHY & MLLER, INC.               39661 TREASURY CENTER                 CHICAGO, IL 60694−9600
14726457   MURPHY CLARKS              217 GOV HALL              GRETNA, LA 70053
14726458   MURPHY PETIT           210 SOUTH CHERRY ST                 GRAMERCY, LA 70071
14726459   MURPHY TAYLOR              1508 NATCHEZ LANE                LAPLACE, LA 70068
14726465   MUTUAL OF OMAHA INSURANCE COMPANY                           3300 Mutual of Omaha Plaza        OMAHA, NE
           68175
14726464   MUTUAL OF OMAHA INSURANCE COMPANY                           EMPLOYER FICA REIMBURSEMENT                    3300
           MUTUAL OF OMAHA PLAZA                   OMAHA, NE 68175
14726462   MUTUAL OF OMAHA INSURANCE COMPANY                           PAYMENT PROCESSING CENTER                   PO Box
           2147      OMAHA, NE 68103−2147
14726463   MUTUAL OF OMAHA INSURANCE COMPANY                           ST DISABILITY CLAIMS FUNDING                 3300
           MUTUAL OF OMAHA PLAZA                   OMAHA, NE 68175
14726466   MY IT, LLC        6620 RIVERSIDE DRIVE, SUITE 200                  Metairie, LA 70033
14726467   MYER IRVIN JR.          708 MEDFORD DRIVE                 LAPLACE, LA 70068
14726468   MYRON CHAPMAN               3205 TULANE DR              KENNER, LA 70065
14726469   MYRON CHAPMAN               832 B LITTLE FARMS AVE.                METAIRIE, LA 70003
                    Case 19-12153-KBO                 Doc 602-1          Filed 07/29/20           Page 46 of 70
14726470   MYRON HERBERT                 335 CENTRAL AVE P.O. BOX 414                  EDGARD, LA 70049
14726165   MacPherson & Company              Christina Marie Ellis, Office Admin          95 Pelret Industrial Parkway      Berea,
           OH 44017
14726166   MacPherson & Company              PO Box 92          Berea, OH 44017
14726169   Madere, Darin J        2476 N Nobile Street           Paulina, LA 70763
14726170   Madere, Glenn Charles           64 West B St         Norco, LA 70079
14726171   Madere, Jarvis Trevis         94 Carriage Lane          Apt. C        Destrehan, LA 70047
14726172   Madison, Benjamin R            25009 Spruce Drive          Amite City, LA 70422
14726174   Magee, Terry L         Po Box 341          Livingston, LA 70754
14726181   Mahler, Craig E        436 Devon Drive           Mandeville, LA 70448
14726184   Majors, Ryan        125 Eagle Point Dr           Rockwood, TN 37854
14726186   Malancon, Henry          Po Box 2442           Reserve, LA 70084
14726196   Marcell, Hendrick Charles          p o box 321         Paulina, LA 70763
14908942   Maritime Compliance International LLC             132 Lavergne St          New Orleans, LA 70114−1008
14853482   Mark S. Hanor         112 West Main Street           Kingsport, TN 37660
14726224   Marroquin, Daniel Enrique           381 Fairway Drive          LaPlace, LA 70068
14726232   Martin, Candyce Michelle           1813 Columbia Court           Laplace, LA 70068
14726233   Martin, Clarence         1143 Cohen St          Marrero, LA 70072
14726234   Martin, Larry D        1509 Main Street          Laplace, LA 70068
14726235   Martin, Meredith J         2009 Cambridge Drive           LaPlace, LA 70068
14726236   Martin, Randolph J         2009 Yorktowne Dr            Laplace, LA 70068
14726237   Martin, Ronell D         3104 English Colony           Laplace, LA 70068
14726249   Mascarenhas, Leander F           4008 Transcontinental Drive           Metairie, LA 70006
14726252   Mason, Ricardo M           2549 Virginian Colony Ave            Laplace, LA 70068
14726253   Masotto, Matthew Curtis           460 Starfire Causeway          Oldsmar, FL 34677
14726258   Mathieu, Keith Raymond            156 Central Ave          Edgard, LA 70049
14726259   Matrix Service        P. O. Box 971819           Dallas, TX 75397−1819
14856998   Matthew C. Goodin           The Goodin Law Firm            Old School Business Center          201 N. Broadway, Suite
           111        Moore, OK 73160
14857069   Matthew Goodin           The Goodin Law Firm            201 N. Broadway, Suite 111          Moore, OK 73160
14726270   Matthews, Jeremiah J          1608 Bayonne Drive           LaPlace, LA 70068
14726272   Maus, Jonathan Lee          42393 pebblestone ave           Prairieville, LA 70769
14726276   Mayton, Phillip Dwayne           128 Fairveiw Road           Harriman, TN 37748
14726280   McComber, Matthew Shane              10619 100th place          Tulsa, OK 74133
14726281   McCord, Deirdre          330 Brocato Lane          Raceland, LA 70394
14726285   McGee, Keith J         4733 Crowder Blvd            New Orleans, LA 70127
14726287   McKenna, Duane K            101 Karen Lynn Rd            Amite, LA 70422
14726290   McMaster−Carr          PO Box 7690            Chicago, IL 60680−7690
14726292   McMaster−Carr Supply Company               1901 Riverside Parkway           Douglasville, GA 30135
14726291   McMaster−Carr Supply Company               McMaster−Carr            PO Box 7690         Chicago, IL 60680−7690
14726293   McNabb, Michael L            16069 Clement Road           Independence, LA 70443
14726294   McQueen, Andre           12043 Roddy Rd.           Apt #5         Gonzales, LA 70737
14726282   Mcdonald, Christian C           404 Travis Dr        Avondale, LA 70094
14726296   Meades, Marlene D           2112 Cartier Drive         Laplace, LA 70068
14905261   Meadow Lark Companies              C/O Tab bank          PO Box 150029           Ogden, UT 84415
14726299   Mechanical Parts & Services, Inc.          Gong Chang           c/o MPSI         PO Box 4030          Carmel, IN
           46082
14726308   Mendel, Earl J       48432 Shady Lane            Tickfaw, LA 70466
14726309   Mercke, George          1036 N Haven Dr.           Ponchatoula, LA 70454
14726314   Metal Processors, Inc.         Jackson, MS 39225
14912451   Metals USA, Inc.         Reliance Steel & Aluminum Co. Attn: Jon Karas             350 South Grand Avenue, Suite
           5100        Los Angeles, CA 90071
14726328   Meunier, Michael A           110 Hollywood Park           Montz, LA 70068
14726384   Midkiff, Ashley Ray          308 Rosedown Dr.           LaPlace, LA 70068
14726393   Miles, Dwayne         1742 Creole Street          Laplace, LA 70068
14726394   Miller, John Alexandru          323 S Chamberlain Ave            Rockwood, TN 37854
14726395   Miller, Travis A        17103 Gunboat Cir           Maurepas, LA 70449
14726396   Millet, Donna B         122 Terrio Drive         Reserve, LA 70084
14726397   Millet, Ronnie P        122 Terrio Drive          Reserve, LA 70084
14726401   Minerais U.S. LLC          Attn Joseph Cooke           105 Raider Boulevard, Suite 104          Hillsborough, NJ
           08844
14726400   Minerais U.S. LLC          Norris McLaughlin P.A.            Melissa A. Pena        400 Crossing Boulevard, 8th
           Floor       PO Box 5933            Bridgewater, NJ 08807
14726406   Minor, Cornell        2510 Erato St          New Orleans, LA 70113
14726411   Mitchell, Andon Michael           901 Pecan st        apt 38         Hammond, LA 70401
14726412   Mitchell, Ramos         628 South Golfview Dr            LaPlace, LA 70068
14726413   Mitchell, Rodney Stephen           2113 Greenwood Drive            Laplace, LA 70068
14856396   Modern Machine and Grinding, Inc.            PO Box 247           Dyer, IN 46311
14726425   Monumental Transportations LLC             165 Grove Park           LaPlace, LA 70068
14726427   Moore, Dillan L         124 Edwards Ln           Spring City, TN 37381
14726428   Moore, Mark Chiama            721 Medford Dr.          Laplace, LA 70068
14726438   Morton, Robert         8875 Houma Dr            LaPlace, LA 70068
14726440   Mosquito Control Services LLC            Joseph G Kraynak           1125 Berkshire Blvd Ste 150         Wyomissing, PA
           19610
14726451   Mt. Airy Terminals LLC            539 South Main St.         Findlay, OH 45840
14726454   Murillo, Javier       44 Antigua          Kenner, LA 70065
14726455   Murphey, Joseph H           390 Hester Dr.         Laplace, LA 70068
14726460   Murphy, Joel C         2155 Pinehurst Drive          Laplace, LA 70068
                   Case 19-12153-KBO              Doc 602-1        Filed 07/29/20        Page 47 of 70
14726461   Murphy, Justin Charles      49150 woodhaven Rd           Tickfaw, LA 70466
14726472   NADIA E. TAYLOR           263 SOUTH ELM STREET                GRAMERCY, LA 70052
14726474   NANCY GALLARDO BUENDIA                   637 TAYLORBROOK DR              TERRYTOWN, LA 70056
14726475   NANCY JACCUZZO TRAHAN                  5728 4TH ST., LOT 65         MARRERO, LA 70072
14726476   NAPA AUTO PARTS & SUPPLIES                 516 HEMLOCK STREET             LAPLACE, LA 70068
14726477   NAPCO STEEL INC.           1800 ARTHUR DRIVE              West Chicago, IL 60185
14726478   NATASHA DAVIS            515 JANICE LANE            LAPLACE, LA 70068
14726479   NATHAN HOLMES             617 COOK ST APT R            GRETNA, LA 70053
14726480   NATHAN PERRITT            379 TRAILSWAY DR              HAHNVILLE, LA 70057
14726481   NATHAN RIDGE            1204 ORCHID DR            HARVEY, LA 70058
14726482   NATHANIEL EVANS JR              32 ASTER LN          WESTWEGO, LA 70094
14726483   NATHANIEL SIMMONS III              101 ORMOND BLVD APT C1               LAPLACE, LA 70068
14726484   NATHANIEL VESSELL              1228 LOUISA ST          NEW ORLEANS, LA 70117
14726485   NATHANIEL WHITE             1305 TIFFANY DRIVE             LAPLACE, LA 70068
14726486   NATHANIEL WILLIAMS               183 EAST 10TH STREET            RESERVE, LA 70084
14726487   NATHIN B. SCHUESSLER              2885 ADMIRALS LANDING STREET                 PAULINA, LA 70763
14726488   NATHIS M. BURL           318 MARQUEZ STREET               MT. AIRY, LA 70076
14726489   NATIONAL ASSOCIATION OF                 CREDIT MANAGEMENT MIDWEST                   3005 TOLLVIEW
           DRIVE        ROLLING MEADOWS, IL 60008
14726490   NATIONAL ASSOCIATION OF CREDIT MANAGEMENT                          SOUTHEAST UNIT            8000 MILLER
           COURT EAST           NORCROSS, GA 30071
14726491   NATIONAL ELECTRIC MOTOR                  & SUPPLY CO, INC.          11048 CLOVERLAND
           AVENUE          BATON ROUGE, LA 70809
14726492   NATIONAL FILTER MEDIA               8895 DEERFIELD DR            OLIVE BRANCH, MS 38654
14726493   NATIONAL METAL TRADING                  PO BOX 1235          WILLOUGHBY, OH 44096
14726494   NATIONAL OILWELL VARCO, LP dba                 HYDRALIFT AMCLYDE               10353
           RICHMOND           HOUSTON, TX 77063
14726496   NCH Corporation        Credit Dept        2727 Chemsearch Blvd        Irving, TX 75062
14726497   NEIL CAZES          1375 THIRD ST           LUTCHER, LA 70071
14726498   NELSON ESPINALES             4006 CATHERINE DR APT B              METAIRIE, LA 70001
14726499   NELSON FRANK            621 MAINE ST           LAPLACE, LA 70068
14726500   NELSON J. SCHEXNAYDER JR.                32164 DARREN ROAD            PAULINA, LA 70763
14726501   NELSON PONCHIE            220 RIDGEWAY ST APT A               THIBODAUX, LA 70301
14726503   NELVIA ARMSTRONG               2225 VELVA           HARVEY, LA 70058
14726505   NEW GEN PRODUCTS, LLC                200 UNION BOWER CT., SUITE 210             Irving, TX 75061
14726508   NEW MILLENNIUM BUILDING SYSTEMS                     100 DIUGUIDS LANE           Salem, VA 24153
14726507   NEW MILLENNIUM BUILDING SYSTEMS                     1992 N.W. BASCOM NORRIS DRIVE               Lake City, FL
           32055
14726506   NEW MILLENNIUM BUILDING SYSTEMS                     3565 HWY. 32 NORTH           Hope, AR 71801
14726509   NEW ORLEANS AGGREGATE                  10510 AIRLINE HIGHWAY              ST. ROSE, LA 70087
14726510   NEW ORLEANS PUBLIC FACILITY MGMT IN                    900 CONVENTION CENTER BLVD.                  NEW
           ORLEANS, LA 70130
14726511   NEW WINE DEVELOPMENT                  CORPORATION            1929 WEST AIRLINE HWY.             LAPLACE, LA
           70068
14726516   NFL TRUCKING LLC             1710 EAST PINE STREET             CENTRAL POINT, OR 97502
14726519   NICANOR LLORENTE              2000 MEDIAMOLLE DR               NEW ORLEANS, LA 70114
14726520   NICHOLAS COLEMAN               40050 HWY 3125          PAULINA, LA 70763
14726521   NICHOLAS GAUDET              114 RINK PUMP RD            THIBODEAUX, LA 70301
14726522   NICHOLAS ROPOLLO              159 CREVASSE AVE              LAPLACE, LA 70068
14726523   NICHOLAS ROPPOLO              159 CREVASSE AVE             LAPLACE, LA 70068
14726525   NICHOLAUS A. JOHNSON               3430 WENDY STREET             PAULINA, LA 70763
14726526   NICK METAL RECYCLING                22 RAY C. NICKS ROAD            JAYESS, MS 39641
14726527   NIDEC INDUSTRIAL SOLUTIONS                 7555 E PLEASANT VALLEY RD, STE 100                INDEPENDENCE,
           OH 44131
14726528   NIKEISHA A. THOMPSON              816 REVERE STREET APT. B              RESERVE, LA 70084
14726529   NIVERT METAL SUPPLY INC.               1100 Marshwood Road          Throop, PA 18512
14726530   NOAH LOUIS RIVET            544 FRANCIS ST           MARRERO, LA 70072
14726532   NOL BOUTTE           27 LANSDOWNE LANE               DESTREHAN, LA 70047
14726533   NOLA STEELE FABRICATION & ERECTION                    2713 OAK DR          HARVEY, LA 70058
14726534   NOLAN MCINTYRE             304 PROFIT ST           MARRERO, LA 70072
14726536   NOLES LAWRENCE             406 LEBOUEF ST            NEW ORLEANS, LA 70114
14726537   NORFOLK IRON & METAL COMPANY                     1701 EAST SOUTH AVENUE              EMPORIA, KS 66801
14726541   NORFOLK SOUTHERN RR                PO Box 532797         ATLANTA, GA 30353
14726543   NORMAN LUMBER COMPANY                    PO Box 440031         ST. LOUIS, MO 63144
14726544   NORRIS & SON, INC           4015 CALHOUN AVENUE                CHATTANOOGA, TN 37407
14726545   NORRIS CHERAMIE             4775 JEAN LAFITTE BLVD              LAFITTE, LA 70067
14726547   NORTH AMERICAN CONSTRUCTION                    5000 COMMERCE AVENUE                BIRMINGHAM, AL
           35210
14726549   NORTH AMERICAN STEEL ALLIANCE                    2860 S. RIVER RD         Des Plaines, IL 60018
14726550   NORTH AMERICAN STEEL ALLIANCE                    C/O MILES DONOVON             2250 POINT BLVD., SUITE
           3     ELGIN, IL 60123
14726551   NORTH SECOND STREET STEEL SUPPLY                    2212 NORTH 2ND STREET              Minneapolis, MN
           55411
14726552   NORTHERN ILLINOIS STEEL SUPPLY                  24005 S. NORTHERN ILLINOIS DRIVE               CHANNAHON, IL
           60410
14726553   NORTHSIDE AUTO & TRUCK SALVAGE                     14249 J. CORE ROAD          FOLSOM, LA 70437
14726554   NORTHSIDE RECYCLING               8106 SUPERIOR DR             DENHAM SPRINGS, LA 70726
14726556   NORTHWEST STEEL & PIPE INC.                4802 S PROCTOR ST          TACOMA, WA 98409
                    Case 19-12153-KBO                 Doc 602-1          Filed 07/29/20           Page 48 of 70
14726557   NORTON COMPANY / dba SAINT                   GOBAIN ABRASIVES, INC.                  2015 BENT OAKS
           BLVD          BILOXI, MS 39531
14726558   NORTON METALS INC.                 1350 LAWSON ROAD                Ft. Worth, TX 76131−2723
14726559   NOVARRELL WOODFORK                     6413 ACRE ROAD              MARRERO, LA 70072
14726560   NU LITE ELECTRICAL WHOLESALERS                       850 EDWARDS AVENUE                   HARAHAN, LA 70123
14726561   NYALASHA T. BROWN                  364 HISTORIC MAIN STREET                 GARYVILLE, LA 70051
14726471   Nabor, Jarrod Lance         261 Dunleith Drive         Destrehan, LA 70047
14726473   Nance, Robert Gary          1757 Eureka Road          Rockwood, TN 37854
14726495   Navigators Specialty Insurance Co          Navigators Specialty Insurance Company             One Penn Plaza        New
           York, NY 10119
14726502   Nelson, Oscar R         1933 Yorketowne Dr           Laplace, LA 70068
14726504   Nettles, Jermaine        136 Evergold Lane         Waggaman, LA 70094
14726512   Newby, Patrick Ryan          500 Furnace Ave          Rockwood, TN 37834
14726513   Newell LTD.          San Antonio, TX 78283−0808
14726514   Newman, Nick A           41267 S Preston Dr         Hammond, LA 70403
14726515   Newport, John Thomas           324 N. patton ave.        Rockwood, TN 37854
14726517   Nguyen, John K          17351 E. Autum Dr.          Prairieville, LA 70769
14726518   Nguyen, Tuan Duy           1217 E Genie St         Chalmette, LA 70043
14726524   Nicholas, Jasmine M          17950 Airline Highway          Apt 324         Prairieville, LA 70769
14726531   Noble, Kelvin L         242 Tower Drive          Montz, LA 70068
14726535   Nolan, Dennis Charles         120 Chatelain Ct         New Orleans, LA 70128
14726538   Norfolk Southern Railway Co.           Attn T. Elsen        Three Commercial Place           Norfolk, VA 23510
14726540   Norfolk Southern Railway Company             Attn R. S. McNeill          1313 North Market Street          Wilmington, DE
           19801
14726539   Norfolk Southern Railway Company             Norfolk Southern Railway Co.            Attn T. Elsen        Three
           Commercial Place          Norfolk, VA 23510
14726542   Norman Lumber Company              Norman Lumber Co.            9651 Clayton Road, 2nd Floor           St. Louis, MO
           63124
14726546   Norris McLaughlin P.A.           Melissa A. Pena        400 Crossing Boulevard, 8th Floor           PO Box
           5933        Bridgewater, NJ 08807
14726548   North American Construction Services Ltd           Donnetta Lawrence Gallups−Ayers              5000 Commerce
           Avenue         Birmingham, AL 35210
14726555   North−South Delivery LLC            4352 W. Sylvania Ave. Suite M           Toledo, OH 43623
14912438   Northern Illinois Steel Supply Co.        350 South Grand Avenue,            Suite 5100        Los Angeles, CA
           90071
14726562   O NEAL STEEL INC              5910 MIDDLEBROOK PIKE                  KNOXVILLE, TN 37909
14726563   OAKLEY BARGE LINE INC                  3700 LINCOLN AVENUE                 NORTH LITTLE ROCK, AR 72114
14726565   OBRIEN STEEL SERVICE                 1925 S DARST STREET               PEORIA, IL 61607
14726564   OBRIEN STEEL SERVICE                 PO Box 5699          Peoria, IL 61601−5699
14726566   OBrien Steel Service Co.         Gregory Brown          PO Box 5699           Peoria, IL 61601
14726567   OCHSNER HEALTH SYSTEM                    OCCUPATIONAL SERVICES                   735 WEST 5TH
           STREET          LAPLACE, LA 70068
14726569   OCMET, INC.           1700 NORTH HIGHLAND ROAD                     PITTSBURGH, PA 15241
14726573   OHIO TRANSPORT CORP                  5593 HAMILTON MIDDLETOWN RD                       MIDDLETOWN, OH 45044
14726574   OIL SKIMMERS INC               12800 YORK ROAD, SUITE G                 CLEVELAND, OH 44133
14726577   OLIVER COMBER JR                920 RUTH DR           AVONDALE, LA 70094
14726578   OLIVER H VAN HORN CO INC                  PO Box 733455            NEW ORLEANS, LA 70150
14726579   OLIVER J. AUGILLARD                224 UNION STREET              LAPLACE, LA 70068
14726580   OLIVER JOHNSON               2037 WAGNER             NEW ORLEANS, LA 70114
14726581   OLVIN MENDOZA                44212 BARNETT ST APT C                METAIRIE, LA 70008
14726582   OMAR A. RODRIGUEZ                 121 KATHY DRIVE              LAPLACE, LA 70068
14726583   OMEGA ENGINEERING INC                   ONE OMEGA DRIVE                 BOX 4047           STAMFORD, CT 06907
14726584   OMNI SOURCE CORPORATION                     #774408         4408 SOLUTIONS CENTER                  Chicago, IL
           70677−4004
14726586   ONDREA JONES              5145 OAK BAYOU AVE                 MARRERO, LA 70072
14726587   ONE STOP STEEL CORPORATION                     1390 KINGSLAND AVENUE                   St. Louis, MO 63133
14726588   ONEAL MANUFACTURING SERVICES                        9990 E 56TH STREET              INDIANAPOLIS, IN 46236
14726589   ONEAL STEEL AMBRIDGE                   841 NORTH MICHIGAN ROAD                   SHELBYVILLE, IN 46176
14726590   ONEAL STEEL INC.              4530 MESSER − AIRPORT HWY.                   BIRMINGHAM, AL 35222
14726591   ONEIL OUBRE             158 KATHY DR             LAPLACE, LA 70068
14726592   ONEL J. MALBROUGH JR.                 1894 SECOND STREET                LUTCHER, LA 70071
14726593   OPTA MINERALS ELYRIA                  955 TAYLOR STREET                ELYRIA, OH 44035
14726595   ORACLE CORP              500 ORACLE PARKWAY                 MS 659804           REDWOOD SHORES, CA 94065
14726596   ORIENT MACHINING AND WELDING CORP                          14501 SOUTH WOOD STREET                   HARVEY, IL
           60426
14726597   ORLANDO SANDERS                 610 RAILROAD             RESERVE, LA 70084
14726598   ORMEL H. WILLIAMS                417 SUGAR PINE STREET APT. A                 LAPLACE, LA 70068
14726599   ORNELL E MCPHERSON                  3805 BIRCHFIELD              HARVEY, LA 70058
14726601   OSAHON BOYD               8230 APPLE ST           NEW ORLEANS, LA 70118
14726602   OSCAR BEASLEY               216 BROADWAY DR                GRETNA, LA 70053
14726603   OSCAR DUPRE, JR              313 COLEMAN PLACE                KENNER, LA 70062
14726604   OSCAR GALLARDO                14706 CR 722           SINTON, TX 78387
14726605   OSCAR GARCIA − SIFUENTES                  609 AVENUE A              MARRERO, LA 70072
14726606   OSCAR LINDSEY              HIGHWAY 996 BOX 176                 NEW ORLEANS, LA 70131
14726607   OSCAR VELASQUEZ                 31 SHEARWATER DR                LAPLACE, LA 70068
14726608   OSCARR ORLANDO                 629 ST JOSEPH LANE              HARVEY, LA 70058
14726609   OTIS KENNER JR             1114 E HARDING ST              DESTREHAN, LA 70047
14726611   OVA DOMINO              1643 MARINE STREET               MARRERO, LA 70072
                    Case 19-12153-KBO                Doc 602-1          Filed 07/29/20          Page 49 of 70
14726614   OVERHEAD DOOR CO                  5730 E ADMIRAL PLC               TULSA, OK 74115
14726613   OVERHEAD DOOR CO                  7136 BROADWAY               MERRILLVILLE,, IN 46410
14726612   OVERHEAD DOOR CO                  OF NEW ORLEANS                5451 MOUNES STREET              HARAHAN, LA
           70123
14847960   OVERHEAD DOOR COMPANY OF TULSA, INC.                           PO BOX 580997           TULSA, OK 74158
14726615   OVERHEAD MATERIAL HANDLING                        25 W NORTH AVE UNIT D                VILLA PARK, IL 60181
14726616   OXYLANCE CORPORATION                     2501 27TH STREET NORTH                BIRMINGHAM, AL 35234
14726617   OZARK MOUNTAIN STEEL INC.                     715 N. & WESTGATE              SPRINGFIELD, MO 65803
14726568   Ockerman, Blaine D           652 Pine Street        Norco, LA 70079
14726570   Office of the United States Trustee DE          Linda J Casey         844 King St Ste 2207       Lockbox
           35        Wilmington, DE 19801
14726572   Official Committee of Unsecured Creditors            Cole Schotz PC         G David Dean, Patrick J
           Reilley,       Katherine M Devanney            500 Delaware Avenue, Suite 1410           Wilmington, DE 19801
14726571   Official Committee of Unsecured Creditors            Kelley Drye & Warren LLP           Jason R Adams, Lauren S
           Schlussel       101 Park Avenue            New York, NY 10178
14726575   Oklahoma Secretary of State           421 N.W. 13th, Suite 210         Oklahoma City, OK 73103
14726576   Oliphant, Raymond           318 Ormond Meadows Apt A              Destrehan, LA 70047
14726585   Omnisource LLC           7575 W. Jefferson Blvd           Fort Wayne, IN 46804
14726594   Oracle America, Inc.          Buchalter PC         Shawn M Christianson         55 Second Street, 17th Floor      San
           Francisco, CA 94105−3493
14726600   Ortiz, Juan Ramon          924 Ronson Dr          Kenner, LA 70065
14726610   Oubre, Elton J       PO Box 30            Lutcher, LA 70071
14726618   P&A GROUP            17 COURT STREET, SUITE 500                  Buffalo, NY 14202
14726620   P&S TRANSPORTATION INC                    1810 AVENUE C            ENSLEY, AL 35218
14726619   P&S Transportation           Attn Jake Langley        PO Box 2487           Birmingham, AL 35201
14726622   P&S Transportation, LLC            Charley M. Drummond            400 Century Park South, Suite 224       Birmingham,
           AL 35226
14726621   P&S Transportation, LLC            P&S Transportation          Attn Jake Langley        PO Box 2487        Birmingham,
           AL 35201
14726623   P.C. Campana, Inc.          6155 Park Square Dr., Ste #1         Lorain, OH 44053
14726624   PABLE MEZA RAMIREZ                  304 MARMANDIE AVE                 RIVER RIDGE, LA 70123
14726625   PABLO MEZA RAMIREA                   304 MARMANDIE AVE                 RIVER RIDGE, LA 70123
14726626   PABLO MEZA RAMIREZ                   304 MARMANDIE AVE                RIVER RIDGE, LA 70123
14726627   PABLO ROMERO                3008 HERO DR            GRETNA, LA 70053
14726631   PAC STAINLESS LTD                7115 REVENUE DRIVE               BATON ROUGE, LA 70809
14726634   PAC−MAN AUTO CRUSHERS INC                      5030 HWY 84 WEST              Vidalia, LA 71373
14726632   PACIFIC FOUNDRY COMPANY                      Attn Director or Officer       136 DURHAM AVENUE               NEW
           JERSEY, NJ 08840
14726633   PACIFIC STEEL & RECYCLING                    1900 20TH STREET N.            NAMPA, ID 83653
14726637   PALA−INTERSTATE LLC                   16347 OLD HAMMOND HIGHWAY                     BATON ROUGE, LA 70895
14726636   PALADIN FREIGHT SOLUTIONS                     PO BOX 241268            MEMPHIS, TN 38124−1268
14726639   PANNIER CORPORATION                    207 SANDUSKY STREET                PITTSBURGH, PA 15212
14726641   PARKER WILKINS                932 CHRISTANA PLACE                GRETNA, LA 70056
14726645   PARTEK LABORATORIES, INC                    225 SOUTH HOLLYWOOD ROAD                     HOUMA, LA 70360
14726646   PARTS YOU PULL               56223 HIGHWAY 51              Amite, LA 70422
14726647   PASCAL ROMANO                 701 DOLHONDE STREET                 GRETNA, LA 70053
14726648   PASKO PIACUN              4424 LAKE VILLA DR               METAIRIE, LA 70002
14726650   PATRICIA RUFFIN               513 MEYERS BLVD              MARRERO, LA 70072
14726651   PATRICK FRAZIER JR                3128 BIG SHANTY TRL               MARIETTE, GA 30066
14726652   PATRICK HAYDEL                 122 SOUTH APPLE ST              GARYVILLE, LA 70051
14726653   PATRICK KENNETH SCHMIDT                     2528 OKLAHOMA DRIVE                 MARRERO, LA 70072
14726654   PATRICK M BONVILLION                   108 E STREET APT A             BELLE CHASSE, LA 70037
14726655   PATRICK R. LAMBERT                 630 SPRUCE STREET              NORCO, LA 70079
14726656   PATRICK SELLERS                3270 W AIRLINE HWY               RESERVE, LA 70084
14726657   PATRICK WEST              518 BELLINA LN             MARRERO, LA 70072
14726658   PATRICK WILLIAMS                 1107 PAUL FREDRICK              LULING, LA 70070
14726659   PAUL A BONNET JR                405 OAK LAWN DRIVE                METAIRIE, LA 70005
14726660   PAUL A. HOWARD                9248 ESTER STREET              CONVENT, LA 70723
14726661   PAUL BELLOW              12471 DECK BLVD               GEISMAR, LA 70734
14726662   PAUL BORDELON                4520 BAYOU DES FAMILIES                  MARRERO, LA 70072
14726663   PAUL C. MCCORD                335 MIDWAY DRIVE               RIVER RIDGE, LA 70123
14726664   PAUL COSMA             916 SHORT STREET               NEW ORLEANS, LA 70118
14726665   PAUL DENNIS DUPONT                  933 E LEXINGTON AVE                TERRYTOWN, LA 70056
14726666   PAUL E LANDRY JR                535 GIACOMO ST             NORCO, LA 70079
14726667   PAUL J. WHIPPLE              4923 AUGUST LN.             LAFITTE, LA 70067
14726668   PAUL LOTT           311 ST ANDREWS BLVD                  LAPLACE, LA 70068
14726669   PAUL MAYHO              2894 SOUTH BANK ST                VACHERIE, LA 70090
14726670   PAUL MAYHO              P.O. BOX 855           VACHERIE, LA 70090
14726671   PAUL STEWARD               343 CAROLYN DR               DESTREHAN, LA 70047
14726674   PAUL TRANSPORTATION, INC.                    15202 E. Admiral Place         Tulsa, OK 74113
14726675   PAUL VICTOR            2429 COURSEAULT                LUTCHER, LA 70071
14726676   PAUL WEMPREN                608 E AIRLINE HWY              P.O. BOX 1248          GRAMERCY, LA 70052
14726677   PAULA BILICH             224 PI ST          BELLE CHASSE, LA 70037
14726678   PAULETTE GIRDLER                 1113 MADEWOOD RD                LAPLACE, LA 70068
14726679   PC CAMPANA INC                LANCE PIPE DIVISION              1374 EAST 28TH DRIVE             LORAIN, OH
           44055
14726680   PC CONNECTION SALES CORPORATION                         d/b/a CONNECTION             730 MILFORD
           ROAD          Merrimack, NH 03054−4631
                    Case 19-12153-KBO                Doc 602-1          Filed 07/29/20          Page 50 of 70
14726681   PDM STEEL SERVICE CENTER − SPARKS                       1250 KLEPPE LANE − RAIL SPUR #720                SPARKS, NV
           89431
14726682   PDM STEEL SERVICE CENTER − STOCKTON                         3535 E. MYRTLE STREET             Stockton, CA
           95285
14912440   PDM Steel Service Centers, Inc.          350 South Grand Avenue          Suite 5100      Los Angeles, CA
           90071
14726683   PEAK RYZEX INC              10330 OLD COLUMBIA ROAD                  COLUMBIA, MD 21046
14726684   PEDAL VALVES INC               13625 RIVER ROAD              LULING, LA 70070
14726685   PEDRO BELTRAN RODRIGUEZ                    6508 ASHER STREET              METAIRIE, LA 70003
14726686   PEDRO LUIS GONZALEZ                  2719 HWY 87           CRYSTAL BEACH, TX 77650
14726687   PEIFFER WOLF CARR & KANE, APLC                     Brandon M. Wise         818 Lafayette Ave., Floor 2       St. Louis,
           MO 63104
14726688   PELICHEM INDUSTRIAL CLEANING SERVIC                         284 AIRPORT RD          RESERVE, LA 70087
14726690   PENSION BENEFIT GUARANTY CORP                       DEPARTMENT 77430              PO Box 77000         DETROIT, MI
           48277−0430
14726692   PEOPLES GAS           PO Box 2968            Milwaukee, WI 53201−2968
14726694   PEORIA BARGE TERMINAL                   1925 S DARST STREET             PEORIA, IL 61607
14726695   PERCY BURNS, JR.             2492 PAIGE JENNETTE               HARVEY, LA 70058
14726696   PERCY WARREN               200 EAST 12TH STREET               RESERVE, LA 70084
14726703   PERRY CEASER             3042 ESSEX ST.            LA PLACE, LA 70068
14726704   PERRY DUGAS             289 FIR STREET             LA PLACE, LA 70068
14726705   PERRY HENDERSON                 1708 PAILET APT F            HARVEY, LA 70058
14726706   PERRY MORGAN               7509 4TH STREET             MARRERO, LA 70072
14726707   PERSHING TONEY               181 EAST 30TH ST             RESERVE, LA 70084
14726709   PETER ABBATE             117 N CHURCH ST              GARYVILLE, LA 70051
14726710   PETER E. JOHNSON              612 CUMBERLAND STREET                  RIVER RIDGE, LA 70123
14726711   PETER J MITCHELL              P.O. BOX 103           ST. JAMES, LA 70086
14726712   PETER NGUYEN              1341 KING HENRY CT               MARRERO, LA 70072
14726713   PETER RILEY           6737 MATHER DR               MARRERO, LA 70072
14726715   PEYTON A. FABRE              209 GREGORY DRIVE                LULING, LA 70070
14726717   PGT TRUCKING, INC               1 PGT WAY            MONACA, PA 15061
14726716   PGT Trucking Inc.         Coface North America Insurance Company             650 College Road East, Suite
           2005       Princeton, NJ 08540
14726720   PHILIP E TEMPLET             908 HANCOCK ST               GRETNA, LA 70053
14726721   PHILIP J MARKEY             310 EAST 13TH ST             EDGARD, LA 70049
14726722   PHILIP J. BETZ         168 CAROLYN DRIVE                 DESTREHAN, LA 70047
14726723   PHILIP J. TROXCLAIR              10133 N KELLY LN             WAGGAMAN, LA 70094
14726724   PHILIP M. PAWLICKI              4834 CARONDELET STREET                 NEW ORLEANS, LA 70115
14726725   PHILIP MITCHELL, JR.              4229 LAC COUTURE APT B               HARVEY, LA 70058
14726726   PHILIP TROXCLAIR / PETTY CASH                   4390 PETERS ROAD             HARVEY, LA 70058
14726727   PHILLIP J BRENCKLE               414 MEYERS BLVD              MARRERO, LA 70072
14726728   PHILLIP J. ODDO           02203 SILVER FALLS DRIVE                 KINGWOOD, TX 77339
14726729   PHILLIP JOSEPH BRENCKLE JR                  414 MEYERS BLVD              MARRERO, LA 70072
14726730   PHILLIP LECOMPTE               3108 KENTA ST            MARRERO, LA 70072
14726731   PHILLIP M. ELLIS            508 LIL HOPE STREET              GARYVILLE, LA 70051
14726732   PHILLIP VICKNAIR JR               29255 CRAIG LANE             HAMMOND, LA 70403
14726733   PHONG HOANG NGO                 7278 PARK ST            WESTMINISTER, CA 92683
14726734   PHU DO         2141 BRIGHTON PL               HARVEY, LA 70058
14726735   PI&I MOTOR EXPRESS                908 BROADWAY               MASURY, OH 44438
14726736   PI&I Motor Express, Inc          PO Box 685          Sharon, PA 16146
14726737   PICO CHEMICAL CORP                 400 EAST 16TH STREET              CHICAGO HEIGHTS, IL 60411
14726738   PIERRE A. DUFRENE               22245 MOSS STREET              PONTCHATOULA, LA 70454
14726740   PINNACLE POLYMERS                  PO DRAWER E             GARYVILLE, LA 70051
14726741   PIPE WORKS          2327 HICKORY AVE                 HARAHAN, LA 70063
14726742   PIPS IRON WORKS, INC               900 EBENEZER ROAD               KNOXVILLE, TN 37923
14726744   PITNEY BOWES GLOBAL FINANCIAL                       SERVICES, LLC          PO Box 371887          PITTSBURGH, PA
           15250−7887
14726747   PLS LOGISTICS SERVICES                 3120 UNIONVILLE ROAD               CRANBERRY TWP, PA 16066
14726749   PLUNKETT ENERGY AND INDUSTRIAL                        SERVICE COMPANIES, LLC              9723 HWY
           62−82       WOLFFORTH, TX 79382
14726751   PME BABBITT BEARINGS                  518 W CRESCENTVILLE RD                CINCINNATI, OH 45246
14726752   PME of Ohio, Inc.        Jason V Stitt        Keating Muething Klekamp PLL           1 East Fourth St., Ste.
           1400       Cincinnati, OH 45202
14726753   PME of Ohio, Inc.        Michelle McCord            518 W. Crescentville Rd.       Cincinnati, OH 45246
14726754   POINT EIGHT POWER                1510 ENGINEERS RD              BELLE CHASSE, LA 70037
14726756   PONT. METALS & SALVAGE LLC                    attn Ca        700 SOUTH PETERS ST. 315,            NEW ORLEANS, LA
           70130
14726757   PONTCHARTRAIN LEVEE DISTRICT                      P. O. BOX 426         LUTCHER, LA 70071
14726758   PONTCHARTRAIN MATERIAL CO.                     P O BOX 8005           NEW ORLEANS, LA 70182
14726762   POSITIVE RESULTS INC                5637 GALERIA DRIVE 103              BATON ROUGE, LA 70810
14726764   POT−O−GOLD             P. O. BOX 1627           HAMMOND, LA 70404
14726768   PRAXAIR          261 HWY 3142             HAHNVILLE, LA 70057
14726769   PRECISION METALS INC                 100 SKYLANE ROAD               ST SIMONS ISLAND, GA 31522
14726770   PREMIER FABRICATION, LLC                  303 COUNTY HWY 8              CONGERVILLE, IL 61729
14726771   PREMIER LOGISTICS               4937 S 45TH W AVE             TULSA, OK 74107
14726773   PRESTON ALLEN FRANK                   49 EUGENIE COURT             NEW ORLEANS, LA 70131
14726774   PRESTON J VOLPI             3005 MT BLANC DR               MARRERO, LA 70072
14726775   PRESTON L. UPTON              116 COMEAUX COURT                 LAPLACE, LA 70068
                    Case 19-12153-KBO                Doc 602-1         Filed 07/29/20          Page 51 of 70
14726776   PREVENTIVE MAINT.CONSULTANTS                        1041 BERT ST            LA PLACE, LA 70068
14726778   PRICE STEEL LTD               13500 156 STREET            Edmonton, AB T5V 1L3 Canada
14726780   PRIMETALS TECHNOLOGIES MEXICO                        S DE RL DE CV              CARRETERA A MIGUEL ALEMAN
           KM26          APODACA, NL 66637 Mexico
14726781   PRIMETALS TECHNOLOGIES USA LLC                        MORGAN             50 PRESCOTT STREET               WORCESTER,
           MA 01605−2665
14726782   PRINCETON TMX                110 WEST BERRY, SUITE 1500                 Fort Wayne, IN 46802
14726783   PROCESS BARRON                 2770 WELBORN ST.              PELHAM, AL 35124
14726787   PROCESS TECHNOLOGY INTL                    4950 S. ROYAL ATLANTA DR SUITE A                      TUCKER, GA
           30084−6608
14726788   PROFESSIONAL PATIO                 213 GREFER LANE               HARVEY, LA 70058
14726790   PROFORMANCE ENTERPRISE                     1605 HWY 190 DO NOT USE                  HAMMOND, LA 70401
14726791   PROLER SOUTHWEST INC.                  Linh Nguyen           P.O. BOX 53028            HOUSTON, TX 77052
14726792   PROTERA TECHNOLOGIES, INC.                    1 WESTBROOK CORPORATE CE, SUITE 560                        WESTCHESTER,
           IL 60154
14726793   PROTRADE STEEL COMPANY, LTD                       Attn Director or Officer         5700 DARROW RD, SUITE
           114        HUDSON, OH 44236
14726795   PSC         710 South First St        Rockwood, TN 37202
14726798   PUBLIC SERVICE COMPANY OF OK                      212 E 6th St          Tulsa, OK 74119
14726797   PUBLIC SERVICE COMPANY OF OK                      PO BOX 371496             Pittsburg, PA 15250−7496
14726796   PUBLIC SERVICE COMPANY OF OK                      PO Box 371496            Pittsburg, PA 15250
14726799   PULL A PART             Rebecca Kim          4473 TILLY MILL ROAD                 ATLANTA, GA 30360
14726800   PULLENS AUTO SALVAGE/RECYCLING                          47 PULLENS RD              CARRIERE MS, MS 39426
14726801   PULSE TECHNOLOGY                  312 ROBERTS ROAD                CHESTERTON, IN 46304
14726802   PUROCLEAN              1718 ENGINEERS RD STE B                 BELLE CHASSE, LA 70037
14726628   Pac Man Auto Crushers, Inc           Travis Warren Brown, President/Owner              PO Box 917        Ferriday, LA
           71334
14726629   Pac Man Auto Crushers, Inc.           Pac Man Auto Crushers, Inc           Travis Warren Brown,
           President/Owner          PO Box 917          Ferriday, LA 71334
14726630   Pac Man Auto Crushers, Inc.           Travis Brown          PO Box 1536           Ferriday, LA 71334
14726635   Padilla, Rafael A        1500 Lorene Drive          #115         Harvey, LA 70058
14726638   Palmer, Derwin M           1404 Van Arpel Dr          LaPlace, LA 70068
14726640   Parker Scrap Metal          68 Parker Town Rd           McHenry, MS 39561
14726642   Parker, Robert D         40125 Rhonda Avenue             Prairieville, LA 70769
14726643   Parquet, Hope Marie           P O box 5048         LaPlace, LA 70069
14726644   Parquet, Lloyd         602 Giacomo Street Apt.9           Norco, LA 70079
14726649   Passman, Eric Steven           20152 Hwy 1062           Loranger, LA 70446
14853975   Patricia A. Tauchert         Pluymert, MacDonald, Hargrove & Lee, Ltd.              2300 Barrington Road, Suite
           220        Hoffman Estates, IL 60169
14848152   Paul L Lester        18580 Markwood Drive,             Citronelle, AL 36522
14726673   Paul Tanner         Dianne Lorraine Hill, Opposing Counsel             1401 Hudson Lane, Suite 137         Monroe, LA
           71201
14726672   Paul Tanner         PO Box 335          Gonzales, LA 70707
14726689   Pension Benefit Guarantee Corp           Office of the General Counsel           1200 K Street NW Suite
           340        Washington, DC 20005−4026
14726691   Pension Benefit Guaranty Corporation           C Wayne Owen Jr, Simon J Torres              1200 K Street,
           N.W.         Office of the General Counsel          Washington, DC 20005−4026
14726693   Peoples Gas         702 North Franklin St         Tampa, FL 33602
14726697   Perez, Nestor Eduardo           2038 Colonial Dr         Laplace, LA 70068
14726698   Perez−Barrientos, Ruben D           2100 Belmont Place           Metairie, LA 70001
14726699   Perez−Perdomo, Ruben D             2100 Belmont Pl          Metairie, LA 70001
14726700   Perrilloux, Curtis L        177 Acosta Dr         Reserve, LA 70084
14726701   Perrilloux, Tramaine Michael          178 Chad B Baker St            Reserve, LA 70084
14726702   Perrin, Darrell M         22098 Fletcher Road          Ponchatoula, LA 70454
14726708   Personnel Consulting Group, L.L.C.           110 Veterans Blvd., Suite 535           Metairie, LA 70005
14726714   Peterson, McKinley           10408 Kelli Dr.        St. Amant, LA 70774
14726718   Phan, Hong Thanh           102 Dogwood dr           Kenner, LA 70065
14726719   Phil Raygorodetsky          One Sound Shore Drive            Ste 200        Greenwich, CT 06830
14726739   Pierre, Ashton R         Po Box 1871         Laplace, LA 70069
14726743   Pitney Bowes         4350 Brownsboro Rd # 137             Louisville, KY 40207
14726745   Pitney Bowes Purchase Power            PO Box 371874            Pittsburgh, PA 15250−7874
14726746   Pittman, Carl Rene         4634 Belle Drive         Apt A          Metairie, LA 70006
14909134   Pittsburgh Logistics Systems, Inc         3120 Unionville Road,Bldg 110, Ste 100             Attn: Legal
           Department         Cranberry Township, PA 16066
14726748   Plummer, Tammy Rana              610 E Michigan St          Hammond, LA 70401
14726750   Plunkett Energy and Industrial Service         Companies LLC             PO Box 910          Wolfforth, TX 79382
14726755   Pomares, Jimmy B           21367 Perrin Ferry Road           Springfield, LA 70462
14726759   Port of South Louisiana          Breazeale Sachse & Wilson LLP             Alan H. Goodman & Richard G.
           Passler       909 Poydras Street, Suite 1500          New Orleans, LA 70112
14726760   Porter, Kinley        713 Medford          Laplace, LA 70068
14726761   Porter, Markese Jerell         713 Medford Dr.          Laplace, LA 70068
14726763   Postlethwaite & Netterville         8550 United Plaza Blvd, Suite 1001            Baton Rouge, LA 70809
14726765   Potter, Gregory         142 Matt Edmond Rd           Wartburg, TN 37887
14726766   Potter, Lendal K         147 Raines Rd         Wartburg, TN 37887
14726767   Prater, Joseph       113 Cottage Grove           Laplace, LA 70068
14908798   Premier Logistics         4937 S. 45th W. Ave.          Tulsa, OH 74107
14857070   Premier Logistics, LLC           The Goodin Law Firm            201 N. Broadway, Suite 111          Moore, OK
           73160
                    Case 19-12153-KBO                Doc 602-1         Filed 07/29/20          Page 52 of 70
14726772   Presswood, Brandon Lee            335 Fairchild st      Harriman, TN 37748
14726777   Price Meese Shulman DArminio, P.C.             Traxys North America LLC        Ken Jacobi        299 Park Avenue,
           38th Floor       New York, NY 10171
14726779   Primeaux, John R         13116 Dale Dr.          Ponchatoula, LA 70454
14726794   ProTrade Steel Company, LTD             Coface North America Insurance Company          650 College Road East, Suite
           2005        Princeton, NJ 08540
14726786   Process Equipment, Inc          PO Box 1607          Pelham, AZ 35124
14726784   Process Equipment, Inc          c/o Anthony Bishop         2770 Welborn Street      Pelham, AL 35124
14726785   Process Equipment, Inc          c/o Anthony Bishop         PO Box 1607        Pelham, AL 35124
14726789   Profit, Eddie       16094 Derby Ave           Baton Rouge, LA 70816
14726803   QUAD ENGINEERING INC                  90 SHEPPARD AVE. EAST, SUITE 700              TORONTO, ON M2N 3A1
           Canada
14726804   QUALITY BOLT AND SCREW                    9454 S. CHOCTAW DRIVE             BATON ROUGE, LA 70815
14726806   QUALITY INDUSTRIAL CONST, LLC                      30336 HIGHWAY 3125          Paulina, LA 70763
14726807   QUALITY MACHINE MANUFACTURING                          32838 LA 642 N.       PAULINA, LA 70763
14726808   QUALITY MACHINE WORKS                     3451 HWY. 3125          PAULINA, LA 70763
14726809   QUAN HONG HUYNH                  1913 N VILLAGE GREEN              HARVEY, LA 70058
14726810   QUANG NGUYEN                2308 NORTH HARBER DR                HARVEY, LA 70058
14726811   QUANTUM−PM LLC                 642 TIMBERLAKE DRIVE                CHAPIN, SC 29036
14726812   QUENTIN O. DURIO               725 BEINVILLE STREET              LAPLACE, LA 70068
14726813   QUICK RECOVERY AUTO SALVAGE                        511 ENGINEERS RD           BELLE CHASSE, LA 70037
14726815   QUIN D. BREWER              236 GRAND BAYOU ROAD                  DES ALLEMANDS, LA 70030
14726816   QUOC DUC LE             2006 CLAIRE AVE LOT 4               GRETNA, LA 70053
14726805   Quality Cast Industrial Products         PO Box 1115         Hermitage, PA 16148
14726814   Quigley, Dale Christopher          26015 Oak Alley Drive         Holden, LA 70744
14726817   R AND D ENTERPRISES OF GULF REGION                       1400 1ST AVE        HARVEY, LA 70058
14726818   R C RATLIFF           507 JUNG BLVD              MARRERO, LA 70072
14726819   R G STEEL          551 ROUTE 551             PULASKI, PA 16143
14726820   R&R EXPRESS, INC              100 COMMERCE DRIVE                RIDC PARK WEST           PITTSBURGH, PA
           15275
14726821   RACHEL POWELL               1800 LAUDERDALE DR                NEW ORLEANS, LA 70114
14726822   RACK BUILDERS INC.                1701 NORTH 16TH STREET              QUINCY, IL 62301
14726823   RAD COM SYSTEMS CORP                   2931 PORTLAND DRIVE              OAKVILLE, ON L6H 5S4 Canada
14726824   RADIAMETRICS TECHNOLOGIES                      1313 G STREET          LORAIN, OH 44052
14726825   RADONDO R JONES                1570 KNOTTINGHAM DR                LITTLE ELM, TX 75068
14726826   RAFAEL CORDOVES                 152 W FIRST STREET             RESERVE, LA 70084
14726827   RAFAEL RODRIGUEZ                  101 CARMEN DR            AVONDALE, LA 70094
14726828   RAIL SCALE INC             111 NATURE WALK PARKWAY SUITE 105                     ST AUGUSTINE, FL 32092
14726829   RAINBOW CHEVROLET                   2020 WEST AIRLINE HIGHWAY                LAPLACE, LA 70068
14726831   RALAEF CORDOVES                 152 W FIRST STREET             RESERVE, LA 70084
14726832   RALPH PERRY             2845 MEMORIAL PARK DR                  NEW ORLEANS, LA 70114
14726833   RALPH SCHEXNAYDER                   405 OAK AVE           HARAHAN, LA 70123
14726834   RALPH SHELBY JR               217 AVONDALE GARDEN RD                  AVONDALE, LA 70094
14726835   RAMELLI WASTE               901 INDUSTRY ROAD               KENNER, LA 70065
14726838   RAMON ENRIQUE TEJADA                    113 A CEDAR ST           BELLE CHASSE, LA 70038
14726839   RAMON M. JACKSON                 105 FAVORITE LANE              EDGARD, LA 70049
14726840   RAMON M. JACKSON                 105 FAVORITE LANE              VACHERIE, LA 70049
14726841   RAMON MCDONALD                   1608 NEWTON ST             GRETNA, LA 70053
14726842   RANARD BROWN                58 LAKE POWELL CT               harvey, LA 70058
14726844   RANDAL LUTZ              2221 TIMBERS DR              HARVEY, LA 70058
14726845   RANDALL FRANK                5104 OAK BAYOU AVE               MARRERO, LA 70072
14726846   RANDALL J FREEMAN                  338 HISTORIC WEST             GARYVILLE, LA 70051
14726847   RANDALL NOVA               1909 CAMBRIDGE               LAPLACE, LA 70068
14726848   RANDALL STUART KINCHEN                     24925 VERNON KNICHEN RD               SPRINGFIELD, LA 70462
14726849   RANDELL THOMAS                 248 REDWOOD ST              LA PLACE, LA 70068
14726850   RANDOLPH DENNIS                 248 CHAD B BAKER             RESERVE, LA 70084
14726851   RANDOLPH JONES                131 EAST 13TH ST            RESERVE, LA 70084
14726852   RANDOLPH MARTIN                  2009 YORKTOWNE DR               LAPLACE, LA 70068
14726853   RANDOLPH RUSSELL                  3157 REV SAMUEL JONES              PAULINA, LA 70763
14726854   RANDOLPH SIMON                2300 LAPLACO BLVD APT 3A                HARVEY, LA 70058
14726855   RANDY AGEE             829 HONEYSUCKLE DR                  GRETNA, LA 70056
14726856   RANDY ALLEN              1853 DOGWOOD DR                HARVEY, LA 70058
14726857   RANDY BELLOW               208 HOLLYWOOD PARK                  MONTZ, LA 70068
14726858   RANDY CAUSIN              3805 LAKE HURON DRIVE                 HARVEY, LA 70058
14726859   RANDY KEATING               106 MARY STREET               NORCO, LA 70079
14726860   RANDY MCCLUNG                 3519 ST JOSEPH ST            PAULINA, LA 70763
14726861   RANDY MILLER              12430 TAYLORWOOD LN                  HOUSTON, TX 77070
14726862   RANDY SYLVAN               299 ELM ST            LAPLACE, LA 70068
14726863   RANDY TRAHAN               206 HOLLYWOOD PARK                  MONTZ, LA 70068
14726864   RANELDO K. EVANS                371 EAST 22ND STREET              RESERVE, LA 70084
14726865   RASHON WEATHERSTRAND                      114 CAZENAVE ST            PORT SULPHUR, LA 70083
14726866   RASMUSSEN EQUIPMENT                    2220 ENGINEERS ROAD              BELLE CHASSE, LA 70037
14726867   RAY DANTZLER              10108 ED BROWN RD                TICKFAW, LA 70466
14726868   RAY J POCHE            214 HIGHLAND CREST DR                 COVINGTON, LA 70435
14726869   RAY KLEIN, INC.            D/B/A PROFESSIONAL CREDIT SERVICE                   PO Box 7548         Springfield, OR
           97477
14726870   RAY ROUSSEL             148 EAST 1ST ST.             RESERVE, LA 70084
14726871   RAY TROSCLAIR              127 HELTZ ST             GARYVILLE, LA 70051
                   Case 19-12153-KBO               Doc 602-1         Filed 07/29/20        Page 53 of 70
14726873   RAYANNA M. TEMPLE                2408 S SUGARRIDGE RD              LAPLACE, LA 70068
14726874   RAYDELL SCOTT              160 MARIGOLD ST              MOUNT AIRY, LA 70076
14726875   RAYFIELD JOHNS             528 BETSY ROSS CT              LAPLACE, LA 70068
14726876   RAYMOND C. WASHINGTON                    125 EAST 9TH STREET            EDGARD, LA 70049
14726877   RAYMOND COWPERTHWAITE                      7201 WESTBANK EXPWY               MARRERO, LA 70072
14726878   RAYMOND ETIENNE                107 WARWICK ST             LA PLACE, LA 70068
14726879   RAYMOND MORAN                 305 WESTWEGO AVENUE                 BRIDGE CITY, LA 70094
14726882   RAYMONTE C. DANTZLER                  10108 ED BROWN ROAD               HAMMOND, LA 70401
14726883   RAYON CRAFT            3837 DEERUN LANE                HARVEY, LA 70058
14726884   RE STEEL SUPPLY CO.              2000 Eddystone Industrial Park       Eddystone, PA 19022
14726920   RE−STEEL DISTRIBUTION LTD                  2000 EDDYSTONE INDUSTRIAL PARK                 Eddystone, PA
           19022
14726885   REBEKKAH MARIE ABREO                   4061 S WOODBINE ST            HARVEY, LA 70058
14726886   REBEKKAN MARIE ABREO                   4061 S WOODBINE ST            HARVEY, LA 70058
14726888   RED D ARC         18180 SWAMP ROAD                 PRAIRIEVILLE, LA 70769
14726889   RED WING STORE − BATON ROUGE                     8729 SIEGEN LANE           BATON ROUGE, LA 70810−1945
14726890   REDWICK CARRINGTON                  844 E. LAWSON STREET             DESTREHAN, LA 70047
14726891   REED TRANSPORT SERVICES, INC.                   615 S. WARE BLVD           Tampa, FL 33619
14726893   REFRACTORIES INC               PO Box 87267          HOUSTON, TX 77287
14726896   REGINALD D. HARALSON                 21049 S BANK LANE             VACHERIE, LA 70090
14726897   REGINALD FERRYGOOD                  103 N W 13TH STREET            RESERVE, LA 70084
14726898   REGINALD PERRILLOUX                 106 NW 1ST ST           RESERVE, LA 70084
14726899   REGINALD PERRILLOUX JR                  706 CARNATION COURT              LAPLACE, LA 70068
14726900   REINALDO P APARICIO                6056 BECKER ST           MARRERO, LA 70072
14726901   RELADYNE RELIABILITY SERVICES, INC.                     DBA//CIRCOR RELIABILITY SERVICES               3713
           PROGRESS ST NE             Canton, OH 44705
14726903   RELIABLE FIRE EQUIPMENT COMPANY                       12845 SOUTH CICERO AVENUE              ALSIP, IL
           60658
14726904   RELIANCE STEEL GROUP                 350 South Grande Avenue         Los Angeles, CA 90071
14726905   RELIANT RECYCLING INC                 P. O. Box 909        305 Dickson Road − 7       HOUMA, LA 70361
14726906   RELYANT          5660 NEW NORTHSIDE DRIVE                   ATLANTA, GA 30328
14726907   REMOND FORBES               836 LACEY LANE             GRETNA, LA 70056
14726908   RENALDO ANDERSON                 113 1/2 DOVE STREET            LAPLACE, LA 70068
14726909   RENARD J. MARKEY               128 ZACHARY DRIVE              BOUTTE, LA 70039
14726910   RENDY AUSTIN            141 ADAM STREET                KILLONA, LA 70057
14726911   RENE MICHAEL HENRY                 2909 MONICA LANE             MARRERO, LA 70072
14726912   REPOLEN WHITE             1437 LINCOLN AVE               MARRERO, LA 70072
14726913   REPUBLIC SERVICES               808 L&A ROAD            METAIRIE, LA 70001
14726914   REPUBLIC SERVICES #264               73 W NOBLESTOWN ROAD                 Carnegie, PA 15106
14726915   REPUBLIC SERVICES #721               13701 SOUTH KOSTNER              Crestwood, IL 60445
14726916   RESCAR, INC.         39265 DOYLE DR               GONZALES, LA 70737−6353
14726917   RESCO PRODUCTS INC                ONE ROBINSON PLAZA, SUITE 300                6600 STEUBENVILLE
           PIKE        PITTSBURGH, PA 15205
14726918   RESERVE TELECOMMUNICATIONS                       105 RTC DRIVE         RESERVE, LA 70084
14726919   RESOURCE POWER GROUP                   1140 PETERS ROAD            HARVEY, LA 70058
14726922   REUEL GRIFFITH            2312 VICTORIA AVE              HARVEY, LA 70058
14726923   REUNING MCKIM, INC               PO Box 188          SAXONBURG, PA 16056−0188
14726924   REX M. HOWELL             549 MATTHEW STREET                LAFITTE, LA 70067
14726931   RFX, INC        57 Litlefield St        Avon, MA 02322
14726932   RFX, Inc.      57 Littlefield Street        Avon, MA 02322
14726934   RHI US LTD         9245 CALUMET AVE., SUITE 100                 MUNSTER, IN 46321
14726935   RHI US Ltd and Magnesita           Refractories Company        Ballard Spahr LLP       Matthew G Summers,
           Chantelle D McClamb           919 Market Street, 11th Floor       Wilmington, DE 19801
14726936   RHONDA HOGAN               PO Box 189          Paradis, LA 70080
14726937   RICCI J MACERA            4815 15TH STREET             MARRERO, LA 70072
14726938   RICCO H. WHEAT             50 SAWGRASS DRIVE               ST. ROSE, LA 70087
14726939   RICHARD A. LABAT              434 MAHOGANY STREET                 LAPLACE, LA 70068
14726940   RICHARD A. ROBINSON                1515 RASTON DRIVE             HAMMOND, LA 70403
14726941   RICHARD BOWSER               733 CAMELIA AVE.             LAPLACE, LA 70068
14726942   RICHARD COMBER               624 WILLOWBROOK DR                GRETNA, LA 70056
14726943   RICHARD DAVIS             1323 LUVERNE DRIVE               WYLIE, TX 75098
14726944   RICHARD DO           800 S KENNER AVE               WAGGAMAN, LA 70094
14726945   RICHARD FORET             105 OAK RIDGE DR              LA PLACE, LA 70068
14726946   RICHARD GOMEZ              436 AVENUE D             MARRERO, LA 70072
14726947   RICHARD GOUGE DBA                 RICKS TRUCK REPAIR              2495 OLD HARRIMAN HWY              OLIVER
           SPRING, TN 37840
14726948   RICHARD J. CAMBRE               194 EAST 9TH STREET             RESERVE, LA 70084
14726949   RICHARD KELLER              179 East 11th st lot B       Reserve, LA 70084
14726950   RICHARD MACKENZIE                 105 WARWICK ST             LAPLACE, LA 70068
14726951   RICHARD MARINO               1209 CARROLLWOOD AVE                 LAPLACE, LA 70068
14726952   RICHARD PENWRIGHT                 7518 MISTLETOE STREET              METAIRIE, LA 70003
14726953   RICHARD R. MARTIN               216 EAST 28TH STREET             RESERVE, LA 70084
14726954   RICHARD ROBIN             7 SOMBRERO LANE                SAINT ROSE, LA 70087
14726955   RICHARD T. SMITH             11232 RODDY ROAD #20               GONZALES, LA 70737
14726956   RICHARD TYLER             736 MOCKINGBIRD LANE                 ST. ROSE, LA 70087
14726957   RICHARD WATLER JR.               3616 LAKE TIMBERLANE               GRETNA, LA 70056
14726958   RICHARD WHITEFIELD                4464 PARK SHORE DR              MARRERO, LA 70072
14726959   RICHARD ZELLER              145 AUGUSTINE LANE               LAPLACE, LA 70068
                   Case 19-12153-KBO             Doc 602-1       Filed 07/29/20        Page 54 of 70
14726961   RICHER PAK       3512 ACADEMY DR               METAIRIE, LA 70003
14726962   RICHIE V. GEORGE         411 ORANGE LOOP              LAPLACE, LA 70068
14726964   RICK J. BLEAKLEY        29 RIDGEWOOD DRIVE                LAPLACE, LA 70068
14726965   RICKETTA LEE        243 BELLE TERRE BLVD. APT. 4               LAPLACE, LA 70068
14726966   RICKIE J DOUCET        6204 EVELINA ST             MARRERO, LA 70072
14726967   RICKY BAILEY        5424 FAITH DR            MARRERO, LA 70072
14726968   RICKY BROOKS         3524 HWY 44           PAULINA, LA 70763
14726969   RICKY CARL SOUTHALL             229 PI STREET          BELLE CHASSE, LA 70037
14726970   RICKY DIGGS JR.       3538 LA HWY 44             PAULINA, LA 70763
14726971   RICKY HAMPTON          710 COOK ST            GRETNA, LA 70053
14726972   RICKY JOSEPH TAMBURO              5116 AUGUST AVE            MARRERO, LA 70073
14726973   RICKY MADERE         PO BOX 2181            110 TONI DR         RESERVE, LA 70084
14726974   RICKY ROSS JR       2303 N ALBERT ST             LUTCHER, LA 70071
14726975   RICKY SUIRE       110 SOUTHWARK DR.                LAFAYETTE, LA 70508
14726976   RICKY TASSIN       437 BIRCH ST            LAPLACE, LA 70068
14726977   RICKY TROXLER         229 ALICE ST            AMA, LA 70031
14726978   RICO LUMAR        368 EAST 14TH STREET               RESERVE, LA 70084
14726979   RIGHT AWAY MAINTENANCE CO LLC                   DBA RAMCO LLC            2545 WEST PARK
           AVENUE       GRAY, LA 70359
14726980   RILEY DARNELL DAVIS            1852 BUCCOLA AVENUE                MARRERO, LA 70072
14726981   RIPS SAFETY TRAINING & CONSULT LLC                 19417 RIP ROAD          VACHERIE, LA 70090
14726982   RITCHARD J HERRING           4933 JENIC LANE            BARATARIA, LA 70036
14726983   RIVER BARGE WORKS, LLC              3021 HWY 190 WEST            PORT ALLEN, LA 70767
14726984   RIVER BIRCH INC        RIVER BIRCH LANDFILL                2000 SOUTH KENNER ROAD            AVONDALE,
           LA 70094
14726985   RIVER BIRCH LANDFILL            2000 SOUTH KENNER ROAD                AVONDALE, LA 70094
14726986   RIVER CONSTRUCTION CO.              202 WPA ROAD           BELLE CHASSE, LA 70037
14726987   RIVER PARISH CONTRACTORS INC                4007 West Airline Hwy.        RESERVE, LA 70084
14726988   RIVER PARISH CONTRACTORS INC                Shawn Becnel         4007 West Airline Hwy     PO Box
           2650      RESERVE, LA 70084−0545
14726989   RIVER PARISHES OIL CO           15731 AIRLINE HWY             NORCO, LA 70079
14726990   RIVER REGION CHAMBER              OF COMMERCE             390 BELLE TERRE BLVD.           LaPlace, LA
           70068
14726991   RIVER RENTAL TOOLS            109 DERRICK ROAD             BELLE CHASSE, LA 70037
14726992   RIVERBEND TRANSPORT              23460 NETWORK PLACE               CHICAGO, IL 60673−1234
14726993   RIVERLANDS TERMINIX             PO Box 369         LAPLACE, LA 70069−0369
14726995   RMI, INC.     P O BOX 549           PRAIRIEVILLE, LA 70769
14726997   ROANE CO PUBLIC UTILITY              123 POST OAK VALLEY RD             KINGSTON, TN 37763
14726999   ROANE CO PUBLIC UTILITY              123 Post Oak Valley Road       Rockwood, TN 37854
14726998   ROANE CO PUBLIC UTILITY              PO Box 837        Kingston, TN 37763
14727000   ROANE COUNTY NEWS              204 FRANKLIN STREET             KINGSTON, TN 37763
14727005   ROANE COUNTY TRUSTEE               WILMA J EBLEN            200 E RACE STREET, SUITE 4         KINGSTON,
           TN 37763
14727007   ROANE METALS GROUP, LLC               284 CARDIFF VALLEY ROAD               Rockwood, TN 37854
14727008   ROANE TRANSPORTATION SERVICES, LLC                   284 CARDIFF VALLEY ROAD            Rockwood, TN
           37854
14727010   ROBBY HYMEL         1340 ALLO AVE              MARRERO, LA 70072
14727011   ROBEERT MORTON JR            8875 HOUMA DR             LAPLACE, LA 70068
14727012   ROBERT A ROBICHAUX JR              727 AVENUE E           MARRERO, LA 70072
14727013   ROBERT AHLBORN           46 MASON STREET              GRETNA, LA 70053
14727014   ROBERT ARCHAMBAULT               145 STANDISH STREET              Duxbury, MA 02332
14727016   ROBERT BRADLEY           3712 WOODBRIAR ST               HARVEY, LA 70058
14727017   ROBERT BROWN          1118 L B LANDRY ST              NEW ORLEANS, LA 70114
14727018   ROBERT BROWN          172 JANET ST            SAINT ROSE, LA 70087
14727019   ROBERT BURKE         5141 OAK BAYOU AVE                MARRERO, LA 70072
14727020   ROBERT D MURRAY            116 G STREET           BELLE CHASSE, LA 70037
14727021   ROBERT E ABADIE III         514 BELLIANA LANE              MARRERO, LA 70072
14727022   ROBERT FERRYGOOD             102 NW 13TH STREET             RESERVE, LA 70084
14727023   ROBERT G. WEBB         221 DESTIN DRIVE              MARY ESTHER, FL 32569
14727024   ROBERT GILBERT JR          11 AZALEA COURT              LULING, LA 70070
14727025   ROBERT GILMORE          1829 HARVARD AVE               TERRYTOWN, LA 70056
14727026   ROBERT GRIFFITH         228 PINE ST           PO BOX 152         BOUTTE, LA 70093
14727027   ROBERT GUCCIONE           499 LAROUISSINI             WESTWEGO, LA 70094
14727028   ROBERT HAMILTON            117 COOKIE LANE             LAKE CHARLES, LA 70615
14727029   ROBERT HILL       809 GOVERNOR HALL ST                 GRETNA, LA 70053
14727031   ROBERT J. CONNOLLY            37346 308TH STREET            BELLEBUE, IA 52031
14727032   ROBERT J. OSHINSKI         151 MICHAEL STREET LOT E5                AMA, LA 70031
14727033   ROBERT JOHNSON          112 MORON CT              AVONDALE, LA 70094
14727034   ROBERT JOHNSON          1933 MATHIS ST             HARVEY, LA 70058
14727035   ROBERT KAIGLER          2680 SATURN STREET               HARVEY, LA 70058
14727036   ROBERT L JORDEN          3621 MONROE ST              NEW ORLEANS, LA 70118
14727037   ROBERT L PERKINS          3 JACQUELINE ST APT B              HARVEY, LA 70058
14727038   ROBERT L. HASSELL          211 DEVON RD             LAPLACE, LA 70068
14727039   ROBERT L. REYNOLDS            119 RESERVE DRIVE             RESERVE, LA 70084
14727040   ROBERT LEBOUEF          736 AVENUE B             MARRERO, LA 70072
14727041   ROBERT LEE DAVIS          1018 TECHE ST            NEW ORLEANS, LA 70114
14727042   ROBERT LEGENDRE           4032 14TH ST           MARRERO, LA 70072
14727043   ROBERT LINDSEY         HWY 996 BOX 176              NEW ORLEANS, LA 70131
                   Case 19-12153-KBO            Doc 602-1       Filed 07/29/20       Page 55 of 70
14727044   ROBERT LORANT JR            140 JOE PARQUET CR14             LA PLACE, LA 70068
14727045   ROBERT M BOZZELLE JR               1000 ORCHILD DR          HARVEY, LA 70058
14727047   ROBERT M. SWANCEY               304 LONGVIEW DRIVE            DESTREHAN, LA 70047
14727048   ROBERT MCTYRE           2224 KANSAS AVENUE                KENNER, LA 70062
14727049   ROBERT PERRIN         26 DAVENPORT ST               WESTWEGO, LA 70094
14727050   ROBERT POLLARD            4112 LAC DU BAY DR             HARVEY, LA 70058
14727051   ROBERT REFRIGERATION SERVICE                  1028 W HARIMAW CRT             METAIRIE, LA 70001
14727052   ROBERT RICKS        118 ST NICHOLAS ST               LULING, LA 70070
14727053   ROBERT SEARS III         1651 SHEPARD ST             ALGIERS, LA 70114
14727054   ROBERT TAYLOR III           389 E. 26TH STREET           RESERVE, LA 70084
14727055   ROBERT UNFRIED           2041 Incrociato        New Braunfels, TX 78132−4441
14727056   ROBERT VAUGHN            1724 EUNICE DRIVE              HARVEY, LA 70058
14727059   ROBERT W. HAYWOOD                504 RIDGEVIEW DRIVE            CARRIERE, MS 39426
14727060   ROBERT WALKER           5808 ST. JOHN AVE.             MARRERO, LA 70072
14727061   ROBERT WILLIAMS            2640 DESTREHAN AVR APT B                HARVEY, LA 70058
14727062   ROBERT WILLIS        15067 HWY 16             AMITE, LA 70422
14727063   ROBERT ZILMAR RICHARDSON                  2500 LAFAYETTE ST LOT 3            GRETNA, LA 70056
14727064   ROBERTO A. ROMERO              850A HIGHWAY 628            LAPLACE, LA 70068
14727065   ROBERTO C. TORRES            2913 NIAGARA STREET              CORPUS CHRISTI, TX 78405
14727066   ROBERTO G. OLGUIN            166 RIVERVIEW CT.            LAPLACE, LA 70068
14727067   ROBERTO MARTINEZ SANTOS                 329 10TH STREET          NEW ORLEANS, LA 70124
14727072   ROCHESTER IRON AND METAL, INC.                 Michele Morgan        1552 E. LUCAS
           STREET      ROCHESTER, IN 46975
14727074   ROCKWOOD         110 N Chamberlain Ave            Rockwood, TN 37854
14727075   ROCKWOOD CITY RECORDER                  BECKY RUPPE           110 N. CHAMBERLAIN
           AVENUE       ROCKWOOD, TN 37854
14727076   ROCKWOOD WATER, WASTEWATER, AND NATURAL                          GAS SYSTEM        110 NORTH
           CHAMBERLAIN AVE.             ROCKWOOD, TN 37854
14727080   RODNEY CASIMIER            2461 REGENCY PLACE              GRETNA, LA 70056
14727081   RODNEY J. ENCLADE            559 JEAN LAFITTE BLVD.             LAFITTE, LA 70067
14727082   RODNEY MARSHALL              4117 GIBSON ST            NEW ORLEANS, LA 70122
14727083   RODNEY POCHE          450 HWY 628            LAPLACE, LA 70068
14727084   RODNEY SCHEXNAYDER                 2479 JASMINE ST          NEW ORLEANS, LA 70122
14727085   RODNEY WALKER            6113 2ND ST           MARRERO, LA 70072
14727086   RODRICK A. LEE        149 E. 21ST STREET             RESERVE, LA 70084
14727087   ROEHL FLATBED & SPECIALIZED                 1916 29TH STREET          MARSHFIELD, WI 54449
14727091   ROGER BATISTE         122 BATISTE LANE              LA PLACE, LA 70068
14727092   ROGER CATOIRE          186 W 8TH STREET              RESERVE, LA 70084
14727093   ROGER J. BORNE III         457 EVANGELINE ROAD               MONTZ, LA 70068
14727094   ROGER MATHIS         1841 PLAZA             MARRERO, LA 70072
14727095   ROGER S. KELLEY          426 BRENDA DRIVE               DENHAM SPRINGS, LA 70726
14727096   ROGERS COUNTY TREASURER                  JASON CARINI          200 S LYNN RIGGS BLVD         CLAREMORE,
           OK 74017
14727097   ROGERS DAVIS        566 ROBINSON AVE                MARRERO, LA 70072
14727098   ROGERS DAVIS JR          566 ROBINSON AVE               MARRERO, LA 70072
14727099   ROGERS PETROLEUM              1634 W. FIRST NORTH ST.            MORRISTOWN, TN 37814
14727100   ROGERS STUBBERFIELD JR.               700 MEDFORD DRIVE            LAPLACE, LA 70068
14727102   ROHAN DAVIS        1912 N SUGAR RIDGE                LAPLACE, LA 70068
14727103   ROHAN DELANO BURNETT                 6301 RIVERSIDE DR APT 101B            METAIRIE, LA 70003
14727104   ROIN RICHARD        169 KENNER LANE                MONTZ, LA 70068
14727106   ROLAND A BERGERON               125 GARDENIA LN            BELLE CHASSE, LA 70037
14727107   ROLAND BROWN           3016 YORKTOWNE DR.                LA PLACE, LA 70068
14727108   ROLAND BROWN JR             3016 YORKTOWNE DR               LAPLACE, LA 70068
14727109   ROLAND KELLER           PO BOX 2624            163 E. 23RD ST       RESERVE, LA 70084
14727110   ROLANDO CUEVAS JR              111 LAMBADA ST APT 3             BELLE CHASSE, LA 70037
14727111   ROLEY BARTHELEMY               514 AVENUE A           MARRERO, LA 70072
14727112   ROLL TOOLING SPECIALISTS               60 MT. CARMEL ROAD             CAMDEN, TN 38320
14727113   ROMALIS WILLIAMS             2521 LEXINGTON DFR             LAPLACE, LA 70068
14727116   ROMERO MALANCON                2281 BALL PARK DR            VACHERIE, LA 70090
14727118   ROMES RECYCLING LLC               63238 HIGHWAY 10           BOGALUSA, LA 70427
14727119   RON M MARSHALL JR              PO BOX 491         343 HISTORIC EAST ST          GARYVILLE, LA 70051
14727120   RON RICHARD GIROD              2721 SIEGLIND CT          MARRERO, LA 70072
14727121   RONALD A BROWN             1423 PAILET AVE            HARVEY, LA 70058
14727122   RONALD A CAMPBELL               804 AVENUE A APT 4           MARRERO, LA 70072
14727123   RONALD A. DUFRENE             2552 JEAN LAFITTE BLVD.             LAFITTE, LA 70067
14727124   RONALD ALLEN          1938 OCONNER ST#7               GRETNA, LA 70053
14727125   RONALD ANTHONY BROWN JR                  1423 PAILET STREET           HARVEY, LA 70058
14727126   RONALD BOURGEOIS JR               PO BOX 984         2284 N. ALBERT ST         LUTCHER, LA 70071
14727127   RONALD BRADFORD              2341 ALEX KARMEN BLVD               HARVEY, LA 70058
14727128   RONALD BURAS JR           535 JEAN LAFITTE HWY               LAFITTE, LA 70067
14727129   RONALD CHADWICK JR.               45302 RIVERDALE HEIGHTS             ROBERT, LA 70455
14727130   RONALD DARENSBOURG                 217 WARWICK           LAPLACE, LA 70068
14727131   RONALD GORDON JR              131 NW 1ST ST          RESERVE, LA 70084
14727132   RONALD J. CHILTON           396 CAROLYN DRIVE              DESTREHAN, LA 70047
14727133   RONALD JAMES BREAUX                76272 ROBINSON RD           FOLSOM, LA 70437
14727134   RONALD JONES         160 BISHOP DR             AVONDALE, LA 70094
14727135   RONALD LEWIS         3112 PRIMWOOD DR                 HARVEY, LA 70058
14727136   RONALD NAVARRE JR               36 SAWGRASS DR            LAPLACE, LA 70068
                    Case 19-12153-KBO                Doc 602-1         Filed 07/29/20          Page 56 of 70
14727137   RONALD R GRAVES                  1900 WESTVIEW BLVD APT 412                 CONROE, TX 77304−1930
14727138   RONALD SCHEXNAYDER                      2517 CYPRESS LAWN DR               MARRERO, LA 70072
14727139   RONALD WALKER                  444 2ND AVE            HARVEY, LA 70058
14727140   RONALD WILLIAMS                  261 EAST 23RD STREET              RESERVE, LA 70084
14727141   RONDELL DIGGS                724 PLYMOUTH DRIVE                LAPLACE, LA 70068
14727142   RONNIE CARTER RILEY                   2232 JEFFERSON AVE.             HARVEY, LA 70058
14727143   RONNIE I. PANIAGUA−GARCIA                     1633 CRAWFORD STREET                 METAIRIE, LA 70003
14727144   RONNIE M. TURNER                 186 WEST 1ST ST           EEDGARDY, LA 70049
14727145   RONNIE VERRETT                 214 MITCHELL LANE              DES ALLEMANDS, LA 70030
14727146   RONTEGO GORDON                   1321 YORKTOWN DRIVE                LAPLACE, LA 70068
14727147   RONY E ACOSTA                2003 ENGINEERS RD              BELLE CHASSE, LA 70037
14727148   RONYELL D. WASHINGTON                     229 MULBERRY STREET                GRAMERCY, LA 70052
14727149   ROOSEVELT JOHNSON                    28 CATHEY DRIVE             NORCO, LA 70079
14727150   RORY MARSE               1101 AVENUE A             MARRERO, LA 70072
14727151   ROSE MARY SILVESTRI                   47 WEST 8 STREET            NORCO, LA 70079
14727153   ROSETTA STONE LTD                   135 WEST MARKET STREET                HARRISONBURG, VA 22801
14727155   ROTO ROOTER PLUMBING CO                      1430 W FULLERTON AVE.                ADDISON, IL 60101
14727159   ROXANNE M. THOMAS                    184 PHOENIX LANE             LAPLACE, LA 70068
14727160   ROY A. HEBERT               132 MILLET DRIVE             RESERVE, LA 70084
14727161   ROY A. MITCHELL                P. O. BOX 394          VACHERIE, LA 70090
14727162   ROY D. MCWHORTER II                   560 CAMELIA AVENUE               LAPLACE, LA 70068
14727163   ROY HEBERT JR               103 AUGUASTA LN               LAPLACE, LA 70068
14727164   ROY J. MITCHELL               6418 BURTON STREET               ST. JAMES, LA 70086
14727165   ROY PIDGEON               110 A 3rd Street        GARYVILLE, LA 70051
14727166   ROY WILLIAMS               821 BARATARIA BLVD                MARRERO, LA 70072
14727167   ROYAL PHOENIX                3509 BOYD STREET              NEW ORLEANS, LA 70131
14727168   RUAN TRANSPORTATION MGMT. SYSTEM                           666 GRAND AVENUE              Des Moines, IA
           50309−0977
14727169   RUBEN REYES               2784 COLONY CT              MARRER0, LA 70072
14727170   RUBICON REFRACTORIES, INC                     5028 COLUMBIA AVENUE                 HAMMOND, IN 46327
14727171   RUDDY CHIRINO                1329 DOGWOOD DR               HARVEY, LA 70058
14727172   RUDY HILL            155 CROSSOVER LANE                  PHOENIX, LA 70042
14727174   RUELCO INC.             1209 DISTRIBUTORS ROW                 NEW ORLEANS, LA 70123
14727175   RUFFIN MCSHELLUM                   8301 BERN ST           METAIRIE, LA 70003
14727176   RUFFUS ALLEN               402 ALLIANCE             KENNER, LA 70062
14727177   RUPERT DINVAUT III                 2412 N. SUGAR RIDGE            LAPLACE, LA 70068
14727179   RUSS GROS             4517 PATRIOT ST             MARRERO, LA 70072
14727180   RUSSEL METALS                975 NORTH MEADE STREET                 Appleton, WI 54912
14727181   RUSSEL METALS INC.                  1900 Minnesota Court         Mississauga, ON L5N 3C9 Canada
14727182   RUSSELL BROWN, SR.                  1313 PAILET AVENUE             HARVEY, LA 70058
14727183   RUSSELL CHARLES GOURGEOT                       329 BROWN THRASHER LOOP SOUTH                    MADISONVILLE, LA
           70447
14727184   RUSSELL J. LOUPE               257 WEST 2ND STREET               RESERVE, LA 70084
14727185   RUSSELL L. MARSE JR.                 137 NORTH BETTY LANE               AVONDALE, LA 70094
14727186   RUSSIAN FERRO ALLOYS, INC.                    4215 EDISON LAKES PKWY, SUITE 140                 MISHAWAKA, IN
           46545
14727188   RYAN BORDELON                  649 BERTUCCI            MARRERO, LA 70072
14727189   RYAN BOWEN                119 RHO ST           BELLE CHASSE, LA 70037
14727190   RYAN DANIELS               5267 HUNTERS PARK AV                BATON ROUGE, LA 70817
14727191   RYAN DELATTE                710 3RD AVE            HARVEY, LA 70058
14727192   RYAN FRANK               413 BIRCH STREET              LAPLACE, LA 70068
14727193   RYAN P. LOUQUE JR.                1215 N. ANITA AVENUE              GONZALES, LA 70737
14727194   RYANT DETIEGE                1656 MAPLEWOOD DR                HARVEY, LA 70058
14727195   RYDELL BIENAIME                 6621 MANCHESTER ST               NEW ORLEANS, LA 70126
14727196   RYERSON − SOUTH PROCUREMENT                         3115 SOUTH ZERO STREET              FT. SMITH, AR
           72908−6839
14726830   Rainey, Samuel Ray            20046 Hickory Lane          Amite, LA 70422
14726836   Ramirez, Adolfo          Po Box 16          Laplace, LA 70068
14726837   Ramirez, Gregorio           Po Box 2772          Laplace, LA 70068
14726843   Randal L. Gaines, Esq.          7 Turnberry Drive         LaPlace, LA 70068
14726872   Ray, David B          804 Brown Ave            Kingston, TN 37763
14726880   Raymond, Coy Ray             634 Elm Ave          Rockwood, TN 37854
14726881   Raymond, Tyler James            634 Elm Ave          Rockwood, TN 37854
14726887   Rebstock, Daren Joseph            1517 Ellerslie Ave       Laplace, LA 70068
14726892   Reese, Ryan Jason           909 Gassen St         Luling, LA 70070
14726894   Refractory Sales & Service Co, Inc.           1750 Highway 150          Bessemer, AL 35022
14726895   Refractory Sales&Service Co Incorporated             Kevin Keene         3601 N I 35      Gainesville, TX 76240
14726902   Reliable Fire Equipment           d/b/a Reliable Fire & Security       Reliable Fire & Security      12845 S. Cicero
           Ave         Alsip, IL 60803
14912443   Reliance Steel & Aluminum Co.             350 South Grand Avenue           Suite 5100      Los Angeles, CA
           90071
14726921   Retif, John Louis         308 Tania Ave          Gramercy, LA 70052
14853481   Reuning−McKim, Inc.             P.O. Box 188         Saxonburg, PA 16056−0188
14726926   Rexel USA, Inc.          Ben L. Aderholt          Coats Rose       9 Greenway Plaza, Suite 1000        Houston, TX
           77046
14726927   Rexel USA, Inc.          John D. Demmy            SAUL EWING ARNSTEIN & LEHR LLP                  1201 North Market
           Street, Suite 2300         P.O. Box 1266          Wilmington, DE 19899
14726925   Rexel USA, Inc.          Rexel USA, Inc., d/b/a Gexpro          14951 Dallas Parkway        Dallas, TX 75254
                    Case 19-12153-KBO                 Doc 602-1          Filed 07/29/20          Page 57 of 70
14726928   Rexel USA, Inc., d/b/a Gexpro           14951 Dallas Parkway           Dallas, TX 75254
14726929   Reynolds, Shawn L           108 Stringfield Rd        Oakdale, TN 37829
14726930   Reynolds, Teddy Aaron           2300 Cypress St          Lutcher, LA 70071
14726933   Rhea, Tami Jean         301 West Broadway Street            Lenoir City, TN 37771
14726960   Richards, Monte L          165 West 6th Street         Reserve, LA 70084
14726963   Richoux, Bryan J         14765 Kraft Lane          Ponchatoula, LA 70454
15023122   River Birch LLC         John H. Thomas, Jr.          The Thomas Law Group, APLC              550 Hickory
           Ave.        Harahan, LA 70123
14726994   Rixner, Danny R         P O Box 903           Garyville, LA 70051
14726996   Roach, Matthew A           2911 Harriman Hwy            Harriman, TN 37748
14727003   Roane County Tennessee Trustee             Leffew & Leffew          Greg Leffew         109 North Front
           Avenue         Rockwood, TN 37854
14727002   Roane County Tennessee Trustee             Leffew & Leffew          Greg Leffew, County Attorney         PO Box
           63        Rockwood, TN 37854
14727001   Roane County Tennessee Trustee             PO Box 296         Kingston, TN 37763
14727004   Roane County Trustee           200 E. Race Street, Suite 4        Kingston, TN 37763
14727006   Roane County Trustee           PO Box 296          Kingston, TN 37763
14727009   Rob Archambault          One Sound Shore Drive            Ste 200        Greenwich, CT 06830
14905692   Robert Archambault           Benesch, Attn: J. Erik Connolly         71 S. Wacker Drive, Suite 1600        Chicago, IL
           60606
14727015   Robert Armstrong          Joseph H. Jolissaint        9191 Siegen Lane, Bldg 4, Suite B         Baton Rouge, LA
           70810
14727030   Robert J Armstrong, III         Louisiana Workforce Commission             District 8 Docket # 19−00057       7425
           Strathmore Drive         New Orleans, LA 70128
14727046   Robert M Robinson           952 PAUL ACUFF LANE                Loudon, TN 37774
14912458   Robert M. Robinson           952 Paul Acuff Lane          Loudon, TN 37774
14905688   Robert Unfried        Benesch, Attn: J. Erik Connolly          71 S. Wacker Drive, Suite 1600         Chicago, IL
           60606
14727058   Robert W. Drouant          Attorney         PO Box 24994           New Orleans, LA 70184
14727057   Robert W. Drouant          Attorney at Law         3900 Canal Street          New Orleans, LA 70119
14727068   Roberts, Bryan F        531 Randall Fugate Rd           Spring City, TN 37381
14727069   Robinson, James         1752 Greenwood Drive             Laplace, LA 70068
14727070   Robinson, Larry O          2008 Yorktowne           Laplace, LA 70068
14727071   Robinson, Wayne Jermain           562 Greenwood Dr            LaPlace, LA 70068
14727073   Rochester Iron and Metal, Inc.         1552 E. Lucas St.         Rochester, IN 46975
14727077   Rodas, Luis A        2408 Houma Boulevard             Apt 427          Metairie, LA 70001
14727078   Roderick, Victor Albert         674 Hillendale Rd          Crossville, TN 38572
14727079   Rodgers, Shannon Francis          7040 Camberley Drive            New Orleans, LA 70128
14727089   Roehl Transport        PO Box 750            Marshfield, WI 54449
14727088   Roehl Transport        Vicki Lew Selz           Credit Manager          1916 E 29th St       Marshfield, WI 54449
14727090   Roehl Transport Inc         1916 E 29th St         Marshfiled, WI 54449
14727101   Rogers, Darryl H        13257 Vitrano Lane           Independence, LA 70443
14727105   Rolack, David L        1409 Yorktowne Dr             Laplace, LA 70068
14727114   Rome, Daniel         337 Bertolino Drive          Kenner, LA 70065
14727115   Rome, Shelley K         440 Maple Loop            Laplace, LA 70068
14727117   Romero, Elias        1915 5th Avenue            APT #3         New Brighton, PA 15066
14727152   Rose, William A         20116 Raborn Lane            Ponchatoula, LA 70454
14727154   Ross, Overton Matthew           P.o. Box 2192         Laplace, LA 70069
14727156   Rouillier, Christopher Michael          44047 Rita Lambert Rd.          St Amant, LA 70774
14727157   Roussel, Kevin Mark           4096 Belmont Lane           Hester, LA 70743
14727158   Rownd, Harry R         15 White Drive           Hammond, LA 70404
14727173   Rue, Marcus A         488 Woody Lane             Kingston, TN 37763
14727178   Rush, David        91 B Carriage Lane           Destrehan, LA 70047
14727187   Russian Ferro−Alloys, Inc          Douglas Anderson          4220 Edison Lakes Parkway, Suite 210          Mishawaka,
           IN 46545
14727197   S & B INDUSTRIAL CONTRACTING INC                       109 SACK LANE             BOYERS, PA 16020
14727198   S & S MECHANICAL SERVICES                    PO Box 610          SORRENTO, LA 70778
14727199   S D MYERS LLC             180 SOUTH AVENUE                TALMADGE, OH 44278
14727201   S.E.S., LLC        1507 BEESON ST              ALLIANCE, OH 44601
14727200   S.E.S., LLC        Scott Stedman           1507 Beeson St         Alliance, OH 44601
14727202   S.I. METALS AND SUPPLY                 3243 French Road          De Pere, WI 54115
14727203   SABEL STEEL SERVICES INC.                  6051 HIGHWAY 90 WEST                 THEODORE, AL 36582
14727204   SADIEN N. SADAIAPPEN                 843 BARRECA STREET                 NORCO, LA 70079
14727205   SAFE T SYSTEMS INC               2051 CASTAIC LANE                KNOXVILLE, TN 37932
14727206   SAFETY KLEEN CORP                6617 PLEASANT RIDGE ROAD                    KNOXVILLE, TN 37921
14727209   SAGINAW PIPE COMPANY INC.                    1980 HIGHWAY 31 SOUTH                  SAGINAW, AL 35137
14727210   SALIT STEEL NIAGARA LTD                   7771 Stanley Avenue           Niagara Falls, ON L2E 6V6 Canada
14727211   SALVADOR MAJORIA                 6220 LESLIE ST            METAIRIE, LA 70003
14727212   SALVADOR T ORGANO II                  3752 SCOFIELD ST             METAIRIE, LA 70002
14727213   SALVADORE MICHAEL COOK                      5108 MOUNT SHASTA DR                  MARRERO, LA 70072
14727215   SAMER TAMIMI              715 NAVARRE AVE                NEW ORLEANS, LA 70124
14727216   SAMUEL ALEXANDER                  6609 CHENAULT ST                MARRERO, LA 70072
14727217   SAMUEL CRABTREE JR                 819 BELLEMEADE BLVD                   GRETNA, LA 70056
14727218   SAMUEL E. WARREN JR.                 1901 S. SUGAR RIDGE               LAPLACE, LA 70068
14727219   SAMUEL HEDRINGTON                  1308 MONROE ST               GRETNA, LA 70053
14727220   SAMUEL MCDONALD                  5133 TOUCHARD LANE                  LAFITTE, LA 70067
14727221   SAMUEL RIDGLEY JR                44 DUFFY ST            WAGGAMAN, LA 70094
14727222   SAMUEL SANDER                220 MARMANDIE AVE                 RIVER RIDGE, LA 70123
                    Case 19-12153-KBO               Doc 602-1          Filed 07/29/20         Page 58 of 70
14727223   SAMUEL VINNETT              146 E OAKLAND ST               ST ROSE, LA 70087
14727224   SAMUEL WILLIAMS               1545 ESTHER ST APT 11              HARVEY, LA 70058
14727225   SANDAS JAMES TURNER JR                  1758 L B LANDRY AVENUE                NEW ORLEANS, LA 70114
14727227   SANDIFERS AUTO CRUSHERS                   7006 OSYKA−PROGRESS ROAD                  MAGNOLIA, MS 39652
14727228   SANDRA POCHE            450 HWY 628              LAPLACE, LA 70068
14727229   SANDY R. REID          1370 3RD STREET               LUTCHER, LA 70071
14727230   SANTOS CALIX           1201 LAKE AVE APT 237                METAIRIE, LA 70001
14727231   SAP AMERICA, INC.             3999 WEST CHESTER PIKE               Newtown Square, PA 19073
14727232   SARAH A. VIZCAINO               210 PAUL A. DRIVE            LAPLACE, LA 70068
14727235   SB LONE STAR DIVERSIFIED, LLC                   546 MADISON AVE.           North Zulch, TX 77872
14727236   SCHENECTADY STEEL CO INC.                   18 Mariaville Road        Schenectady, NY 12306−1398
14727237   SCHILLI TRANSPORTATION SERVICES INC                      3535 BRADY LANE             LAFAYETTE, IN 47909
14727240   SCHRIEVER AUTO PARTS                  3017 W. PARK AVE.           GRAY, LA 70359
14727241   SCHRON M. LABRANCHE                   8880 HOUMA DRIVE             LAPLACE, LA 70068
14727242   SCHUFF STEEL COMPANY                   3020 E. Camelback Rd         Phoenix, AZ 85016
14727243   SCHWEITZER ROLLING TECHNOLOGY, INC.                        7 FERNCROFT DRIVE             TORONTO, ON M1N 2X3
           Canada
14727244   SCION INC.       21555 MULLIN AVENUE                   Warren, MI 48089
14727245   SCIONEAUX LLC            643 CENTRAL AVENUE                  RESERVE, LA 70084
14727246   SCOTT A. HIMEL           182 TIMBERMILL LOOP                 GARYVILLE, LA 70051
14727247   SCOTT A. MADERE              148 CORNLAND DRIVE                RESERVE, LA 70084
14727248   SCOTT A. RUSIS          7808 PORTOSUENO AVE.                  BRADENTON, FL 34209
14727249   SCOTT ANTHONY RYALS                   3323 SHERBROOK LANE               HARVEY, LA 70058
14727250   SCOTT ARMATURE               2805 ENGINEERS ROAD                BELLE CHASSE, LA 70037
14727252   SCOTT ARMATURE, LLC                  2821 ENGINEERS ROAD              BELLE CHASSE, LA 70037
14727253   SCOTT BAUDOIN             909 SOLON ST             GRETNA, LA 70053
14727254   SCOTT G. BOURCQ              3729 ASHTON DRIVE               DESTREHAN, LA 70047
14727255   SCOTT GASPAR           2217 BARTON DRIVE                 MARRERO, LA 70072
14727256   SCOTT GLENN COMPANY, LLC                    PO Box 660088         BIRMINGHAM, AL 35266
14727258   SCOTT N CHIASSON               4044 CYPRESS            MARRERO, LA 70072
14727259   SCOTT TRIST         802 SHORT STREET                KENNER, LA 70062
14727260   SCOTTIE L BECNEL              404 LAFITTE ST           BRIDGE CITY, LA 70094
14727261   SCOTTIE SCHOUEST JR                3769 PRIVATEER BLVD              BARATARIA, LA 70036
14727262   SCR Spikes LLC dba Birmingham Rail &              Locomotive         Birmingham Rail & Locomotive         5205 5th
           Avenue North      Lipscomb, AL 35020
14727263   SCRAP CONNECTION                 Stacey Griffin       1954 HIGHWAY 182             HOUMA, LA 70364
14727264   SEAN CHRISTIAN SALASSI                 501 BERTUCCI ST            MARRERO, LA 70072
14727265   SEAN CROY         1815 CEDARWOOD AVE                    TERRYTOWN, LA 70056
14727266   SEAN GAUTHREAUX                 2609 CAMBRIDGE DRIVE                LAPLACE, LA 70068
14727267   SEAN MCELWEE             1364 DOGWOOD DR                 HARVEY, LA 70058−3802
14727268   SEAPORT STEEL, INC.              3660 EAST MARGINAL WAY S                 Seattle, WA 98134
14727269   SEBASTIAN DEMATTEO                  3725 MARION ST UNIT 1             METAIRIE, LA 70002
14727270   SEBASTIAN J MALIN               957 PATTON ST           WESTWEGO, LA 70094
14727276   SEDALIA STEEL SUPPLY                 1900 RISSLER ROAD            Sedalia, MO 65301
14727279   SERGE NGANGO−NGOLLO                    117 CYPRESS LOOP             WESTWEGO, LA 70094
14727280   SERVICE STEEL & PIPE               1130 FULLERTON STREET               SHREVEPORT, LA 71107
14727281   SERVICE STEEL WAREHOUSE COMPANY LP                         8415 CLINTON DRIVE             HOUSTON, TX
           77029
14727282   SETCO INC        1803 NW SEMINOLE AVENUE                     Idabel, OK 74745
14727283   SETH PATRICK DESALVO                  420 SADDLER ROAD              MARRERO, LA 70072
14727284   SETH ROME         2202 GAUDET LANE                  PAULINA, LA 70763
14909069   SHA Equipment, Inc. (formerly Stephens−Harris)            401 Whitney Avenue, Suite 500        Gretna, LA
           70056
14727286   SHAIRO I JACKSON JR               18451 LEE DR          LAPLACE, LA 70068
14727287   SHANE LEBOEUF             229 HISTORIC WEST STREET                 GARYVILLE, LA 70051
14727288   SHANE REMONDET                425 GOODHOPE ST              NORCO, LA 70079
14727289   SHANNON A. MCFALL                 211 HOLLYWOOD PARK                MONTZ, LA 70068
14727290   SHANNON C. AUCOIN                5227 PRIVATEER BLVD              BARATARIA, LA 70036
14727291   SHANNON CASILLAS                2011 ALMONASTER STREET                  NEW ORLEANS, LA 70117
14727292   SHANNON J. BREAUD                178 CENTRAL AVENUE               RESERVE, LA 70084
14727293   SHANNON VENTURA                 256 RUTH DR            AVONDALE, LA 70094
14727294   SHARON EUGENE              1508 lLAFRENIERE DR               LAPLACE, LA 70068
14727295   SHARRONE SCOTT               16672 HWY 90            DES ALEMANDS, LA 70030
14727296   SHAUN M. VANCAMP                 2167 OAK TREE DRIVE             LAPLACE, LA 70068
14727297   SHAWANDA MARIE GAINES                    2339 BROOKLYN AVE               HARVEY, LA 70058
14727298   SHAWN A CLARK              557 WILLOWBROOK DR                  GRETNA, LA 70056
14727299   SHAWN CHESS           1516 STELLA PL               MARRERO, LA 70072
14727300   SHAWN GERHART               432 HOMEWOOD PL                RESERVE, LA 70084
14727301   SHAWN JAMES LESTER                  3874 PRIVATEER BLVD              BARATARIA, LA 70036
14727302   SHAWN K PEASE            134 JEAN MARIE ST               RESERVE, LA 70084
14727303   SHAWN LEWIS JR.             158 W. 4TH STREET             EDGARD, LA 70049
14727304   SHAWN PLAISANCE                4080 JEAN LAFITTE BLVD               LAFITTE, LA 70067
14727305   SHAYNE COOKE             113 KENNEDY ST               ST ROSE, LA 70087
14727306   SHAYNE MILTON COOKE                   113 KENNEDY ST            ST ROSE, LA 70087
14727309   SHELL ENERGY NORTH AMERICA                      PO Box 7247−6355          PHILADELPHIA, PA 19170−6355
14727308   SHELL ENERGY NORTH AMERICA                      PO Box 7247−6355          Philadelphia, PA 19170
14727310   SHELTON C. WILLIAMS JR.                2209 S. KING AVENUE             LUTCHER, LA 70071
14727311   SHELTON VALENTINE                 115 WEST 4TH ST            EDGARD, LA 70049
                   Case 19-12153-KBO             Doc 602-1        Filed 07/29/20       Page 59 of 70
14727313   SHEN JOSEPH         3298 HIGHWAY 18 WEST                DONALDSONVILLE, LA 70346
14727314   SHENELL M. BROWN              364 E. 13TH STREET           RESERVE, LA 70084
14727315   SHEPARD STEEL CO INC.              110 MEADOW STREET              Hartford, CT 06114
14727316   SHERIFFS OFFICE          ST JOHN THE BAPTIST PARISH                 PO BOX 1600        LAPLACE, LA
           70069
14727317   SHERMAN SMITH            2461 POINTMERE DRIVE               HARVEY, LA 70058
14727318   SHERMAN WATKINS               135 APRICOT DRIVE            LAPLACE, LA 70068
14727319   SHI INTERNATIONAL CORP.               290 DAVIDSON AVE.             SOMERSET, NJ 08873
14727322   SHUGART MFG. INC.            OLD YORK ROAD              CHESTER, SC 29706
14727323   SHURCO LLC         2309 SHURLOK ST               YANKTON, SD 57078
14727324   SIDNEY ANDERSON JR              2749 OAK LEAF DR            MARRERO, LA 70072
14727325   SIDNEY GOUDEAU             5652 PERRIN ST           LAFITTE, LA 70067
14727326   SIDNEY R. JOSEPH          8896 SUNNYSIDE DRIVE               LAPLACE, LA 70068
14727327   SIGNAL METAL INDUSTRIES                PO Box 171178         IRVING, TX 75017−1178
14727334   SIGNODE CORPORATION                3650 W LAKE AVE            GLENVIEW, IL 60026
14727335   SILVANA REINA          2513 LEXINGTON APR B                KENNER, LA 70062
14727338   SIM NELLON        2028 FISH COURT               MARRERO, LA 70072
14727341   SIMONE M GAMBLE              PO BOX 2205           HARVEY, LA 70059−2205
14727343   SIOUX CITY FOUNDRY               801 DIVISION STREET           SIOUX CITY, IA 51105
14727344   SIRENA C. JULIEN         146 W. 15TH STREET             WALLACE, LA 70090
14727345   SISKIN STEEL & SUPPLY COMPANY                  1901 RIVERFRONT PARKWAY                CHATTANOOGA, TN
           37401
14727346   SIXTO SOUTO         3540 WALL BLVD               NEW ORLEANS, LA 70114
14727347   SKKB ENTERPRISES, LLC              2742 CLAIRE AVENUE              GRETNA, LA 70053
14727349   SLADE MILLER          1784 CAROL SUE AVE APT 2−1                TERRYTOWN, LA 70056
14727350   SLIGO, INC.      3460 HOLLENBERG DRIVE                  Bridgeton, MO 63044
14727352   SMARTWAY TRANSPORTATION, INC                     10901 GRANADA LANE             OVERLAND PARK, KS
           66211
14727353   SME SALES & SERVICE, INC.              328 ALEY HILL ROAD             BEAVER FALLS, PA 15010
14727354   SMITH SERVICES INC             4 TURNPIKE INDUSTRIAL PK               PRINCETON, WY 24740
14727360   SMS Concast Canada Inc. Accumold           PO Box 248        Huron Park, ON N0M 1Y0 Canada
14727362   SNOWCREEK TRUCKING                 27043 E. SNOWCREEK            AMITE, LA 70422
14727363   SOLLON SCOTT III          50456 ROCHESTER DR               MARRERO, LA 70072
14727364   SOLS PIPE YARD INC.            403 TRANSPORT & CARGO STREET                  MONROE, LA 71203
14727365   SONNY CHARLES SPRUNK                 117 IOTA STREET           BELLE CHASSE, LA 70037
14727366   SONNY HEMARD            100 RESERVE DRIVE              RESERVE, LA 70084
14727367   SOPUS PRODUCTS            630 W PRIEN LAKE ROAD, SUITE B 272                 LAKE CHARLES, LA 70601
14727368   SOURCE PRODUCTION EQUIP                 113 TEAL STREET            ST. ROSE, LA 70087−9691
14727369   SOUTH ATLANTIC LLC               1907 SOUTH 17 STREET, SUITE 2             Wilmington, NC 28401
14727370   SOUTH ATLANTIC LLC               1907 SOUTH 17TH STREET             Wilmington, NC 28401
14727371   SOUTHERN ALLOY CORP                HENRY W. NUNNELLEY                P.O. BOX 1168       SYLACAUGA, AL
           35150
14727372   SOUTHERN CHEM INDUSTRIES                  PO Box 222        LAPLACE, LA 70069
14727373   SOUTHERN HAULERS CO., L.L.C.                P.O. BOX 9182        YOUNGSTOWN, OH 44513
14727374   SOUTHERN PIPE SUPPLY CO INC                 2800 WEST AIRLINE HIGHWAY               LAPLACE, LA 70068
14727375   SOUTHERN POWER SYSTEMS                  8437 JOOR ROAD           BATON ROUGE, LA 70818
14727377   SOUTHERN RECYCLING, LLC                 3636 S I 10 SERVICE RD W STE 101           METAIRIE, LA
           70001−6418
14727378   SOUTHERN REFRIGERATION INC                   1505 KUEBEL         HARAHAN, LA 70123
14727379   SOUTHERN STEEL & PIPE INC.               Montgomery, AL 36111
14727380   SOUTHERN STUD WELD INC                 3645 CONFLANS ROAD              IRVING, TX 75061
14727381   SOUTHERN SURPLUS SERVICES LLC                   3021 HWY 190 W. PORT ALLEN              PORT ALLEN, LA
           70767
14727382   SOUTHERN SYNERGY               1105 BERT STREET            LAPLACE, LA 70068
14727383   SOUTHERN TANK & MFG. INC.                1501 HAYNES AVENUE               OWENSBORO, KY 42302
14727384   SOUTHLAND FIRE & SAFETY                 EQUIPMENT, INC           15712 RIVER ROAD          NORCO, LA
           70079
14727386   SPARTA STEEL & EQUIPMENT CORP.                   9875 CHESTNUT AVE. S.E.           EAST SPARTA, OH
           44626
14727387   SPECTRUM SYSTEMS INC                3410 WEST NINE MILE RD.             PENSACOLA, FL 32526−7808
14727388   SPENCER WILLS          112 SAINT JUDE STREET               MARRERO, LA 70072
14727393   SPRAYING SYSTEMS CO               11944 JUSTICE AVE, SUITE E             BATON ROUGE, LA 70816
14727395   SPS COMMERCE, INC.             333 SOUTH 7TH STREET             Minneapolis, MN 55402
14727398   ST JOHN THE BAPTIST PARISH               1811 W. Airline Hwy.        LaPlace, LA 70068
14727397   ST JOHN THE BAPTIST PARISH               PO Box C        Garyville, LA 70051
14727399   ST JOHN THE BAPTIST PARISH               SALES AND USE TAX OFFICE               PO Box 2066     LAPLACE, LA
           70069−2066
14727396   ST JOHN THE BAPTIST PARISH               UTILITIES         PO BOX C          GARYVILLE, LA 70051
14727401   ST ROSALIE SCHOOL             617 2ND AVENUE            HARVEY, LA 70058
14727403   ST. JOHN MOSQUITO CONTROL                 1000 LABARRE RD.            METAIRIE, LA 70001
14727404   ST. JOHN PARISH BUSINESS ASSOCATION                   PO Box 873         LAPLACE, LA 70069
14727405   ST. JOHN PARISH ROADS & BRIDGE                 1801 W. AIRLINE HIGHWAY             LAPLACE, LA 70068
14727408   ST. JOHN PARISH TAX COLLECTOR                  PO Box 1600        LAPLACE, LA 70069−1600
14727409   ST. JOHN SHERIFF DEPT             1801 AIRLINE HWY            LAPLACE, LA 70068
14727411   ST. JOHN THE BAPTIST PARISH               SHERIFFS OFFICE           1801 W AIRLINE
           HIGHWAY         LAPLACE, LA 70068
14727413   STACEY EFFERSON             2033 CORNEL DR            MARRERO, LA 70072
14727414   STACY G. ALLEE          44463 EDWARD GUIDRY ROAD                   ST. AMANT, LA 70774
                   Case 19-12153-KBO                Doc 602-1        Filed 07/29/20          Page 60 of 70
14727416   STANDARD CRANE HOIST LLC                    14694 AIRLINE HIGHWAY               DESTREHAN, LA 70047
14727418   STANELY SMITH              816 MORNINGSIDE DR                GRETNA, LA 70056
14727419   STANLEY D. BEARD               1883 PLANTATION STREET                LAFITTE, LA 70067
14727420   STANLEY HENDERSON                   14421 CREIGHTON RD             CONROE, TX 77302
14727421   STANLEY M DEEKE               3800 BRIANT DR             MARRERO, LA 70072
14727422   STANLEY M. SISK             329 COUSSAN ROAD               LAFAYETTE, LA 70507
14727423   STANLEY SMITH              PO BOX 392           6166 BABIN WILSON             CONVENT, LA 70723
14727424   STANLEY STEWART                161 W 13TH STREET              RESERVE, LA 70084
14727425   STANLEY THIBODEAUX                   9622 BARATARIA BLVD              MARRERO, LA 70072
14727426   STAR GLASS INCORPORATED                    1000 WESTBANK EXP              GRETNA, LA 70053
14727427   STATE MACHINERY                160 WEST AIRLINE HWY                KENNER, LA 70063
14727429   STATE OF LOUISIANA                DIVISION OF ADMINISTRATION                 STATE LAND OFFICE            PO BOX
           44124       BATON ROUGE, LA 70804−4124
14727435   STATE OF WASHINGTON                   DEPARTMENT OF REVENUE                 PO Box 47464         Olympia, WA
           98504−7464
14727436   STATE POLICE           RIGHT TO KNOW               PO Box 66168          BATON ROUGE, LA 70896−6168
14727437   STAUFFER GLOVE SAFETY                   PO Box 45        RED HILL, PA 18076
14727439   STCS LLC          802 SHORT STREET, BLDG C                 KENNER, LA 70062
14727440   STEEL & PIPE SUPPLY               555 Poyntz Avenue          Manhattan, KS 66505−1688
14727441   STEEL DUST RECYCLING, LLC                   13209 HWY 96          MILLPORT, AL 35576
14727443   STEEL LOGISTICS, INC               1201 MARINE VIEW STREET               PORTAGE, IN 46368
14727444   STEEL MANUFACTURERS ASSOCIATION                        1150 CONNECTICUT AVENUE, SUITE
           1125       WASHINGTON, DC 20036
14727445   STEEL OF AMERICA              Leetsdale Industrial Park, Suite 1       LEETSDALE, PA 15656
14727446   STEEL SERVICE COMPANY                   24412 AMAH PARKWAY                Claremore, OK 74019
14727448   STEELFAB INC.           8623 OLD DOWD ROAD                 CHARLOTTE, NC 28208
14727451   STEINERT US LLC             1830 AIRPORT EXCHANGE BLVD.                   ERLANGER, KY 41018
14727453   STEPHEN FABRE             572 PINE STREET             NORCO, LA 70079
14727454   STEPHEN GUIDRY              PO BOX 2847           255 W. 3RD STREET             RESERVE, LA 70084
14727455   STEPHENS HARRIS ASSOCIATES, INC.                   PO Box 23309          NEW ORLEANS, LA 70183−3309
14727456   STERICYCLE INC             28161 N KEITH DR            LAKE FOREST, IL 60045
14727457   STERICYCLE, INC             PO Box 6575          CAROL STREAM, IL 60197−6575
14727458   STERLING MESSENGER                  301 JEAN LAFITTE BLVD              LAFITTE, LA 70067
14727459   STERLING MILLER              300 TRAVIS DRIVE             AVONDALE, LA 70094
14727460   STERLING STEWART                202 CHAD B BAKER              RESERVE, LA 70084
14727462   STEVE TURNAGE              230 ENGINEERS RD              BELLE CHASSE, LA 70037
14727463   STEVEN BOURGEOIS                419 REGS PARK ROAD               RESERVE, LA 70084
14727464   STEVEN CAMBRE               253 S CHURCH ST             GARYVILLE, LA 70051
14727465   STEVEN CHAPRON               2528 LONG BRANCH DRIVE                 MARRERO, LA 70072
14727466   STEVEN DALE HORN                8325 ONE MILE ROAD EXT               IRVINGTON, AL 36544
14727467   STEVEN DUHE            350 EVANGELINE DRIVE                  MONTZ, LA 70068
14727468   STEVEN FLETCHER               1767 HOLIDAY DR             NEW ORLEANS, LA 70114
14727469   STEVEN GRANGER               5 DIANNE PLACE              ST ROSE, LA 70087
14727470   STEVEN J. ELLIS JR.           1507 GRANT STREET               LAPLACE, LA 70068
14727471   STEVEN M. GERACI              176 RIVERVIEW CT.              LAPLACE, LA 70068
14727472   STEVEN MATTHEWS                 2348 VICTORIA AVE              HARVEY, LA 70058
14727473   STEVEN RUIZ           1908 CAMEO LANE               TERRYTOWN, LA 70056
14727474   STEVEN W. JACKSON                213 FLORIDA STREET APT. C               HAMMOND, LA 70401
14727475   STEVIE BUSH           1329 31ST STREET             KENNER, LA 70065
14727476   STEWART M BEATTY II                 1009 VELMA ST            METAIRIE, LA 70001
14727477   STEWART SMITH              2232 PINE VALLEY DRIVE                LAPLACE, LA 70068
14727481   STONE STEEL CORPORATION                    BALTIMORE, MD 21225
14727482   STOWERS MACHINERY CORP.                    PO BOX 14802           6301 RUTLEDGE PIKE            KNOXVILLE, TN
           37901−2503
14727483   STOWERS RENTAL SUPPLY                   A K A STOWERS MACHINERY CORPORATION                       215
           INTERCHANGE DIVE                CROSSVILLE, TN 38571
14727486   STRICKLAND TRADING, INC                  B. Wallace        101 Carnoustie        Shoal Creek, AL 35242
14727489   STUART D. SANCHEZ               5120 WOODCREST DR.               MARRERO, LA 70072
14727490   STUDDARD SCRAP METAL RECYCLING                        P.O.BOX 100          PATTERSON, LA 70392
14727491   STUPAR, SCHUSTER & BARTELL, S.C.                   Michael P. Stupar        633 West Wisconsin
           Avenue       Milwaukee, WI 53203−1918
14727492   SUDDEN SERVICE INC                2851 MISSOURI           WEST MEMPHIS, AR 72301
14727493   SUGAR STEEL CORPORATION                    2521 State Street       Chicago Heights, IL 60411
14727494   SULZER TURBO SERV NO INC                   PO Box 6212         NEW ORLEANS, LA 70174
14727495   SUNBELT TRANSFORMER                    PO BOX 1500          TEMPLE, TX 76503
14727496   SUNFLOWER CONSTRUCTION                     3948 SUNFLOWER LANE                Plano, TX 75025
14727497   SUNLINE COMMERCIAL CARRIERS INC                       2525 SPUR 54         HARLINGEN, TX 78552
14727498   SUNSOURCE            5109 TARAVELLA               MARRERO, LA 70094
14727499   SUPERBOLT, INC             PO BOX 683           CARNEGIE, PA 15106
14727500   SUPERIOR PILING INC.               7247 SOUTH 78TH AVENUE               Bridgeview, IL 60455−1061
14727501   SUPERIOR SUPPLY & STEEL                  318 NORTH CITIES SERVICE HWY                 SULPHUR, LA 70663
14727502   SUZANNE GALLAWAY                   2956 CARDINAL DR             MARRERO, LA 70072
14727503   SYLVESTER JOHNSON                 609 MAIN STREET             LAPLACE, LA 70068
14727504   SYLVESTER JOSEPH BROWN                    906 22ND ST          GRETNA, LA 70053
14727505   SYLVESTER LEBLANC                 716 MOCKINGBIRD LANE                ST ROSE, LA 70087
14727506   SYLVIA LEAVEY              411 ORANGE LOOP              LAPLACE, LA 70068
14727507   SYMONE L. MCKINNEY                  9998 SUNNYSIDE DRIVE              LAPLACE, LA 70068
14727207   Safety Shoe Distributors, LLP          9330 Lawndale Avenue         Houston, TX 77012
                    Case 19-12153-KBO                  Doc 602-1           Filed 07/29/20           Page 61 of 70
14727208   Safety−Kleen/ CleanHarbors             600 Longwater Drive            PO Box 9149         Norwell, MA 02061
14727214   Sam Farahnak          One Sound Shore Drive              Ste 200         Greenwich, CT 06830
14727226   Sanders, Christopher Lee           108 Apollo St          Reserve, LA 70084
14727233   Sarvey, James M           173 Shannon Rd            Aliquippa, PA 15001
14727234   Savoie, Lisa M          2129 Golfview Drive            Laplace, LA 70068
14727238   Schouest, Dudley Alfred            2416 W. Sunnymeade Dr.             Harvey, LA 70058
14727239   Schrader, Errett Merle          6222 Royal Palms Dr            Gonzales, LA 70737
14727251   Scott Armature Sales &            Storage, LLC          2825 Engineer South Road           Belle Chase, LA 70037
14727257   Scott Mullen         4515 Meadowdale              Metairie, LA 70006
14727271   Secretary Of State          Commercial Division           PO Box 94125           Baton Rouge, LA 70804−9125
14727272   Secretary of State Dept of Business            Services Limited Liability Div         501 S. Second St. Rm.
           351         Springfield, IL 627756
14727274   Securities & Exchange Commission                100 F St NE        Washington, DC 20549
14727273   Securities & Exchange Commission                G Jeffrey Boujoukos Regional Director          1617 JFK Boulevard Ste
           520         Philadelphia, PA 19103
14727275   Securities & Exchange Commission NY Office                 Marc Berger Regional Director           200 Vesey St Ste
           400         Brookfield Place          New York, NY 10281−1022
14727277   Sedlock, Scott         144 Dunleith Dr.           Destrehan, LA 70047
14727278   Sentimore, Kendrick           2225 Cambridge Road             LaPlace, LA 70068
14727285   Shadden, Arthur D           821 South Patton Avenue             Rockwood, TN 37854
14727307   Shell Energy         1000 Main            Houston, TX 77002
14727312   Shelton, Michael          122 Island View Lane            Rockwood, TN 37854
14727320   Short, Jarrod        11647 Sedgemoore Dr N              Jacksonville, FL 32223
14727321   Shorts, Tremane M            119 Apricot Street         LaPlace, LA 70068
14727329   Signal Metal Industries Inc.          Ian Connor Bifferato          1007 North Orange Street, 4th Floor         Wilmington,
           DE 19801
14727328   Signal Metal Industries Inc.          Signal Metal Industries, Inc.         Yelena Archiyan         Akerman
           LLP          2001 Ross Avenue, Suite 2550             Dallas, TX 75201
14727332   Signal Metal Industries, Inc.          Attn Ryan K. Robinson            850 East Pioneer Drive        Irving, TX
           75061
14727330   Signal Metal Industries, Inc.          Attn Yelena Archiyan           c/o Akerman LLP          2001 Ross Avenue, Suite
           3600         Dallas, TX 75201
14727331   Signal Metal Industries, Inc.          Yelena Archiyan           Akerman LLP          2001 Ross Avenue, Suite
           2550         Dallas, TX 75201
14727333   Signal Metal industries, Inc.          Ryan K. Robinson           850 East Pioneer Drive         Irving, TX 75061
14727336   Silvestri, Anthony Paul          1077 Balsam St           Laplace, LA 70068
14727337   Silvey, Anthony Scott           746 Fairview Rd          Harriman, TN 37748
14727339   Simmons, Hewlett W             78330 Highway 1053             Kentwood, LA 70444
14727340   Simmons, Jeffery Wendell             78444 Hwy 1053            Kentwood, LA 70444
14727342   Sims, Brian K.         2454 Stonebridge Dr            Baton Rouge, LA 70810−6989
14912446   Siskin Steel & Supply Company               350 South Grand Avenue           Suite 5100        Los Angeles, CA
           90071
14727348   Skyles, Clifton Julius         20464 Vineyard Rd            Hammond, LA 70401
14727351   Sliker, Charles F         112 Harrinson Ave            Harriman, TN 37748
14727355   Smith, Claude A           631 Fairway Dr           Laplace, LA 70068
14727356   Smith, Corbin Tom            103 Lorelei Circle         Slidell, LA 70458
14727357   Smith, Kenneth Wayne             29355 Catholic Hall Rd           Hammond, LA 70403
14727358   Smith, Kythian          430 Riverview St           Oakdale, TN 37829
14727359   Smith, Raymond David              18514 Acadiana Ln.           Loranger, LA 70446
14727361   Snipes, SJ        425 Woodlane Dr             Rockwood, TN 37854
14908797   Southern Haulers LLC            8063 Southern Blvd.           Youngstown, OH 44512
14727376   Southern Power Systems, Inc.             8501 Joor Road          Baton Rouge, LA 70818
14727385   Southwestern Graphite Co            2564 Hwy 12            Dequincy, LA 70633
14727389   Spencer, Jamar G           1253 Angus Dr           Harvey, LA 70058
14727390   Spencer, Kelvin A           300 East Lake Dr.          Slidell, LA 70461
14727391   Spera Law Group, LLC              Vincent Trombatore, Esq.           3110 Canal Street        New Orleans, LA 70119
14727392   Spoons−Wood, Judith Michele               41496 Rue Maison           Ponchatoula, LA 70454
14727394   Spriggs, Michael Ryan            2144 Church St.          Vacherie, LA 70090
14727400   St John the Baptist Parish Sales           and Use Tax Office          1704 Chantilly Dr. Ste 101         LaPlace, LA
           70068
14727402   St. Germain, Amie Leigh            128 Yellowstone St           Kenner, LA 70065
14727406   St. John Parish Tax Collector           1801 W. Airline Hwy            Laplace, La 70068
14727407   St. John Parish Tax Collector           PO Box 1600           Laplace, La 70069
14727410   St. John The Baptist Parish          Water Waste Treatment             1801 W Airline Hwy Att T Miles          LaPlace, LA
           70068
14727412   St. Martin, Donald Joseph           130 Mattie St         LaPlace, LA 70068
14727415   Standard Crane & Hoist, LLC              c/o Stephen Conroy Law Firm            Stephen K. Conroy          3501 N. Causeway
           Boulevard, Suite 500          Metairie, LA 70002−3691
14727417   Standard Laboratories, Inc           1138 McGhee Lane, Suite 2            Jacksboro, TN 37757
14844398   State of Delaware          Division of Revenue           820 N. French Street, 8th Floor        Wilmington, DE
           19801−0820
14727428   State of Florida Department of Revenue             5050 W Tennessee Street           Tallahassee, FL 32399−0120
14727430   State of Louisiana Department of             Environmental Quality          Office of Environmental Compliance          602
           N. Fifth Street        Baton Rouge, LA 70802
14727431   State of Louisiana Department of             Environmental Quality          Office of Environmental Compliance          P.O.
           Box 4312          Baton Rouge, LA 70821−4312
14727432   State of Louisiana Office of the           Attorney General         Office of Attorney General Jeff
           Landry         Christopher Lento            PO Box 94005          Baton Rouge, LA 70804−9005
                    Case 19-12153-KBO                Doc 602-1          Filed 07/29/20          Page 62 of 70
14727433   State of Tennessee Department of State           312 Rosa L. Parks Ave 6th Fl        Nashville, TN 37243−1102
14727434   State of Tennessee Dept of Revenue            500 Deaderick St        Nashville, TN 37242
14727438   Stauffer Manufacturing Company              361 E Sixth Street       Red Hill, PA 18076
14727442   Steel Fab Inc of Dublin GA            902A Smith Street        Dublin, GA 31021
14727447   Steele, James D        189 Dakota Trail           Rockwood, TN 37854
14727449   Stegall, Curtis M        230 North 3rd Street          Kingston, TN 37763
14727450   Stehling, Wendy Ann           25 Monte Carlo Drive           Kenner, LA 70065
14727452   Stephan, Lawrence P           389 Fairway Drive          Laplace, LA 70068
14727461   Steve Deckoff        One Sound Shore Drive             Ste 200       Greenwich, CT 06830
14727478   Stewart, Calvin        Po Box 2508            Reserve, LA 70084
14727479   Stewart, David        1900 Longwood Crt             Laplace, LA 70068
14727480   Sticker, Richard G         27333 Sticker Lane          Ponchatoula, LA 70454
14855706   Stowers Rental & Supply Inc.            10644 Lexington Dr.         Knoxville, TN 37922
14727484   Strader, Dallas       112 N Patton Ave            Rockwood, TN 37854
14727485   Strauss, Ronald R         21395 Rogers Hill Ro           Covington, LA 70435
14727487   Strickland Trading, Inc.         101 Carnoustie         Shoal Creek, AL 35242
14727488   Strong, David G         12339 Post Oak Road            Hammond, LA 70403
14912453   Sugar Steel Corporation          350 South Grand Avenue           Suite 5100       Los Angeles, CA 90071
14909173   Sunbelt Transformer, Ltd.           1922 S. MLK Jr. Drive         Temple, TX 76504
14727508   T & H TRUCKING INC                1106 W 111TH PL            CHICAGO, IL 60643
14727509   T & W STEEL COMPANY INC.                    1612 SOUTHWEST JEFFERSON                 Lees Summit, MO 64081
14727511   TA SERVICES INC              241 REGENCY PARKWAY                   MANSFIELD, TX 76058
14727510   TA Services        Attn Jake Langley            PO Box 2127         Birmingham, AL 35201
14727513   TA Services, LLC          Charley M. Drummond              400 Century Park South, Suite 224        Birmingham, AL
           35226
14727512   TA Services, LLC          TA Services           Attn Jake Langley       PO Box 2127          Birmingham, AL
           35201
14727514   TABATHIA GAUTHIER                   8089 JUNG BLVD APT C              MARRERO, LA 70072
14727515   TABETHA GRAVES                 120 AUGUSTINE LANE                LAPLACE, LA 70068
14727516   TAINO TRUCKING LLC                  67 PHILLIP CT           CHALMETTE, LA 70043
14727517   TAKIYAH DUNBAR                 1813 S. SOWN RD             LAPLACE, LA 70068
14727518   TALLGRASS FREIGHT CO, LLC                     5800 HILLTOP ROAD, SUITE 202               SHAWNEE, KS 66226
14727519   TAMIRA THIELE              139 HOLLYWOOD PARK                   MONTZ, LA 70068
14727520   TAMMY PRUITT               1004 WILKER NEAL AVE                 METAIRIE, LA 70003
14727521   TAMPA BAY STEEL CORPORATION                        6901 EAST 6TH AVENUE              Tampa, FL 33619
14727523   TANYA BENNETT                2532 BUCCANEER DR                 MARRERO, LA 70072
14727524   TANYA PAYNE              3529 AMES BLVD                MARRER0, LA 70072
14727525   TANYON THOMAS                 805 BELLEMEADE BLVD                  GRETNA, LA 70056
14727526   TANZA ROBERTSON                  2648 NORTH NOBILE               PAULINA, LA 70763
14727527   TAPCO           TRAFFIC & PARKING CONTROL CO, INC.                      5100 WEST BROWN DEER
           ROAD           BROWN DEER, WI 53223
14727528   TASHA J. WASHINGTON                   220 HOMEWOOD PLACE                 RESERVE, LA 70084
14727529   TAT V LE          1913 CAROL SUE AVE                 GRETNA, LA 70056
14727532   TAYLOR A. LEGRANGE                   3535 APOLLO DRIVE              METAIRIE, LA 70003
14727533   TAYLOR ENTERPRISES INC                    2586 SOUTHPORT RD              Spartanburg, SC 29302
14727535   TAYLOR M. GORMAN                   480 CAROLYN DRIVE               DESTREHAM, LA 70047
14727536   TAYLOR MACHINE WORKS INC                       650 NORTH CHURCH AVENUE                   LOUISVILLE,, MS 39339
14727537   TAYLOR R. FALGOUST                   2727 NORTH NOBILE             PAULINA, LA 70763
14727539   TAZMAN S. ANDERSON                    613 EAGLE STREET            LAPLACE, LA 70068
14727540   TDI GROUP, LLC             700 BLAW AVENUE                 PITTSBURGH, PA 15238
14727541   TEA SVETLANOVIC                 6069 BELT LINE RD APT 2054               DALLAS, TX 75254
14727542   TECH USA, LLC             8334 VETERANS HIGHWAY, 2nd Floor                   Millersville, MD 21108
14727546   TECHNOS INC             7016 FM3009            SCHERTZ, TX 78154
14727547   TED LAURENT              2509 ARIZONA DRIVE                MARRERO, LA 70072
14727548   TEN M VENDING               15642 RIVER ROAD               NORCO, LA 70079
14727549   TENCARVA MACHINERY CO                      PO BOX 35705           GREENSBORO, NC 27425−5705
14727550   TENNESSEE ASSOCIATED ELEC                      214 W MORELIA AVE              KNOXVILLE, TN 37917
14727553   TENNESSEE DEPARTMENT OF TRANSPORTATION                              HIGHWAY BEAUTIFICATION                 505
           DEADRICK ST             NASHVILLE, TN 37243−0333
14727554   TENNESSEE DEPT OF REVENUE                      ANDREW JACKSON STATE OFF. BLDG                     500 DEADERICK
           STREET           NASHVILLE, TN 37242
14727555   TENNESSEE HANDY                  720 PLYMOUTH DR               LAPLACE, LA 70068
14727556   TENNESSEE SLING CENTER                    3010 WILLIAMS STREET, SUITE 104                 Chattanooga, TN 37410
14727557   TENNESSEE STEEL HAULERS INC                      2607 BRICK CHURCH PIKE               NASHVILLE, TN 37207
14727559   TENOVA INC.            100 CORPORATE CENTER DRIVE                     CORAPOLIS, PA 15108−3185
14727561   TERCHELLE DORSEY                  57705 FORT ST            PLAQUEMINES, LA 70764
14727562   TERENCE J. ROSE              114 CEDAR ROW               THIBODAUX, LA 70301
14727563   TERESA LOMONACO                   3801 IRWIN KUNTZ DR              HARVEY, LA 70058
14727564   TERRANCE Q. MARSHALL JR.                     193 SHADOW BROOK LANE                 LAPLACE, LA 70068
14727565   TERRANCE T. LINTON                 117 SHERMAN WALKER                 GARYVILLE, LA 70051
14727566   TERRANCE TRELL VIDEAU                     6508 RUE LOUIS PHILIPI            MARRERO, LA 70072
14727567   TERRELL J LUKE              5515 FOURTH ST APT 1               MARRERO, LA 70072
14727568   TERRELL JACKSON                 264 W 8TH STREET             VACHERIE, LA 70090
14727569   TERREN COOK              278 CHAD B BAKER                RESERVE, LA 70084
14727570   TERRENCE JUDE THOMAS                     3809 DEERRUN LANE              HARVEY, LA 70058
14727571   TERRENCE PLACIDE                 139 EAST 30TH STREET               RESERVE, LA 70084
14727572   TERRENCE TAFT               4633 RIVERVIEW DRIVE                HOOVER, AL 35244
14727573   TERRENCE WOLFE                 329 MELIUS DR             RESERVE, LA 70084
                   Case 19-12153-KBO                Doc 602-1        Filed 07/29/20         Page 63 of 70
14727574   TERRI HEBERT         309 CARDINAL ST               LAPLACE, LA 70068
14727575   TERRI LYNN RANDALL               422 ORANGE LOOP             LAPLACE, LA 70068
14727576   TERRI RANDALL           422 ORANGE LOOP               LAPLACE, LA 70068
14727578   TERRY BROWN           507 CHALMETTE               HARVEY, LA 70058
14727579   TERRY HEBERT          1034 CEDRE DR              WESTWEGO, LA 70084
14727580   TERRY J. RODRIGUE           106 KATHY DRIVE              LAPLACE, LA 70068
14727581   TERRY J. RODRIGUE JR.             131 LAWRENCE STREET              LAPLACE, LA 70068
14727582   TERRY JOHN LEONARD JR                 2020 ELM ST        HARVEY, LA 70058
14727583   TERRY L. SCOTT         356 FEDERAL DR               AVONDALE, LA 70094
14727584   TERRY M KUCHLER             2137 18TH ST           KENNER, LA 70062
14727585   TERRY RISING         2416 WILLIAMSBURG STREET                  LAPLACE, LA 70068
14727586   TERRY ROCHE          1316 PALFREY ST              GRETNA, LA 70053
14727592   TERRYL J TOLLIVER            5028 RANDOLPH ST              MARRERO, LA 70072
14727593   TEXAS COMPTROLLER OF                  PUBLIC ACCOUNTS            PO Box 149348         Austin, TX
           78714−9348
14727595   TEXAS IRON & METAL COMPANY                    865 LOCKWOD           Houston, TX 77020
14727598   THADDAUS M. WILLIAMS                 9008 ROUSSEAU STREEET            KENNER, LA 70062
14727599   THADDUES R. SMITH             8200 SUNBURY LANE #1501S               HOUSTON, TX 77985
14727600   THANH HOANG NGO              2276 N HARPER DR             HARVEY, LA 70058
14727601   THANH HUU CHAU             2 HERMITAGE DR              MARRERO, LA 70072
14727602   THE A588 & A572 STEEL COMPANY                  133 SABAGO LAKE DRIVE             Sewickley, PA 15143
14727604   THE COEUR DALENES COMPANY                    3900 EAST BROADWAY              Spokane, WA 99202
14727606   THE DAVID J JOSEPH COMPANY                  1014 DOUGLAS ST, 2ND FLOOR               Omaha, NE 68102
14727607   THE DAVID J JOSEPH COMPANY                  2 PENN CENTER WEST, SUITE 301              PITTSBURGH, PA
           15276
14727605   THE DAVID J JOSEPH COMPANY                  BROKERAGE SERVICES DIVISION                Attn Director or
           Officer      PO Box 632960           CINCINNATI, OH 45263−2960
14727608   THE EVERETT STEEL COMPANIES                   Tacoma Rail Track 223       TACOMA, WA 98421
14727609   THE J. M. SMUCKER COMPANY                  39198 TREASURY CENTER              Chef loc      CHICAGO, IL
           60694−9100
14727610   THE J.M. SMUCKER COMPANY − OLD GENT                     39198 TREASURY CENTER              locale
           209       CHICAGO, IL 60694−9100
14727611   THE LAMBERT FIRM, PLC               Cayce Peterson, Hughes P Lambert        701 Magazine Street        New
           Orleans, LA 70130
14727612   THE MCGINNIS LUMBER CO, INC                  905 22ND AVENUE          MERIDIAN, MS 39301
14727613   THE MEDICINE SHOPPE               932 CARROLLWOOD AVENUE                LAPLACE, LA 70068
14727614   THE PERSONNEL CONSULTING GROUP                     VETERANS BLVD, SUITE 535              Metairie, LA 70005
14727615   THE REYNOLDS COMPANY                   700A ELMWOOD PARK BOULEVARD                   HARAHAN, LA 70123
14727616   THE SHERWIN WILLIAMS COMPANY                     HARRIMAN TN           228 S. ROANE
           STREET        HARRIMAN, TN 37748
14727617   THE THREE CS PROPERTIES INC                 141 1−310 SERVICE RD          ST ROSE, LA 70087
14727620   THE WARREN COMPANY                  2201 LOVELAND AVE.            ERIE, PA 16505
14727621   THEODORE GARTON              21 SULLIVAN PLACE              ALGIERS, LA 70131
14727622   THEODORE H. MONTGOMERY                    22709 114TH PL SE        KENT, WA 98031
14727623   THEODORE W THOMAS                 2301 NEWTON ST           GRETNA, LA 70053
14727624   THERAN M JOHNSON              PO BOX 872905           NEW ORLEANS, LA 70187−2905
14727625   THERESA GARRISON             2800 MT KENNEDY DR               MARRERO, LA 70072
14727626   THERMO ELECTRON NORTH AMERICA LLC                       PO Box 742775         ATLANTA, GA 30374−2775
14727627   THIBODEAUX & SON SCRAPYARD                    4612 MARINA RD          NEW IBERIA, LA 70560
14727628   THIEN T NGUYEN           2511 HOLIDAY DRIVE               NEW ORLEANS, LA 70131
14727629   THIRON L. CARR         2401 EXCHANGE ALLEY                 LUTCHER, LA 70071
14727630   THOMAS A WILLIAMS              555 MICHAEL ST            MARRERO, LA 70072
14727631   THOMAS A. HOYAL            2499 EASY LEBRAY              LUTCHER, LA 70071
14727632   THOMAS A. NASSER            1212 W. WESTCHESTER WAY                 MUSTANG, OK 73064
14727633   THOMAS A. PITTMAN             174 STOUT STREET             GARYVILLE, LA 70051
14727634   THOMAS ADAMS            1900 ESTHER ST             HARVEY, LA 70058
14727635   THOMAS BREAUX             5228 OAK DR            MARRERO, LA 70072
14727636   THOMAS D. BOYD            12386 PATTERSON ROAD                TITUSVILLE, LA 16354
14727637   THOMAS DANIELS            5267 HUNTERSPARK AVE                 BATON ROUGE, LA 70817
14727638   THOMAS FLUENCE             P. O. BOX 563          GRAMERCY, LA 70052
14727639   THOMAS G. MOREL            2012 ORMOND BLVD                DESTREHAN, LA 70047
14727640   THOMAS GELPI          916 RICHARD ST              GRETNA, LA 70053
14727641   THOMAS JONES          2425 41ST STREET              HARVEY, LA 70058
14727642   THOMAS L ROBINSON               814 5TH AVENUE            HARVEY, LA 70058
14727643   THOMAS LAVIGNE JR              6820 BAMBERRY ST             NEW ORLEANS, LA 70126
14727644   THOMAS LYNN MARTIN                 6116 FOURTH AVENUE APT 212              MARRERO, LA 70072
14727645   THOMAS M. FOSTER            620 CAMELIA AVE              LAPLACE, LA 70068
14727646   THOMAS REARDON JR               526 MARION ST           HARVEY, LA 70058
14727647   THOMAS U BROWN             1053 MARVIN CT              HARVEY, LA 70058
14727648   THOMAS WIBEL           1508 AVENUE A              MARRERO, LA 70072
14727656   THORNTON, MUSSO, & BELLEMIN, INC.                   4788 WAYWOOD DRIVE               ZACHARY, LA 70791
14727660   TIGER TRAILERS, INC            3029 COUNTY ROAD 3320              Cookville, TX 75558
14727661   TILDEN PEREZ JR          5517 PERRIN ST P O BOX614              LAFITTE, LA 70067
14727663   TIMMY ALLEN LABRANCHE JR                   3105 MARY DRIVE           MARRERO, LA 70072
14727664   TIMOTHY ALBRITTON               313 CAMELIA AVE.            LAPLACE, LA 70068
14727665   TIMOTHY BOUZIGARD                135 HOLLYWOOD PK DR              LAPLACE, LA 70068
14727666   TIMOTHY BOUZIGARD JR                 311 CLAYTON DR           NORCO, LA 70079
14727667   TIMOTHY COLEMAN              245 HISTORIC EAST             GARYVILLE, LA 70051
                    Case 19-12153-KBO                Doc 602-1         Filed 07/29/20          Page 64 of 70
14727668   TIMOTHY D MATHERNE                    710 CENTRAL AVE               WESTWEGO, LA 70094
14727669   TIMOTHY JOHN SASSO                  3037 LILLIE ST           MARRERO, LA 70072
14727670   TIMOTHY JOHN SCHOTSCH                      115 MARK TWAIN DR APT 16                RIVER RIDGE, LA 70123
14727671   TIMOTHY PARKER JR                  6850 KLUG PINES RD LOT45                 SHREVEPORT, LA 71129
14727672   TIMOTHY R WHITE                3530 WEST HOUSTON                 PARIS, TX 75460
14727674   TIMOTHY RISING               613 PENN DRIVE              LAPLACE, LA 70068
14727675   TIMOTHY ROBINSON                  1531 BELLE POINTE              LAPLACE, LA 70068
14727676   TIMOTHY SCOTT               219 DIAMOND ROAD                 NORCO, LA 70079
14727677   TIMOTHY STOUT               632 GARYVILLE NORTHE                   GARYVILLE, LA 70051
14727678   TIMOTHY THOMAS                 777 MADEWOOD DR                 LAPLACE, LA 70068
14727679   TIMOTHY VIDAL               1524 NEWTON ST               GRETNA, LA 70053
14727680   TIMOTHY W LEE               125 DEREK LANE               LAPLACE, LA 70068
14727681   TIMPTHA LAURENT                 410 MONCLA AVE               BELLE CHASSE, LA 70037
14727682   TIMS TIRE SERVICE               1688 HARRIMAN HWY                  HARRIMAN, TN 37748
14727683   TINA BAUDOIN              909 SOLON ST             GRETNA, LA 70053
14727684   TJM & CO           PO Box 2120            KENNER, LA 70063−2120
14727685   TMI         9910 Dupont Circle Dr East Suite 200            Fort Wayne, IN 46825
14727686   TMS INTERNATIONAL, LLC                    Attn Director or Officer        12 MONONGAHELA
           AVENUE           GLASSPORT, PA 15045
14727688   TMS International, LLC            Elliott Greenleaf PC        Rafael X Zahralddin−Aravena Eric M Sutty        1105 N.
           Market Street, Suite 1700          Wilmington, DE 19801
14727689   TMS International, LLC            c/o Eric M. Sutty, Esquire        Elliott Greenleaf, P.C.     1105 North Market
           Street, Suite 1700        Wilmington, DE 19801
14727687   TMS International, LLC            c/o Jennifer Hall, Equire        1155 Business Center Drive, Suite 200     Horsham,
           PA 19044
14727690   TN DEPT ENV CONSERVATION                      10TH FLOOR WILLIAM R SNODGRASS TN T                      NASHVILLE, TN
           37243
14727691   TN DEPT OF ENVIR CONSERV                     DIVISION OF REMEDIATION                 4TH FLOOR ANNEX           401
           CHURCH STREET               NASHVILLE, TN 37243
14727692   TN Dept of Envt and Conservation             c/o TN Attorney General          Bankruptcy Division       PO Box
           20207         Nashville, TN 37202−0207
14727693   TOAN G HUYNH               3181 PRIMWOOD DRIVE                  HARVEY, LA 70129
14727694   TOAN NGUYEN               1124 WARREN DR                HARVEY, LA 70058
14727695   TOBY MILLER             430 W. BEECH ST.              PONTCHATOULA, LA 70454
14727696   TODD J. CRUSE             632 PAILET AVENUE                HARVEY, LA 70058
14727697   TODD TREADAWAY                   1965 BELLE CHASSE HWY                 GRETNA, LA 70056
14727698   TODD WALKER JR                2708 MARISHA CT               MARRERO, LA 70072
14727699   TODD WILLIAMS               821 BARATARIA BLVD.                 MARRERO, LA 70072
14727702   TOKAI CARBON GE LLC                   Kelly Correll       6210 AUDREY KELL ROAD, SUITE
           270        CHARLOTTE, NC 28277
14727704   TOM HOUSTON LANEY                    405 BAYOU ROAD               BELLE CHASSE, LA 70037
14727705   TOMMIE L ROBINS                513 TURTLE CREEK               ST ROSE, LA 70087
14727706   TOMMIE WILLIAMS                 1325 COOK ST            GRETNA, LA 70053
14727707   TOMMY L. THOMAS                 337 ENGLISH COLONY                 LAPLACE, LA 70068
14727708   TOMMY LEPINE               2817 PRITCHARD RD                MARRERO, LA 70072
14727709   TOMMY THOMPSON                   3417 W LOYOLA DRIVE                 KENNER, LA 70065
14727710   TOMMY WAYNE JOHNSON                       4008 NORTH INDIGO DRIVE                HARVEY, LA 70058
14727711   TONI BORNE            2410 JEAN LAFITTE BLVD                  LAFITTE, LA 70067
14727712   TONY BENNETT ENTERPRISES INC                       124 EAST AIRLINE HWY                LAPLACE, LA 70068
14727713   TONY BYCHURCH                 2844 DOVE AVE              MARRERO, LA 70072
14727714   TONY COULTER JR                4925 DITCHARO ST LOT 6                LAFITTE, LA 70067
14727715   TONY J VIOLA             4412 BAYOU DES FAMILLIES                   MARRERO, LA 70072
14727716   TONYS TOWING               302 ALMEDIA ROAD                 ST ROSE, LA 70087
14727717   TORI MANGER              628 MONROA ST                GRETNA, LA 70056
14727718   TORQUE, INC            201 CASTLEBERRY CT.                  MILFORD, OH 45150
14727720   TORREY PARQUET                 110 ROSE ST            LAPLACE, LA 70068
14727721   TORY CARGO              1128 PAILET AVE              HARVEY, LA 70058
14727722   TOTAL QUALITY LOGISTICS, LLC                     4289 IVY POINTE BLVD.              CINCINNATI, OH
           45245−0002
14727724   TOWLIFT INC            1395 VALLEY BELT RD                  BROOKLYN HEIGHTS, OH 44131
14727726   TRAC−WORK, INC.               640 HWY 3185             THIBODAUX, LA 70301
14727727   TRAMAINE DESHUN CHAPMAN                        2908 E ST BERNARD HWY APT D                  MERAUX, LA 70075
14727728   TRAVELERS             TRACER SYSTEM                 ONE TOWER SQUARE 9 CR                  HARTFORD, CT 06183
14727730   TRAVELERS INDEMNITY CO.                     NATIONAL ACCT INSTALLMENT PMTS                      ONE TOWER SQUARE
           9 CR         HARTFORD, CT 06183
14727732   TRAVION BUTLER                304 NW 2ND STREET               RESERVE, LA 70084
14727733   TRAVION T. BOURGEOIS                   8890 SUNNYSIDE DRIVE APT #8                 LAPLACE, LA 70068
14727734   TRAVIS CAMBRE               155 JOUTY LANE               LAPLACE, LA 70068
14727735   TRAVIS L. CAMBRE                741 MADEWOOD DRIVE                  LAPLACE, LA 70068
14727736   TRAVIS M. SHARLOW                  104 W. 2ND STREET             LAPLACE, LA 70068
14727737   TRAVIS SIMMONS                2200 WASHINGTON AVE.                  HARVEY, LA 70058
14727738   TRAVIS WILLIAMS                3636 LAKE TIMBERLANE                  GRETNA, LA 70056
14727739   TRAXYS           825 THIRD AVENUE                 NEW YORK, NY 10022
14727743   TREDARRIAN BURSE                  1335 THEARD ST             GRETNA, LA 70053
14727744   TREMAINE J. BAILEY                3001 YORKTOWN DRIVE                  LAPLACE, LA 70068
14727745   TREMAINE R. AUSBON                  700 BAYOU PAUL LANE                 ST. GABRIEL, LA 70776
14727746   TRENT MALLARD JR                  367 E 27TH ST          RESERVE, LA 70084
14727747   TREVIN WILLIAMS                421 S CHRUCH ST              GARYVILLE, LA 70051
                    Case 19-12153-KBO                Doc 602-1          Filed 07/29/20          Page 65 of 70
14727749   TREVOR A. FORET              220 RIVER POINT DRIVE               DESTREHAN, LA 70047
14727751   TRI COASTAL TRADING LLC                  Attn Director or Officer        11931 WICKCHESTER              Suite
           201        HOUSTON, TX 77043
14727753   TRI COUNTY PARTS & EQUIPMENT                     1099 INDUSTRIAL BLVD               CROSSVILLE, TN 38556
14727754   TRI STATE HYDRAULICS                 1310 CUSHMAN STREET                CHATANOOGA, TN 37406
14727757   TRI−MISS SERVICES              416 W. WOODROW WILSON                   JACKSON, MS 39213
14727756   TRIDENT TRANSPORT LLC                  1428 CHESTNUT ST, SUITE 114               CHATTANOOGA, TN 37402
14727758   TRINITY INDUSTRIES INC. − RAIL CAR                   HIGHWAY 21             MADISONVILLE, LA 70447
14727760   TRINITY INDUSTRIES LEASING COMPANY                        2525 STEMMONS FREEWAY                  Dallas, TX
           75207
14727761   TRINITY MARINE             1050 TRINITY ROAD               ASHLAND CITY, TN 37015
14727763   TRIO COMPRESSED AIR                2624 ENGINEER ROAD                BELLE CHASE, LA 70037
14727767   TRIPLE−S STEEL            6000 JENSEN DRIVE              HOUSTON, TX 77026
14727768   TRIPLE−S STEEL KNOXVILLE                  4800 BEVERLY ROAD                KNOXVILLE, TN 37918
14727772   TROY A SEVIN SR             102 CREGAN AVE              GRETNA, LA 70053
14727773   TROY BERGERON               2708 ACADIANA TRACE                 MARRERO, LA 70072
14727774   TROY EVERSON              2216 VANAPREAL DRIVE                 LAPLACE, LA 70068
14727775   TROY GROS            15 TURNBERRY DR               LAPLACE, LA 70068
14727776   TROY MALBROUGH                 1214 LUTCHER AVE               LUTCHER, LA 70071
14727777   TROY PERRIN            2446 JEAN LAFITTE              LAFITTE, LA 70067
14727778   TROY SEVIN            3434 PETERS ROAD              HARVEY, LA 70058
14727779   TROY WILLIAMS              2240 PETERS ROAD              HARVEY, LA 70058
14727780   TRUCK PRO, LLC             dba HEAVY DUTY PARTS − STORE #163                    6145 RIVER ROAD             HARAHAN,
           LA 70123
14727781   TRUDY LEPINE             1217 MAYWOOD ROAD                  LAPLACE, LA 70068
14727782   TRW METALLURGICAL ENGINEERING                        CONSULTING LLC              3530 WEST HOUSTON              PARIS,
           TX 75460
14727783   TT BARGE CLEANING INC                 P.O. BOX 1287           DONALDSONVILLE, LA 70346
14727786   TULSA CRANE WERX                7500 S. 81ST WEST PLACE               TULSA, OK 74131
14727787   TULSA PORT OF CATOOSA                  5350 CIMARRON ROAD                 CATOOSA, OK 74015
14727791   TYLER FRECHETTE               181 E 1ST STREET             RESERVE, LA 70084
14727792   TYLER PAUL SEVIN              2532 TAFFY DR             MARRERO, LA 70072
14727793   TYLOR M. OUBRE              158 KATHY DRIVE              LAPLACE, LA 70068
14727794   TYRAN DENYS              2153 SAUVAGE AVE               MARRERO, LA 70072
14727795   TYRON ANTHONY MOUZON                     2404 PARK LANE             TERRYTOWN, LA 70056
14727796   TYRON DOWNING                1127 LULING ESTATE               LULING, LA 70070
14727797   TYRONE FIDELIS WILSON                 1300 COOK ST APT A             GRETNA, LA 70053
14727798   TYRONE HUDSON               3893 GREENBRIAR LANE                 HARVEY, LA 70058
14727799   TYRONES DETAILING & WRECKER SER.                       191 W. 5TH ST.          LAPLACE, LA 70068
14727522   Tanner, Robert D         44129 Easy Street        Hammond, LA 70403
14727530   Tate, Danny E        18507 Providence Estates Rd           Amite City, LA 70422
14727531   Tate, Michael B        3119 Albany Street         Kenner, LA 70065
14727534   Taylor Leasing and Rental         P.O. BOX 906          Louisville, MS 39339−0906
14727538   Taylor, Thomas Christopher          46641 Durbin Rd.          Tickfaw, LA 70466
14727543   Tech USA, LLC          Site Tech Staffing, Inc        8334 Veterans Highway          Millersville, MD 21108
14727544   Technical Environmental Services          5133 Taravella Road         Marrero, LA 70072
14727545   Technical Environmental Services, Inc.         Noel Pooley         5133 Taravella Road        Marrero, LA
           70072
14848174   Tennessee Associated Electric, LLC          214 W Morelia Ave           Knoxville, TN 37917
14727551   Tennessee Attorney Generals Office          TN Dept of Envt and Conservation          c/o Bankruptcy
           Division       PO Box 20207           Nashville, TN 37202−0207
14727552   Tennessee Department of Revenue           c/o Attorney General         TDOR         PO Box 20207          Nashville, TN
           37202−0207
14727558   Tenova Inc.        Hernan Mompo           100 Corporate Center Drive          Coraopolis, PA 15108
14727560   Tenova Inc.        Michael J Ferrigno        4643 S Ulster St., Suite 900       Denver, CO 80237
14905690   Terrence Taft       Benesch, Attn: J. Erik Connolly          71 S. Wacker Drive, Suite 1600        Chicago, IL
           60606
14727577   Terrio, Kent Paul       155 West 1st Street         Reserve, LA 70084
14727587   Terry Taft       One Sound Shore Drive           Ste 200        Greenwich, CT 06830
14727588   Terry, Charles A        11047 S. Bayouview          Gonzales, LA 70723
14727589   Terry, James E        51473 Finch Lane         Independence, LA 70443
14727590   Terry, Polly Aycock        420 N Chamberlain Ave            Rockwood, TN 37854
14727591   Terry, Shane Patrick        787 West Bates         Rockwood, TN 37854
14727594   Texas Comptroller of Public Accounts          111 East 17th Street        Austin, TX 78774
14727596   Tezcan Galvanizli Yapi Elemanlari Sanayi          ve Ticaret AS         Bilge Gunalan       Arslanbey
           OSB.        2.Cadde No 6, Kartepe−41285            Kocaeli, 41285 Turkey
14727597   Thacker, John P        275 Shady Road          Oliver Springs, TN 37840
14727603   The City of Tulsa−Rogers Country          Port Authority         5350 Cimarron Road         Catoosa, OK 74015
14727619   The Travelers Indemnity Company and Its           Property Casualty Insurance Affiliates        Travelers      Account
           Resolution − Michael Gauntlett         One Tower Square 0000−FP15             Hartford, CT 06183
14727618   The Travelers Indemnity Company and Its           Property Casualty Insurance Affiliates        Travelers − Account
           Resolution        One Tower Square 0000−FP15             Hartford, CT 06183
14727649   Thomas, Brian C         7410 Newcastle Dr          New Orleans, LA 70126
14727650   Thomas, Dathan D          1200 Cambridge Dr           apt b       LaPlace, LA 70068
14727651   Thomas, Dwayne           2741 Salem St        Kenner, LA 70062
14727652   Thomas, Michael Warren           8799 Houma Dr           LaPlace, LA 70068
14727653   Thomas, Royal Anthony           361 A Brocato Ln          Raceland, LA 70394
14727654   Thompson, Glen R          47379 N Cherry Street          Hammond, LA 70401
                    Case 19-12153-KBO                  Doc 602-1          Filed 07/29/20           Page 66 of 70
14727655   Thompson, Jesse W           209 Co Rd 801          Etowah, TN 37331
14727658   Thornton, Musso, Bellemin, Inc.          4788 Waywood Dr.            Zachary, LA 70791
14727657   Thornton, Musso, Bellemin, Inc.          Ross A. Dooley          8440 Jefferson Hwy., Suite 301        Baton Rouge, LA
           70809
14727659   Thornton, Robert         245 Louise Court         Gretna, LA 70056
14727662   Tilley, Jason        1531 James Ferry Rd         Kingston, TN 37763
14727673   Timothy R. White          3530 West Houston Street           Paris, TX 75460
14727701   Tokai Carbon GE LLC            Amy Pritchard Eilliams          Troutman Sanders LLP           301 S. College Street, Suite
           3400         Charlotte, NC 28202
14727700   Tokai Carbon GE LLC            Troutman Sanders LLP            Amy Pritchard Williams          301 S. College Street, Suite
           3400         Charlotte, NC 28202
14727703   Tokia Caribon GE LLC           Attn Jay McCloy          6210 Ardey Kell Road, Suite 270           Charolette, NC
           28277
14727719   Torres, Kevin G         2203 Pine Valley         Laplace, LA 70068
14727723   Touchet, Brennan James          116 Capri Court         Houma, LA 70364
14727725   Trac−Work, Inc.          PO Box 550         Ennis, TX 75120
14727729   Travelers        Travelers Property Casualty         Company of America           One Tower Square 9
           CR         Hartford, CT 06183
14727731   Travelers Indemnity Company            ONE TOWER SQUARE 9 CR                  HARTFORD, CT 06183
14727740   Traxys North America LLC            Daniel C. Kerrick Esq.          Hogan McDaniel          1311 Delaware
           Avenue         Wilmington, DE 19806
14727742   Traxys North America LLC            Price Meese Shulman & DArminio PC              Rick A. Steinberg        50 Tice
           Boulevard, Suite 380         Woodcliff Lake, NJ 07677
14727741   Traxys North America LLC            Rick A. Steinberg, Esq.         Price Meese Shulman & DArminio, P.C.            50
           Tice Boulevard, Suite 380         Woodcliff Lake, NJ 07677
14727748   Trevino, Joseph P         10 Devereux         Destrehan, LA 70047
14727750   Trew, Joseph Wesley          319 Fairchild St        Harriman, TN 37748
14727752   Tri Coastal Trading LLC          Attn Ted Ruggiero          11931 Wickchester          Suite 201       Houston, TX
           77043
14727755   Triche, Rory J        193 W 2nd St.         Reserve, LA 70084
14727759   Trinity Industries Leasing Company          Baker Botts L.L.P.          Omar J. Alaniz        2001 Ross Avenue, Suite
           900        Dallas, TX 75201
14853504   Trinity Industries Leasing Company          Baker Botts L.L.P., Attn: Omar J. Alaniz          2001 Ross Avenue, Suite
           900        Dallas, TX 75201
14727762   Trinity Rail        2525 STEMMONS FREEWAY                   Dallas, TX 75207
14727764   Trio Compressed Air Systems, LLC            2624 Engineers Road           Belle Chasse, LA 70037
14727766   Trio Compressed Air Systems, LLC            Robert W. Drouant           Attorney        PO Box 24994          New
           Orleans, LA 70184
14727765   Trio Compressed Air Systems, LLC            Robert W. Drouant           Attorney at Law        3900 Canal
           Street       New Orleans, LA 70119
14727769   Triumph Commercial Finance            600 SW Jefferson Suite 204           Lees Summit, MO 64063
14727770   Troxclair, Bryan J        1882 Lutcher Ave          Lutcher, LA 70071
14727771   Troxclair, Philip J       10133 N. Kelly Lane          Waggaman, LA 70094
14727784   Tube City IMS, LLC           Glassport, PA 15045
14727785   Tuco, Brandon          1901 Yorktown Drive           LaPlace, LA 70068
14727788   Turley, David B         121 Mercury Lane           Reserve, LA 70084
14727789   Turley, Derek Kapell         246 East 13th St        Edgard, LA 70049
14727790   Turpin, Christopher Preston         615 Siluria St       Harriman, TN 37748
14727800   ULISES MARTINEZ               2622 HYMAN PL             NEW ORLEANS, LA 70131
14727801   ULYSES C SMITH              1006 VAN TRUMP ST               GRETNA, LA 70053
14727802   UMB BANK, N.A.             1010 GRAND BLVD.              Kansas City, MO 64106
14727803   UMECC           5601 C CREEK RD             OH, OH 45242
14727806   UNIFIRST CORPORATION                  2744 LEXINGTON AVENUE                  KENNER, LA 70062
14727807   UNION PACIFIC RAILROAD                  12567 COLLECTION CENTER                  CHICAGO, IL 60693
14727808   UNION PACIFIC RAILROAD                  PO Box 843465           DALLAS, TX 75284−3465
14727812   UNITED RAIL SERVICE, LLC                 801 SOUTH MAIN STREET                 SOMERSET, KY 42501
14727813   UNITED RENTALS               10224 KINGSTON PIKE               KNOXVILLE, TN 37922
14727814   UNITED RENTALS               10385 AIRLINE HWY               ST. ROSE, LA 70087−3007
14727815   UNITED STATES TREASURY                   INTERNAL REVENUE SERVICE                    CINCINNATI, OH
           45999−0009
14727819   UNITED STEELWORKERS OF AMERICA                        PO Box 644485           PITTSBURGH, PA 15264−4485
14727820   UNITEDHEALTHCARE                 22703 NETWORK PLACE                  CHICAGO, IL 60673−1227
14727821   UNIVERSAL COIL MANUFACTURING                        2605 N. CONCORD RD               BELLE CHASSE, LA 70037
14727822   UNIVERSAL INDUSTRIAL SALES                    435 N.1200 W.           LINDON, UT 84042
14727823   UNIVERSAL SUPPLY & EQUIPMENT                      DBA / CIS          600 TIME SAVER AVENUE                 HARAHAN,
           LA 70123
14727824   UNIVERSAL TRUCKLOAD INC                    12755 EAST NINE MILE ROAD                  WARREN, MI 48089
14727825   UPS         PO BOX 650690            DALLAS, TX 75265−0690
14727826   URIEL YOUNG              611 HOMEWOOD PL               WESTWEGO, LA 70094
14727828   US Attorney for Delaware          David C Weiss c/o Ellen Slights          1007 Orange St Ste 700         PO Box
           2046         Wilmington, DE 19899−2046
14727829   US DOL−OSHA              9100 BLUEBONNET CENTRE                   BATON ROUGE, LA 70809−2985
14727830   US TREASURY − NAS JRB NEW ORLEANS                       ATTN EN            400 RUSSELL AVE. BLDG
           552        BELLE CHASSE, LA 70143
14727831   USC CASTINGS, LLC              30,000 IL ROUTE 9            MACKINAW, IL 61755
14727832   UTAH PACIFIC BRIDGE & STEEL                   50 NORTH GENEVA ROAD                   Lindon, UT 84042
14727804   Underwriters at Lloyds London           Alesco        67 Lombard Street         London, EC3V 9LJ United
           Kingdom
                    Case 19-12153-KBO                Doc 602-1          Filed 07/29/20          Page 67 of 70
14727805   Unfried, Robert F        2041 Incrociato        New Braunfels, TX 78132
14727809   Union Pacific Railroad Company           Tonya W Conley, Lila L Howe             1400 Douglass Street, Stop
           1580         Omaha, NE 68179
14727810   Union Pacific Railroad Company           Tonya W. Conley           UPRR          1400 Douglas Street, Stop
           1580         Omaha, NE 68179
14727811   United Motor Freight         3800 West Marginal Way S.W.             Seattle, WA 98106
14727816   United Steelworkers         Cohen, Weiss and Simon LLP            Richard M Seltzer, Melissa S Woods         900 Third
           Avenue, 21st Floor         New York, NY 10036
14727817   United Steelworkers         David R Jury, Anthony Resnick           60 Boulevard of the Allies, Room
           807        Pittsburgh, PA 15222
14727818   United Steelworkers         Law Office of Susan E Kaufman LLC              Susan E Kaufman         919 North Market
           Street, Suite 460       Wilmington, DE 19801
14727827   Ursin, Davarian        1 Summerton Dr           A−3        St Rose, LA 70087
14727833   VAHLE, INC.           1167 BRITTMOORE              HOUSTON, TX 77043
14727834   VALBRUNA SLATER STAINLESS, INC                     2400 TAYLOR STREET WEST                  Fort Wayne, IN 46802
14727838   VALK MANUFACTURING COMPANY                        New Kingstown, PA 17072
14727839   VALLEY IRON INC.              BNSF SPUR #5753−2473 ORANGE AVE                     FRESNO, CA 93706
14727840   VALLEY JOIST LLC − NV                255 LOGAN LANE              Fernley, NV 89408
14727841   VALLEY JOIST LLC EAST DIV                 3019 GAULT AVE NORTH                  FT. PAYNE, AL 35967
14727842   VALVE AND FILTER CORPORATION                     5270 MARSHALL STREET                  ARVADA, CO 80002
14727843   VAN TRAN            709 MACARTHUR AVE                HARVEY, LA 70058
14727848   VECTA ENVIROMENTAL SERVICE LLC                      P.O. BOX 1787             GONZALES, LA 70707
14727849   VELDA REFUGE              2467 PAIGE JANETTE              HARVEY, LA 70058
14727850   VELORIS HOLMES               2701 ARTS ST          NEW ORLEANS, LA 70122
14727851   VEOLIA WATER SOLUTIONS &                   TECHNOLOGIES NORTH AMERICA INC                        4760 WORLD
           HOUSTON PARKWAY STE 100                   HOUSTON, TX 77032
14727856   VERIZON WIRELESS                Bankruptcy Administration          500 Technology Dr, Suite 550         Weldon Spring,
           MO 63304
14727853   VERIZON WIRELESS                PO Box 15124         ALBANY, NY 12212−5124
14727852   VERIZON WIRELESS                PO Box 15124         Albany, NY 12212
14727855   VERIZON WIRELESS                PO Box 660108         Dallas, TX 75266
14727854   VERIZON WIRELESS                William M Vermette          22001 Loudoun County Pkwy             Ashburn, VA
           20147
14727857   VERNELL COLLINS               3809 INWOOD DR             HARVEY, LA 70058
14727858   VERNON ADAMS                1222 CHILO ST          GRETNA, LA 70053
14727859   VERNON ALEXANDER                  50 BARRECA ST             NORCO, LA 70079
14727860   VERNON ANDERSON                  50 BARRECA STREET               NORCO, LA 70079
14727861   VERNON CHARLES ALLEN                   5813 ST JOHN AVE             MARRERO, LA 70072
14727864   VESUVIUS USA             1404 NEWTON DRIVE               CHAMPAIGN, IL 61822
14727868   VICTOR BUSTILLOS               4868 ORLEANS WAY LOT 47                  CROWN POINT, LA 70072
14727869   VICTOR CARONNA                4041 DEER PARK            HARVEY, LA 70058
14727870   VICTOR CULPEPPER ENVIRONMENTAL, LLC                          25 MONTE CARLO DR.              KENNER, LA
           70065
14727871   VICTOR MOAWAD                309 COTTONWOOD DR                  GRETNA, LA 70053
14727872   VICTOR NUNEZ             133 AUGUSTINE LANE                 LAPLACE, LA 70068
14727873   VICTOR OLIVARES−GRULLON                    17821 CELTIC DR             MARRERO, LA 70072
14727874   VICTORY STEEL CO.               6400 BECKLEY ROAD               Baltimore, MD 21224
14727875   VIJAY H. GOHIL            5044 CARILLON LANE               FL 34786
14727877   VINCENT GARCIA               4961 SW 94 AVE           COOPER CITY, FL 33328
14727878   VINCENT GILMORE                1724 JULIE ST         MARRERO, LA 70072
14727879   VINCENT JONES             3717 BURNTWOOD DR                 HARVEY, LA 70058
14727880   VINCENT W. DAVIS              123 E. 13TH STREET             RESERVE, LA 70084
14727881   VINCO IRONWORKS                 2101 WASHINGTON AVE                 HARVEY, LA 70058
14727883   VINSON & ELKINS, LLP               2001 ROSS AVENUE, SUITE 3700                 DALLAS, TX 75201−2975
14727884   VITAL HEALTH SCREENINGS                   18448 WILDLIFE WAY                BATON ROUGE, LA 70817
14727885   VONDELL BATISTE               904 JEFFREY COURT APT. C                 LAPLACE, LA 70068
14727886   VOODOO DISPOSAL                416 FAIRFIELD AVE              GRETNA, LA 70056
14727887   VU HOANG NGO               122 CAMERON DRIVE                GRETNA, LA 70056
14727835   Valdez, Francisco j        742 Abels Valley Road         Rockwood, TN 37854
14727836   Valenti, Nace Nunzio         15209 Brandon Drive          Ponchatoula, LA 70454
14727837   Valero St. Charles Refinery         P.O. Box 5518        Norco, LA 70079
14727844   Vanatta, Casey Bryant         2152 Champion Drive           LaPlace, LA 70068
14727845   Vardis Partners, Inc        PO Box 1183         Osterville, MA 02655−1183
14727846   Variste, Antonio Joseph         39290 Legacy Lake Drive           Gonzales, LA 70737
14727847   Vaughn, Ernest ONeal          Po Box 1582         Ponchatoula, LA 70454
14727862   Verrette, Brian P       13 Greenwood Drive          Destrehan, LA 70047
14727863   Vertex Recovery Management             11266 Highway 23          Belle Chasse, LA 70037−4306
14727865   Vicki Lew Selz         Credit Manager         1916 E 29th St         Marshfield, WI 54449
14727866   Vicknair, Jake R        44423 Pecan Oaks Dr          Sorrento, LA 70778
14727867   Vicknair, James A         409 Greenwood Dr          Laplace, LA 70068
14727876   Villagomez, Jose Adolfo          83359 Pierre Cemetery Road           Folsom, LA 70437
14727882   Vineyard, Billy Joel        900 east wheeler st       Rockwood, TN 37854
14727889   W&W−AFCO STEEL LLC                  1112 West 29th Street         San Angelo, TX 76903
14727888   W&W−AFCO STEEL LLC                  9035 W. Market Street          US 421 West          COLFAX, NC 27235
14727890   W.W. Grainger, Inc.         401 South Wright Road W4W.R47               Janesville, WI 53546
14727891   WADE A. THOMPSON                 1111 W. MYRTLE STREET                CABOT, AR 72023
14727892   WADE J.PLAISANCE JR.               402 ELM STREET             LOCKPORT, LA 70374
14727893   WADE MANNING                327 MOUNT CARMEL ROAD                   CARRIERE, MS 39426
                   Case 19-12153-KBO             Doc 602-1       Filed 07/29/20        Page 68 of 70
14727894   WAGEWORKS INC          1100 PARK PLACE              SAN MATEO, CA 94403
14727895   WALDEMAR S NELSON CO IN               1200 ST. CHARLES AVENUE              NEW ORLEANS, LA 70130
14727897   WALI WENDELL WILLIAMS              318 LITTLE HOPE STREET              GARYVILLE, LA 70051
14727898   WALKER NATIONAL INC             d/b/a/ WALKER MAGNETIC GROUP INC                   2195 WRIGHT BROTHERS
           AVENUE        COLUMBUS, OH 43217
14727905   WALLACE MARTIN JR.           525 HERITAGE COVE              LAPLACE, LA 70068
14727909   WALTER A BODDEN           2116 JAMES DR            MARRERO, LA 70072
14727910   WALTER EUGENE GORDON JR                4137 AMES BLVD LOT 29            MARRERO, LA 70072
14727911   WALTER GORDON JR           817 AVENUE B             MARRERO, LA 70072
14727912   WALTER JAMES         812 CLAIBORNE DR              JEFFERSON, LA 70121
14727913   WALTER L MAGGARD            322 JOHNSON ST             ST ROSE, LA 70087
14727914   WALTER LEE MAGGARD JR              322 JOHNSON ST            ST ROSE, LA 70087
14727915   WALTER T. BERNARD           2524 LEXINGTON DRIVE               LAPLACE, LA 70068
14727916   WALTER W WILLIAMS            204 CYNTHIA CIRCLE              RESERVE, LA 70084
14727918   WANDA J. WATTS         460 ST. CHARLES             NORCO, LA 70079
14727919   WANDA J. ZAJICEK        311 LORRAINE STREET               DESTREHANS, LA 70047
14727920   WARIS AQUIL SABREE           2088 TUSKEGEE DR             MARRERO, LA 70072
14727921   WARIS SABREE        2088 TUSKAGEE DR               MARRERO, LA 70072
14727922   WARREN C WILLIAMS           2900 YORKTOWN DR                LAPLACE, LA 70068
14727923   WARREN DIXON         112 NW 18TH STREET               RESERVE, LA 70084
14727924   WARREN E. JOSEPH         1417 CARTIER DRIVE              LAPLACE, LA 70068
14727925   WARREN ELLIOT MARSE             409 ST JOSEPH LANE             HARVEY, LA 70058
14727926   WARREN JOSEPH         1417 CARTIER DRIVE              LAPLACE, LA 70068
14727927   WARREN PIERRE         3247 HWY 18           EDGARD, LA 70049
14727928   WARREN T. IRVIN        250 DEVON RD             LAPLACE, LA 70068
14727929   WARREN WILSON          1709 ELLERSLIE AVE.              LAPLACE, LA 70068
14727931   WASHING EQUIPMENT OF TN               2100 MIDDLEBROOK PIKE              KNOXVILLE, TN 37921
14727934   WASTE CONNECTIONS OF TN, INC               2400 Chipman St         Knoxville, TN 37917
14727933   WASTE CONNECTIONS OF TN, INC               LOUDON DISTRICT             2400 CHIPMAN
           STREET       KNOXVILLE, TN 37917
14727936   WASTE MANAGEMENT OF               PO Box 9001054         Louisville, KY 40290
14727935   WASTE MANAGEMENT OF               TENNE−KNOXVILLE               2552 WESTERN AVENUE             KNOXVILLE,
           TN 37921
14727937   WASTE PRO       920 KENNER AVE              KENNER, LA 70062
14727938   WATCO SUPPLY CHAIN SERVICES, LLC                 315 W 3RD ST         PITTSBURG, KS 72762
14727942   WAYLON FRANK          1903 GLENDALE DR               LAPLACE, LA 70068
14727943   WAYMAN FROST          531 MOCKINGBIRD LANE                 ST ROSE, LA 70087
14727944   WAYMAN L. FROST          531 MOCKINGBIRD LANE                 ST.ROSE, LA 70087
14727945   WAYNE ALFORD          916 1/2 S STANTON             NEW ORLEANS, LA 70131
14727946   WAYNE BORDELON           163 RENPASS AVENUE                HARAHAN, LA 70123
14727947   WAYNE FISHER        2000 REDWOOD ST               LAPLACE, LA 70068
14727948   WAYNE GREENUP          2225 LEVY GAUDET ST.               LUTCHER, LA 70071
14727949   WAYNE LEWIS        2216 STATE AVE             HARVEY, LA 70058
14727951   WAYNE MATHERNE JR            162 KATHY DRIVE             LAPLACE, LA 70068
14727952   WAYNE MITCHELL          138 HOLLYWOOD PARK                 MONTZ, LA 70068
14727953   WAYNE MORRIS         2006 MURL ST            NEW ORLEANS, LA 70131
14727954   WAYNE QUINN        3204 JASON LANE              GRETNA, LA 70056
14727955   WAYNE TOWNSEND            36119 WILD ROAD             PEARL RIVER, LA 70452
14727956   WAYNISHA BASS         1917 FAITH PLACE APT E              TERRYTOWN, LA 70056
14727957   WB SCRAP LLC       5000 PARIS ROAD              CHALMETTE, LA 70043
14727959   WC OF LOUISIANA         500 Seven Oaks Blvd          Bridge City, LA 70094
14727958   WC OF LOUISIANA         SOUTH LOUISIANA DISTRICT                  500 BRIDGE CITY AVENUE          BRIDGE
           CITY, LA 70094
14727965   WENDEL B. GILLAN         5204 BURKE DRIVE              METAIRIE, LA 70003
14727966   WENDELL FREDERICK            2785 HIGHLAND DR N              GRETNA, LA 70056
14727967   WENDELL GREEN JR          2561 W CATAWBA DR                HARVEY, LA 70058
14727968   WENDY WALL        620 BERGER ST             MARRERO, LA 70072
14727970   WES WALKER        2332 PAILET AVENUE               HARVEY, LA 70058
14727971   WESCO DISTRIBUTION           3011 LAUSAT STREET              METAIRIE, LA 70001
14727972   WESLEY W. POWE         648 MAGNOLIA AVE                LAPLACE, LA 70068
14727973   WEST CENTRAL STEEL INC.            105 19th Street NW         WILLMAR, MN 56201
14727974   WEST GULF MARINE INC.            6000 HARBORSIDE DRIVE               GALVESTON, TX 77554
14727977   WESTERN EXPRESS INC           7135 CENTENNIAL PLACE                NASHVILLE, TN 37209
14727978   WESTFIELD STEEL INC.          530−A STATE ROAD 32 WEST                Westfield, IN 46074
14727979   WHEELER STAGGER           1042 GEMENI DRIVE              RESERVE, LA 70084
14727982   WHITNEY VICKNAIR JR.           145 EAST 12TH ST           RESERVE, LA 70084
14727984   WILBERT BRADFORD           515 S. ATLANTA STREET               RIVER RIDGE, LA 70123
14727985   WILBERT STURDIVANT            2244 ROCHELLE STREET               HARVEY, LA 70058
14727986   WILBERT WALKER, JR          2119 5TH ST           LUTCHER, LA 70071
14727987   WILDCAT LOGISTICS LLC            9448 HWY. 112          BACONTON, GA 31716
14727988   WILFRED A. WYMAN           2705 JEAN LAFITTE BLVD.              LAFITTE, LA 70067
14727989   WILFREDO FAJARDO           1744 SHIRLEY DR            NEW ORLEANS, LA 70114
14727991   WILLBANKS STEEL CORPORATION                 1155 N.E. 28TH STREET           Ft. Worth, TX 76106
14727992   WILLIAM ALLEN RANDALL LORENZO JR                   2713 BAYOU CARENCRO               MARRERO, LA
           70072
14727993   WILLIAM BROWN III         1161 FRIEDRICHS RD APT 44               TERRYTOWN, LA 70056
14727994   WILLIAM D. POOLSON          1600 HACKBERRY AVE.                METAIRIE, LA 70001
14727995   WILLIAM DAVID BORNE            2410 JEAN LAFITTE BLVD               LAFITTE, LA 70067
                    Case 19-12153-KBO                 Doc 602-1         Filed 07/29/20           Page 69 of 70
14727996   WILLIAM E. HOWARD JR                   162 JEAN MARIE STREET                 RESERVE, LA 70084
14727997   WILLIAM GIANELLONI                   3820 LAKE PROVIDENCE DRIVE                   HARVEY, LA 70058
14727998   WILLIAM J BOURGEOIS                   347 HISTORIC WEST              GARYVILLE, LA 70051
14727999   WILLIAM JOHNSON JR                  11047 PERCH DR              THEODORE, AL 36582
14728000   WILLIAM JONES             1638 MARINE ST               MARRERO, LA 70072
14728001   WILLIAM KIRKSEY               417 BELLE ALLIANCE                   LAPLACE, LA 70068
14728002   WILLIAM L. SHARON JR                  2641 ADMIRALS LANDING STREET                     PAULINA, LA 70763
14728003   WILLIAM LEBLANC                4103 LAC COUTURE                  HARVEY, LA 70058
14728004   WILLIAM LINDNER                111 VICTORIA DRIVE                 BELLE CHASSE, LA 70037
14728005   WILLIAM MAYS              1712 TIMBERLANE ESTATES DR.                       HARVEY, LA 70058
14728006   WILLIAM MCCARTER                   378 SHADOW LN               LAPLACE, LA 70068
14728007   WILLIAM NELLON               921 N CLAIBORNE PKWY                    BRIDGE CITY, LA 70094
14728008   WILLIAM NEWTON                532 DUNBAR PL                TERRYTOWN, LA 70056
14728009   WILLIAM P. FAIRCHILD III                 179 THOROUGHBRED AVE                   MONTZ, LA 70068
14728010   WILLIAM P. FAIRCHILD IV                  179 THOROUGHBRED AVE                   MONTZ, LA 70068
14728011   WILLIAM PAYNES               2249 11TH ST            HARVEY, LA 70058
14728012   WILLIAM R. BARBER                335 EISENHOWER                 ST. ROSE, LA 70087
14728013   WILLIAM R. MOURET                 926 MINDEN AVE                KENENR, LA 70062
14728014   WILLIAM REECE              935 CONTI ST            NEW ORLEANS, LA 70112
14728015   WILLIAM SCHELL III               5284 PITRE DR            CROWN POINT, LA 70072
14728016   WILLIAM SCOTT              6644 RUE LOUIS PHILLIPPE                  MARRERO, LA 70072
14728017   WILLIAM SHANO III               927 RUPP ST            GRETNA, LA 70053
14728018   WILLIAM SHARON                2641 ADMIRALS LANDING                    PAULINA, LA 70763
14728019   WILLIAM SUMLIN               609 DEERFIELD RD APT A                   TERRYTOWN, LA 70056
14728020   WILLIAM THOMASON                   9947 PATTERSON RD                NEW ORLEANS, LA 70131
14728021   WILLIAM TRAHAN JR                 233 DEVON ROAD                 LAPLACE, LA 70068
14728022   WILLIAM WHITNEY                 187 LOUISIANA ST               WESTWEGO, LA 70094
14728023   WILLIAM WOLJEVACH                    27925 LAKE CYPRESS DRIVE WEST                    PERKINSTON, MS 39573
14728024   WILLIAMS DOOR COMPANY, INC.                      220 SHERWAY RD                KNOXVILLE, TN 37922
14728040   WILLIE BROADWATER                   617 VIC A PITRE DR              WESTWEGO, LA 70094
14728041   WILLIE GRAY            455 CENTRAL AVE                 RESERVE, LA 70084
14728042   WILLIE HARRIS JR             6189 BOUTTE ST               MARRERO, LA 70072
14728043   WILLIE MARSHALL JR                  648 MAGNOLIA ST               LAPLACE, LA 70068
14728044   WILLIE NOEL           3837 SHANNON DR                  HARVEY, LA 70058
14728045   WILLIE ROCHE            6228 5TH AVE              MARRERO, LA 70072
14728047   WILLIE TAYLOR             2061 WATERS DRIVE                   MARRERO, LA 70072
14728046   WILLIE TAYLOR             401 SOPHIE ST BLD 101                  LAFAYETTE, LA 70501
14728048   WILLIE TAYLOR III             1016 ROMAIN ST                GRETNA, LA 70053
14728049   WILSON GOFFNER               1633 PAILET             HARVEY, LA 70058
14728050   WILSON GRAYMAN                 140 LAYMAN ST                AVONDALE, LA 70094
14728051   WILSON WADE              920 PORTER ST              GRETNA, LA 70053
14728055   WINKLE INDUSTRIES INC                   2080 WEST MAIN STREET                 ALLIANCE, OH 44601
14728058   WOMACK MACHINE SUPPLY CO                       2011 8TH STREET               HARVEY, LA 70058
14728059   WOMBLE BOND DICKINSON LLP                       Kevin J. Mangan            1313 North Market Street, Suite
           1200        Wilmington, DE 19801
14728060   WOMBLE BOND DICKNSON US LLP                       Kevin J. Mangan, Nicholas T. Verna &            S. Alexander
           Faris       1313 North Market Street, Suite 1200             Wilmington, DE 19801
14728067   WORKCARE, INC.              300 S. HARBOR BLVD                  ANAHEIM, CA 92805
14728069   WORLDWIDE EXPRESS                    2323 VICTORY AVE, SUITE 1600                 DALLAS, TX 75219
14728070   WORLDWIDE INTEGRATED SUPPLY                        CHAIN SOLUTIONS                 3611 109ST
           STREET          URBANDALE, IA 50322
14728074   WTI TRANSPORT              7300 COMMERCE DRIVE                     TUSCALOOSA, AL 35401
14727896   Waldo, Jeffery Ray        788 Eagle Furnace Rd              Rockwood, TN 37854
14727899   Walker, Dawaun Lavell           106 Derek Lane           LaPlace, LA 70068
14727900   Walker, Herbert E        41413 AMITY RD               PONCHATOULA, LA 70454
14727901   Walker, John M         1704 Madewood Road               LaPlace, LA 70068
14727902   Walker, Scott Michael         13248 Brickyard Rd             Independence, LA 70443
14727903   Walker, Steven        P.o. Box 33           New Sarpy, LA 70078
14727904   Wall, David G        16049 Hwy 16             Amite, LA 70422
14727906   Wallace, Tanner D         13109 Drude Dr            Ponchatoula, LA 70454
14727907   Wallace, Zachary        13109 Drude Dr            Ponchatoula, LA 70454
14727908   Waller, Jason R        77159 Hilburn Road            Kentwood, LA 70444
14727917   Waltman, David Paul          PO Box 277           Loranger, LA 70446
14727930   Warrick, Gavin Lee         1517 Eureka Rd            Rockwood, TN 37854
14727932   Washington, Qwendolyn W               410 Coles Landing           LaPLace, LA 70068
14727939   Watson, Albert        1617 Cambridge Dr             LaPlace, LA 70068
14727940   Watson, Raymond Keith             212 Surrey Street         Laplace, LA 70068
14727941   Watson, William         621 Magnolia Ave            Laplace, LA 70068
14727950   Wayne M. Aufrecht          Attorney for Creditor           417 West 21st Avenue          Covington, LA 70433
14727960   Weaver, Calvin        8333 Panola St           New Orleans, LA 70118
14727961   Weaver, Matthew Dwayne              288 DeArmond Rd              Kingston, TN 37763
14727962   Weber, Andrew          541 NW 2nd St            Reserve, LA 70084
14727963   Wells Fargo Bank NA           ITS Texas Service Center             PO Box 2577         Waco, TX 76702−2577
14727964   Wells, Timothy R         317 Riggs Chapel Rd             Harriman, TN 37748
14727969   Wenger, Shane William            317 Talbot Drive          Luling, LA 70070−4421
14727976   Westchester Fire Insurance Company             and its affiliated sureties       McElroy Deutsch Mulvaney & Carpenter
           LLP        Gary D Bressler, David W Giattino             300 Delaware Avenue, Suite 770          Wilmington,, DE 19801
                    Case 19-12153-KBO                 Doc 602-1         Filed 07/29/20           Page 70 of 70
14727975   Westchester Fire Insurance Company            and its affiliated sureties       McElroy Deutsch Mulvaney & Carpenter
           LLP         Michael R Morano            1300 Mount Kemble Ave.             Morristown, NJ 07960
14727980   White, Eric Eugene         934 Kingston Ave           Rockwood, TN 37854
14727981   White, Jonathan David           400 Heritage Hills Court         apt 9       Rockwood, TN 37854
14727983   Wicks, George R         5350 Roane State Highway              Rockwood, TN 37854
14727990   Wilkey, Wesley Dameron             703 Highpoint Rd          Evensville, TN 37332
14728025   Williams, Amandzo Jeffery            189 Apricot St         LaPlace, LA 70068
14728026   Williams, Billy       246 Fir Street         LaPlace, LA 70068
14728027   Williams, Brandon D           2605 Lionel Washington Street            Lutcher, LA 70071
14728028   Williams, Darnell D         2225 Levy Gaudet Street            Lutcher, LA 70071
14728029   Williams, David Jasper          271 Cates Rd         Rockwood, TN 37854
14728030   Williams, James Alton          1732 Carrollwood Drive            Apt 1A         LaPlace, LA 70068
14728031   Williams, James Bryan           700 Heritage Hills Apt 56          Rockwood, TN 37854
14728032   Williams, Jarrell      3272 Ann St           Vacherie, LA 70090
14728033   Williams, Johnny B          607 Susan Dr         Hammond, LA 70403
14728034   Williams, Michael S          120 Volanta Avenue           Fairhope, AL 36532
14728035   Williams, Parrish C        119 Derek Lane           Laplace, LA 70068
14728036   Williams, Quindrell R          14748 Emory Rd           New Orleans, LA 70128
14728037   Williams, Randy James            115 Aspen Dr         Harriman, TN 37748
14728039   Willie Benson        Dept of Labor, Case No 2017−LHC−1209                  4155 Essen Lane, Apt 242      Baton Rouge,
           LA 70809
14728038   Willie Benson        Ted Williams           212 Laurel Street         Baton Rouge, LA 70801
14728052   Wilson, Bryant K        5420 Bundy Road             New Orleans, LA 70127
14728053   Wilson, Johnna Jacklyn           13398 E Adams Rd            Hammond, LA 70403
14728054   Wilson, Shondel O         409 Kensington Blvd            Slidell, LA 70458
14728056   Witts, Tracy W        900 East Wheeler Street           Apt. 203          Rockwood, TN 37854
14728057   Womack Machine Supply Co               13835 Senlac Dr          Farmers Branch, TX 75234
14728061   Woods, Alton         447 Glendwild Dr           Baton Rouge, LA 70815
14728062   Woods, James E         29845 N. James Chapel Road               Albany, LA 70711
14728063   Woods, Patrick B        389 Cofer Circle          Harriman, TN 37748
14728065   Woolf McClane Bright Allen &             Carpenter PLLC           Robert P. Noell        900 Riverview Tower       900
           S. Gay Street       Knoxville, TN 37902−1810
14728064   Woolf McClane Bright Allen &             Carpenter PLLC           Robert P. Noell        PO Box 900       Knoxville, TN
           37901−0900
14728066   Woolfork, Adrian F         2109 Williamsburg Dr             LaPlace, LA 70068
14728068   Works, Gaylen T         128 N Kingston Ave            Rockwood, TN 37854
14728071   Wragge IV, Charles J          364 Spruce Street         Norco, LA 70079
14728072   Wright, William E         3104 Greenhill Dr          Flatwoods, KY 41139
14728073   Wrublesky, Walter S          1924 Marshall Road           Monaca, PA 15061
14728075   XL Insurance America Inc.           Regulatory Office          505 Eagleview Boulevard         Suite 100     Exton, PA
           19341
14728076   XPRESS RECYCLING INC                  5030 HWY 84 W             VIDALIA, LA 71373
14728077   Xpress Recycling, Inc.         Travis Brown         PO Box 1536            Ferriday, LA 71334
14728078   YATS ELECTRICAL SERVICE LLC                    1908 MISSISSIPPI AVENUE                 METAIRIE, LA 70062
14728079   YECENIA TEJEDA               2715 CLAIRE AVE              GRETNA, LA 70053
14728080   YENNYFFERD LOPEZ                  4024 N WOOD BINE ST               HARVEY, LA 70058
14728081   YOGI WEGMANN                1449 SPANISH OAKS DR                 HARVEY, LA 70058
14728082   YOLANDA F. WILLIAMS                  258 CHAD B. BAKER               RESERVE, LA 70084
14728083   YOLANDA J CHAFFIN                 551 SUNSET DR LOT 14               SLIDELL, LA 70460
14728084   YOLANDA S SCOTT                2441 VIRGINIAN COLONY                   LAPLACE, LA 70068
14728085   YURI KEITH JONES               2484 PAIGE JANETTE               HARVEY, LA 70058
14728086   YUSNEY CARDOSO−CEDENO                      470 HOMEWOOD PLACE                   RESERVE, LA 70084
14912452   Yasin Daneshfar        1 East Broward Blvd.           Suite 1800          Fort Lauderdale, FL 33301
14728087   ZACHARY LEE             2524 EASTVIEW DR                HARVEY, LA 70058
14728089   ZDZISLAW SMOLINSKI JR                   4301 SAPPHIRE LANE               GRANBURY, TX 76049
14728092   ZEN−NOH GRAIN               886 HWY 44           CONVENT, LA 70723
14728090   ZENAR CORPORATION                   7301 SOUTH 6TH STREET                 OAK CREEK, WI 53154
14728091   ZENGISTICS           3300 N INTERSTATE 35, SUITE 450                   Austin, TX 78705
14728093   ZEPHYRAIN VICKNAIR                  132 EVANGELINE RD                MONTZ, LA 70068
14728094   ZERUAH Z MELECIO                 1834 SW 3RD ST            GRAND PRAIRIE, TX 75051
14728096   ZIRCOA INC           31501 SOLON ROAD                SOLON, OH 44139
14728097   ZIYAD ABDELRAHIM ISA                   1586 ABBEY ROAD APT B                 HARVEY, LA 70058
14728088   Zalin, William A        252 Chelsea St          Enon Valley, PA 16120
14853980   Zenar Corporation         7301 S. 6th Street        Oak Creek, WI 53154
14728095   Ziegeler, Charles       43477 R Daigle Rd           Gonzales, LA 70737
14728098   Zumstein, Bryan Eugene            445 Old Poplar Springs Rd          Kingston, TN 37763
14907896   bayou steel bd holdings llc         P O Box 388         Troy, AL 36081
                                                                                                                    TOTAL: 4906
